Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 1 of 101 PageID# 3703


                                                       Exhibit A - Sound Recordings

      Artist                                Track                                             Plaintiff      Reg. No.
  1   Alabama                               Mountain Music                                    Arista Music   SR0000045289
  2   Alan Jackson                          Drive (For Daddy Gene)                            Arista Music   SR0000311615
  3   Alan Jackson                          It's Five O' Clock Somewhere                      Arista Music   SR0000340026
  4   Alan Jackson                          Where Were You (When the World Stopped Turning)   Arista Music   SR0000311615
  5   Alan Jackson                          www.memory                                        Arista Music   SR0000289367
  6   Alicia Keys                           A Woman's Worth                                   Arista Music   SR0000379937
  7   Alicia Keys                           As I Am (Intro)                                   Arista Music   SR0000627148
  8   Alicia Keys                           Butterflyz                                        Arista Music   SR0000299410
  9   Alicia Keys                           Caged Bird                                        Arista Music   SR0000299410
 10   Alicia Keys                           Diary                                             Arista Music   SR0000346869
 11   Alicia Keys                           Dragon Days                                       Arista Music   SR0000346869
 12   Alicia Keys                           Every Little Bit Hurts                            Arista Music   SR0000379937
 13   Alicia Keys                           Fallin'                                           Arista Music   PA0001328763
 14   Alicia Keys                           Feeling U, Feeling Me (Interlude)                 Arista Music   SR0000346869
 15   Alicia Keys                           Girlfriend                                        Arista Music   SR0000299410
 16   Alicia Keys                           Go Ahead                                          Arista Music   SR0000627148
 17   Alicia Keys                           Goodbye                                           Arista Music   SR0000299410
 18   Alicia Keys                           Harlem's Nocturne                                 Arista Music   SR0000346869
 19   Alicia Keys                           Heartburn                                         Arista Music   SR0000346869
 20   Alicia Keys                           I Need You                                        Arista Music   SR0000627148
 21   Alicia Keys                           If I Ain't Got You                                Arista Music   SR0000346869
 22   Alicia Keys                           If I Ain't Got You (Radio Edit)                   Arista Music   SR0000346869
 23   Alicia Keys                           If I Was Your Woman / Walk On By                  Arista Music   SR0000346869
 24   Alicia Keys                           Intro Alicia's Prayer (Acappella)                 Arista Music   SR0000379937
 25   Alicia Keys                           Jane Doe                                          Arista Music   SR0000299410
 26   Alicia Keys                           Karma                                             Arista Music   SR0000346869
 27   Alicia Keys                           Lesson Learned                                    Arista Music   SR0000627148
 28   Alicia Keys                           Like You'll Never See Me Again                    Arista Music   SR0000627148
 29   Alicia Keys                           Lovin U                                           Arista Music   SR0000299410
 30   Alicia Keys                           Never Felt This Way                               Arista Music   SR0000299410
 31   Alicia Keys                           No One                                            Arista Music   SR0000627148
 32   Alicia Keys                           Nobody Not Really (Interlude)                     Arista Music   SR0000346869
 33   Alicia Keys                           Piano & I                                         Arista Music   SR0000299410
 34   Alicia Keys                           Prelude To A Kiss                                 Arista Music   SR0000627148
 35   Alicia Keys                           Rock Wit U                                        Arista Music   SR0000299410
 36   Alicia Keys                           Samsonite Man                                     Arista Music   SR0000346869
 37   Alicia Keys                           Slow Down                                         Arista Music   SR0000346869
 38   Alicia Keys                           Stolen Moments                                    Arista Music   SR0000379937
 39   Alicia Keys                           Streets Of New York                               Arista Music   SR0000379937
 40   Alicia Keys                           Superwoman                                        Arista Music   SR0000627148
 41   Alicia Keys                           Sure Looks Good To Me                             Arista Music   SR0000627148
 42   Alicia Keys                           Teenage Love Affair                               Arista Music   SR0000627148
 43   Alicia Keys                           Tell You Something (Nana's Reprise)               Arista Music   SR0000627148
 44   Alicia Keys                           The Life                                          Arista Music   SR0000299410
 45   Alicia Keys                           The Thing About Love                              Arista Music   SR0000627148
 46   Alicia Keys                           Troubles                                          Arista Music   SR0000299410
 47   Alicia Keys                           Unbreakable                                       Arista Music   SR0000379937
 48   Alicia Keys                           Waiting For Your Love                             Arista Music   SR0000627148
 49   Alicia Keys                           Wake Up                                           Arista Music   SR0000346869
 50   Alicia Keys                           When You Really Love Someone                      Arista Music   SR0000346869
 51   Alicia Keys                           Where Do We Go From Here                          Arista Music   SR0000627148
 52   Alicia Keys                           Why Do I Feel So Sad                              Arista Music   SR0000299410
 53   Alicia Keys                           Wild Horses                                       Arista Music   SR0000379937
 54   Alicia Keys                           Wreckless Love                                    Arista Music   SR0000627148
 55   Alicia Keys                           You Don't Know My Name                            Arista Music   SR0000346869
 56   Alicia Keys feat. Lellow              So Simple                                         Arista Music   SR0000346869
 57   Alicia Keys;Jimmy Cozier              Mr. Man                                           Arista Music   SR0000299410
 58   Angie Stone feat. Alicia Keys & Eve   Brotha Part II                                    Arista Music   SR0000303830
 59   Avril Lavigne                         Complicated                                       Arista Music   PA0001328757
 60   Avril Lavigne                         Contagious                                        Arista Music   SR0000609671
 61   Avril Lavigne                         Everything Back But You                           Arista Music   SR0000609671
 62   Avril Lavigne                         Fall To Pieces                                    Arista Music   SR0000332312
 63   Avril Lavigne                         Forgotten                                         Arista Music   SR0000332312
 64   Avril Lavigne                         Freak Out                                         Arista Music   SR0000332312
 65   Avril Lavigne                         He Wasn't                                         Arista Music   SR0000332312
 66   Avril Lavigne                         Hot                                               Arista Music   SR0000609671
 67   Avril Lavigne                         How Does It Feel                                  Arista Music   SR0000332312
 68   Avril Lavigne                         I Always Get What I Want                          Arista Music   SR0000332312
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 2 of 101 PageID# 3704


 69   Avril Lavigne                             I Can Do Better              Arista Music   SR0000609671
 70   Avril Lavigne                             I Don't Have To Try          Arista Music   SR0000609671
 71   Avril Lavigne                             Innocence                    Arista Music   SR0000609671
 72   Avril Lavigne                             Keep Holding On              Arista Music   SR0000609671
 73   Avril Lavigne                             My Happy Ending              Arista Music   SR0000332312
 74   Avril Lavigne                             Nobody's Home                Arista Music   SR0000332312
 75   Avril Lavigne                             One Of Those Girls           Arista Music   SR0000609671
 76   Avril Lavigne                             Runaway                      Arista Music   SR0000609671
 77   Avril Lavigne                             Slipped Away                 Arista Music   SR0000332312
 78   Avril Lavigne                             The Best Damn Thing          Arista Music   SR0000609671
 79   Avril Lavigne                             When You're Gone             Arista Music   SR0000609671
 80   Avril Lavigne                             Who Knows                    Arista Music   SR0000332312
 81   Brad Paisley                              All I Wanted Was a Car       Arista Music   SR0000610946
 82   Brad Paisley                              Better Than This             Arista Music   SR0000610946
 83   Brad Paisley                              Easy Money                   Arista Music   SR0000366007
 84   Brad Paisley                              Flowers                      Arista Music   SR0000366007
 85   Brad Paisley                              I'll Take You Back           Arista Music   SR0000366007
 86   Brad Paisley                              I'm Still A Guy              Arista Music   SR0000610946
 87   Brad Paisley                              If Love Was a Plane          Arista Music   SR0000610946
 88   Brad Paisley                              It Did                       Arista Music   SR0000610946
 89   Brad Paisley                              Letter To Me                 Arista Music   SR0000610946
 90   Brad Paisley                              Love Is Never-Ending         Arista Music   SR0000366007
 91   Brad Paisley                              Mr. Policeman                Arista Music   SR0000610946
 92   Brad Paisley                              Oh Love                      Arista Music   SR0000610946
 93   Brad Paisley                              Online                       Arista Music   SR0000610946
 94   Brad Paisley                              Out In The Parkin' Lot       Arista Music   SR0000366007
 95   Brad Paisley                              Out Take 3                   Arista Music   SR0000366007
 96   Brad Paisley                              Out Take 4                   Arista Music   SR0000366007
 97   Brad Paisley                              Outtake #2                   Arista Music   SR0000610946
 98   Brad Paisley                              Previously                   Arista Music   SR0000610946
 99   Brad Paisley                              Rainin' You                  Arista Music   SR0000366007
100   Brad Paisley                              She's Everything             Arista Music   SR0000366007
101   Brad Paisley                              Some Mistakes                Arista Music   SR0000610946
102   Brad Paisley                              The Uncloudy Day             Arista Music   SR0000366007
103   Brad Paisley                              The World                    Arista Music   SR0000366007
104   Brad Paisley                              Throttleneck                 Arista Music   SR0000610946
105   Brad Paisley                              Ticks                        Arista Music   SR0000610946
106   Brad Paisley                              Time Warp                    Arista Music   SR0000366007
107   Brad Paisley                              Time Well Wasted             Arista Music   SR0000366007
108   Brad Paisley                              Waitin' On a Woman           Arista Music   SR0000366007
109   Brad Paisley                              When I Get Where I'm Going   Arista Music   SR0000366007
110   Brad Paisley                              When We All Get to Heaven    Arista Music   SR0000610946
111   Brad Paisley                              With You, Without You        Arista Music   SR0000610946
112   Brad Paisley                              You Need a Man Around Here   Arista Music   SR0000366007
      Brad Paisley feat. James Burton and The                                Arista Music   SR0000366007
113   Kung Pao Buckaroos                        Cornography
      Brad Paisley feat. The Kung Pao
114   Buckaroos                                 Bigger Fish to Fry           Arista Music   SR0000610946
115   Christina Aguilera                        Candyman                     Arista Music   SR0000393677
116   Citizen Cope                              107°                         Arista Music   SR0000395941
117   Citizen Cope                              All Dressed Up               Arista Music   SR0000395941
118   Citizen Cope                              Awe                          Arista Music   SR0000395941
119   Citizen Cope                              Back Together                Arista Music   SR0000395941
120   Citizen Cope                              Brother Lee                  Arista Music   SR0000395941
121   Citizen Cope                              Bullet And A Target          Arista Music   SR0000355314
122   Citizen Cope                              D'Artagnan's Theme           Arista Music   SR0000355314
123   Citizen Cope                              Deep                         Arista Music   SR0000355314
124   Citizen Cope                              Every Waking Moment          Arista Music   SR0000395941
125   Citizen Cope                              Fame                         Arista Music   SR0000355314
126   Citizen Cope                              Friendly Fire                Arista Music   SR0000395941
127   Citizen Cope                              Hurricane Waters             Arista Music   SR0000355314
128   Citizen Cope                              John Lennon                  Arista Music   SR0000395941
129   Citizen Cope                              Left For Dead                Arista Music   SR0000395941
130   Citizen Cope                              More Than It Seems           Arista Music   SR0000395941
131   Citizen Cope                              My Way Home                  Arista Music   SR0000355314
132   Citizen Cope                              Nite Becomes Day             Arista Music   SR0000355314
133   Citizen Cope                              Pablo Picasso                Arista Music   SR0000355314
134   Citizen Cope                              Penitentiary                 Arista Music   SR0000355314
135   Citizen Cope                              Sideways                     Arista Music   SR0000355314
136   Citizen Cope                              Somehow                      Arista Music   SR0000395941
137   Citizen Cope                              Son's Gonna Rise             Arista Music   SR0000355314
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 3 of 101 PageID# 3705


138   Dave Matthews Band   #34                                           Arista Music   SR0000285688
139   Dave Matthews Band   #41                                           Arista Music   SR0000212572
140   Dave Matthews Band   American Baby Intro                           Arista Music   SR0000385935
141   Dave Matthews Band   Angel                                         Arista Music   SR0000300313
142   Dave Matthews Band   Ants Marching                                 Arista Music   SR0000285688
143   Dave Matthews Band   Bartender                                     Arista Music   SR0000321902
144   Dave Matthews Band   Big Eyed Fish                                 Arista Music   SR0000321902
145   Dave Matthews Band   Busted Stuff                                  Arista Music   SR0000321902
146   Dave Matthews Band   Captain                                       Arista Music   SR0000321902
147   Dave Matthews Band   Crash Into Me                                 Arista Music   SR0000212572
148   Dave Matthews Band   Crush                                         Arista Music   SR0000257982
149   Dave Matthews Band   Cry Freedom                                   Arista Music   SR0000212572
150   Dave Matthews Band   Dancing Nancies                               Arista Music   SR0000285688
151   Dave Matthews Band   Digging a Ditch                               Arista Music   SR0000321902
152   Dave Matthews Band   Don't Drink The Water                         Arista Music   SR0000257982
153   Dave Matthews Band   Dreamgirl                                     Arista Music   SR0000385935
154   Dave Matthews Band   Dreams of Our Fathers                         Arista Music   SR0000300313
155   Dave Matthews Band   Drive in Drive Out                            Arista Music   SR0000212572
156   Dave Matthews Band   Everybody Wake Up (Our Finest Hour Arrives)   Arista Music   SR0000385935
157   Dave Matthews Band   Everyday                                      Arista Music   SR0000300313
158   Dave Matthews Band   Fool to Think                                 Arista Music   SR0000300313
159   Dave Matthews Band   Grace Is Gone                                 Arista Music   SR0000321902
160   Dave Matthews Band   Grey Street                                   Arista Music   SR0000321902
161   Dave Matthews Band   Halloween                                     Arista Music   SR0000257982
162   Dave Matthews Band   Hunger For The Great Light                    Arista Music   SR0000385935
163   Dave Matthews Band   I Did It                                      Arista Music   SR0000300313
164   Dave Matthews Band   If I Had It All                               Arista Music   SR0000300313
165   Dave Matthews Band   Jimi Thing                                    Arista Music   SR0000285688
166   Dave Matthews Band   Kit Kat Jam                                   Arista Music   SR0000321902
167   Dave Matthews Band   Let You Down                                  Arista Music   SR0000212572
168   Dave Matthews Band   Lie in Our Graves                             Arista Music   SR0000212572
169   Dave Matthews Band   Louisiana Bayou                               Arista Music   SR0000385935
170   Dave Matthews Band   Lover Lay Down                                Arista Music   SR0000285688
171   Dave Matthews Band   Mother Father                                 Arista Music   SR0000300313
172   Dave Matthews Band   Old Dirt Hill (Bring That Beat Back)          Arista Music   SR0000385935
173   Dave Matthews Band   Out of My Hands                               Arista Music   SR0000385935
174   Dave Matthews Band   Pantala Naga Pampa                            Arista Music   SR0000257982
175   Dave Matthews Band   Pay for What You Get                          Arista Music   SR0000285688
176   Dave Matthews Band   Pig                                           Arista Music   SR0000257982
177   Dave Matthews Band   Proudest Monkey                               Arista Music   SR0000212572
178   Dave Matthews Band   Rapunzel                                      Arista Music   SR0000257982
179   Dave Matthews Band   Raven                                         Arista Music   SR0000321902
180   Dave Matthews Band   Rhyme & Reason                                Arista Music   SR0000285688
181   Dave Matthews Band   Satellite                                     Arista Music   SR0000285688
182   Dave Matthews Band   Say Goodbye                                   Arista Music   SR0000212572
183   Dave Matthews Band   Sleep to Dream Her                            Arista Music   SR0000300313
184   Dave Matthews Band   Smooth Rider                                  Arista Music   SR0000385935
185   Dave Matthews Band   So Much To Say                                Arista Music   SR0000212572
186   Dave Matthews Band   So Right                                      Arista Music   SR0000300313
187   Dave Matthews Band   Spoon                                         Arista Music   SR0000257982
188   Dave Matthews Band   Stand Up (For It)                             Arista Music   SR0000385935
189   Dave Matthews Band   Stay (Wasting Time)                           Arista Music   SR0000257982
190   Dave Matthews Band   Steady as We Go                               Arista Music   SR0000385935
191   Dave Matthews Band   Stolen Away on 55th & 3rd                     Arista Music   SR0000385935
192   Dave Matthews Band   The Best of What's Around                     Arista Music   SR0000285688
193   Dave Matthews Band   The Dreaming Tree                             Arista Music   SR0000257982
194   Dave Matthews Band   The Last Stop                                 Arista Music   SR0000257982
195   Dave Matthews Band   The Space Between                             Arista Music   SR0000300313
196   Dave Matthews Band   The Stone                                     Arista Music   SR0000257982
197   Dave Matthews Band   Too Much                                      Arista Music   SR0000212572
198   Dave Matthews Band   Tripping Billies                              Arista Music   SR0000212572
199   Dave Matthews Band   Two Step                                      Arista Music   SR0000212572
200   Dave Matthews Band   Typical Situation                             Arista Music   SR0000285688
201   Dave Matthews Band   Warehouse                                     Arista Music   SR0000285688
202   Dave Matthews Band   What Would You Say                            Arista Music   SR0000285688
203   Dave Matthews Band   What You Are                                  Arista Music   SR0000300313
204   Dave Matthews Band   When The World Ends                           Arista Music   SR0000300313
205   Dave Matthews Band   Where Are You Going                           Arista Music   SR0000321902
206   Dave Matthews Band   You Might Die Trying                          Arista Music   SR0000385935
207   Dave Matthews Band   You Never Know                                Arista Music   SR0000321902
208   Diamond Rio          Beautiful Mess                                Arista Music   SR0000319527
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 4 of 101 PageID# 3706


209   Etta James                                Crawlin' King Snake                                         Arista Music   SR0000356724
210   Etta James                                I'll Be Seeing You                                          Arista Music   SR0000187947
211   Etta James                                I've Been Lovin' You Too Long                               Arista Music   SR0000279857
212   Etta James                                If I Had Any Pride Left At All                              Arista Music   SR0000279857
213   Etta James                                It's a Man's Man's Man's World                              Arista Music   SR0000386246
214   Etta James                                Strongest Weakness                                          Arista Music   SR0000339597
215   Etta James                                The Blues Is My Business                                    Arista Music   SR0000339597
216   Etta James                                The Man I Love                                              Arista Music   SR0000187947
217   Etta James                                The Very Thought Of You                                     Arista Music   SR0000187947
218   Etta James                                Try a Little Tenderness                                     Arista Music   SR0000270247
219   Heather Headley                           Am I Worth It                                               Arista Music   SR0000382683
220   Heather Headley                           Back When It Was                                            Arista Music   SR0000382683
221   Heather Headley                           Change                                                      Arista Music   SR0000382683
222   Heather Headley                           I Didn't Mean To                                            Arista Music   SR0000382683
223   Heather Headley                           In My Mind                                                  Arista Music   SR0000382683
224   Heather Headley                           Losing You                                                  Arista Music   SR0000382683
225   Heather Headley                           Me Time                                                     Arista Music   SR0000382683
226   Heather Headley                           The Letter                                                  Arista Music   SR0000382683
227   Heather Headley                           Wait A Minute                                               Arista Music   SR0000382683
228   Heather Headley                           What's Not Being Said                                       Arista Music   SR0000382683
229   Heather Headley featuring Shaggy          Rain                                                        Arista Music   SR0000382683
230   Heather Headley featuring Vybz Kartel     How Many Ways                                               Arista Music   SR0000382683
231   Hurricane Chris                           Beat In My Trunk                                            Arista Music   SR0000620403
232   Hurricane Chris                           Do Something                                                Arista Music   SR0000620403
233   Hurricane Chris                           Doin' My Thang                                              Arista Music   SR0000620403
234   Hurricane Chris                           Leaving You                                                 Arista Music   SR0000620403
235   Hurricane Chris                           New Fashion                                                 Arista Music   SR0000620403
236   Hurricane Chris                           Touch Me                                                    Arista Music   SR0000620403
237   Hurricane Chris                           Walk Like That                                              Arista Music   SR0000620403
      Hurricane Chris featuring Big Poppa of
238   Ratchet City & Bigg Redd                  Bang                                                        Arista Music   SR0000620403
239   Hurricane Chris featuring Boxie           Playas Rock                                                 Arista Music   SR0000620403
240   Hurricane Chris featuring Nicole Wray     Getting Money                                               Arista Music   SR0000620403
241   Hurricane Chris featuring Nicole Wray     Momma                                                       Arista Music   SR0000620403
      Hurricane Chris featuring The Game, Lil
      Boosie, Baby, E-40, Angie Locc of Lava
242   House & Jadakiss                          A Bay Bay (The Ratchet Remix)                               Arista Music   SR0000620403
243   Jamey Johnson                             It Was Me                                                   Arista Music   SR0000374946
244   Jamey Johnson                             Redneck Side of Me                                          Arista Music   SR0000374946
245   Jamie Foxx                                DJ Play A Love Song                                         Arista Music   SR0000374820
246   Jamie Foxx                                Love Changes                                                Arista Music   SR0000374820
247   Jamie Foxx                                Unpredictable                                               Arista Music   SR0000374820
248   Jamie Foxx                                With You                                                    Arista Music   SR0000374820
249   Jazmine Sullivan                          After The Hurricane                                         Arista Music   SR0000618093
250   Jazmine Sullivan                          Bust Your Windows                                           Arista Music   SR0000618093
251   Jazmine Sullivan                          Call Me Guilty                                              Arista Music   SR0000618093
252   Jazmine Sullivan                          Dream Big                                                   Arista Music   SR0000618093
253   Jazmine Sullivan                          Fear                                                        Arista Music   SR0000618093
254   Jazmine Sullivan                          In Love With Another Man                                    Arista Music   SR0000618093
255   Jazmine Sullivan                          Lions, Tigers & Bears                                       Arista Music   SR0000618093
256   Jazmine Sullivan                          Live A Lie                                                  Arista Music   SR0000618093
257   Jazmine Sullivan                          My Foolish Heart                                            Arista Music   SR0000618093
258   Jazmine Sullivan                          Need U Bad                                                  Arista Music   SR0000613934
259   Jazmine Sullivan                          One Night Stand                                             Arista Music   SR0000618093
260   Jazmine Sullivan                          Switch!                                                     Arista Music   SR0000618093
261   John Denver                               Annie's Song                                                Arista Music   SR0000046358
262   John Denver                               Back Home Again                                             Arista Music   SR0000046358
263   John Denver                               Calypso                                                     Arista Music   RE0000918692
264   John Denver                               Darcy Farrow                                                Arista Music   RE0000919266
265   John Denver                               Fall                                                        Arista Music   RE0000919266
266   John Denver                               Fly Away                                                    Arista Music   RE0000918692
267   John Denver                               For Baby (For Bobbie)                                       Arista Music   RE0000919266
268   John Denver                               Goodbye Again                                               Arista Music   RE0000919266

269   John Denver                               Late Winter, Early Spring (When Everybody Goes To Mexico)   Arista Music   RE0000919266
270   John Denver                               Like a Sad Song                                             Arista Music   RE0000918620
271   John Denver                               Looking for Space                                           Arista Music   RE0000918692
272   John Denver                               Mother Nature's Son                                         Arista Music   RE0000919266
273   John Denver                               Prisoners                                                   Arista Music   RE0000919266
274   John Denver                               Rocky Mountain High                                         Arista Music   RE0000919266
275   John Denver                               Shanghai Breezes                                            Arista Music   SR0000039874
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 5 of 101 PageID# 3707


276   John Denver                Spring                                        Arista Music   RE0000919266
277   John Denver                Summer                                        Arista Music   RE0000919266
278   John Denver                Sweet Surrender                               Arista Music   RE0000919475
279   John Denver                Thank God I'm a Country Boy                   Arista Music   SR0000046358
280   John Denver                Wild Montana Skies                            Arista Music   SR0000049211
281   John Denver                Winter                                        Arista Music   RE0000919266
282   Kenny Chesney              All I Need To Know                            Arista Music   SR0000208984
283   Kenny Chesney              All I Want For Christmas Is A Real Good Tan   Arista Music   SR0000333554
284   Kenny Chesney              Back Where I Come From                        Arista Music   SR0000277700
285   Kenny Chesney              Baptism                                       Arista Music   SR0000263302
286   Kenny Chesney              Because Of Your Love                          Arista Music   SR0000277700
287   Kenny Chesney              Christmas In Dixie                            Arista Music   SR0000333554
288   Kenny Chesney              Don't Happen Twice                            Arista Music   SR0000277700
289   Kenny Chesney              Fall In Love                                  Arista Music   SR0000208984
290   Kenny Chesney              For The First Time                            Arista Music   SR0000277700
291   Kenny Chesney              How Forever Feels                             Arista Music   SR0000263302
292   Kenny Chesney              I Lost It                                     Arista Music   SR0000277700
293   Kenny Chesney              I'll Be Home For Christmas                    Arista Music   SR0000333554
294   Kenny Chesney              Jingle Bells                                  Arista Music   SR0000333554
295   Kenny Chesney              Just A Kid                                    Arista Music   SR0000333554
296   Kenny Chesney              Me And You                                    Arista Music   SR0000208984
297   Kenny Chesney              O Little Town Of Bethlehem                    Arista Music   SR0000333554
298   Kenny Chesney              Pretty Paper                                  Arista Music   SR0000333554
299   Kenny Chesney              She Thinks My Tractor's Sexy                  Arista Music   SR0000263302
300   Kenny Chesney              She's Got It All                              Arista Music   SR0000238371
301   Kenny Chesney              Silent Night                                  Arista Music   SR0000333554
302   Kenny Chesney              Silver Bells                                  Arista Music   SR0000333554
303   Kenny Chesney              Thank God For Kids                            Arista Music   SR0000333554
304   Kenny Chesney              That's Why I'm Here                           Arista Music   SR0000238371
305   Kenny Chesney              The Angel At The Top Of My Tree               Arista Music   SR0000333554
306   Kenny Chesney              The Tin Man                                   Arista Music   SR0000208984
307   Kenny Chesney              When I Close My Eyes                          Arista Music   SR0000238371
308   Kenny Chesney              You Had Me From Hello                         Arista Music   SR0000263302
309   Kings Of Leon              California Waiting                            Arista Music   SR0000330401
310   Kings Of Leon              Holy Roller Novocaine                         Arista Music   SR0000330401
311   Kings Of Leon              Molly's Chambers                              Arista Music   SR0000330401
312   Kings Of Leon              Wasted Time                                   Arista Music   SR0000330401
313   Kings Of Leon              Wicker Chair                                  Arista Music   SR0000330401
314   Luther Vandross            I'd Rather                                    Arista Music   SR0000298047
315   Luther Vandross            Take You Out                                  Arista Music   SR0000298047
316   Mario                      Let Me Love You                               Arista Music   SR0000363091
317   SWV                        Anything                                      Arista Music   SR0000146905
318   SWV                        Blak Pudd'n                                   Arista Music   SR0000146905
319   SWV                        Can We                                        Arista Music   SR0000249300
320   SWV                        Come And Get Some                             Arista Music   SR0000249300
321   SWV                        Coming Home                                   Arista Music   SR0000146905
322   SWV                        Downtown                                      Arista Music   SR0000146905
323   SWV                        Gettin' Funky                                 Arista Music   SR0000249300
324   SWV                        Give It To Me                                 Arista Music   SR0000146905
325   SWV                        Give It Up                                    Arista Music   SR0000249300
326   SWV                        Here For You                                  Arista Music   SR0000249300
327   SWV                        I'm so into You                               Arista Music   SR0000146905
328   SWV                        It's About Time                               Arista Music   SR0000146905
329   SWV                        Lose Myself                                   Arista Music   SR0000249300
330   SWV                        Love Like This                                Arista Music   SR0000249300
331   SWV                        Rain                                          Arista Music   SR0000249300
332   SWV                        Release Some Tension                          Arista Music   SR0000249300
333   SWV                        Right Here                                    Arista Music   SR0000146905
334   SWV                        SWV (In The House)                            Arista Music   SR0000146905
335   SWV                        That's What I Need                            Arista Music   SR0000146905
336   SWV                        Think You're Gonna Like It                    Arista Music   SR0000146905
337   SWV                        Weak                                          Arista Music   SR0000146905
338   SWV                        Weak (A Cappella)                             Arista Music   SR0000146905
339   SWV                        When U Cry                                    Arista Music   SR0000249300
340   SWV                        You're Always On My Mind                      Arista Music   SR0000146905
341   SWV                        You're The One                                Arista Music   PA0001288814
342   SWV featuring Puff Daddy   Someone                                       Arista Music   SR0000249300
343   SWV featuring Redman       Lose My Cool                                  Arista Music   SR0000249300
344   The Chieftains             Molly Ban                                     Arista Music   SR0000344757
345   Usher                      Bad Girl                                      Arista Music   SR0000354784
346   Usher                      Burn                                          Arista Music   SR0000354784
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 6 of 101 PageID# 3708


347   Usher                                 Can U Handle It?                                          Arista Music         SR0000354784
348   Usher                                 Caught Up                                                 Arista Music         SR0000354784
349   Usher                                 Confessions                                               Arista Music         SR0000354784
350   Usher                                 Confessions Part II                                       Arista Music         SR0000354784
351   Usher                                 Do It To Me                                               Arista Music         SR0000354784
352   Usher                                 Follow Me                                                 Arista Music         SR0000354784
353   Usher                                 Simple Things                                             Arista Music         SR0000354784
354   Usher                                 Superstar                                                 Arista Music         SR0000354784
355   Usher                                 Take Your Hand                                            Arista Music         SR0000354784
356   Usher                                 That's What It's Made For                                 Arista Music         SR0000354784
357   Usher                                 Throwback                                                 Arista Music         SR0000354784
358   Usher                                 Truth Hurts                                               Arista Music         SR0000354784
359   Usher                                 Yeah!                                                     Arista Music         SR0000354784
360   Waylon Jennings                       Luckenbach, Texas (Back to the Basics of Love)            Arista Music         RE0000919768
361   Whitney Houston                       Cantique De Noel (O Holy Night)                           Arista Music         SR0000353688
362   Whitney Houston                       Deck the Halls / Silent Night                             Arista Music         SR0000353688
363   Whitney Houston                       Have Yourself a Merry Little Christmas                    Arista Music         SR0000353688
364   Whitney Houston                       I'll Be Home for Christmas                                Arista Music         SR0000353688
365   Whitney Houston                       Little Drummer Boy                                        Arista Music         SR0000353688
366   Whitney Houston                       O Come O Come Emanuel                                     Arista Music         SR0000353688
367   Whitney Houston                       One Wish (For Christmas)                                  Arista Music         SR0000353688
368   Whitney Houston                       The Christmas Song (Chestnuts Roasting on an Open Fire)   Arista Music         SR0000353688
369   Whitney Houston                       The First Noel                                            Arista Music         SR0000353688

370 Whitney Houston                         Who Would Imagine A King - (From "The Preacher's Wife")   Arista Music         SR0000353688
    Whitney Houston with The Georgia Mass
371 Choir                                   Joy To The World                                          Arista Music         SR0000353688
372 Air Supply                              American Hearts                                           Arista Records LLC   SR0000038070
373 Air Supply                              Chances                                                   Arista Records LLC   SR0000038070
374 Air Supply                              Don't Turn Me Away                                        Arista Records LLC   SR0000027866
375 Air Supply                              Having You Near Me                                        Arista Records LLC   SR0000038070
376 Air Supply                              I Can't Get Excited                                       Arista Records LLC   SR0000038070
377 Air Supply                              I Want to Give It All                                     Arista Records LLC   SR0000027856
378 Air Supply                              I'll Never Get Enough Of You                              Arista Records LLC   SR0000027866
379 Air Supply                              I've Got Your Love                                        Arista Records LLC   SR0000027866
380 Air Supply                              Just Another Woman                                        Arista Records LLC   SR0000038070
381 Air Supply                              Keeping the Love Alive                                    Arista Records LLC   SR0000027866
382 Air Supply                              My Best Friend                                            Arista Records LLC   SR0000038070
383 Air Supply                              Old Habits Die Hard                                       Arista Records LLC   SR0000038070
384 Air Supply                              The One That You Love                                     Arista Records LLC   SR0000027856
385 Air Supply                              This Heart Belongs To Me                                  Arista Records LLC   SR0000027866
386 Air Supply                              Tonite                                                    Arista Records LLC   SR0000027866
387 Alan Jackson                            Chasin' That Neon Rainbow                                 Arista Records LLC   SR0000120465
388 Alan Jackson                            Chattahoochee                                             Arista Records LLC   SR0000147716
389 Alan Jackson                            Don't Rock The Jukebox                                    Arista Records LLC   SR0000138302
390 Alan Jackson                            Everything I Love                                         Arista Records LLC   SR0000227719
391 Alan Jackson                            Gone Country                                              Arista Records LLC   SR0000202090
392 Alan Jackson                            Here In The Real World                                    Arista Records LLC   SR0000120465
393 Alan Jackson                            It Must Be Love                                           Arista Records LLC   SR0000303828
394 Alan Jackson                            Little Bitty                                              Arista Records LLC   SR0000227719
395 Alan Jackson                            Little Man                                                Arista Records LLC   SR0000295185
396 Alan Jackson                            Livin' On Love                                            Arista Records LLC   SR0000202090
397 Alan Jackson                            Midnight In Montgomery                                    Arista Records LLC   SR0000138302
398 Alan Jackson                            Pop A Top                                                 Arista Records LLC   SR0000303828
399 Alan Jackson                            Right On the Money                                        Arista Records LLC   SR0000295185
400 Alan Jackson                            She's Got the Rhythm (And I Got the Blues)                Arista Records LLC   SR0000147716
401 Alan Jackson                            Tall, Tall Trees                                          Arista Records LLC   SR0000216936
402 Alan Jackson                            Who's Cheatin' Who                                        Arista Records LLC   SR0000227719
403 Annie Lennox                            Cold                                                      Arista Records LLC   SR0000145693
404 Annie Lennox                            Little Bird                                               Arista Records LLC   SR0000145693
405 Annie Lennox                            Precious                                                  Arista Records LLC   SR0000145683
406 Annie Lennox                            Walking On Broken Glass                                   Arista Records LLC   SR0000145693
407 Annie Lennox                            Why                                                       Arista Records LLC   SR0000145693
408 Anthony Hamilton                        Diamond In The Rough                                      Arista Records LLC   SR0000625444
409 Anthony Hamilton                        Fallin' In Love                                           Arista Records LLC   SR0000625444
410 Anthony Hamilton                        Fine Again                                                Arista Records LLC   SR0000625444
411 Anthony Hamilton                        Hard To Breathe                                           Arista Records LLC   SR0000625444
412 Anthony Hamilton                        Her Heart                                                 Arista Records LLC   SR0000625444
413 Anthony Hamilton                        I Did It For Sho                                          Arista Records LLC   SR0000625444
414 Anthony Hamilton                        Please Stay                                               Arista Records LLC   SR0000625444
415 Anthony Hamilton                        Prayin' For You/Superman                                  Arista Records LLC   SR0000625444
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 7 of 101 PageID# 3709


416   Anthony Hamilton                          Soul's On Fire                                          Arista Records LLC   SR0000625444
417   Anthony Hamilton                          The Day We Met                                          Arista Records LLC   SR0000625444
418   Anthony Hamilton                          The News                                                Arista Records LLC   SR0000625444
419   Anthony Hamilton                          The Point Of It All                                     Arista Records LLC   SR0000625444

420   Anthony Hamilton featuring David Banner   Cool                                                    Arista Records LLC   PA0001640157
421   Avril Lavigne                             Anything But Ordinary                                   Arista Records LLC   SR0000312786
422   Avril Lavigne                             I'm with You                                            Arista Records LLC   SR0000312786
423   Avril Lavigne                             Losing Grip                                             Arista Records LLC   SR0000312786
424   Avril Lavigne                             Mobile                                                  Arista Records LLC   SR0000312786
425   Avril Lavigne                             Naked                                                   Arista Records LLC   SR0000312786
426   Avril Lavigne                             Nobody's Fool                                           Arista Records LLC   SR0000312786
427   Avril Lavigne                             Sk8er Boi                                               Arista Records LLC   SR0000312786
428   Avril Lavigne                             Things I'll Never Say                                   Arista Records LLC   SR0000312786
429   Avril Lavigne                             Tomorrow                                                Arista Records LLC   SR0000312786
430   Brandy                                    Sittin' Up In My Room                                   Arista Records LLC   SR0000219539
431   Brooks & Dunn                             Boot Scootin' Boogie                                    Arista Records LLC   SR0000140290
432   John Williams                             March from 1941                                         Arista Records LLC   SR0000019891
433   Kenny G                                   Against Doctor's Orders                                 Arista Records LLC   SR0000135107
434   Kenny G                                   Brazil                                                  Arista Records LLC   SR0000321704
435   Kenny G                                   Desafinado                                              Arista Records LLC   SR0000289898
436   Kenny G                                   Havana                                                  Arista Records LLC   SR0000236228
437   Kenny G                                   Have Yourself a Merry Little Christmas                  Arista Records LLC   SR0000206848
438   Kenny G                                   I'm in the Mood for Love                                Arista Records LLC   SR0000399076
439   Kenny G                                   It Had To Be You                                        Arista Records LLC   SR0000399076
440   Kenny G                                   Loving You                                              Arista Records LLC   SR0000248755

441   Kenny G                                   Medley: Deck the Halls / The Twelve Days of Christmas   Arista Records LLC   SR0000322511
442   Kenny G                                   Round Midnight                                          Arista Records LLC   SR0000289898
443   Kenny G                                   Sade                                                    Arista Records LLC   SR0000079028
444   Kenny G                                   Silhouette                                              Arista Records LLC   SR0000135107
445   Kenny G                                   Slip of the Tongue                                      Arista Records LLC   SR0000079028
446   Kenny G                                   Songbird                                                Arista Records LLC   SR0000079028
447   Kenny G                                   The Champion's Theme                                    Arista Records LLC   SR0000236228
448   Kenny G                                   The Look Of Love                                        Arista Records LLC   SR0000289898
449   Kenny G                                   The Moment                                              Arista Records LLC   SR0000236228
450   Kenny G                                   Theme from "Dying Young"                                Arista Records LLC   SR0000263707
451   Monica featuring OutKast                  Gone Be Fine                                            Arista Records LLC   SR0000263982
452   OutKast                                   A Life In The of Benjamin Andre (Incomplete)            Arista Records LLC   SR0000340520
453   OutKast                                   Da Art of Storytellin' (Pt. 1) (Explicit)               Arista Records LLC   SR0000264092
454   OutKast                                   Da Art of Storytellin' (Pt. 2) (Explicit)               Arista Records LLC   SR0000264092
455   OutKast                                   Return of the "G" (Explicit)                            Arista Records LLC   SR0000264092
456   OutKast featuring George Clinton          Synthesizer (Explicit)                                  Arista Records LLC   SR0000264092
457   P!nk                                      18 Wheeler                                              Arista Records LLC   SR0000326672
458   P!nk                                      Dear Diary                                              Arista Records LLC   SR0000326672
459   P!nk                                      Don't Let Me Get Me                                     Arista Records LLC   SR0000326672
460   P!nk                                      Eventually                                              Arista Records LLC   SR0000326672
461   P!nk                                      Family Portrait                                         Arista Records LLC   SR0000326672
462   P!nk                                      Get The Party Started                                   Arista Records LLC   SR0000326672
463   P!nk                                      God Is A DJ                                             Arista Records LLC   SR0000345431
464   P!nk                                      Gone to California                                      Arista Records LLC   SR0000326672
465   P!nk                                      Just Like A Pill                                        Arista Records LLC   SR0000326672
466   P!nk                                      Lonely Girl                                             Arista Records LLC   SR0000326672
467   P!nk                                      Misery                                                  Arista Records LLC   SR0000326672
468   P!nk                                      Missunaztood                                            Arista Records LLC   SR0000326672
469   P!nk                                      My Vietnam                                              Arista Records LLC   SR0000326672
470   P!nk                                      Numb                                                    Arista Records LLC   SR0000326672
471   P!nk                                      Trouble                                                 Arista Records LLC   SR0000344428
472   Paula DeAnda                              Breathe                                                 Arista Records LLC   SR0000393631
473   Paula DeAnda                              Doing Too Much                                          Arista Records LLC   SR0000393631
474   Paula DeAnda                              Easy                                                    Arista Records LLC   SR0000393631
475   Paula DeAnda                              Footprints On My Heart                                  Arista Records LLC   SR0000393631
476   Paula DeAnda                              Good Girl                                               Arista Records LLC   SR0000393631
477   Paula Deanda                              I'll Be Down For You                                    Arista Records LLC   SR0000393631
478   Paula DeAnda                              Overloved                                               Arista Records LLC   SR0000393631
479   Paula DeAnda                              So Cold                                                 Arista Records LLC   SR0000393631
480   Paula DeAnda                              When It Was Me                                          Arista Records LLC   SR0000393631
481   Paula DeAnda feat. The Dey                Walk Away (Remember Me)                                 Arista Records LLC   SR0000393631
482   Paula DeAnda featuring Ak'Sent            Clap Ta This                                            Arista Records LLC   SR0000393631
483   Paula DeAnda featuring P.B.               Let's Go Out Tonight                                    Arista Records LLC   SR0000393631
484   Paula DeAnda featuring V Nice             Wanna Be With You                                       Arista Records LLC   SR0000393631
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 8 of 101 PageID# 3710


485   RUN-DMC                                  Beats to the Rhyme                     Arista Records LLC   SR0000124365
486   RUN-DMC                                  Down With The King                     Arista Records LLC   SR0000291221
487   RUN-DMC                                  Faces                                  Arista Records LLC   SR0000124852
488   RUN-DMC                                  Hit It Run                             Arista Records LLC   SR0000124846
489   RUN-DMC                                  I'm Not Going Out Like That            Arista Records LLC   SR0000124365
490   RUN-DMC                                  It's Like That                         Arista Records LLC   SR0000044959
491   RUN-DMC                                  It's Tricky                            Arista Records LLC   SR0000124846
492   RUN-DMC                                  King Of Rock                           Arista Records LLC   SR0000124851
493   RUN-DMC                                  Mary, Mary                             Arista Records LLC   SR0000124365
494   RUN-DMC                                  My Adidas                              Arista Records LLC   SR0000124846
495   RUN-DMC                                  Run's House                            Arista Records LLC   SR0000124365
496   RUN-DMC                                  What's It All About                    Arista Records LLC   SR0000124852
497   RUN-DMC                                  You Be Illin'                          Arista Records LLC   SR0000124846
498   RUN-DMC                                  You Talk Too Much                      Arista Records LLC   SR0000124851
499   Santana                                  (Da Le) Yaleo                          Arista Records LLC   SR0000289833
500   Santana                                  Africa Bamba                           Arista Records LLC   SR0000289833
501   Santana                                  Corazon Espinado                       Arista Records LLC   SR0000289833
502   Santana                                  El Farol                               Arista Records LLC   SR0000289833
503   Santana                                  Maria Maria                            Arista Records LLC   SR0000289833
504   Santana                                  Migra                                  Arista Records LLC   SR0000289833
505   Santana                                  Primavera                              Arista Records LLC   SR0000289833
506   Santana                                  Put Your Lights On                     Arista Records LLC   SR0000289833
507   Santana                                  Smooth                                 Arista Records LLC   SR0000289833
      Santana feat. Dave Matthews & Carter
508   Beauford                                 Love Of My Life                        Arista Records LLC   SR0000289833
509   Santana featuring Eagle-Eye Cherry       Wishing It Was                         Arista Records LLC   SR0000289833
510   Santana featuring Lauryn Hill & Cee-Lo   Do You Like The Way                    Arista Records LLC   SR0000289833
511   Sarah McLachlan                          Adia                                   Arista Records LLC   SR0000243027
512   Sarah McLachlan                          Ben's Song                             Arista Records LLC   SR0000137750
513   Sarah McLachlan                          Building A Mystery                     Arista Records LLC   SR0000243027
514   Sarah McLachlan                          Drawn to the Rhythm                    Arista Records LLC   SR0000140285
515   Sarah McLachlan                          Fallen                                 Arista Records LLC   SR0000345432
516   Sarah McLachlan                          Fumbling Towards Ecstasy               Arista Records LLC   SR0000200152
517   Sarah McLachlan                          Good Enough                            Arista Records LLC   SR0000200152
518   Sarah McLachlan                          Hold On                                Arista Records LLC   SR0000200152
519   Sarah Mclachlan                          I Will Remember You                    Arista Records LLC   SR0000219471
520   Sarah McLachlan                          Ice Cream                              Arista Records LLC   SR0000200152
521   Sarah McLachlan                          Into the Fire                          Arista Records LLC   SR0000140285
522   Sarah McLachlan                          Mercy                                  Arista Records LLC   SR0000140285
523   Sarah McLachlan                          Possession                             Arista Records LLC   SR0000200152
524   Sarah McLachlan                          Push                                   Arista Records LLC   SR0000345432
525   Sarah McLachlan                          Steaming                               Arista Records LLC   SR0000137750
526   Sarah McLachlan                          Stupid                                 Arista Records LLC   SR0000345432
527   Sarah McLachlan                          Sweet Surrender                        Arista Records LLC   SR0000243027
528   Sarah McLachlan                          The Path of Thorns (Terms)             Arista Records LLC   SR0000140285
529   Sarah McLachlan                          Vox                                    Arista Records LLC   SR0000137750
530   Sarah McLachlan                          World On Fire                          Arista Records LLC   SR0000345432
531   The Alan Parsons Project                 Any Other Day                          Arista Records LLC   SR0000609687
532   The Alan Parsons Project                 Children Of The Moon                   Arista Records LLC   SR0000037591
533   The Alan Parsons Project                 Eye In The Sky                         Arista Records LLC   SR0000037591
534   The Alan Parsons Project                 Eye Pieces                             Arista Records LLC   SR0000609687
535   The Alan Parsons Project                 Gemini                                 Arista Records LLC   SR0000037591
536   The Alan Parsons Project                 Mammagamma                             Arista Records LLC   SR0000037591
537   The Alan Parsons Project                 Old & Wise                             Arista Records LLC   SR0000609687
538   The Alan Parsons Project                 Old and Wise                           Arista Records LLC   SR0000037591
539   The Alan Parsons Project                 Psychobabble                           Arista Records LLC   SR0000037591
540   The Alan Parsons Project                 Silence and I                          Arista Records LLC   SR0000037591
541   The Alan Parsons Project                 SIRIUS                                 Arista Records LLC   SR0000037591
542   The Alan Parsons Project                 Step By Step                           Arista Records LLC   SR0000037591
543   The Alan Parsons Project                 The Naked Eye                          Arista Records LLC   SR0000609687
544   The Alan Parsons Project                 You're Gonna Get Your Fingers Burned   Arista Records LLC   SR0000037591
545   Whitney Houston                          Didn't We Almost Have It All           Arista Records LLC   SR0000089966
546   Whitney Houston                          Exhale                                 Arista Records LLC   SR0000219539
547   Whitney Houston                          Get It Back                            Arista Records LLC   SR0000298453
548   Whitney Houston                          Greatest Love Of All                   Arista Records LLC   SR0000060716
549   Whitney Houston                          Heartbreak Hotel                       Arista Records LLC   SR0000298453
550   Whitney Houston                          How Will I Know                        Arista Records LLC   SR0000060716
551   Whitney Houston                          I Bow Out                              Arista Records LLC   SR0000298453
552   Whitney Houston                          I Have Nothing                         Arista Records LLC   SR0000152583
553   Whitney Houston                          I Learned From The Best                Arista Records LLC   SR0000298453
554   Whitney Houston                          I Wanna Dance With Somebody            Arista Records LLC   SR0000089966
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 9 of 101 PageID# 3711


555   Whitney Houston   I Was Made To Love Him                                Arista Records LLC               SR0000298453
556   Whitney Houston   I Will Always Love You                                Arista Records LLC               SR0000152583
557   Whitney Houston   I'm Every Woman                                       Arista Records LLC               SR0000152583
558   Whitney Houston   I'm Your Baby Tonight                                 Arista Records LLC               SR0000129257
559   Whitney Houston   If I Told You That                                    Arista Records LLC               SR0000298453
560   Whitney Houston   In My Business                                        Arista Records LLC               SR0000298453
561   Whitney Houston   It's Not Right But It's Okay                          Arista Records LLC               SR0000298453
562   Whitney Houston   My Love Is Your Love                                  Arista Records LLC               SR0000298453
563   Whitney Houston   Oh Yes                                                Arista Records LLC               SR0000298453
564   Whitney Houston   One Moment In Time                                    Arista Records LLC               SR0000097640
565   Whitney Houston   Run To You                                            Arista Records LLC               SR0000152583
566   Whitney Houston   Saving All My Love For You                            Arista Records LLC               SR0000060716
567   Whitney Houston   So Emotional                                          Arista Records LLC               SR0000089966
568   Whitney Houston   Until You Come Back                                   Arista Records LLC               SR0000298453
569   Whitney Houston   When You Believe                                      Arista Records LLC               SR0000298453
570   Whitney Houston   Where Do Broken Hearts Go                             Arista Records LLC               SR0000089966
571   Whitney Houston   You'll Never Stand Alone                              Arista Records LLC               SR0000298453
572   3OH!3             StarStrukk                                            Atlantic Recording Corporation   SR0000652637
573   B.o.B             Nothin' On You (feat. Bruno Mars)                     Atlantic Recording Corporation   SR0000704831
574   Brandy            (Everything I Do) I Do It For You                     Atlantic Recording Corporation   SR0000256701
575   Brandy            Afrodisiac                                            Atlantic Recording Corporation   SR0000370673
576   Brandy            All In Me                                             Atlantic Recording Corporation   SR0000345858
577   Brandy            Almost Doesn't Count                                  Atlantic Recording Corporation   SR0000256701
578   Brandy            Always On My Mind                                     Atlantic Recording Corporation   SR0000202696
579   Brandy            Angel In Disguise                                     Atlantic Recording Corporation   SR0000256701
580   Brandy            Anybody                                               Atlantic Recording Corporation   SR0000345858
581   Brandy            Apart                                                 Atlantic Recording Corporation   SR0000345858
582   Brandy            As Long As You're Here                                Atlantic Recording Corporation   SR0000202696
583   Brandy            B Rocka Intro                                         Atlantic Recording Corporation   SR0000345858
584   Brandy            Baby                                                  Atlantic Recording Corporation   SR0000202696
585   Brandy            Best Friend                                           Atlantic Recording Corporation   SR0000202696
586   Brandy            Brokenhearted (Single Version) (feat. Wanya Morris)   Atlantic Recording Corporation   SR0000373291
587   Brandy            Can We                                                Atlantic Recording Corporation   SR0000345858
588   Brandy            Come A Little Closer                                  Atlantic Recording Corporation   SR0000345858
589   Brandy            Come As You Are                                       Atlantic Recording Corporation   SR0000370673
590   Brandy            Die Without You                                       Atlantic Recording Corporation   SR0000345858
591   Brandy            Finally                                               Atlantic Recording Corporation   SR0000370673
592   Brandy            Focus                                                 Atlantic Recording Corporation   SR0000370673
593   Brandy            Full Moon                                             Atlantic Recording Corporation   SR0000345858
594   Brandy            Give Me You                                           Atlantic Recording Corporation   SR0000202696
595   Brandy            Happy                                                 Atlantic Recording Corporation   SR0000256701
596   Brandy            Have You Ever                                         Atlantic Recording Corporation   SR0000256701
597   Brandy            He Is                                                 Atlantic Recording Corporation   SR0000345858
598   Brandy            How I Feel                                            Atlantic Recording Corporation   SR0000370673
599   Brandy            I Dedicate (Part I)                                   Atlantic Recording Corporation   SR0000202696
600   Brandy            I Dedicate (Part II)                                  Atlantic Recording Corporation   SR0000202696
601   Brandy            I Dedicate (Part III)                                 Atlantic Recording Corporation   SR0000202696
602   Brandy            I Thought                                             Atlantic Recording Corporation   SR0000345858
603   Brandy            I Tried                                               Atlantic Recording Corporation   SR0000370673
604   Brandy            I Wanna Be Down                                       Atlantic Recording Corporation   SR0000202696
605   Brandy            I Wanna Be Down (Single Version)                      Atlantic Recording Corporation   SR0000373291
606   Brandy            I'm Yours                                             Atlantic Recording Corporation   SR0000202696
607   Brandy            In The Car Interlude                                  Atlantic Recording Corporation   SR0000256701
608   Brandy            Intro                                                 Atlantic Recording Corporation   SR0000256701
609   Brandy            It's Not Worth It                                     Atlantic Recording Corporation   SR0000345858
610   Brandy            Learn The Hard Way                                    Atlantic Recording Corporation   SR0000256701
611   Brandy            Like This                                             Atlantic Recording Corporation   SR0000345858
612   Brandy            Love Is On My Side                                    Atlantic Recording Corporation   SR0000202696
613   Brandy            Love Wouldn't Count Me Out                            Atlantic Recording Corporation   SR0000345858
614   Brandy            Movin' On                                             Atlantic Recording Corporation   SR0000202696
615   Brandy            Necessary                                             Atlantic Recording Corporation   SR0000370673
616   Brandy            Never Say Never                                       Atlantic Recording Corporation   SR0000256701
617   Brandy            Nothing                                               Atlantic Recording Corporation   SR0000345858
618   Brandy            One Voice                                             Atlantic Recording Corporation   SR0000256701
619   Brandy            Put That On Everything                                Atlantic Recording Corporation   SR0000256701
620   Brandy            Sadiddy                                               Atlantic Recording Corporation   SR0000370673
621   Brandy            Say You Will                                          Atlantic Recording Corporation   SR0000370673
622   Brandy            Should I Go                                           Atlantic Recording Corporation   SR0000370673
623   Brandy            Sunny Day                                             Atlantic Recording Corporation   SR0000202696
624   Brandy            Talk About Our Love (Featuring Kanye West)            Atlantic Recording Corporation   SR0000370673
625   Brandy            Tomorrow                                              Atlantic Recording Corporation   SR0000256701
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 10 of 101 PageID# 3712


 626   Brandy            Top Of The World (feat. Mase)            Atlantic Recording Corporation   SR0000256701
 627   Brandy            Truthfully                               Atlantic Recording Corporation   SR0000256701
 628   Brandy            Turn It Up                               Atlantic Recording Corporation   SR0000370673
 629   Brandy            U Dont Know Me (Like U Used To)          Atlantic Recording Corporation   SR0000256701
 630   Brandy            What About Us?                           Atlantic Recording Corporation   SR0000345858
 631   Brandy            When You Touch Me                        Atlantic Recording Corporation   SR0000345858
 632   Brandy            Where You Wanna Be                       Atlantic Recording Corporation   SR0000370673
 633   Brandy            Who I Am                                 Atlantic Recording Corporation   SR0000370673
 634   Brandy            Who Is She 2 U                           Atlantic Recording Corporation   SR0000370673
 635   Brandy            Wow                                      Atlantic Recording Corporation   SR0000345858
 636   Brandy & Monica   The Boy Is Mine                          Atlantic Recording Corporation   SR0000256110
 637   Brandy & Ray J    Another Day In Paradise                  Atlantic Recording Corporation   SR0000373291
 638   Bruno Mars        Gorilla                                  Atlantic Recording Corporation   SR0000715738
 639   Bruno Mars        Locked Out of Heaven                     Atlantic Recording Corporation   SR0000715738
 640   Bruno Mars        Treasure                                 Atlantic Recording Corporation   SR0000715738
 641   Carolina Liar     All That Sh** Is Gone                    Atlantic Recording Corporation   SR0000637774
 642   Carolina Liar     Better Alone                             Atlantic Recording Corporation   SR0000637774
 643   Carolina Liar     California Bound                         Atlantic Recording Corporation   SR0000637774
 644   Carolina Liar     Coming To Terms                          Atlantic Recording Corporation   SR0000637774
 645   Carolina Liar     Done Stealin'                            Atlantic Recording Corporation   SR0000637774
 646   Carolina Liar     I'm Not Over                             Atlantic Recording Corporation   SR0000637774
 647   Carolina Liar     Last Night                               Atlantic Recording Corporation   SR0000637774
 648   Carolina Liar     Show Me What I'm Looking For             Atlantic Recording Corporation   SR0000637774
 649   Carolina Liar     Simple Life                              Atlantic Recording Corporation   SR0000637774
 650   Carolina Liar     Something To Die For                     Atlantic Recording Corporation   SR0000637774
 651   Carolina Liar     When You Are Near                        Atlantic Recording Corporation   SR0000637774
 652   Christina Perri   arms                                     Atlantic Recording Corporation   SR0000704080
 653   Christina Perri   backwards (Bonus Track)                  Atlantic Recording Corporation   SR0000705202
 654   Christina Perri   bang bang bang                           Atlantic Recording Corporation   SR0000704080
 655   Christina Perri   black + blue (Bonus Track)               Atlantic Recording Corporation   SR0000705202
 656   Christina Perri   bluebird                                 Atlantic Recording Corporation   SR0000704080
 657   Christina Perri   interlude                                Atlantic Recording Corporation   SR0000704080
 658   Christina Perri   miles                                    Atlantic Recording Corporation   SR0000704080
 659   Christina Perri   mine                                     Atlantic Recording Corporation   SR0000704080
 660   Christina Perri   my eyes (Bonus Track)                    Atlantic Recording Corporation   SR0000705202
 661   Christina Perri   penguin                                  Atlantic Recording Corporation   SR0000704080
 662   Christina Perri   sad song                                 Atlantic Recording Corporation   SR0000704080
 663   Christina Perri   the lonely                               Atlantic Recording Corporation   SR0000704080
 664   Christina Perri   tragedy                                  Atlantic Recording Corporation   SR0000704080
 665   Flo Rida          21 (feat. Laza Morgan)                   Atlantic Recording Corporation   SR0000672870
 666   Flo Rida          Ack Like You Know                        Atlantic Recording Corporation   SR0000629161
 667   Flo Rida          All My Life                              Atlantic Recording Corporation   SR0000629161
 668   Flo Rida          American Superstar (feat. Lil Wayne)     Atlantic Recording Corporation   SR0000629161
 669   Flo Rida          Available (feat. Akon)                   Atlantic Recording Corporation   SR0000658178
 670   Flo Rida          Be On You (feat. Ne-Yo)                  Atlantic Recording Corporation   SR0000658178
 671   Flo Rida          Don't Know How To Act (feat. Yung Joc)   Atlantic Recording Corporation   SR0000629161
 672   Flo Rida          Elevator (feat. Timbaland)               Atlantic Recording Corporation   SR0000629161
 673   Flo Rida          Finally Here                             Atlantic Recording Corporation   SR0000658178
 674   Flo Rida          Freaky Deaky (feat. Trey Songz)          Atlantic Recording Corporation   SR0000629161
 675   Flo Rida          Gotta Get It (Dancer)                    Atlantic Recording Corporation   SR0000658178
 676   Flo Rida          I Cry                                    Atlantic Recording Corporation   SR0000754532
 677   Flo Rida          In My Mind (Part 2) (feat. Georgi Kay)   Atlantic Recording Corporation   SR0000754532
 678   Flo Rida          In The Ayer (feat. will.I.am)            Atlantic Recording Corporation   SR0000629161
 679   Flo Rida          Jump (feat. Nelly Furtado)               Atlantic Recording Corporation   SR0000658178
 680   Flo Rida          Low (feat T-Pain)                        Atlantic Recording Corporation   SR0000629161
 681   Flo Rida          Me & U                                   Atlantic Recording Corporation   SR0000629161
 682   Flo Rida          Mind On My Money                         Atlantic Recording Corporation   SR0000658178
 683   Flo Rida          Money Right (feat. Rick Ross & Brisco)   Atlantic Recording Corporation   SR0000629161
 684   Flo Rida          Ms. Hangover                             Atlantic Recording Corporation   SR0000629161
 685   Flo Rida          Never                                    Atlantic Recording Corporation   SR0000658178
 686   Flo Rida          On and On (feat. Kevin Rudolf)           Atlantic Recording Corporation   SR0000672870
 687   Flo Rida          Priceless (feat. Birdman)                Atlantic Recording Corporation   SR0000629161
 688   Flo Rida          R.O.O.T.S.                               Atlantic Recording Corporation   SR0000658178
 689   Flo Rida          Respirator                               Atlantic Recording Corporation   SR0000672870
 690   Flo Rida          Rewind (feat. Wyclef Jean)               Atlantic Recording Corporation   SR0000658178
 691   Flo Rida          Right Round                              Atlantic Recording Corporation   SR0000658178
 692   Flo Rida          Roll (feat. Sean Kingston)               Atlantic Recording Corporation   SR0000629161
 693   Flo Rida          Shone (feat. Pleasure P)                 Atlantic Recording Corporation   SR0000658178
 694   Flo Rida          Still Missin                             Atlantic Recording Corporation   SR0000629161
 695   Flo Rida          Sugar (Feat. Wynter)                     Atlantic Recording Corporation   SR0000658178
 696   Flo Rida          Sweet Spot (feat. Jennifer Lopez)        Atlantic Recording Corporation   SR0000754532
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 11 of 101 PageID# 3713


 697 Flo Rida                  Touch Me                                                  Atlantic Recording Corporation   SR0000658178
 698 Flo Rida                  Turn Around (5,4,3,2,1)                                   Atlantic Recording Corporation   SR0000672870
 699 Flo Rida                  Who Dat Girl (feat. Akon)                                 Atlantic Recording Corporation   SR0000672870
                               Why You Up In Here (feat. Ludacris, Git Fresh and Gucci
 700   Flo Rida                Mane)                                                     Atlantic Recording Corporation   SR0000672870
 701   Flo Rida                Wild Ones (feat. Sia)                                     Atlantic Recording Corporation   SR0000754532
 702   Genesis                 Congo                                                     Atlantic Recording Corporation   SR0000239424
 703   Genesis                 I Know What I Like (In Your Wardrobe)                     Atlantic Recording Corporation   N10834
 704   Genesis                 Mama (2004 Digital Remaster)                              Atlantic Recording Corporation   SR0000380344
 705   Genesis                 The Carpet Crawlers                                       Atlantic Recording Corporation   N19639
 706   Gnarls Barkley          Crazy                                                     Atlantic Recording Corporation   SR0000398345
 707   Gnarls Barkley          Feng Shui                                                 Atlantic Recording Corporation   SR0000398345
 708   Gnarls Barkley          Go-Go Gadget Gospel                                       Atlantic Recording Corporation   SR0000398345
 709   Gnarls Barkley          Gone Daddy Gone                                           Atlantic Recording Corporation   SR0000398345
 710   Gnarls Barkley          Just A Thought                                            Atlantic Recording Corporation   SR0000398345
 711   Gnarls Barkley          Necromancer                                               Atlantic Recording Corporation   SR0000398345
 712   Gnarls Barkley          Online                                                    Atlantic Recording Corporation   SR0000398345
 713   Gnarls Barkley          Smiley Faces                                              Atlantic Recording Corporation   SR0000398345
 714   Gnarls Barkley          St. Elsewhere                                             Atlantic Recording Corporation   SR0000398345
 715   Gnarls Barkley          The Boogie Monster                                        Atlantic Recording Corporation   SR0000398345
 716   Gnarls Barkley          The Last Time                                             Atlantic Recording Corporation   SR0000398345
 717   Gnarls Barkley          Transformer                                               Atlantic Recording Corporation   SR0000398345
 718   Gnarls Barkley          Who Cares?                                                Atlantic Recording Corporation   SR0000398345
 719   Grouplove               Betty's a Bombshell                                       Atlantic Recording Corporation   SR0000704081
 720   Grouplove               Chloe                                                     Atlantic Recording Corporation   SR0000704081
 721   Grouplove               Close Your Eyes and Count to Ten                          Atlantic Recording Corporation   SR0000704081
 722   Grouplove               Colours                                                   Atlantic Recording Corporation   SR0000707748
 723   Grouplove               Cruel and Beautiful World                                 Atlantic Recording Corporation   SR0000704081
 724   Grouplove               Don't Say Oh Well                                         Atlantic Recording Corporation   SR0000707748
 725   Grouplove               Get Giddy                                                 Atlantic Recording Corporation   SR0000707748
 726   Grouplove               Getaway Car                                               Atlantic Recording Corporation   SR0000707748
 727   Grouplove               Goldcoast                                                 Atlantic Recording Corporation   SR0000707748
 728   Grouplove               Itchin' On A Photograph                                   Atlantic Recording Corporation   SR0000704081
 729   Grouplove               Love Will Save Your Soul                                  Atlantic Recording Corporation   SR0000704081
 730   Grouplove               Lovely Cup                                                Atlantic Recording Corporation   SR0000704081
 731   Grouplove               Naked Kids                                                Atlantic Recording Corporation   SR0000704081
 732   Grouplove               Slow                                                      Atlantic Recording Corporation   SR0000704081
 733   Grouplove               Spun                                                      Atlantic Recording Corporation   SR0000704081
 734   Grouplove               Tongue Tied                                               Atlantic Recording Corporation   SR0000704081
 735   Hootie & The Blowfish   Be The One                                                Atlantic Recording Corporation   SR0000223661
 736   Hootie & The Blowfish   Hey Hey What Can I Do?                                    Atlantic Recording Corporation   SR0000311807
 737   Hootie & The Blowfish   Hold My Hand                                              Atlantic Recording Corporation   SR0000193960
 738   Hootie & The Blowfish   I Go Blind                                                Atlantic Recording Corporation   SR0000230125
 739   Hootie & The Blowfish   I Will Wait                                               Atlantic Recording Corporation   SR0000246482
 740   Hootie & The Blowfish   Innocence                                                 Atlantic Recording Corporation   SR0000334892
 741   Hootie & The Blowfish   Let Her Cry                                               Atlantic Recording Corporation   SR0000193960
 742   Hootie & The Blowfish   Not Even The Trees                                        Atlantic Recording Corporation   SR0000193960
 743   Hootie & The Blowfish   Old Man & Me                                              Atlantic Recording Corporation   SR0000223661
 744   Hootie & The Blowfish   Only Lonely                                               Atlantic Recording Corporation   SR0000246482
 745   Hootie & The Blowfish   Only Wanna Be With You                                    Atlantic Recording Corporation   SR0000193960
 746   Hootie & The Blowfish   Sad Caper                                                 Atlantic Recording Corporation   SR0000223661
 747   Hootie & The Blowfish   Space                                                     Atlantic Recording Corporation   SR0000334892
 748   Hootie & The Blowfish   Time                                                      Atlantic Recording Corporation   SR0000193960
 749   Hootie & The Blowfish   Tucker's Town                                             Atlantic Recording Corporation   SR0000223661
 750   Hootie & The Blowfish   Use Me                                                    Atlantic Recording Corporation   SR0000311807
 751   Hunter Hayes            I Want Crazy (Encore)                                     Atlantic Recording Corporation   SR0000748751
 752   INXS                    Baby Don't Cry                                            Atlantic Recording Corporation   SR0000152091
 753   INXS                    Beautiful Girl                                            Atlantic Recording Corporation   SR0000152091
 754   INXS                    Bitter Tears                                              Atlantic Recording Corporation   SR0000121377
 755   INXS                    Black And White                                           Atlantic Recording Corporation   SR0000042945
 756   INXS                    Burn For You                                              Atlantic Recording Corporation   SR0000054062
 757   INXS                    By My Side                                                Atlantic Recording Corporation   SR0000121377
 758   INXS                    Dancing On The Jetty                                      Atlantic Recording Corporation   SR0000054062
 759   INXS                    Devil Inside                                              Atlantic Recording Corporation   SR0000085232
 760   INXS                    Disappear                                                 Atlantic Recording Corporation   SR0000121377
 761   INXS                    Don't Change                                              Atlantic Recording Corporation   SR0000042945
 762   INXS                    Heaven Sent                                               Atlantic Recording Corporation   SR0000152091
 763   INXS                    I Send A Message                                          Atlantic Recording Corporation   SR0000054062
 764   INXS                    Just Keep Walking                                         Atlantic Recording Corporation   SR0000054970
 765   INXS                    Kiss The Dirt (Falling Down The Mountain)                 Atlantic Recording Corporation   SR0000066559
 766   INXS                    Listen Like Thieves                                       Atlantic Recording Corporation   SR0000066559
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 12 of 101 PageID# 3714


 767   INXS                     Love Is (What I Say)                               Atlantic Recording Corporation   SR0000054062
 768   INXS                     Mystify                                            Atlantic Recording Corporation   SR0000085232
 769   INXS                     Need You Tonight                                   Atlantic Recording Corporation   SR0000085232
 770   INXS                     Never Tear Us Apart                                Atlantic Recording Corporation   SR0000085232
 771   INXS                     New Sensation                                      Atlantic Recording Corporation   SR0000085232
 772   INXS                     Original Sin                                       Atlantic Recording Corporation   SR0000054753
 773   INXS                     Stay Young                                         Atlantic Recording Corporation   SR0000054971
 774   INXS                     Suicide Blonde                                     Atlantic Recording Corporation   SR0000121377
 775   INXS                     Taste It                                           Atlantic Recording Corporation   SR0000152091
 776   INXS                     The Gift                                           Atlantic Recording Corporation   SR0000175450
 777   INXS                     The One Thing                                      Atlantic Recording Corporation   SR0000042945
 778   INXS                     The Stairs                                         Atlantic Recording Corporation   SR0000121377
 779   INXS                     This Time                                          Atlantic Recording Corporation   SR0000065969
 780   INXS                     To Look At You                                     Atlantic Recording Corporation   SR0000042945
 781   INXS                     What You Need                                      Atlantic Recording Corporation   SR0000066559
 782   INXS with Jimmy Barnes   Good Times                                         Atlantic Recording Corporation   SR0000084356
 783   Jason Mraz               A Beautiful Mess                                   Atlantic Recording Corporation   SR0000623312
 784   Jason Mraz               Butterfly                                          Atlantic Recording Corporation   SR0000623312
 785   Jason Mraz               Coyotes                                            Atlantic Recording Corporation   SR0000623312
 786   Jason Mraz               Details in the Fabric (feat. James Morrison)       Atlantic Recording Corporation   SR0000623312
 787   Jason Mraz               I Won't Give Up                                    Atlantic Recording Corporation   SR0000704463
 788   Jason Mraz               I'm Yours                                          Atlantic Recording Corporation   SR0000623312
 789   Jason Mraz               If It Kills Me                                     Atlantic Recording Corporation   SR0000623312
 790   Jason Mraz               Live High                                          Atlantic Recording Corporation   SR0000623312
 791   Jason Mraz               Love For A Child                                   Atlantic Recording Corporation   SR0000623312
 792   Jason Mraz               Lucky (feat. Colbie Caillat)                       Atlantic Recording Corporation   SR0000623312
 793   Jason Mraz               Make It Mine                                       Atlantic Recording Corporation   SR0000623312
 794   Jason Mraz               Only Human                                         Atlantic Recording Corporation   SR0000623312
 795   Jason Mraz               The Dynamo Of Volition                             Atlantic Recording Corporation   SR0000623312
 796   Kid Rock                 All Summer Long                                    Atlantic Recording Corporation   SR0000622796
 797   Kid Rock                 Amen                                               Atlantic Recording Corporation   SR0000622796
 798   Kid Rock                 Blue Jeans And A Rosary                            Atlantic Recording Corporation   SR0000622796
 799   Kid Rock                 Don't Tell Me You Love Me                          Atlantic Recording Corporation   SR0000622796
 800   Kid Rock                 Half Your Age                                      Atlantic Recording Corporation   SR0000622796
 801   Kid Rock                 Lowlife (Living The Highlife)                      Atlantic Recording Corporation   SR0000622796
 802   Kid Rock                 New Orleans                                        Atlantic Recording Corporation   SR0000622796
 803   Kid Rock                 Rock N Roll Jesus                                  Atlantic Recording Corporation   SR0000622796
 804   Kid Rock                 Roll On                                            Atlantic Recording Corporation   SR0000622796
 805   Kid Rock                 So Hott                                            Atlantic Recording Corporation   SR0000622796
 806   Kid Rock                 Sugar                                              Atlantic Recording Corporation   SR0000622796
 807   Kid Rock                 When U Love Someone                                Atlantic Recording Corporation   SR0000622796
 808   Led Zeppelin             Achilles Last Stand                                Atlantic Recording Corporation   N31545
 809   Led Zeppelin             All My Love                                        Atlantic Recording Corporation   SR0000013105
 810   Led Zeppelin             D'yer Mak'er                                       Atlantic Recording Corporation   N5660
 811   Led Zeppelin             Houses Of The Holy                                 Atlantic Recording Corporation   N21799
 812   Led Zeppelin             In The Evening                                     Atlantic Recording Corporation   SR0000013105
 813   Led Zeppelin             Kashmir                                            Atlantic Recording Corporation   N21799
 814   Led Zeppelin             No Quarter                                         Atlantic Recording Corporation   N5660
 815   Led Zeppelin             Nobody's Fault But Mine                            Atlantic Recording Corporation   N31545
 816   Led Zeppelin             Over The Hills And Far Away                        Atlantic Recording Corporation   N5660
 817   Led Zeppelin             The Song Remains The Same                          Atlantic Recording Corporation   N5660
 818   Led Zeppelin             Trampled Underfoot                                 Atlantic Recording Corporation   N21799
 819   Lupe Fiasco              All Black Everything                               Atlantic Recording Corporation   SR0000704469
 820   Lupe Fiasco              Beautiful Lasers (2 Ways) (feat. MDMA)             Atlantic Recording Corporation   SR0000704469
 821   Lupe Fiasco              BREAK THE CHAIN (feat. Eric Turner & Sway)         Atlantic Recording Corporation   SR0000704469
 822   Lupe Fiasco              Coming Up (feat. MDMA)                             Atlantic Recording Corporation   SR0000704469

 823   Lupe Fiasco              Dumb It Down (feat. GemStones and Graham Burris)   Atlantic Recording Corporation   SR0000639320
 824   Lupe Fiasco              Fighters (feat. Matthew Santos)                    Atlantic Recording Corporation   SR0000639320
 825   Lupe Fiasco              Go Baby (feat GemStones)                           Atlantic Recording Corporation   SR0000639320
 826   Lupe Fiasco              Go Go Gadget Flow                                  Atlantic Recording Corporation   SR0000639320
 827   Lupe Fiasco              Gotta Eat                                          Atlantic Recording Corporation   SR0000639320
 828   Lupe Fiasco              I Don't Wanna Care Right Now (feat. MDMA)          Atlantic Recording Corporation   SR0000704469
 829   Lupe Fiasco              Letting Go (feat. Sarah Green)                     Atlantic Recording Corporation   SR0000704469
 830   Lupe Fiasco              Little Weapon (feat. Bishop G and Nikki Jean)      Atlantic Recording Corporation   SR0000639320
 831   Lupe Fiasco              Never Forget You (feat. John Legend)               Atlantic Recording Corporation   SR0000704469
 832   Lupe Fiasco              Out Of My Head (feat. Trey Songz)                  Atlantic Recording Corporation   SR0000704469
 833   Lupe Fiasco              Paris, Tokyo                                       Atlantic Recording Corporation   SR0000639320
 834   Lupe Fiasco              Put You On Game                                    Atlantic Recording Corporation   SR0000639320
 835   Lupe Fiasco              State Run Radio (feat. Matt Mahaffey)              Atlantic Recording Corporation   SR0000704469
 836   Lupe Fiasco              Streets On Fire                                    Atlantic Recording Corporation   SR0000639320
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 13 of 101 PageID# 3715


 837   Lupe Fiasco       Superstar (feat. Matthew Santos)                Atlantic Recording Corporation   SR0000639320
 838   Lupe Fiasco       The Coolest                                     Atlantic Recording Corporation   SR0000639320
 839   Lupe Fiasco       The Show Goes On                                Atlantic Recording Corporation   SR0000704469
 840   Lupe Fiasco       Till I Get There                                Atlantic Recording Corporation   SR0000704469
 841   Lupe Fiasco       Words I Never Said (feat. Skylar Grey)          Atlantic Recording Corporation   SR0000704469
 842   Lupe Fiasco       Free Chilly (feat. Sarah Green and GemStones)   Atlantic Recording Corporation   SR0000639320
 843   Lupe Fiasco       Hi-Definition (feat. Snoop Dogg & Pooh Bear)    Atlantic Recording Corporation   SR0000639320
 844   Lupe Fiasco       Hip-Hop Saved My Life (feat. Nikki Jean)        Atlantic Recording Corporation   SR0000639320
 845   Lupe Fiasco       Intruder Alert (feat. Sarah Green)              Atlantic Recording Corporation   SR0000639320
 846   Lupe Fiasco       The Die (feat. GemStones)                       Atlantic Recording Corporation   SR0000639320
 847   Matchbox Twenty   3AM                                             Atlantic Recording Corporation   SR0000227755
 848   Matchbox Twenty   All I Need                                      Atlantic Recording Corporation   SR0000345857
 849   Matchbox Twenty   All Your Reasons                                Atlantic Recording Corporation   SR0000633456
 850   Matchbox Twenty   Angry                                           Atlantic Recording Corporation   SR0000305708
 851   Matchbox Twenty   Argue                                           Atlantic Recording Corporation   SR0000227755
 852   Matchbox Twenty   Back 2 Good (Remastered Version)                Atlantic Recording Corporation   SR0000633456
 853   Matchbox Twenty   Bed Of Lies                                     Atlantic Recording Corporation   SR0000305708
 854   Matchbox Twenty   Bent (Remastered Version)                       Atlantic Recording Corporation   SR0000633456
 855   Matchbox Twenty   Black & White People                            Atlantic Recording Corporation   SR0000305708
 856   Matchbox Twenty   Busted                                          Atlantic Recording Corporation   SR0000227755
 857   Matchbox Twenty   Can't Let You Go                                Atlantic Recording Corporation   SR0000633456
 858   Matchbox Twenty   Cold                                            Atlantic Recording Corporation   SR0000345857
 859   Matchbox Twenty   Could I Be You                                  Atlantic Recording Corporation   SR0000345857
 860   Matchbox Twenty   Crutch                                          Atlantic Recording Corporation   SR0000305708
 861   Matchbox Twenty   Damn                                            Atlantic Recording Corporation   SR0000227755
 862   Matchbox Twenty   Disease                                         Atlantic Recording Corporation   SR0000345857
 863   Matchbox Twenty   Disease (Acoustic)                              Atlantic Recording Corporation   SR0000353594
 864   Matchbox Twenty   Disease (Remastered Version)                    Atlantic Recording Corporation   SR0000633456
 865   Matchbox Twenty   Downfall                                        Atlantic Recording Corporation   SR0000345857
 866   Matchbox Twenty   English Town                                    Atlantic Recording Corporation   SR0000714896
 867   Matchbox Twenty   Feel                                            Atlantic Recording Corporation   SR0000345857
 868   Matchbox Twenty   Girl Like That                                  Atlantic Recording Corporation   SR0000227755
 869   Matchbox Twenty   Hand Me Down                                    Atlantic Recording Corporation   SR0000345857
 870   Matchbox Twenty   Hang                                            Atlantic Recording Corporation   SR0000227755
 871   Matchbox Twenty   How Far We've Come                              Atlantic Recording Corporation   SR0000633456
 872   Matchbox Twenty   How Long                                        Atlantic Recording Corporation   SR0000714896
 873   Matchbox Twenty   I Will                                          Atlantic Recording Corporation   SR0000714896
 874   Matchbox Twenty   I'll Believe You When                           Atlantic Recording Corporation   SR0000633456
 875   Matchbox Twenty   If I Fall                                       Atlantic Recording Corporation   SR0000633456
 876   Matchbox Twenty   If You're Gone                                  Atlantic Recording Corporation   SR0000305708
 877   Matchbox Twenty   Kody                                            Atlantic Recording Corporation   SR0000227755
 878   Matchbox Twenty   Last Beautiful Girl                             Atlantic Recording Corporation   SR0000305708
 879   Matchbox Twenty   Leave                                           Atlantic Recording Corporation   SR0000305708
 880   Matchbox Twenty   Like Sugar                                      Atlantic Recording Corporation   SR0000714896
 881   Matchbox Twenty   Long Day                                        Atlantic Recording Corporation   SR0000227755
 882   Matchbox Twenty   Mad Season (Remastered Version)                 Atlantic Recording Corporation   SR0000633456
 883   Matchbox Twenty   Our Song                                        Atlantic Recording Corporation   SR0000714896
 884   Matchbox Twenty   Overjoyed                                       Atlantic Recording Corporation   SR0000714896
 885   Matchbox Twenty   Push                                            Atlantic Recording Corporation   SR0000227755
 886   Matchbox Twenty   Push (Remastered Version)                       Atlantic Recording Corporation   SR0000633456
 887   Matchbox Twenty   Put Your Hands Up                               Atlantic Recording Corporation   SR0000714896
 888   Matchbox Twenty   Radio                                           Atlantic Recording Corporation   SR0000714896
 889   Matchbox Twenty   Real World                                      Atlantic Recording Corporation   SR0000227755
 890   Matchbox Twenty   Rest Stop                                       Atlantic Recording Corporation   SR0000305708
 891   Matchbox Twenty   She's So Mean                                   Atlantic Recording Corporation   SR0000714896
 892   Matchbox Twenty   Sleeping At The Wheel                           Atlantic Recording Corporation   SR0000714896
 893   Matchbox Twenty   Soul                                            Atlantic Recording Corporation   SR0000345857
 894   Matchbox Twenty   Stop                                            Atlantic Recording Corporation   SR0000305708
 895   Matchbox Twenty   The Burn                                        Atlantic Recording Corporation   SR0000305708
 896   Matchbox Twenty   The Difference                                  Atlantic Recording Corporation   SR0000345857
 897   Matchbox Twenty   These Hard Times                                Atlantic Recording Corporation   SR0000633456
 898   Matchbox Twenty   Unwell                                          Atlantic Recording Corporation   SR0000345857
 899   Matchbox Twenty   You Won't Be Mine                               Atlantic Recording Corporation   SR0000305708
 900   Matchbox Twenty   You're So Real                                  Atlantic Recording Corporation   SR0000345857
 901   Meek Mill         Amen (feat. Drake)                              Atlantic Recording Corporation   SRu001109021
 902   Musiq Soulchild   backagain                                       Atlantic Recording Corporation   SR0000706644
 903   Musiq Soulchild   dearjohn                                        Atlantic Recording Corporation   SR0000706644
 904   Musiq Soulchild   deserveumore                                    Atlantic Recording Corporation   SR0000706644
 905   Musiq Soulchild   ifuleave (feat. Mary J. Blige)                  Atlantic Recording Corporation   SR0000706644
 906   Musiq Soulchild   iwannabe (feat. Damian Marley)                  Atlantic Recording Corporation   SR0000706644
 907   Musiq Soulchild   loveofmylife                                    Atlantic Recording Corporation   SR0000706644
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 14 of 101 PageID# 3716


 908   Musiq Soulchild   moneyright                               Atlantic Recording Corporation   SR0000706644
 909   Musiq Soulchild   Radio                                    Atlantic Recording Corporation   SR0000706644
 910   Musiq Soulchild   sobeautiful                              Atlantic Recording Corporation   SR0000706644
 911   Musiq Soulchild   someone                                  Atlantic Recording Corporation   SR0000706644
 912   Musiq Soulchild   special                                  Atlantic Recording Corporation   SR0000706644
 913   Musiq Soulchild   until                                    Atlantic Recording Corporation   SR0000706644
 914   P.O.D.            Youth Of The Nation                      Atlantic Recording Corporation   SR0000303757
 915   Paramore          (One Of Those) Crazy Girls               Atlantic Recording Corporation   SR0000724441
 916   Paramore          All I Wanted                             Atlantic Recording Corporation   SR0000657157
 917   Paramore          Anklebiters                              Atlantic Recording Corporation   SR0000724441
 918   Paramore          Be Alone                                 Atlantic Recording Corporation   SR0000724441
 919   Paramore          Born For This                            Atlantic Recording Corporation   SR0000631909
 920   Paramore          Brick By Boring Brick                    Atlantic Recording Corporation   SR0000657157
 921   Paramore          Careful                                  Atlantic Recording Corporation   SR0000657157
 922   Paramore          crushcrushcrush                          Atlantic Recording Corporation   SR0000631909
 923   Paramore          Daydreaming                              Atlantic Recording Corporation   SR0000724441
 924   Paramore          Fast In My Car                           Atlantic Recording Corporation   SR0000724441
 925   Paramore          Feeling Sorry                            Atlantic Recording Corporation   SR0000657157
 926   Paramore          Fences                                   Atlantic Recording Corporation   SR0000631909
 927   Paramore          For A Pessimist, I'm Pretty Optimistic   Atlantic Recording Corporation   SR0000631909
 928   Paramore          Future                                   Atlantic Recording Corporation   SR0000724441
 929   Paramore          Grow Up                                  Atlantic Recording Corporation   SR0000724441
 930   Paramore          Hallelujah                               Atlantic Recording Corporation   SR0000631909
 931   Paramore          Hate To See Your Heart Break             Atlantic Recording Corporation   SR0000724441
 932   Paramore          Ignorance                                Atlantic Recording Corporation   SR0000657157
 933   Paramore          Interlude: Holiday                       Atlantic Recording Corporation   SR0000724441
 934   Paramore          Interlude: I'm Not Angry Anymore         Atlantic Recording Corporation   SR0000724441
 935   Paramore          Interlude: Moving On                     Atlantic Recording Corporation   SR0000724441
 936   Paramore          Last Hope                                Atlantic Recording Corporation   SR0000724441
 937   Paramore          Let The Flames Begin                     Atlantic Recording Corporation   SR0000631909
 938   Paramore          Looking Up                               Atlantic Recording Corporation   SR0000657157
 939   Paramore          Miracle                                  Atlantic Recording Corporation   SR0000631909
 940   Paramore          Misery Business                          Atlantic Recording Corporation   SR0000631909
 941   Paramore          Misguided Ghosts                         Atlantic Recording Corporation   SR0000657157
 942   Paramore          Now                                      Atlantic Recording Corporation   SR0000724441
 943   Paramore          Part II                                  Atlantic Recording Corporation   SR0000724441
 944   Paramore          Playing God                              Atlantic Recording Corporation   SR0000657157
 945   Paramore          Proof                                    Atlantic Recording Corporation   SR0000724441
 946   Paramore          Still Into You                           Atlantic Recording Corporation   SR0000724441
 947   Paramore          That's What You Get                      Atlantic Recording Corporation   SR0000631909
 948   Paramore          The Only Exception                       Atlantic Recording Corporation   SR0000657157
 949   Paramore          Turn It Off                              Atlantic Recording Corporation   SR0000657157
 950   Paramore          We Are Broken                            Atlantic Recording Corporation   SR0000631909
 951   Paramore          When It Rains                            Atlantic Recording Corporation   SR0000631909
 952   Paramore          Where The Lines Overlap                  Atlantic Recording Corporation   SR0000657157
 953   Plies             1 Mo Time                                Atlantic Recording Corporation   SR0000612286
 954   Plies             100 Years                                Atlantic Recording Corporation   SR0000612286
 955   Plies             Friday                                   Atlantic Recording Corporation   SR0000612286
 956   Plies             Goons Lurkin                             Atlantic Recording Corporation   SR0000612286
 957   Plies             Hypnotized (feat. Akon)                  Atlantic Recording Corporation   SR0000612286
 958   Plies             I Am The Club                            Atlantic Recording Corporation   SR0000612286
 959   Plies             I Kno U Workin                           Atlantic Recording Corporation   SR0000612286
 960   Plies             Kept It Too Real                         Atlantic Recording Corporation   SR0000612286
 961   Plies             Money Straight                           Atlantic Recording Corporation   SR0000612286
 962   Plies             Murkin Season                            Atlantic Recording Corporation   SR0000612286
 963   Plies             On My D**k                               Atlantic Recording Corporation   SR0000612286
 964   Plies             Runnin' My Momma Crazy                   Atlantic Recording Corporation   SR0000612286
 965   Plies             The Real Testament Intro                 Atlantic Recording Corporation   SR0000612286
 966   Plies             You                                      Atlantic Recording Corporation   SR0000612286
 967   Plies             Shawty (feat. T-Pain)                    Atlantic Recording Corporation   SR0000612286
 968   Rob Thomas        All That I Am                            Atlantic Recording Corporation   SR0000373876
 969   Rob Thomas        Ever The Same                            Atlantic Recording Corporation   SR0000373876
 970   Rob Thomas        Fallin' To Pieces                        Atlantic Recording Corporation   SR0000373876
 971   Rob Thomas        I Am An Illusion                         Atlantic Recording Corporation   SR0000373876
 972   Rob Thomas        Lonely No More                           Atlantic Recording Corporation   SR0000373876
 973   Rob Thomas        My, My, My                               Atlantic Recording Corporation   SR0000373876
 974   Rob Thomas        Now Comes The Night                      Atlantic Recording Corporation   SR0000373876
 975   Rob Thomas        Problem Girl                             Atlantic Recording Corporation   SR0000373876
 976   Rob Thomas        Something To Be                          Atlantic Recording Corporation   SR0000373876
 977   Rob Thomas        This Is How A Heart Breaks               Atlantic Recording Corporation   SR0000373876
 978   Rob Thomas        When The Heartache Ends                  Atlantic Recording Corporation   SR0000373876
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 15 of 101 PageID# 3717


 979   Sean Paul       Got 2 Luv U (feat. Alexis Jordan)        Atlantic Recording Corporation   SR0000715070
 980   Shinedown       45                                       Atlantic Recording Corporation   SR0000342566
 981   Shinedown       All I Ever Wanted                        Atlantic Recording Corporation   SR0000342566
 982   Shinedown       Better Version                           Atlantic Recording Corporation   SR0000342566
 983   Shinedown       Breaking Inside                          Atlantic Recording Corporation   SR0000673788
 984   Shinedown       Burning Bright                           Atlantic Recording Corporation   SR0000342566
 985   Shinedown       Call Me                                  Atlantic Recording Corporation   SR0000673788
 986   Shinedown       Cry For Help                             Atlantic Recording Corporation   SR0000673788
 987   Shinedown       Crying Out                               Atlantic Recording Corporation   SR0000342566
 988   Shinedown       Cyanide Sweet Tooth Suicide              Atlantic Recording Corporation   SR0000673788
 989   Shinedown       Devour                                   Atlantic Recording Corporation   SR0000673788
 990   Shinedown       Fly From The Inside                      Atlantic Recording Corporation   SR0000342566
 991   Shinedown       I Own You                                Atlantic Recording Corporation   SR0000673788
 992   Shinedown       If You Only Knew                         Atlantic Recording Corporation   SR0000673788
 993   Shinedown       In Memory                                Atlantic Recording Corporation   SR0000342566
 994   Shinedown       Lacerated                                Atlantic Recording Corporation   SR0000342566
 995   Shinedown       Left Out                                 Atlantic Recording Corporation   SR0000342566
 996   Shinedown       Lost In The Crowd                        Atlantic Recording Corporation   SR0000342566
 997   Shinedown       No More Love                             Atlantic Recording Corporation   SR0000342566
 998   Shinedown       Second Chance                            Atlantic Recording Corporation   SR0000673788
 999   Shinedown       Sin With A Grin                          Atlantic Recording Corporation   SR0000673788
1000   Shinedown       Son Of Sam                               Atlantic Recording Corporation   SR0000673788
1001   Shinedown       Sound Of Madness                         Atlantic Recording Corporation   SR0000673788
1002   Shinedown       Stranger Inside                          Atlantic Recording Corporation   SR0000342566
1003   Shinedown       The Crow & The Butterfly                 Atlantic Recording Corporation   SR0000673788
1004   Shinedown       The Energy                               Atlantic Recording Corporation   SR0000673788
1005   Shinedown       What A Shame                             Atlantic Recording Corporation   SR0000673788
1006   Simple Plan     Addicted                                 Atlantic Recording Corporation   SR0000351060
1007   Simple Plan     Crazy                                    Atlantic Recording Corporation   SR0000375167
1008   Simple Plan     Everytime                                Atlantic Recording Corporation   SR0000375167
1009   Simple Plan     Generation                               Atlantic Recording Corporation   SR0000639323
1010   Simple Plan     God Must Hate Me                         Atlantic Recording Corporation   SR0000351060
1011   Simple Plan     Holding On                               Atlantic Recording Corporation   SR0000639323
1012   Simple Plan     I Can Wait Forever                       Atlantic Recording Corporation   SR0000639323
1013   Simple Plan     I Won't Be There                         Atlantic Recording Corporation   SR0000351060
1014   Simple Plan     I'd Do Anything                          Atlantic Recording Corporation   SR0000351060
1015   Simple Plan     I'm Just A Kid                           Atlantic Recording Corporation   SR0000351060
1016   Simple Plan     Jump                                     Atlantic Recording Corporation   SR0000375167
1017   Simple Plan     Me Against The World                     Atlantic Recording Corporation   SR0000375167
1018   Simple Plan     Meet You There                           Atlantic Recording Corporation   SR0000351060
1019   Simple Plan     My Alien                                 Atlantic Recording Corporation   SR0000351060
1020   Simple Plan     No Love                                  Atlantic Recording Corporation   SR0000639323
1021   Simple Plan     One                                      Atlantic Recording Corporation   SR0000375167
1022   Simple Plan     One Day                                  Atlantic Recording Corporation   SR0000351060
1023   Simple Plan     Perfect                                  Atlantic Recording Corporation   SR0000351060
1024   Simple Plan     Perfect World                            Atlantic Recording Corporation   SR0000375167
1025   Simple Plan     Promise                                  Atlantic Recording Corporation   SR0000375167
1026   Simple Plan     Running Out of Time                      Atlantic Recording Corporation   SR0000686779
1027   Simple Plan     Save You                                 Atlantic Recording Corporation   SR0000639323
1028   Simple Plan     Take My Hand                             Atlantic Recording Corporation   SR0000639323
1029   Simple Plan     Thank You                                Atlantic Recording Corporation   SR0000375167
1030   Simple Plan     The End                                  Atlantic Recording Corporation   SR0000639323
1031   Simple Plan     The Worst Day Ever                       Atlantic Recording Corporation   SR0000351060
1032   Simple Plan     Time To Say Goodbye                      Atlantic Recording Corporation   SR0000639323
1033   Simple Plan     When I'm Gone                            Atlantic Recording Corporation   SR0000639323
1034   Simple Plan     When I'm Gone (Acoustic Version)         Atlantic Recording Corporation   SR0000686779
1035   Simple Plan     When I'm With You                        Atlantic Recording Corporation   SR0000351060
1036   Simple Plan     Your Love Is A Lie                       Atlantic Recording Corporation   SR0000639323
1037   Trey Songz      2 Reasons (feat. T.I.)                   Atlantic Recording Corporation   SR0000715080
1038   Trey Songz      Alone                                    Atlantic Recording Corporation   SR0000671697
1039   Trey Songz      Bad Decisions                            Atlantic Recording Corporation   SR0000715080
1040   Trey Songz      Blind                                    Atlantic Recording Corporation   SR0000671697
1041   Trey Songz      Bottoms Up (Feat. Nicki Minaj)           Atlantic Recording Corporation   SR0000671697
1042   Trey Songz      Can't Be Friends                         Atlantic Recording Corporation   SR0000671697
1043   Trey Songz      Chapter V                                Atlantic Recording Corporation   SR0000715080
1044   Trey Songz      Check Me Out (feat. Diddy & Meek Mill)   Atlantic Recording Corporation   SR0000715080
1045   Trey Songz      Dive In                                  Atlantic Recording Corporation   SR0000715080
1046   Trey Songz      Don't Be Scared (feat. Rick Ross)        Atlantic Recording Corporation   SR0000715080
1047   Trey Songz      Doorbell                                 Atlantic Recording Corporation   SR0000671697
1048   Trey Songz      Forever Yours                            Atlantic Recording Corporation   SR0000715080
1049   Trey Songz      Fumble                                   Atlantic Recording Corporation   SR0000715080
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 16 of 101 PageID# 3718


1050   Trey Songz          Hail Mary (feat. Young Jeezy & Lil Wayne)                   Atlantic Recording Corporation   SR0000715080
1051   Trey Songz          Heart Attack                                                Atlantic Recording Corporation   SR0000715080
1052   Trey Songz          Inside Interlewd                                            Atlantic Recording Corporation   SR0000715080
1053   Trey Songz          Interlude4U                                                 Atlantic Recording Corporation   SR0000715080
1054   Trey Songz          Love Faces                                                  Atlantic Recording Corporation   SR0000671697
1055   Trey Songz          Made To Be Together                                         Atlantic Recording Corporation   SR0000671697
1056   Trey Songz          Massage                                                     Atlantic Recording Corporation   SR0000671697
1057   Trey Songz          Never Again                                                 Atlantic Recording Corporation   SR0000715080
1058   Trey Songz          Pain (Interlude)                                            Atlantic Recording Corporation   SR0000671697
1059   Trey Songz          Panty Droppa (Intro)                                        Atlantic Recording Corporation   SR0000797222
1060   Trey Songz          Panty Wetter                                                Atlantic Recording Corporation   SR0000715080
1061   Trey Songz          Passion (Interlude)                                         Atlantic Recording Corporation   SR0000671697
1062   Trey Songz          Playin' Hard                                                Atlantic Recording Corporation   SR0000715080
1063   Trey Songz          Please Return My Call                                       Atlantic Recording Corporation   SR0000671697
1064   Trey Songz          Pleasure (Interlude)                                        Atlantic Recording Corporation   SR0000671697
1065   Trey Songz          Pretty Girl's Lie                                           Atlantic Recording Corporation   SR0000715080
1066   Trey Songz          Red Lipstick                                                Atlantic Recording Corporation   SR0000671697
1067   Trey Songz          Simply Amazing                                              Atlantic Recording Corporation   SR0000715080
1068   Trey Songz          Unfortunate                                                 Atlantic Recording Corporation   SR0000671697
1069   Trey Songz          Unusual (Feat. Drake)                                       Atlantic Recording Corporation   SR0000671697
1070   Trey Songz          Without A Woman                                             Atlantic Recording Corporation   SR0000715080
1071   Trey Songz          You Just Need Me                                            Atlantic Recording Corporation   SR0000671697
1072   Ty Dolla $ign       Or Nah (feat. Wiz Khalifa and DJ Mustard)                   Atlantic Recording Corporation   SR0000743306
1073   Uncle Kracker       Smile                                                       Atlantic Recording Corporation   SR0000657108
1074   Waka Flocka Flame   Bang (feat. YG Hootie & Slim Dunkin)                        Atlantic Recording Corporation   SR0000672357
1075   Waka Flocka Flame   Bricksquad (feat. Gudda Gudda)                              Atlantic Recording Corporation   SR0000672357
1076   Waka Flocka Flame   Bustin' At 'Em                                              Atlantic Recording Corporation   SR0000672357
1077   Waka Flocka Flame   F**k The Club Up (feat. Pastor Troy & Slim Dunkin)          Atlantic Recording Corporation   SR0000672357
1078   Waka Flocka Flame   F**k This Industry                                          Atlantic Recording Corporation   SR0000672357
1079   Waka Flocka Flame   For My Dawgs                                                Atlantic Recording Corporation   SR0000672357
1080   Waka Flocka Flame   G Check (feat. YG Hootie, Bo Deal & Joe Moses)              Atlantic Recording Corporation   SR0000672357
1081   Waka Flocka Flame   Grove St. Party (feat. Kebo Gotti)                          Atlantic Recording Corporation   SR0000672357

1082   Waka Flocka Flame   Homies (feat. YG Hootie, Popa Smurf & Ice Burgundy)         Atlantic Recording Corporation   SR0000672357
1083   Waka Flocka Flame   Karma (feat. YG Hootie, Popa Smurf & Slim Dunkin)           Atlantic Recording Corporation   SR0000672357
1084   Waka Flocka Flame   Live By The Gun (feat. RA Diggs & Uncle Murda)              Atlantic Recording Corporation   SR0000672357
1085   Waka Flocka Flame   No Hands (feat. Roscoe Dash and Wale)                       Atlantic Recording Corporation   SR0000672357
1086   Waka Flocka Flame   O Let's Do It (Feat. Cap)                                   Atlantic Recording Corporation   SR0000672357
1087   Waka Flocka Flame   Smoke, Drank (feat. Bo Deal, Mouse & Kebo Gotti)            Atlantic Recording Corporation   SR0000672357
1088   Waka Flocka Flame   Snake In The Grass (feat. Cartier Kitten)                   Atlantic Recording Corporation   SR0000672357
                           TTG (Trained To Go) (feat. French Montana, YG Hootie, Joe
1089   Waka Flocka Flame   Moses & Baby Bomb)                                          Atlantic Recording Corporation   SR0000672357
1090   Wale                LoveHate Thing (feat. Sam Dew)                              Atlantic Recording Corporation   SR0000734288
1091   Wale & Meek Mill    Bag Of Money (feat. Rick Ross & T-Pain)                     Atlantic Recording Corporation   SR0000718581
1092   Wiz Khalifa         Bluffin (feat. Berner)                                      Atlantic Recording Corporation   SR0000715951
1093   Wiz Khalifa         Fall Asleep                                                 Atlantic Recording Corporation   SR0000715951
1094   Wiz Khalifa         Got Everything (feat. Courtney Noelle)                      Atlantic Recording Corporation   SR0000715951
1095   Wiz Khalifa         Initiation (feat. Lola Monroe)                              Atlantic Recording Corporation   SR0000715951
1096   Wiz Khalifa         Intro                                                       Atlantic Recording Corporation   SR0000715951
1097   Wiz Khalifa         It's Nothin (feat. 2 Chainz)                                Atlantic Recording Corporation   SR0000715951
1098   Wiz Khalifa         Let It Go (feat. Akon)                                      Atlantic Recording Corporation   SR0000715951
1099   Wiz Khalifa         Medicated (feat. Chevy Woods & Juicy J)                     Atlantic Recording Corporation   SR0000715951
1100   Wiz Khalifa         No Limit                                                    Atlantic Recording Corporation   SR0000715951
1101   Wiz Khalifa         Paperbond                                                   Atlantic Recording Corporation   SR0000715951
1102   Wiz Khalifa         Remember You (feat. The Weeknd)                             Atlantic Recording Corporation   SR0000715951

1103   Wiz Khalifa         Rise Above (feat. Pharrell, Tuki Carter & Amber Rose)       Atlantic Recording Corporation   SR0000715951
1104   Wiz Khalifa         The Bluff (feat. Cam'Ron)                                   Atlantic Recording Corporation   SR0000715951
1105   Wiz Khalifa         The Plan (feat. Juicy J)                                    Atlantic Recording Corporation   SR0000715951
1106   Wiz Khalifa         Time                                                        Atlantic Recording Corporation   SR0000715951
1107   Wiz Khalifa         Up In It                                                    Atlantic Recording Corporation   SR0000715951
1108   Wiz Khalifa         Work Hard, Play Hard                                        Atlantic Recording Corporation   SR0000715951
1109   Zac Brown Band      Day That I Die (feat. Amos Lee)                             Atlantic Recording Corporation   SR0000726685
1110   Zac Brown Band      Goodbye In Her Eyes                                         Atlantic Recording Corporation   SR0000726685
1111   Zac Brown Band      Island Song                                                 Atlantic Recording Corporation   SR0000726685
1112   Zac Brown Band      Lance's Song                                                Atlantic Recording Corporation   SR0000726685
1113   Zac Brown Band      Last But Not Least                                          Atlantic Recording Corporation   SR0000726685
1114   Zac Brown Band      Natural Disaster                                            Atlantic Recording Corporation   SR0000726685
1115   Zac Brown Band      Overnight (feat. Trombone Shorty)                           Atlantic Recording Corporation   SR0000726685
1116   Zac Brown Band      Sweet Annie                                                 Atlantic Recording Corporation   SR0000726685
1117   Zac Brown Band      The Wind                                                    Atlantic Recording Corporation   SR0000726685
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 17 of 101 PageID# 3719


1118   Zac Brown Band                Uncaged                                                         Atlantic Recording Corporation   SR0000726685
1119   Gorilla Zoe                   Lost                                                            Bad Boy Records LLC              SR0000663781
1120   P. Diddy feat. Keyshia Cole   Last Night                                                      Bad Boy Records LLC              SR0000400868
1121   The Notorious B.I.G.          Notorious Thugs                                                 Bad Boy Records LLC              SR0000220411
1122   Yung Joc                      1st Time (feat. Marques Houston)                                Bad Boy Records LLC              SR0000393525
1123   Yung Joc                      Bottle Poppin' (feat. Gorilla Zoe)                              Bad Boy Records LLC              SR0000622799
1124   Yung Joc                      Brand New                                                       Bad Boy Records LLC              SR0000622799
1125   Yung Joc                      BYOB                                                            Bad Boy Records LLC              SR0000622799
1126   Yung Joc                      Chevy Smile                                                     Bad Boy Records LLC              SR0000622799
1127   Yung Joc                      Coffee Shop (feat. Gorilla Zoe)                                 Bad Boy Records LLC              SR0000622799
1128   Yung Joc                      Cut Throat (featuring The Game, Jim Jones & Block)              Bad Boy Records LLC              SR0000622799
1129   Yung Joc                      Do Yah Bad                                                      Bad Boy Records LLC              SR0000393525
1130   Yung Joc                      Don't Play Wit It (feat. Big Gee)                               Bad Boy Records LLC              SR0000393525

                                     Dope Boy Magic (feat. Nicholas "Play Boy Nick" Smith, Corey
1131 Yung Joc                        "Black Owned C Bone" Andrews & Chino Dolla)                     Bad Boy Records LLC              SR0000393525

1132 Yung Joc                        Excuse Me Officer (Interlude) (feat. A.D. "Griff" Griffin)      Bad Boy Records LLC              SR0000393525
1133 Yung Joc                        Flip Flop (feat. Boyz N Da Hood and Cheri Dennis)               Bad Boy Records LLC              SR0000393525

1134 Yung Joc                        Getting to da Money (featuring Mike Carlito & Gorilla Zoe)      Bad Boy Records LLC              SR0000622799

1135   Yung Joc                      He Stayed In Trouble (Interlude) (Feat. A.D. "Griff" Griffin)   Bad Boy Records LLC              SR0000393525
1136   Yung Joc                      Hear Me Coming                                                  Bad Boy Records LLC              SR0000393525
1137   Yung Joc                      Hell Yeah (feat. Diddy)                                         Bad Boy Records LLC              SR0000622799
1138   Yung Joc                      Hustlemania (Skit)                                              Bad Boy Records LLC              SR0000622799
1139   Yung Joc                      Hustlenomics                                                    Bad Boy Records LLC              SR0000622799
1140   Yung Joc                      I Know You See It                                               Bad Boy Records LLC              SR0000393525
1141   Yung Joc                      I'm A G (feat. Bun B & Young Dro)                               Bad Boy Records LLC              SR0000622799
1142   Yung Joc                      I'm Him                                                         Bad Boy Records LLC              SR0000393525
1143   Yung Joc                      It's Goin' Down                                                 Bad Boy Records LLC              SR0000393525
1144   Yung Joc                      Knock It Out                                                    Bad Boy Records LLC              SR0000393525
1145   Yung Joc                      Livin' The Life                                                 Bad Boy Records LLC              SR0000622799
1146   Yung Joc                      Momma (feat. Jazze Pha)                                         Bad Boy Records LLC              SR0000622799
1147   Yung Joc                      New Joc City (Intro)                                            Bad Boy Records LLC              SR0000393525
1148   Yung Joc                      Pak Man                                                         Bad Boy Records LLC              SR0000622799
1149   Yung Joc                      Patron                                                          Bad Boy Records LLC              SR0000393525
1150   Yung Joc                      Picture Perfect                                                 Bad Boy Records LLC              SR0000393525
1151   Yung Joc                      Play Your Cards                                                 Bad Boy Records LLC              SR0000622799
1152   Avant                         Break Ya Back                                                   Capitol Records, LLC             SR0000648878
1153   Avant                         French Pedicure                                                 Capitol Records, LLC             SR0000648878
1154   Avant                         Involve Yourself                                                Capitol Records, LLC             SR0000648878
1155   Avant                         Material Things                                                 Capitol Records, LLC             SR0000648878
1156   Avant                         Out of Character                                                Capitol Records, LLC             SR0000648878
1157   Avant                         Perfect Gentleman                                               Capitol Records, LLC             SR0000648878
1158   Avant                         Sailing                                                         Capitol Records, LLC             SR0000648878
1159   Avant                         Sensuality                                                      Capitol Records, LLC             SR0000648878
1160   Avant                         When It Hurts                                                   Capitol Records, LLC             SR0000649607
1161   Avant                         Y.O.U.                                                          Capitol Records, LLC             SR0000648878
1162   Avant featuring Snoop Dogg    Attention                                                       Capitol Records, LLC             SR0000648878
1163   Blind Melon                   2X4                                                             Capitol Records, LLC             SR0000262682
1164   Blind Melon                   All That I Need                                                 Capitol Records, LLC             SR0000336269
1165   Blind Melon                   Car Seat (God's Presents)                                       Capitol Records, LLC             SR0000262682
1166   Blind Melon                   Change                                                          Capitol Records, LLC             SR0000384161
1167   Blind Melon                   Dear Ol' Dad                                                    Capitol Records, LLC             SR0000384161
1168   Blind Melon                   Deserted                                                        Capitol Records, LLC             SR0000384161
1169   Blind Melon                   Drive                                                           Capitol Records, LLC             SR0000384161
1170   Blind Melon                   Dumptruck                                                       Capitol Records, LLC             SR0000262682
1171   Blind Melon                   Galaxie                                                         Capitol Records, LLC             SR0000262682
1172   Blind Melon                   Glitch                                                          Capitol Records, LLC             SR0000336269
1173   Blind Melon                   Hell                                                            Capitol Records, LLC             SR0000336269
1174   Blind Melon                   Holyman                                                         Capitol Records, LLC             SR0000384161
1175   Blind Melon                   I Wonder                                                        Capitol Records, LLC             SR0000384161
1176   Blind Melon                   John Sinclair (Explicit)                                        Capitol Records, LLC             SR0000336269
1177   Blind Melon                   Lemonade                                                        Capitol Records, LLC             SR0000262682
1178   Blind Melon                   Letters From A Porcupine                                        Capitol Records, LLC             SR0000336269
1179   Blind Melon                   Life Ain't So Shitty (Explicit)                                 Capitol Records, LLC             SR0000336269
1180   Blind Melon                   Mouthful Of Cavities                                            Capitol Records, LLC             SR0000262682
1181   Blind Melon                   New Life                                                        Capitol Records, LLC             SR0000262682
1182   Blind Melon                   No Rain                                                         Capitol Records, LLC             SR0000384161
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 18 of 101 PageID# 3720


                        No Rain (Ripped Away Version) (24-Bit Digitally Remastered
1183   Blind Melon      05)                                                          Capitol Records, LLC   SR0000377592
1184   Blind Melon      Paper Scratcher                                              Capitol Records, LLC   SR0000384161
1185   Blind Melon      Pull                                                         Capitol Records, LLC   SR0000336269
1186   Blind Melon      Seed To A Tree (Explicit)                                    Capitol Records, LLC   SR0000384161
1187   Blind Melon      Skinned                                                      Capitol Records, LLC   SR0000262682
1188   Blind Melon      Sleepyhouse                                                  Capitol Records, LLC   SR0000384161
1189   Blind Melon      Soak The Sin                                                 Capitol Records, LLC   SR0000384161
1190   Blind Melon      Soul One (24-Bit Digitally Remastered 01)                    Capitol Records, LLC   SR0000377592
1191   Blind Melon      Soup (24-Bit Digitally Remastered 01)                        Capitol Records, LLC   SR0000377592
1192   Blind Melon      St. Andrew's Fall                                            Capitol Records, LLC   SR0000262682
1193   Blind Melon      St. Andrew's Hall                                            Capitol Records, LLC   SR0000336269
1194   Blind Melon      Swallowed                                                    Capitol Records, LLC   SR0000336269
1195   Blind Melon      The Duke                                                     Capitol Records, LLC   SR0000262682
1196   Blind Melon      The Pusher                                                   Capitol Records, LLC   SR0000336269
1197   Blind Melon      Time                                                         Capitol Records, LLC   SR0000384161
1198   Blind Melon      Toes Across The Floor                                        Capitol Records, LLC   SR0000262682
1199   Blind Melon      Tones Of Home                                                Capitol Records, LLC   SR0000384161
1200   Blind Melon      Vernie                                                       Capitol Records, LLC   SR0000262682
1201   Blind Melon      Walk                                                         Capitol Records, LLC   SR0000377592
1202   Blind Melon      Wilt                                                         Capitol Records, LLC   SR0000262682
1203   Capital Cities   Center Stage                                                 Capitol Records, LLC   SR0000725325
1204   Capital Cities   Chartreuse                                                   Capitol Records, LLC   SR0000725325
1205   Capital Cities   Chasing You                                                  Capitol Records, LLC   SR0000725325
1206   Capital Cities   Farrah Fawcett Hair (feat. Andre 3000)                       Capitol Records, LLC   SR0000725325
1207   Capital Cities   I Sold My Bed, But Not My Stereo                             Capitol Records, LLC   SR0000725325
1208   Capital Cities   Kangaroo Court                                               Capitol Records, LLC   SR0000725325
1209   Capital Cities   Lazy Lies                                                    Capitol Records, LLC   SR0000725325
1210   Capital Cities   Love Away                                                    Capitol Records, LLC   SR0000725325
1211   Capital Cities   Origami                                                      Capitol Records, LLC   SR0000725325
1212   Capital Cities   Patience Gets Us Nowhere Fast                                Capitol Records, LLC   SR0000725325
1213   Capital Cities   Safe and Sound                                               Capitol Records, LLC   SR0000725325
1214   Capital Cities   Tell Me How To Live                                          Capitol Records, LLC   SR0000725325
1215   Chris Cagle      Change Me                                                    Capitol Records, LLC   SR0000640838
1216   Chris Cagle      I Don't Wanna Live                                           Capitol Records, LLC   SR0000640838
1217   Chris Cagle      If It Isn't One Thing                                        Capitol Records, LLC   SR0000640838
1218   Chris Cagle      It's Good To Be Back                                         Capitol Records, LLC   SR0000640838
1219   Chris Cagle      Keep Me From Loving You                                      Capitol Records, LLC   SR0000640838
1220   Chris Cagle      Little Sundress                                              Capitol Records, LLC   SR0000640838
1221   Chris Cagle      My Heart Move On                                             Capitol Records, LLC   SR0000640838
1222   Chris Cagle      Never Ever Gone                                              Capitol Records, LLC   SR0000640838
1223   Darius Rucker    Heartbreak Road                                              Capitol Records, LLC   SR0000724693
1224   Darius Rucker    I Will Love You Still (feat. Mallary Hope)                   Capitol Records, LLC   SR0000724693
1225   Darius Rucker    Leavin' The Light On                                         Capitol Records, LLC   SR0000724693
1226   Darius Rucker    Lie To Me                                                    Capitol Records, LLC   SR0000724693
1227   Darius Rucker    Lost In You                                                  Capitol Records, LLC   SR0000724693
1228   Darius Rucker    Love Without You (feat. Sheryl Crow)                         Capitol Records, LLC   SR0000724693
1229   Darius Rucker    Miss You                                                     Capitol Records, LLC   SR0000724693
1230   Darius Rucker    Radio                                                        Capitol Records, LLC   SR0000724693
1231   Darius Rucker    Shine                                                        Capitol Records, LLC   SR0000724693
1232   Darius Rucker    Take Me Home                                                 Capitol Records, LLC   SR0000724693
1233   Darius Rucker    True Believers                                               Capitol Records, LLC   SR0000724693
1234   Darius Rucker    Wagon Wheel                                                  Capitol Records, LLC   SR0000724693
1235   Heart            All I Wanna Do Is Make Love To You                           Capitol Records, LLC   SR0000114803
1236   Heart            Alone                                                        Capitol Records, LLC   SR0000088275
1237   Heart            Crazy On You                                                 Capitol Records, LLC   SR0000102964
1238   Heart            Dreamboat Annie                                              Capitol Records, LLC   SR0000102964
1239   Heart            Heartless                                                    Capitol Records, LLC   SR0000102963
1240   Heart            If Looks Could Kill                                          Capitol Records, LLC   SR0000075726
1241   Heart            Magic Man                                                    Capitol Records, LLC   SR0000102964
1242   Heart            Never                                                        Capitol Records, LLC   SR0000075726
1243   Heart            Nothin' At All                                               Capitol Records, LLC   SR0000075726
1244   Heart            Stranded (2000 Digital Remaster)                             Capitol Records, LLC   SR0000114803
1245   Heart            These Dreams                                                 Capitol Records, LLC   SR0000276088
1246   Heart            What About Love                                              Capitol Records, LLC   SR0000075726
1247   Heart            Who Will You Run To                                          Capitol Records, LLC   SR0000088275
1248   Heart            Will You Be There (In The Morning)                           Capitol Records, LLC   SR0000212555
1249   Katy Perry       California Gurls (feat. Snoop Dogg)                          Capitol Records, LLC   SR0000662264
                        California Gurls (feat. Snoop Dogg) (Armand Van Helden
1250 Katy Perry         Remix) (Explicit)                                            Capitol Records, LLC   SR0000669922
1251 Katy Perry         Circle The Drain (Explicit)                                  Capitol Records, LLC   SR0000662268
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 19 of 101 PageID# 3721


1252   Katy Perry        Dressin' Up                                                  Capitol Records, LLC   SR0000695553
1253   Katy Perry        E.T.                                                         Capitol Records, LLC   SR0000681293
1254   Katy Perry        E.T. (feat. Kayne West)                                      Capitol Records, LLC   SR0000681293
1255   Katy Perry        Fingerprints                                                 Capitol Records, LLC   SR0000638214
1256   Katy Perry        Firework                                                     Capitol Records, LLC   SR0000662268
1257   Katy Perry        Hot N Cold                                                   Capitol Records, LLC   SR0000638214
1258   Katy Perry        Hummingbird Heartbeat (Explicit)                             Capitol Records, LLC   SR0000662268
1259   Katy Perry        I Kissed A Girl                                              Capitol Records, LLC   SR0000638214
1260   Katy Perry        I'm Still Breathing                                          Capitol Records, LLC   SR0000638214
1261   Katy Perry        If You Can Afford Me                                         Capitol Records, LLC   SR0000638214
1262   Katy Perry        Last Friday Night (T.G.I.F.)                                 Capitol Records, LLC   SR0000662268
1263   Katy Perry        Last Friday Night (T.G.I.F.) (Explicit)                      Capitol Records, LLC   SR0000662268
1264   Katy Perry        Last Friday Night (T.G.I.F.) (feat. Missy Elliott)           Capitol Records, LLC   SR0000695549
1265   Katy Perry        Lost                                                         Capitol Records, LLC   SR0000638213
1266   Katy Perry        Mannequin                                                    Capitol Records, LLC   SR0000638214
1267   Katy Perry        Not Like The Movies (Explicit)                               Capitol Records, LLC   SR0000662268
1268   Katy Perry        One Of The Boys                                              Capitol Records, LLC   SR0000638214
1269   Katy Perry        Part Of Me                                                   Capitol Records, LLC   SR0000695742
1270   Katy Perry        Peacock                                                      Capitol Records, LLC   SR0000662268
1271   Katy Perry        Pearl (Explicit)                                             Capitol Records, LLC   SR0000662268
1272   Katy Perry        Roar                                                         Capitol Records, LLC   SR0000734383
1273   Katy Perry        Self Inflicted                                               Capitol Records, LLC   SR0000638214
1274   Katy Perry        Teenage Dream                                                Capitol Records, LLC   SR0000662268
1275   Katy Perry        Teenage Dream (Kaskade Club Remix)                           Capitol Records, LLC   SR0000662268
1276   Katy Perry        Teenage Dream (Kaskade Club Remix) (Explicit)                Capitol Records, LLC   SR0000662268
1277   Katy Perry        The One That Got Away                                        Capitol Records, LLC   SR0000662268
1278   Katy Perry        The One That Got Away (Acoustic)                             Capitol Records, LLC   SR0000695553
1279   Katy Perry        The One That Got Away (Radio Mix)                            Capitol Records, LLC   SR0000662268
1280   Katy Perry        Thinking Of You                                              Capitol Records, LLC   SR0000638214
1281   Katy Perry        Ur So Gay                                                    Capitol Records, LLC   SR0000638214
1282   Katy Perry        Waking Up In Vegas                                           Capitol Records, LLC   SR0000638214
1283   Katy Perry        Who Am I Living For?                                         Capitol Records, LLC   SR0000695553
1284   Katy Perry        Who Am I Living For? (Explicit)                              Capitol Records, LLC   SR0000662268
                         California Gurls (feat. Snoop Dogg) (Passion Pit Main Mix)
1285   Katy Perry        (Explicit)                                                   Capitol Records, LLC   SR0000662268
1286   Keith Urban       All For You                                                  Capitol Records, LLC   SR0000697018
1287   Keith Urban       Black Leather Jacket                                         Capitol Records, LLC   SR0000733375
1288   Keith Urban       Come Back To Me                                              Capitol Records, LLC   SR0000733375
1289   Keith Urban       Cop Car                                                      Capitol Records, LLC   SR0000733375
1290   Keith Urban       Even The Stars Fall 4 U                                      Capitol Records, LLC   SR0000733375
1291   Keith Urban       Georgia Woods                                                Capitol Records, LLC   SR0000697018
1292   Keith Urban       Gonna B Good                                                 Capitol Records, LLC   SR0000733375
1293   Keith Urban       Good Thing                                                   Capitol Records, LLC   SR0000733375
1294   Keith Urban       Heart Like Mine                                              Capitol Records, LLC   SR0000733375
1295   Keith Urban       Little Bit Of Everything                                     Capitol Records, LLC   SR0000733375
1296   Keith Urban       Long Hot Summer                                              Capitol Records, LLC   SR0000697018
1297   Keith Urban       Love's Poster Child                                          Capitol Records, LLC   SR0000733375
1298   Keith Urban       Lucky Charm                                                  Capitol Records, LLC   SR0000733375
1299   Keith Urban       Raise 'Em Up                                                 Capitol Records, LLC   SR0000733375
1300   Keith Urban       Red Camaro                                                   Capitol Records, LLC   SR0000733375
1301   Keith Urban       Right On Back To You                                         Capitol Records, LLC   SR0000697018
1302   Keith Urban       Shame                                                        Capitol Records, LLC   SR0000733375
1303   Keith Urban       She's My 11                                                  Capitol Records, LLC   SR0000733375
1304   Keith Urban       Shut Out The Lights                                          Capitol Records, LLC   SR0000697018
1305   Keith Urban       Somewhere In My Car                                          Capitol Records, LLC   SR0000733375
1306   Keith Urban       Thank You                                                    Capitol Records, LLC   SR0000656739
1307   Keith Urban       We Were Us                                                   Capitol Records, LLC   SR0000733375
1308   Keith Urban       You Gonna Fly                                                Capitol Records, LLC   SR0000697018
1309   Lady Antebellum   All For Love                                                 Capitol Records, LLC   SR0000724696
1310   Lady Antebellum   And The Radio Played                                         Capitol Records, LLC   SR0000724696
1311   Lady Antebellum   As You Turn Away                                             Capitol Records, LLC   SR0000686148
1312   Lady Antebellum   Better Man                                                   Capitol Records, LLC   SR0000724696
1313   Lady Antebellum   Better Off Now (That You're Gone)                            Capitol Records, LLC   SR0000724696
1314   Lady Antebellum   Can't Stand The Rain                                         Capitol Records, LLC   SR0000724696
1315   Lady Antebellum   Cold As Stone                                                Capitol Records, LLC   SR0000686148
1316   Lady Antebellum   Compass                                                      Capitol Records, LLC   SR0000750709
1317   Lady Antebellum   Dancin' Away With My Heart                                   Capitol Records, LLC   SR0000686148
1318   Lady Antebellum   Downtown                                                     Capitol Records, LLC   SR0000721174
1319   Lady Antebellum   Friday Night                                                 Capitol Records, LLC   SR0000686148
1320   Lady Antebellum   Generation Away                                              Capitol Records, LLC   SR0000723786
1321   Lady Antebellum   Get To Me                                                    Capitol Records, LLC   SR0000724696
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 20 of 101 PageID# 3722


1322   Lady Antebellum                  Golden                                                       Capitol Records, LLC               SR0000741953
1323   Lady Antebellum                  Goodbye Town                                                 Capitol Records, LLC               SR0000724696
1324   Lady Antebellum                  Heart Of The World                                           Capitol Records, LLC               SR0000686148
1325   Lady Antebellum                  I Run To You                                                 Capitol Records, LLC               SR0000732681
1326   Lady Antebellum                  It Ain't Pretty                                              Capitol Records, LLC               SR0000724696
1327   Lady Antebellum                  Just A Kiss                                                  Capitol Records, LLC               SR0000679267
1328   Lady Antebellum                  Life As We Know It                                           Capitol Records, LLC               SR0000724696
1329   Lady Antebellum                  Long Teenage Goodbye                                         Capitol Records, LLC               SR0000724696
1330   Lady Antebellum                  Love I've Found In You                                       Capitol Records, LLC               SR0000686148
1331   Lady Antebellum                  Nothin' Like The First Time                                  Capitol Records, LLC               SR0000724696
1332   Lady Antebellum                  Singing Me Home                                              Capitol Records, LLC               SR0000686148
1333   Lady Antebellum                  Somewhere Love Remains                                       Capitol Records, LLC               SR0000686148
1334   Lady Antebellum                  Wanted You More                                              Capitol Records, LLC               SR0000686145
1335   Lady Antebellum                  We Owned The Night                                           Capitol Records, LLC               SR0000686144
1336   Lady Antebellum                  When You Were Mine                                           Capitol Records, LLC               SR0000686148
1337   Luke Bryan                       Beer In The Headlights                                       Capitol Records, LLC               SR0000728445
1338   Luke Bryan                       Better Than My Heart                                         Capitol Records, LLC               SR0000728445
1339   Luke Bryan                       Blood Brothers                                               Capitol Records, LLC               SR0000722027
1340   Luke Bryan                       Crash My Party                                               Capitol Records, LLC               SR0000722027
1341   Luke Bryan                       Dirt Road Diary                                              Capitol Records, LLC               SR0000722027
1342   Luke Bryan                       Drink A Beer                                                 Capitol Records, LLC               SR0000728445
1343   Luke Bryan                       Goodbye Girl                                                 Capitol Records, LLC               SR0000728445
1344   Luke Bryan                       Out Like That                                                Capitol Records, LLC               SR0000728445
1345   Luke Bryan                       Play It Again                                                Capitol Records, LLC               SR0000728445
1346   Luke Bryan                       Shut It Down                                                 Capitol Records, LLC               SR0000728445
1347   Luke Bryan                       Sunburnt Lips                                                Capitol Records, LLC               SR0000728445
1348   Luke Bryan                       That's My Kind Of Night                                      Capitol Records, LLC               SR0000728445
1349   Luke Bryan                       We Run This Town                                             Capitol Records, LLC               SR0000728445
1350   Luke Bryan                       What Is It With You                                          Capitol Records, LLC               SR0000728445
1351   Luke Bryan                       Your Mama Should've Named You Whiskey                        Capitol Records, LLC               SR0000728445
1352   Maze                             Changing Times                                               Capitol Records, LLC               SR0000034187
1353   Maze                             Dee's Song (Live)                                            Capitol Records, LLC               SR0000337846
1354   Maze                             Feel That You're Feelin'                                     Capitol Records, LLC               SR0000034187
1355   Maze                             Feel That You're Feelin' (Live)                              Capitol Records, LLC               SR0000337846
1356   Maze                             Golden Time Of Day                                           Capitol Records, LLC               SR0000007973
1357   Maze                             I Wanna Thank You (Live)                                     Capitol Records, LLC               SR0000337846
1358   Maze                             I Want To Feel Wanted (Live)                                 Capitol Records, LLC               SR0000337846
1359   Maze                             Introduction                                                 Capitol Records, LLC               SR0000034187
1360   Maze                             Joy & Pain                                                   Capitol Records, LLC               SR0000034187
1361   Maze                             Joy And Pain                                                 Capitol Records, LLC               SR0000034187
1362   Maze                             Lady Of Magic                                                Capitol Records, LLC               SR0000048450
1363   Maze                             Reason                                                       Capitol Records, LLC               SR0000034187
1364   Maze                             Running Away                                                 Capitol Records, LLC               SR0000034187
1365   Maze                             Running Away (Live)                                          Capitol Records, LLC               SR0000337846
1366   Maze                             We Are One (Live)                                            Capitol Records, LLC               SR0000337846
1367   Maze                             You (Live)                                                   Capitol Records, LLC               SR0000337846
1368   Maze Featuring Frankie Beverly   Ain't It Strange (2004 Digital Remaster)                     Capitol Records, LLC               SR0000008107
1369   Maze Featuring Frankie Beverly   Back In Stride (Live)                                        Capitol Records, LLC               SR0000337846
1370   Maze Featuring Frankie Beverly   Call On Me (2004 Digital Remaster)                           Capitol Records, LLC               SR0000008107
1371   Maze Featuring Frankie Beverly   Feel That You're Feelin' (2004 Digital Remaster)             Capitol Records, LLC               SR0000008107
1372   Maze Featuring Frankie Beverly   Freedom (South Africa) (Live)                                Capitol Records, LLC               SR0000337846
1373   Maze Featuring Frankie Beverly   Happy Feelings (Live)                                        Capitol Records, LLC               SR0000096013
1374   Maze Featuring Frankie Beverly   I Need You (1999 Digital Remaster)                           Capitol Records, LLC               SR0000007973
1375   Maze Featuring Frankie Beverly   I Wanna Thank You                                            Capitol Records, LLC               SR0000046840
1376   Maze Featuring Frankie Beverly   Lovely Inspiration (Instrumental) (2004 Digital Remaster)    Capitol Records, LLC               SR0000008107
1377   Maze Featuring Frankie Beverly   Song For My Mother (1999 Digital Remaster)                   Capitol Records, LLC               SR0000007973
1378   Maze Featuring Frankie Beverly   Timin' (2004 Digital Remaster)                               Capitol Records, LLC               SR0000008107
                                        Too Many Games (Live) (24-Bit Remastered 02) (2003 Digital
1379   Maze Featuring Frankie Beverly   Remaster)                                                    Capitol Records, LLC               SR0000337846
1380   Maze Featuring Frankie Beverly   Welcome Home (2004 Digital Remaster)                         Capitol Records, LLC               SR0000008107
1381   Maze Featuring Frankie Beverly   When You Love Someone (Live)                                 Capitol Records, LLC               SR0000337846
1382   Maze Featuring Frankie Beverly   Woman Is A Wonder (2004 Digital Remaster)                    Capitol Records, LLC               SR0000008107
1383   Maze Featuring Frankie Beverly   You (1999 Digital Remaster)                                  Capitol Records, LLC               SR0000351843
1384   Maze Featuring Frankie Beverly   You're Not The Same (1999 Digital Remaster)                  Capitol Records, LLC               SR0000007973
1385   Maze Featuring Frankie Beverly   Your Own Kind Of Way                                         Capitol Records, LLC               SR0000046840
1386   Bruno Mars                       The Lazy Song                                                Elektra Entertainment Group Inc.   SR0000671062
1387   CeeLo Green                      Bodies                                                       Elektra Entertainment Group Inc.   SR0000673160
1388   CeeLo Green                      Bright Lights Bigger City (feat.Wiz Khalifa)                 Elektra Entertainment Group Inc.   SR0000673160
1389   CeeLo Green                      Cry Baby                                                     Elektra Entertainment Group Inc.   SR0000673160
1390   CeeLo Green                      Fool For You (feat. Melanie Fiona)                           Elektra Entertainment Group Inc.   SR0000796589
1391   CeeLo Green                      Forget You                                                   Elektra Entertainment Group Inc.   SR0000673160
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 21 of 101 PageID# 3723


1392   CeeLo Green              I Want You                           Elektra Entertainment Group Inc.   SR0000673160
1393   CeeLo Green              It's OK                              Elektra Entertainment Group Inc.   SR0000673160
1394   CeeLo Green              Love Gun (Feat. Lauren Bennett)      Elektra Entertainment Group Inc.   SR0000673160
1395   CeeLo Green              No One's Gonna Love You              Elektra Entertainment Group Inc.   SR0000673160
1396   CeeLo Green              Old Fashioned                        Elektra Entertainment Group Inc.   SR0000673160
1397   CeeLo Green              Satisfied                            Elektra Entertainment Group Inc.   SR0000673160
1398   CeeLo Green              The Lady Killer Theme (Intro)        Elektra Entertainment Group Inc.   SR0000673160
1399   CeeLo Green              The Lady Killer Theme (Outro)        Elektra Entertainment Group Inc.   SR0000673160
1400   CeeLo Green              Wildflower                           Elektra Entertainment Group Inc.   SR0000673160
1401   Fitz & The Tantrums      6am                                  Elektra Entertainment Group Inc.   SR0000724442
1402   Fitz & The Tantrums      Break The Walls                      Elektra Entertainment Group Inc.   SR0000724442
1403   Fitz & The Tantrums      Fools Gold                           Elektra Entertainment Group Inc.   SR0000724442
1404   Fitz & The Tantrums      Get Away                             Elektra Entertainment Group Inc.   SR0000724442
1405   Fitz & The Tantrums      House On Fire                        Elektra Entertainment Group Inc.   SR0000724442
1406   Fitz & The Tantrums      Keepin Our Eyes Out                  Elektra Entertainment Group Inc.   SR0000724442
1407   Fitz & The Tantrums      Last Raindrop                        Elektra Entertainment Group Inc.   SR0000724442
1408   Fitz & The Tantrums      MerryGoRound                         Elektra Entertainment Group Inc.   SR0000724442
1409   Fitz & The Tantrums      Out Of My League                     Elektra Entertainment Group Inc.   SR0000724442
1410   Fitz & The Tantrums      Spark                                Elektra Entertainment Group Inc.   SR0000724442
1411   Fitz & The Tantrums      The End                              Elektra Entertainment Group Inc.   SR0000724442
1412   Fitz & The Tantrums      The Walker                           Elektra Entertainment Group Inc.   SR0000724442
1413   George Jones             Choices                              Elektra Entertainment Group Inc.   SR0000178893
1414   Grover Washington, Jr.   Just The Two Of Us                   Elektra Entertainment Group Inc.   SR0000023451
1415   Keith Sweat              (There You Go) Tellin' Me No Again   Elektra Entertainment Group Inc.   SR0000150241
1416   Keith Sweat              Come With Me (feat. Ronald Isley)    Elektra Entertainment Group Inc.   SR0000226496
1417   Keith Sweat              Don't Stop Your Love                 Elektra Entertainment Group Inc.   SR0000086761
1418   Keith Sweat              Get Up On It (feat. Kut Klose)       Elektra Entertainment Group Inc.   SR0000193836
1419   Keith Sweat              How Deep Is Your Love                Elektra Entertainment Group Inc.   SR0000086761
1420   Keith Sweat              I Want Her                           Elektra Entertainment Group Inc.   SR0000085227
1421   Keith Sweat              I'll Give All My Love To You         Elektra Entertainment Group Inc.   SR0000150379
1422   Keith Sweat              Make It Last Forever                 Elektra Entertainment Group Inc.   SR0000086761
1423   Keith Sweat              Merry Go Round                       Elektra Entertainment Group Inc.   SR0000150379
1424   Keith Sweat              Right And A Wrong Way                Elektra Entertainment Group Inc.   SR0000086761
1425   Keith Sweat              Something Just Ain't Right           Elektra Entertainment Group Inc.   SR0000086761
1426   Keith Sweat              Why Me Baby?                         Elektra Entertainment Group Inc.   SR0000150241
1427   Keith Sweat              Yumi                                 Elektra Entertainment Group Inc.   SR0000226496
1428   Nada Surf                Deeper Well                          Elektra Entertainment Group Inc.   SR0000225933
1429   Nada Surf                Hollywood                            Elektra Entertainment Group Inc.   SR0000225933
1430   Nada Surf                Icebox                               Elektra Entertainment Group Inc.   SR0000225933
1431   Nada Surf                Psychic Caramel                      Elektra Entertainment Group Inc.   SR0000225933
1432   Nada Surf                Sleep                                Elektra Entertainment Group Inc.   SR0000225933
1433   Nada Surf                Stalemate                            Elektra Entertainment Group Inc.   SR0000225933
1434   Nada Surf                The Plan                             Elektra Entertainment Group Inc.   SR0000225933
1435   Nada Surf                Treehouse                            Elektra Entertainment Group Inc.   SR0000225933
1436   Nada Surf                Zen Brain                            Elektra Entertainment Group Inc.   SR0000225933
1437   The Cars                 Bye Bye Love                         Elektra Entertainment Group Inc.   SR0000004128
1438   The Cars                 Dangerous Type                       Elektra Entertainment Group Inc.   SR0000010621
1439   The Cars                 Drive                                Elektra Entertainment Group Inc.   SR0000052759
1440   The Cars                 Good Times Roll                      Elektra Entertainment Group Inc.   SR0000004128
1441   The Cars                 Heartbeat City                       Elektra Entertainment Group Inc.   SR0000053584
1442   The Cars                 Hello Again                          Elektra Entertainment Group Inc.   SR0000052759
1443   The Cars                 I'm Not The One                      Elektra Entertainment Group Inc.   SR0000032055
1444   The Cars                 It's All I Can Do                    Elektra Entertainment Group Inc.   SR0000010621
1445   The Cars                 Just What I Needed                   Elektra Entertainment Group Inc.   SR0000004127
1446   The Cars                 Let's Go                             Elektra Entertainment Group Inc.   SR0000010639
1447   The Cars                 Moving In Stereo                     Elektra Entertainment Group Inc.   SR0000004128
1448   The Cars                 My Best Friend's Girl                Elektra Entertainment Group Inc.   SR0000004128
1449   The Cars                 Shake It Up                          Elektra Entertainment Group Inc.   SR0000032055
1450   The Cars                 Since You're Gone                    Elektra Entertainment Group Inc.   SR0000032055
1451   The Cars                 Tonight She Comes                    Elektra Entertainment Group Inc.   SR0000066519
1452   The Cars                 Touch and Go                         Elektra Entertainment Group Inc.   SR0000020897
1453   The Cars                 Why Can't I Have You                 Elektra Entertainment Group Inc.   SR0000052759
1454   The Cars                 You Are The Girl                     Elektra Entertainment Group Inc.   SR0000083709
1455   The Cars                 You Might Think                      Elektra Entertainment Group Inc.   SR0000053584
1456   The Cars                 You're All I've Got Tonight          Elektra Entertainment Group Inc.   SR0000004128
1457   The Cure                 10:15 Saturday Night                 Elektra Entertainment Group Inc.   SR0000072309
1458   The Cure                 A Night Like This                    Elektra Entertainment Group Inc.   SR0000065872
1459   The Cure                 Boys Don't Cry                       Elektra Entertainment Group Inc.   SR0000075783
1460   The Cure                 Charlotte Sometimes                  Elektra Entertainment Group Inc.   SR0000192615
1461   The Cure                 Close To Me                          Elektra Entertainment Group Inc.   SR0000065872
1462   The Cure                 Closedown                            Elektra Entertainment Group Inc.   SR0000104305
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 22 of 101 PageID# 3724


1463   The Cure           Disintegration                               Elektra Entertainment Group Inc.   SR0000104305
1464   The Cure           Fascination Street                           Elektra Entertainment Group Inc.   SR0000104305
1465   The Cure           In Between Days                              Elektra Entertainment Group Inc.   SR0000065872
1466   The Cure           Jumping Someone Else's Train                 Elektra Entertainment Group Inc.   SR0000072370
1467   The Cure           Killing An Arab                              Elektra Entertainment Group Inc.   SR0000072370
1468   The Cure           Love Song                                    Elektra Entertainment Group Inc.   SR0000104305
1469   The Cure           Lullaby                                      Elektra Entertainment Group Inc.   SR0000104305
1470   The Cure           Pictures Of You                              Elektra Entertainment Group Inc.   SR0000104305
1471   The Cure           Plainsong                                    Elektra Entertainment Group Inc.   SR0000104305
1472   The Cure           Prayers For Rain                             Elektra Entertainment Group Inc.   SR0000104305
1473   The Cure           The Hanging Garden                           Elektra Entertainment Group Inc.   SR0000036019
1474   The Cure           The Same Deep Water As You                   Elektra Entertainment Group Inc.   SR0000104305
1475   The Cure           Untitled                                     Elektra Entertainment Group Inc.   SR0000104305
1476   Third Eye Blind    10 Days Late                                 Elektra Entertainment Group Inc.   SR0000278241
1477   Third Eye Blind    1000 Julys                                   Elektra Entertainment Group Inc.   SR0000278241
1478   Third Eye Blind    An Ode To Maybe                              Elektra Entertainment Group Inc.   SR0000278241
1479   Third Eye Blind    Anything                                     Elektra Entertainment Group Inc.   SR0000278241
1480   Third Eye Blind    Burning Man                                  Elektra Entertainment Group Inc.   SR0000188673
1481   Third Eye Blind    Camouflage                                   Elektra Entertainment Group Inc.   SR0000278241
1482   Third Eye Blind    Darwin                                       Elektra Entertainment Group Inc.   SR0000278241
1483   Third Eye Blind    Deep Inside Of You                           Elektra Entertainment Group Inc.   SR0000278241
1484   Third Eye Blind    Farther                                      Elektra Entertainment Group Inc.   SR0000278241
1485   Third Eye Blind    God Of Wine                                  Elektra Entertainment Group Inc.   SR0000188673
1486   Third Eye Blind    Good For You                                 Elektra Entertainment Group Inc.   SR0000188673
1487   Third Eye Blind    Graduate                                     Elektra Entertainment Group Inc.   SR0000188673
1488   Third Eye Blind    How's It Going To Be                         Elektra Entertainment Group Inc.   SR0000188673
1489   Third Eye Blind    I Want You                                   Elektra Entertainment Group Inc.   SR0000188673
1490   Third Eye Blind    Jumper                                       Elektra Entertainment Group Inc.   SR0000188673
1491   Third Eye Blind    London                                       Elektra Entertainment Group Inc.   SR0000188673
1492   Third Eye Blind    Losing A Whole Year                          Elektra Entertainment Group Inc.   SR0000188673
1493   Third Eye Blind    Motorcycle Drive By                          Elektra Entertainment Group Inc.   SR0000188673
1494   Third Eye Blind    Narcolepsy                                   Elektra Entertainment Group Inc.   SR0000188673
1495   Third Eye Blind    Never Let You Go                             Elektra Entertainment Group Inc.   SR0000278241
1496   Third Eye Blind    Semi-Charmed Life                            Elektra Entertainment Group Inc.   SR0000188673
1497   Third Eye Blind    Slow Motion (Instrumental)                   Elektra Entertainment Group Inc.   SR0000278241
1498   Third Eye Blind    Thanks A Lot                                 Elektra Entertainment Group Inc.   SR0000188673
1499   Third Eye Blind    The Background                               Elektra Entertainment Group Inc.   SR0000188673
1500   Third Eye Blind    The Red Summer Sun                           Elektra Entertainment Group Inc.   SR0000278241
1501   Third Eye Blind    Wounded                                      Elektra Entertainment Group Inc.   SR0000278241
1502   Cobra Starship     Cobras Never Say Die                         Fueled By Ramen LLC                SR0000711457
1503   Cobra Starship     Fold Your Hands Child                        Fueled By Ramen LLC                SR0000657140
1504   Cobra Starship     Good Girls Go Bad (feat. Leighton Meester)   Fueled By Ramen LLC                SR0000657140
1505   Cobra Starship     Hot Mess                                     Fueled By Ramen LLC                SR0000657140
1506   Cobra Starship     I May Be Rude But I'm The Truth              Fueled By Ramen LLC                SR0000711457
1507   Cobra Starship     Living In The Sky With Diamonds              Fueled By Ramen LLC                SR0000657140
1508   Cobra Starship     Move Like You Gonna Die                      Fueled By Ramen LLC                SR0000657140
1509   Cobra Starship     Nice Guys Finish Last                        Fueled By Ramen LLC                SR0000657140
1510   Cobra Starship     Pete Wentz Is The Only Reason We're Famous   Fueled By Ramen LLC                SR0000657140
1511   Cobra Starship     The Scene Is Dead; Long Live The Scene       Fueled By Ramen LLC                SR0000657140
1512   Cobra Starship     The World Will Never Do (feat. B.o.B)        Fueled By Ramen LLC                SR0000657140
1513   Cobra Starship     Wet Hot American Summer                      Fueled By Ramen LLC                SR0000657140
1514   Cobra Starship     You're Not In On The Joke                    Fueled By Ramen LLC                SR0000657140
1515   fun.               All Alone                                    Fueled By Ramen LLC                SR0000704930
1516   fun.               All Alright                                  Fueled By Ramen LLC                SR0000704930
1517   fun.               Carry On                                     Fueled By Ramen LLC                SR0000704930
1518   fun.               It Gets Better                               Fueled By Ramen LLC                SR0000704930
1519   fun.               One Foot                                     Fueled By Ramen LLC                SR0000704930
1520   fun.               Out on the Town (Bonus Track)                Fueled By Ramen LLC                SR0000704930
1521   fun.               Some Nights                                  Fueled By Ramen LLC                SR0000704930
1522   fun.               Some Nights (Intro)                          Fueled By Ramen LLC                SR0000704930
1523   fun.               Stars                                        Fueled By Ramen LLC                SR0000704930
1524   fun.               We Are Young (feat. Janelle Monae)           Fueled By Ramen LLC                SR0000704930
1525   fun.               Why Am I the One                             Fueled By Ramen LLC                SR0000704930
1526   Gym Class Heroes   The Fighter (feat. Ryan Tedder)              Fueled By Ramen LLC                SR0000704012
1527   Travie McCoy       Billionaire (feat. Bruno Mars)               Fueled By Ramen LLC                SR0000706137
1528   Young the Giant    Anagram                                      Fueled By Ramen LLC                SR0000746139
1529   Young the Giant    Camera                                       Fueled By Ramen LLC                SR0000746139
1530   Young the Giant    Crystallized                                 Fueled By Ramen LLC                SR0000746139
1531   Young the Giant    Daydreamer                                   Fueled By Ramen LLC                SR0000746139
1532   Young the Giant    Eros                                         Fueled By Ramen LLC                SR0000746139
1533   Young the Giant    Firelight                                    Fueled By Ramen LLC                SR0000746139
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 23 of 101 PageID# 3725


1534   Young the Giant       In My Home                                         Fueled By Ramen LLC   SR0000746139
1535   Young the Giant       Mind Over Matter                                   Fueled By Ramen LLC   SR0000746139
1536   Young the Giant       Paralysis                                          Fueled By Ramen LLC   SR0000746139
1537   Young the Giant       Slow Dive                                          Fueled By Ramen LLC   SR0000746139
1538   Young the Giant       Teachers                                           Fueled By Ramen LLC   SR0000746139
1539   Young the Giant       Waves                                              Fueled By Ramen LLC   SR0000746139
1540   Ciara                 Bang It Up                                         LaFace Records LLC    SR0000404728
1541   Ciara                 Go Girl                                            LaFace Records LLC    PA0001640177
1542   Ciara                 I Proceed                                          LaFace Records LLC    SR0000404728
1543   Ciara                 Make It Last Forever                               LaFace Records LLC    SR0000404728
1544   Ciara                 My Love                                            LaFace Records LLC    SR0000404728
1545   Ciara                 Promise                                            LaFace Records LLC    SR0000404728
1546   Ciara feat. Lil Jon   That's Right                                       LaFace Records LLC    SR0000404728
1547   OutKast               13th Floor / Growing Old (Explicit)                LaFace Records LLC    SR0000233296
1548   OutKast               13th Floor/Growing Old                             LaFace Records LLC    SR0000233296
1549   OutKast               ATLiens                                            LaFace Records LLC    SR0000233296
1550   OutKast               B.O.B. (Explicit)                                  LaFace Records LLC    SR0000306741
1551   OutKast               Babylon                                            LaFace Records LLC    SR0000233296
1552   OutKast               Decatur Psalm                                      LaFace Records LLC    SR0000233296
1553   OutKast               E.T. (Extraterrestrial)                            LaFace Records LLC    SR0000233296
1554   OutKast               E.T. (Extraterrestrial) (Explicit)                 LaFace Records LLC    SR0000233296
1555   OutKast               Elevators                                          LaFace Records LLC    SR0000233296
1556   OutKast               Elevators (Me & You)                               LaFace Records LLC    SR0000233296
1557   OutKast               Funkin' Around                                     LaFace Records LLC    SR0000326671
1558   OutKast               Hollywood Divorce                                  LaFace Records LLC    SR0000395944
1559   OutKast               Jazzy Belle (Explicit)                             LaFace Records LLC    SR0000233296
1560   OutKast               Mainstream (Explicit)                              LaFace Records LLC    SR0000233296
1561   OutKast               Millennium                                         LaFace Records LLC    SR0000233296
1562   OutKast               Morris Brown                                       LaFace Records LLC    SR0000395944
1563   OutKast               Movin' Cool (The After Party)                      LaFace Records LLC    SR0000326671
1564   OutKast               Ms. Jackson                                        LaFace Records LLC    SR0000306741
1565   OutKast               Ova Da Wudz                                        LaFace Records LLC    SR0000233296
1566   OutKast               So Fresh, So Clean                                 LaFace Records LLC    SR0000306741
1567   OutKast               The Whole World                                    LaFace Records LLC    SR0000309898
1568   OutKast               Wailin'                                            LaFace Records LLC    SR0000233296
1569   Outkast               Wailin' (Explicit)                                 LaFace Records LLC    SR0000233296
1570   OutKast               Wheelz of Steel                                    LaFace Records LLC    SR0000233296
1571   OutKast               You May Die                                        LaFace Records LLC    SR0000233296
1572   P!nk                  Ave Mary A                                         LaFace Records LLC    SR0000619959
1573   P!nk                  Crystal Ball                                       LaFace Records LLC    SR0000619959
1574   P!nk                  Funhouse                                           LaFace Records LLC    SR0000619959
1575   P!nk                  Glitter In The Air                                 LaFace Records LLC    SR0000619959
1576   P!nk                  It's All Your Fault                                LaFace Records LLC    SR0000619959
1577   P!nk                  Leave Me Alone (I'm Lonely) (Explicit)             LaFace Records LLC    SR0000403184
1578   P!nk                  Mean                                               LaFace Records LLC    SR0000619959
1579   P!nk                  Mean (Explicit)                                    LaFace Records LLC    SR0000619959
1580   P!nk                  Most Girls                                         LaFace Records LLC    SR0000279958
1581   P!nk                  Nobody Knows                                       LaFace Records LLC    SR0000395942
1582   P!nk                  One Foot Wrong                                     LaFace Records LLC    SR0000619959
1583   P!nk                  There You Go                                       LaFace Records LLC    SR0000279958
1584   P!nk                  U + Ur Hand                                        LaFace Records LLC    SR0000403184
1585   P!nk                  U + Ur Hand (Main Version/Clean) (Clean Version)   LaFace Records LLC    SR0000395942
1586   P!nk                  Who Knew                                           LaFace Records LLC    SR0000395942
1587   P!nk                  Dear Mr. President Featuring Indigo Girls          LaFace Records LLC    SR0000395942
1588   TLC                   Can I Get a Witness-Interlude                      LaFace Records LLC    SR0000198743
1589   TLC                   Case Of The Fake People                            LaFace Records LLC    SR0000198743
1590   TLC                   CrazySexyCool-Interlude                            LaFace Records LLC    SR0000198743
1591   TLC                   Creep                                              LaFace Records LLC    SR0000198743
1592   TLC                   Diggin' on You                                     LaFace Records LLC    SR0000198743
1593   TLC                   If I Was Your Girlfriend                           LaFace Records LLC    SR0000198743
1594   TLC                   Intermission-lude                                  LaFace Records LLC    SR0000198743
1595   TLC                   Intro-Iude                                         LaFace Records LLC    SR0000198743
1596   TLC                   Kick Your Game                                     LaFace Records LLC    SR0000198743
1597   TLC                   Let's Do It Again                                  LaFace Records LLC    SR0000198743
1598   TLC                   Sexy-Interlude                                     LaFace Records LLC    SR0000198743
1599   TLC                   Sumthin' Wicked This Way Comes                     LaFace Records LLC    SR0000198743
1600   TLC                   Switch                                             LaFace Records LLC    SR0000198743
1601   TLC                   Take Our Time                                      LaFace Records LLC    SR0000198743
1602   TLC                   Waterfalls                                         LaFace Records LLC    SR0000198743
1603   Usher                 Appetite                                           LaFace Records LLC    SR0000620940
1604   Usher                 Bedtime                                            LaFace Records LLC    SR0000257730
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 24 of 101 PageID# 3726


1605   Usher                   Before I Met You                  LaFace Records LLC           SR0000620940
1606   Usher                   Can U Help Me                     LaFace Records LLC           SR0000307207
1607   Usher                   Come Back                         LaFace Records LLC           SR0000257730
1608   Usher                   Here I Stand                      LaFace Records LLC           SR0000620940
1609   Usher                   His Mistakes                      LaFace Records LLC           SR0000620940
1610   Usher                   Hottest Thing                     LaFace Records LLC           SR0000307207
1611   Usher                   How Do I Say                      LaFace Records LLC           SR0000307207
1612   Usher                   I Can't Let U Go                  LaFace Records LLC           SR0000307207
1613   Usher                   I Will                            LaFace Records LLC           SR0000257730
1614   Usher                   If I Want To                      LaFace Records LLC           SR0000307207
1615   Usher                   Intro                             LaFace Records LLC           SR0000620940
1616   Usher                   Just Like Me                      LaFace Records LLC           SR0000257730
1617   Usher                   Lifetime                          LaFace Records LLC           SR0000620940
1618   Usher                   Love In This Club, Part II        LaFace Records LLC           SR0000620940
1619   Usher                   Love You Gently                   LaFace Records LLC           SR0000620940
1620   Usher                   Moving Mountains                  LaFace Records LLC           SR0000620940
1621   Usher                   My Way                            LaFace Records LLC           SR0000257730
1622   Usher                   Nice & Slow                       LaFace Records LLC           SR0000257730
1623   Usher                   One Day You'll Be Mine            LaFace Records LLC           SR0000257730
1624   Usher                   Prayer For You Interlude          LaFace Records LLC           SR0000620940
1625   Usher                   Something Special                 LaFace Records LLC           SR0000620940
1626   Usher                   This Ain't Sex                    LaFace Records LLC           SR0000620940
1627   Usher                   Trading Places                    LaFace Records LLC           SR0000620940
1628   Usher                   Twork It Out                      LaFace Records LLC           SR0000307207
1629   Usher                   U Don't Have to Call (Explicit)   LaFace Records LLC           SR0000307207
1630   Usher                   U Got It Bad                      LaFace Records LLC           SR0000307207
1631   Usher                   U Remind Me                       LaFace Records LLC           SR0000307207
1632   Usher                   What's A Man To Do                LaFace Records LLC           SR0000620940
1633   Usher                   Will Work For Love                LaFace Records LLC           SR0000620940
1634   Usher                   Without U                         LaFace Records LLC           SR0000307207
1635   Usher                   You Make Me Wanna...              LaFace Records LLC           SR0000257730
1636   Usher feat. Jay-Z       Best Thing                        LaFace Records LLC           SR0000620940
1637   Usher feat. Monica      Slow Jam                          LaFace Records LLC           SR0000257730
1638   Usher feat. will.i.am   What's Your Name                  LaFace Records LLC           SR0000620940
1639   Casting Crowns          Always Enough - Demo              Provident Label Group, LLC   SR0000643694
1640   Casting Crowns          And Now My Lifesong Sings         Provident Label Group, LLC   SR0000375845
1641   Casting Crowns          At Your Feet                      Provident Label Group, LLC   SR0000643694
1642   Casting Crowns          Blessed Redeemer                  Provident Label Group, LLC   SR0000643694
1643   Casting Crowns          Does Anybody Hear Her             Provident Label Group, LLC   SR0000375845
1644   Casting Crowns          Father, Spirit, Jesus             Provident Label Group, LLC   SR0000375845
1645   Casting Crowns          Holy One                          Provident Label Group, LLC   SR0000643694
1646   Casting Crowns          If We've Ever Needed You - Demo   Provident Label Group, LLC   SR0000643694
1647   Casting Crowns          In Me (Demo)                      Provident Label Group, LLC   SR0000375845
1648   Casting Crowns          Jesus, Hold Me Now - Demo         Provident Label Group, LLC   SR0000643694
1649   Casting Crowns          Joyful, Joyful                    Provident Label Group, LLC   SR0000643694
1650   Casting Crowns          Lifesong                          Provident Label Group, LLC   SR0000375845
1651   Casting Crowns          Love Them Like Jesus (Demo)       Provident Label Group, LLC   SR0000375845
1652   Casting Crowns          Mercy                             Provident Label Group, LLC   SR0000643694
1653   Casting Crowns          Praise You In This Storm          Provident Label Group, LLC   SR0000375845
1654   Casting Crowns          Prodigal                          Provident Label Group, LLC   SR0000375845
1655   Casting Crowns          Set Me Free                       Provident Label Group, LLC   SR0000375845
1656   Casting Crowns          Shadow Of Your Wings              Provident Label Group, LLC   SR0000643694
1657   Casting Crowns          Stained Glass Masquerade          Provident Label Group, LLC   SR0000375845
1658   Casting Crowns          To Know You - Demo                Provident Label Group, LLC   SR0000643694
1659   Casting Crowns          Until The Whole World Hears       Provident Label Group, LLC   SR0000643694
1660   Casting Crowns          While You Were Sleeping           Provident Label Group, LLC   SR0000375845
1661   Nickelback              Good Times Gone                   Roadrunner Records, Inc.     SR0000330446
1662   Nickelback              Hangnail                          Roadrunner Records, Inc.     SR0000330446
1663   Nickelback              Hollywood                         Roadrunner Records, Inc.     SR0000330446
1664   Nickelback              If Today Was Your Last Day        Roadrunner Records, Inc.     SR0000651954
1665   Nickelback              Just For                          Roadrunner Records, Inc.     SR0000330446
1666   Nickelback              Money Bought                      Roadrunner Records, Inc.     SR0000330446
1667   Nickelback              Never Again                       Roadrunner Records, Inc.     SR0000330446
1668   Nickelback              Too Bad                           Roadrunner Records, Inc.     SR0000330446
1669   Nickelback              Where Do I Hide                   Roadrunner Records, Inc.     SR0000330446
1670   Nickelback              Woke Up This Morning              Roadrunner Records, Inc.     SR0000330446
1671   Slipknot                742617000027                      Roadrunner Records, Inc.     SR0000301094
1672   Slipknot                .execute.                         Roadrunner Records, Inc.     SR0000656810
1673   Slipknot                (515)                             Roadrunner Records, Inc.     SR0000330440
1674   Slipknot                (sic)                             Roadrunner Records, Inc.     SR0000301094
1675   Slipknot                All Hope Is Gone                  Roadrunner Records, Inc.     SR0000656810
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 25 of 101 PageID# 3727


1676   Slipknot        Before I Forget                    Roadrunner Records, Inc.   SR0000358238
1677   Slipknot        Butcher's Hook                     Roadrunner Records, Inc.   SR0000656810
1678   Slipknot        Child Of Burning Time              Roadrunner Records, Inc.   SR0000656810
1679   Slipknot        Dead Memories                      Roadrunner Records, Inc.   SR0000656810
1680   Slipknot        Disasterpiece                      Roadrunner Records, Inc.   SR0000330440
1681   Slipknot        Duality                            Roadrunner Records, Inc.   SR0000358238
1682   Slipknot        Everything Ends                    Roadrunner Records, Inc.   SR0000330440
1683   Slipknot        Eyeless                            Roadrunner Records, Inc.   SR0000301094
1684   Slipknot        Gehenna                            Roadrunner Records, Inc.   SR0000656810
1685   Slipknot        Gematria (The Killing Name)        Roadrunner Records, Inc.   SR0000656810
1686   Slipknot        Iowa (Live Version)                Roadrunner Records, Inc.   SR0000390797
1687   Slipknot        Left Behind                        Roadrunner Records, Inc.   SR0000330440
1688   Slipknot        My Plague                          Roadrunner Records, Inc.   SR0000330440
1689   Slipknot        People = Shit                      Roadrunner Records, Inc.   SR0000330440
1690   Slipknot        Prelude 3.0                        Roadrunner Records, Inc.   SR0000358238
1691   Slipknot        Psychosocial                       Roadrunner Records, Inc.   SR0000656810
1692   Slipknot        Snuff                              Roadrunner Records, Inc.   SR0000656810
1693   Slipknot        Spit It Out                        Roadrunner Records, Inc.   SR0000301094
1694   Slipknot        Sulfur                             Roadrunner Records, Inc.   SR0000656810
1695   Slipknot        Surfacing                          Roadrunner Records, Inc.   SR0000301094
1696   Slipknot        The Blister Exists                 Roadrunner Records, Inc.   SR0000358238
1697   Slipknot        The Heretic Anthem                 Roadrunner Records, Inc.   SR0000330440
1698   Slipknot        The Nameless                       Roadrunner Records, Inc.   SR0000358238
1699   Slipknot        This Cold Black                    Roadrunner Records, Inc.   SR0000656810
1700   Slipknot        Til We Die                         Roadrunner Records, Inc.   SR0000656810
1701   Slipknot        Vendetta                           Roadrunner Records, Inc.   SR0000656810
1702   Slipknot        Vermilion                          Roadrunner Records, Inc.   SR0000358238
1703   Slipknot        Vermilion Pt. 2                    Roadrunner Records, Inc.   SR0000358238
1704   Slipknot        Vermilion Pt. 2 (Bloodstone Mix)   Roadrunner Records, Inc.   SR0000656810
1705   Slipknot        Wait And Bleed                     Roadrunner Records, Inc.   SR0000301094
1706   Slipknot        Wherein Lies Continue              Roadrunner Records, Inc.   SR0000656810
1707   Stone Sour      Bother                             Roadrunner Records, Inc.   SR0000330447
1708   Stone Sour      Choose                             Roadrunner Records, Inc.   SR0000330447
1709   Stone Sour      Digital (Did You Tell)             Roadrunner Records, Inc.   SR0000689549
1710   Stone Sour      Get Inside                         Roadrunner Records, Inc.   SR0000330447
1711   Stone Sour      Home Again                         Roadrunner Records, Inc.   SR0000689549
1712   Stone Sour      Inhale                             Roadrunner Records, Inc.   SR0000330447
1713   Stone Sour      Kill Everybody                     Roadrunner Records, Inc.   SR0000357276
1714   Stone Sour      Nylon 6/6                          Roadrunner Records, Inc.   SR0000689549
1715   Stone Sour      Orchids                            Roadrunner Records, Inc.   SR0000330447
1716   Stone Sour      Pieces                             Roadrunner Records, Inc.   SR0000689549
1717   Stone Sour      Road Hogs                          Roadrunner Records, Inc.   SR0000357276
1718   Stone Sour      Say You'll Haunt Me                Roadrunner Records, Inc.   SR0000689549
1719   Stone Sour      Take A Number                      Roadrunner Records, Inc.   SR0000330447
1720   Stone Sour      The Bitter End                     Roadrunner Records, Inc.   SR0000689549
1721   Stone Sour      Threadbare                         Roadrunner Records, Inc.   SR0000689549
1722   Stone Sour      Tumult                             Roadrunner Records, Inc.   SR0000330447
1723   Adam Lambert    If I Had You                       Sony Music Entertainment   SR0000654886
1724   Adele           Best For Last                      Sony Music Entertainment   SR0000616701
1725   Adele           Chasing Pavements                  Sony Music Entertainment   SR0000616701
1726   Adele           Cold Shoulder                      Sony Music Entertainment   SR0000616701
1727   Adele           Crazy For You                      Sony Music Entertainment   SR0000616701
1728   Adele           Daydreamer                         Sony Music Entertainment   SR0000616701
1729   Adele           Don't You Remember                 Sony Music Entertainment   SR0000673074
1730   Adele           First Love                         Sony Music Entertainment   SR0000616701
1731   Adele           He Won't Go                        Sony Music Entertainment   SR0000673074
1732   Adele           Hometown Glory                     Sony Music Entertainment   SR0000616701
1733   Adele           I Found A Boy                      Sony Music Entertainment   SR0000673074
1734   Adele           Lovesong                           Sony Music Entertainment   SR0000673074
1735   Adele           Make You Feel My Love              Sony Music Entertainment   SR0000616701
1736   Adele           Melt My Heart To Stone             Sony Music Entertainment   SR0000616701
1737   Adele           My Same                            Sony Music Entertainment   SR0000616701
1738   Adele           One And Only                       Sony Music Entertainment   SR0000673074
1739   Adele           Right As Rain                      Sony Music Entertainment   SR0000616701
1740   Adele           Rolling In The Deep                Sony Music Entertainment   SR0000673074
1741   Adele           Rumour Has It                      Sony Music Entertainment   SR0000673074
1742   Adele           Set Fire To The Rain               Sony Music Entertainment   SR0000673074
1743   Adele           Someone Like You                   Sony Music Entertainment   SR0000673074
1744   Adele           Take It All                        Sony Music Entertainment   SR0000673074
1745   Adele           That's It, I Quit, I'm Moving On   Sony Music Entertainment   SR0000616701
1746   Adele           Tired                              Sony Music Entertainment   SR0000616701
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 26 of 101 PageID# 3728


1747   Adele                                     Turning Tables                               Sony Music Entertainment   SR0000673074
1748   Aerosmith                                 Adam's Apple (Audio)                         Sony Music Entertainment   N25838
1749   Aerosmith                                 Back In The Saddle                           Sony Music Entertainment   N33961
1750   Aerosmith                                 Big Ten Inch Record                          Sony Music Entertainment   N25838
1751   Aerosmith                                 Chip Away The Stone                          Sony Music Entertainment   SR0000005095
1752   Aerosmith                                 Critical Mass                                Sony Music Entertainment   RE0000927389
1753   Aerosmith                                 Devil's Got a New Disguise                   Sony Music Entertainment   SR0000400132
1754   Aerosmith                                 Dream On                                     Sony Music Entertainment   RE0000928145
1755   Aerosmith                                 Falling In Love (Is Hard On The Knees)       Sony Music Entertainment   SR0000246031
1756   Aerosmith                                 Girls of Summer                              Sony Music Entertainment   SR0000314304
1757   Aerosmith                                 Helter Skelter                               Sony Music Entertainment   SR0000138466
1758   Aerosmith                                 Jaded                                        Sony Music Entertainment   PA0001065844
1759   Aerosmith                                 Jailbait                                     Sony Music Entertainment   SR0000039598
1760   Aerosmith                                 Just Push Play                               Sony Music Entertainment   SR0000299932
1761   Aerosmith                                 Kings And Queens (Audio)                     Sony Music Entertainment   RE0000927389
1762   Aerosmith                                 Last Child                                   Sony Music Entertainment   N33961
1763   Aerosmith                                 Lay It Down                                  Sony Music Entertainment   SR0000314304
1764   Aerosmith                                 Lick And A Promise (Audio)                   Sony Music Entertainment   N33961
1765   Aerosmith                                 Lightning Strikes                            Sony Music Entertainment   SR0000039598
1766   Aerosmith                                 Lord Of The Thighs                           Sony Music Entertainment   RE0000871991
1767   Aerosmith                                 Mama Kin                                     Sony Music Entertainment   RE0000928145
1768   Aerosmith                                 No Surprize                                  Sony Music Entertainment   SR0000014473
1769   Aerosmith                                 Nobody's Fault                               Sony Music Entertainment   N33961
1770   Aerosmith                                 One Way Street                               Sony Music Entertainment   RE0000928145
1771   Aerosmith                                 Pink                                         Sony Music Entertainment   SR0000246031
1772   Aerosmith                                 Rats In The Cellar (Audio)                   Sony Music Entertainment   N33961
1773   Aerosmith                                 Remember (Walking In The Sand) (Audio)       Sony Music Entertainment   SR0000014473
1774   Aerosmith                                 Round And Round                              Sony Music Entertainment   N25838
1775   Aerosmith                                 Seasons of Wither                            Sony Music Entertainment   RE0000871991
1776   Aerosmith                                 Sweet Emotion                                Sony Music Entertainment   N25838
1777   Aerosmith                                 Theme From Spider Man                        Sony Music Entertainment   SR0000316861
1778   Aerosmith                                 Toys In The Attic                            Sony Music Entertainment   N25838
1779   Aerosmith                                 Train Kept A Rollin'                         Sony Music Entertainment   RE0000871991
1780   Aerosmith                                 Walk This Way                                Sony Music Entertainment   N25838
1781   Aerosmith                                 You See Me Crying                            Sony Music Entertainment   N25838
1782   Alicia Keys                               Dah Dee Dah (Sexy Thing)                     Sony Music Entertainment   SR0000252535
1783   Alicia Keys                               Empire State Of Mind (Part II) Broken Down   Sony Music Entertainment   SR0000752597
1784   Alicia Keys                               I Got A Little Something                     Sony Music Entertainment   SR0000685875
1785   Alicia Keys                               Juiciest                                     Sony Music Entertainment   SR0000685875
1786   Alicia Keys                               Un-thinkable (I'm Ready)                     Sony Music Entertainment   SR0000752593
1787   Annie Lennox                              Dark Road                                    Sony Music Entertainment   SR0000627150
1788   Annie Lennox                              Sing                                         Sony Music Entertainment   SR0000627150
1789   Audioslave                                Like A Stone                                 Sony Music Entertainment   SR0000322103
1790   Avril Lavigne                             4 Real                                       Sony Music Entertainment   SR0000680182
1791   Avril Lavigne                             Alice                                        Sony Music Entertainment   SR0000680182
1792   Avril Lavigne                             Bad Reputation                               Sony Music Entertainment   SR0000680182
1793   Avril Lavigne                             Black Star                                   Sony Music Entertainment   SR0000680182
1794   Avril Lavigne                             Darlin                                       Sony Music Entertainment   SR0000680182
1795   Avril Lavigne                             Everybody Hurts                              Sony Music Entertainment   SR0000680182
1796   Avril Lavigne                             Girlfriend                                   Sony Music Entertainment   SR0000719163
1797   Avril Lavigne                             Goodbye                                      Sony Music Entertainment   SR0000680182
1798   Avril Lavigne                             I Love You                                   Sony Music Entertainment   SR0000680182
1799   Avril Lavigne                             Knockin' on Heaven's Door                    Sony Music Entertainment   SR0000680182
1800   Avril Lavigne                             Not Enough                                   Sony Music Entertainment   SR0000680182
1801   Avril Lavigne                             Push                                         Sony Music Entertainment   SR0000680182
1802   Avril Lavigne                             Remember When                                Sony Music Entertainment   SR0000680182
1803   Avril Lavigne                             Smile                                        Sony Music Entertainment   SR0000680182
1804   Avril Lavigne                             Stop Standing There                          Sony Music Entertainment   SR0000680182
1805   Avril Lavigne                             What The Hell                                Sony Music Entertainment   SR0000670616
1806   Avril Lavigne                             Wish You Were Here                           Sony Music Entertainment   SR0000680182
1807   Barbra Streisand                          Tell Him (Duet with Barbra Streisand)        Sony Music Entertainment   SR0000248109

1808   Barbra Streisand duet with Neil Diamond   You Don't Bring Me Flowers                   Sony Music Entertainment   SR0000004765
1809   Beyoncé                                   ***Flawless (Explicit)                       Sony Music Entertainment   SR0000747291
1810   Beyoncé                                   1+1                                          Sony Music Entertainment   SR0000683948
1811   Beyoncé                                   Ave Maria                                    Sony Music Entertainment   SR0000623449
1812   Beyoncé                                   Be With You                                  Sony Music Entertainment   SR0000342236
1813   Beyoncé                                   Best Thing I Never Had                       Sony Music Entertainment   SR0000683948
1814   Beyoncé                                   Broken-Hearted Girl                          Sony Music Entertainment   SR0000623449
1815   Beyoncé                                   Check On It                                  Sony Music Entertainment   SR0000395861
1816   Beyoncé                                   Countdown                                    Sony Music Entertainment   SR0000683948
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 27 of 101 PageID# 3729


1817   Beyoncé                                  Crazy in Love                      Sony Music Entertainment   SR0000342236
1818   Beyoncé                                  Dance For You                      Sony Music Entertainment   SR0000683948
1819   Beyoncé                                  Dangerously In Love                Sony Music Entertainment   SR0000289199
1820   Beyoncé                                  Disappear                          Sony Music Entertainment   SR0000623449
1821   Beyoncé                                  Diva                               Sony Music Entertainment   SR0000623449
1822   Beyoncé                                  Ego                                Sony Music Entertainment   SR0000623449
1823   Beyoncé                                  End Of Time                        Sony Music Entertainment   SR0000683948
1824   Beyoncé                                  Gift From Virgo                    Sony Music Entertainment   SR0000342236
1825   Beyoncé                                  Halo                               Sony Music Entertainment   SR0000623449
1826   Beyoncé                                  Haunted (Explicit)                 Sony Music Entertainment   SR0000747291
1827   Beyoncé                                  Heaven                             Sony Music Entertainment   SR0000747291
1828   Beyoncé                                  Hello                              Sony Music Entertainment   SR0000623449
1829   Beyoncé                                  I Care                             Sony Music Entertainment   SR0000683948
1830   Beyoncé                                  I Miss You                         Sony Music Entertainment   SR0000683948
1831   Beyoncé                                  I Was Here                         Sony Music Entertainment   SR0000683948
1832   Beyoncé                                  If I Were A Boy                    Sony Music Entertainment   SR0000718926
1833   Beyoncé                                  Jealous                            Sony Music Entertainment   SR0000747291
1834   Beyoncé                                  Lay Up Under Me                    Sony Music Entertainment   SR0000683948
1835   Beyoncé                                  Love On Top                        Sony Music Entertainment   SR0000683948
1836   Beyoncé                                  Me, Myself And I                   Sony Music Entertainment   SR0000342236
1837   Beyoncé                                  Naughty Girl                       Sony Music Entertainment   SR0000342236
1838   Beyoncé                                  No Angel                           Sony Music Entertainment   SR0000747291
1839   Beyoncé                                  Partition (Explicit)               Sony Music Entertainment   SR0000747291
1840   Beyoncé                                  Pretty Hurts                       Sony Music Entertainment   SR0000747291
1841   Beyoncé                                  Radio                              Sony Music Entertainment   SR0000623449
1842   Beyoncé                                  Rather Die Young                   Sony Music Entertainment   SR0000683948
1843   Beyoncé                                  Rocket (Explicit)                  Sony Music Entertainment   SR0000747291
1844   Beyoncé                                  Run The World (Girls)              Sony Music Entertainment   SR0000683948
1845   Beyoncé                                  Satellites                         Sony Music Entertainment   SR0000623449
1846   Beyoncé                                  Scared Of Lonely                   Sony Music Entertainment   SR0000623449
1847   Beyoncé                                  Schoolin' Life                     Sony Music Entertainment   SR0000683948
1848   Beyoncé                                  Single Ladies (Put A Ring On It)   Sony Music Entertainment   SR0000723765
1849   Beyoncé                                  Smash Into You                     Sony Music Entertainment   SR0000623449
1850   Beyoncé                                  Speechless                         Sony Music Entertainment   SR0000342236
1851   Beyoncé                                  Start Over                         Sony Music Entertainment   SR0000683948
1852   Beyoncé                                  Sweet Dreams                       Sony Music Entertainment   SR0000623449
1853   Beyoncé                                  That's Why You're Beautiful        Sony Music Entertainment   SR0000623449
1854   Beyoncé                                  Video Phone                        Sony Music Entertainment   SR0000623449
1855   Beyoncé                                  XO                                 Sony Music Entertainment   SR0000747291
1856   Beyoncé feat. André 3000                 Party                              Sony Music Entertainment   SR0000683948
1857   Beyoncé feat. Big Boi and Sleepy Brown   Hip Hop Star                       Sony Music Entertainment   SR0000342236
1858   Beyoncé feat. Blue Ivy                   Blue                               Sony Music Entertainment   SR0000747291
1859   Beyoncé feat. Drake                      Mine (Explicit)                    Sony Music Entertainment   SR0000747291
1860   Beyoncé feat. Frank Ocean                Superpower                         Sony Music Entertainment   SR0000747291
1861   Beyoncé feat. Jay-Z                      Drunk in Love                      Sony Music Entertainment   SR0000747291
1862   Beyoncé feat. Jay-Z                      That's How You Like It             Sony Music Entertainment   SR0000342236
1863   Beyoncé feat. Missy Elliott              Signs                              Sony Music Entertainment   SR0000342236
1864   Big Time Rush                            All Over Again                     Sony Music Entertainment   SR0000697856
1865   Big Time Rush                            Big Night                          Sony Music Entertainment   SR0000668082
1866   Big Time Rush                            Big Time Rush                      Sony Music Entertainment   SR0000668082
1867   Big Time Rush                            City Is Ours                       Sony Music Entertainment   SR0000668082
1868   Big Time Rush                            Cover Girl                         Sony Music Entertainment   SR0000697856
1869   Big Time Rush                            Elevate                            Sony Music Entertainment   SR0000697856
1870   Big Time Rush                            Halfway There                      Sony Music Entertainment   SR0000668082
1871   Big Time Rush                            If I Ruled The World               Sony Music Entertainment   SR0000697856
1872   Big Time Rush                            Invisible                          Sony Music Entertainment   SR0000697856
1873   Big Time Rush                            Love Me Love Me                    Sony Music Entertainment   SR0000697856
1874   Big Time Rush                            Music Sounds Better                Sony Music Entertainment   SR0000697856
1875   Big Time Rush                            No Idea                            Sony Music Entertainment   SR0000697856
1876   Big Time Rush                            Nothing Even Matters               Sony Music Entertainment   SR0000668082
1877   Big Time Rush                            Oh Yeah                            Sony Music Entertainment   SR0000668082
1878   Big Time Rush                            Show Me                            Sony Music Entertainment   SR0000697856
1879   Big Time Rush                            Superstar                          Sony Music Entertainment   SR0000697856
1880   Big Time Rush                            Til I Forget About You             Sony Music Entertainment   SR0000668082
1881   Big Time Rush                            Time Of Our Life                   Sony Music Entertainment   SR0000697856
1882   Big Time Rush                            Worldwide                          Sony Music Entertainment   SR0000668082
1883   Big Time Rush                            You're Not Alone                   Sony Music Entertainment   SR0000697856
1884   Big Time Rush feat. Cymphonique          I Know You Know                    Sony Music Entertainment   SR0000668082
1885   Big Time Rush feat. Jordin Sparks        Count On You                       Sony Music Entertainment   SR0000668082
1886   Bill Withers                             I Don't Know                       Sony Music Entertainment   N1596
1887   Bill Withers                             I Don't Want You on My Mind        Sony Music Entertainment   N1596
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 28 of 101 PageID# 3730


1888   Bill Withers                       Kissing My Love                                  Sony Music Entertainment   N1596
1889   Bill Withers                       Lean On Me                                       Sony Music Entertainment   N1596
1890   Bill Withers                       Lonely Town, Lonely Street                       Sony Music Entertainment   N1596
1891   Bill Withers                       Use Me                                           Sony Music Entertainment   N1596
1892   Bill Withers                       Watching You Watching Me                         Sony Music Entertainment   SR0000065774
1893   Billy Joel                         A Matter Of Trust                                Sony Music Entertainment   SR0000077612
1894   Billy Joel                         All About Soul                                   Sony Music Entertainment   SR0000185184
1895   Billy Joel                         All For Leyna                                    Sony Music Entertainment   SR0000017630
1896   Billy Joel                         Allentown                                        Sony Music Entertainment   SR0000040031
1897   Billy Joel                         An Innocent Man                                  Sony Music Entertainment   SR0000047532
1898   Billy Joel                         Baby Grand (duet w/Ray Charles)                  Sony Music Entertainment   SR0000077612
1899   Billy Joel                         Don't Ask Me Why                                 Sony Music Entertainment   SR0000017630
1900   Billy Joel                         Honesty                                          Sony Music Entertainment   SR0000004681
1901   Billy Joel                         I Go To Extremes                                 Sony Music Entertainment   SR0000109420
1902   Billy Joel                         It's Still Rock & Roll to Me                     Sony Music Entertainment   SR0000017630
1903   Billy Joel                         Just The Way You Are                             Sony Music Entertainment   RE0000927434
1904   Billy Joel                         Leave A Tender Moment Alone                      Sony Music Entertainment   SR0000047532
1905   Billy Joel                         Leningrad                                        Sony Music Entertainment   SR0000109420
1906   Billy Joel                         My Life                                          Sony Music Entertainment   SR0000004681
1907   Billy Joel                         Piano Man                                        Sony Music Entertainment   N11702
1908   Billy Joel                         Say Goodbye To Hollywood                         Sony Music Entertainment   SR0000031638
1909   Billy Joel                         Streetlife Serenader (Audio)                     Sony Music Entertainment   RE0000872265
1910   Billy Joel                         Tell Her About It                                Sony Music Entertainment   SR0000047534
1911   Billy Joel                         The Downeaster 'Alexa'                           Sony Music Entertainment   SR0000109420
1912   Billy Joel                         The Entertainer                                  Sony Music Entertainment   RE0000872265
1913   Billy Joel                         The Longest Time                                 Sony Music Entertainment   SR0000047532
1914   Billy Joel                         The River Of Dreams                              Sony Music Entertainment   SR0000798617
1915   Billy Joel                         This Is The Time                                 Sony Music Entertainment   SR0000077612
1916   Billy Joel                         Uptown Girl                                      Sony Music Entertainment   SR0000047532
1917   Billy Joel                         We Didn't Start the Fire                         Sony Music Entertainment   SR0000111680
1918   Billy Joel                         You May Be Right                                 Sony Music Entertainment   SR0000017630
1919   Billy Joel                         You're My Home                                   Sony Music Entertainment   N11702
1920   Billy Joel                         You're Only Human (Second Wind)                  Sony Music Entertainment   SR0000068501
1921   Bone Thugs & Harmony               Thuggish Ruggish Bone                            Sony Music Entertainment   SR0000223608
1922   Bone Thugs N Harmony               Tha Crossroads                                   Sony Music Entertainment   SR0000225335
1923   Bone Thugs N Harmony feat. 2Pac    Thug Luv                                         Sony Music Entertainment   SR0000260406
       Bone Thugs N Harmony,Felecia
1924   Lindsey,3LW                        Get Up & Get It                                  Sony Music Entertainment   SR0000330830
1925   Bone Thugs-N-Harmony               1st Of Tha Month                                 Sony Music Entertainment   SR0000225335
1926   Bone Thugs-N-Harmony               Buddah Lovaz                                     Sony Music Entertainment   SR0000225335
1927   Bone Thugs-n-Harmony               Cleveland Is The City (Explicit)                 Sony Music Entertainment   SR0000330830
1928   Bone Thugs-N-Harmony               Crept And We Came                                Sony Music Entertainment   SR0000225335
1929   Bone Thugs-N-Harmony               Da Introduction                                  Sony Music Entertainment   SR0000225335
1930   Bone Thugs-N-Harmony               Die Die Die                                      Sony Music Entertainment   SR0000225335
1931   Bone Thugs-N-Harmony               East 1999                                        Sony Music Entertainment   SR0000225335
1932   Bone thugs-n-harmony               Ecstasy (Explicit)                               Sony Music Entertainment   SR0000274908
1933   Bone Thugs-N-Harmony               Eternal                                          Sony Music Entertainment   SR0000225335
1934   Bone Thugs-N-Harmony               Get'Cha Thug On                                  Sony Music Entertainment   SR0000260406
1935   Bone Thugs-N-Harmony               Home (Explicit)                                  Sony Music Entertainment   SR0000330830
1936   Bone Thugs-N-Harmony               Land Of Tha Heartless                            Sony Music Entertainment   SR0000225335
1937   Bone Thugs-N-Harmony               Look Into My Eyes                                Sony Music Entertainment   SR0000260406
1938   Bone Thugs-N-Harmony               Mo'Murda                                         Sony Music Entertainment   SR0000225335
1939   Bone Thugs-N-Harmony               Money, Money (Explicit)                          Sony Music Entertainment   SR0000330830
1940   Bone Thugs-N-Harmony               Mr. Bill Collector                               Sony Music Entertainment   SR0000225335
1941   Bone Thugs-N-Harmony               Mr. Quija 2                                      Sony Music Entertainment   SR0000225335
1942   Bone Thugs-N-Harmony               No Shorts, No Losses                             Sony Music Entertainment   SR0000225335
1943   Bone thugs-n-harmony               Resurrection (Paper, Paper) (Explicit)           Sony Music Entertainment   SR0000274908
1944   Bone Thugs-N-Harmony               Shotz To Tha Double Glock                        Sony Music Entertainment   SR0000225335
1945   Bone thugs-n-harmony               Weed Song (Explicit)                             Sony Music Entertainment   SR0000274908
1946   Bone Thugs-N-Harmony with Eazy-E   For Tha Love Of $                                Sony Music Entertainment   SR0000223608
1947   Boston                             A Man I'll Never Be                              Sony Music Entertainment   SR0000004079
1948   Boston                             Don't Look Back                                  Sony Music Entertainment   SR0000003614
1949   Boston                             Feelin' Satisfied                                Sony Music Entertainment   SR0000004079
1950   Boston                             Higher Power                                     Sony Music Entertainment   SR0000239485
1951   Boston                             Higher Power (Kalodner Edit)                     Sony Music Entertainment   SR0000239485
1952   Boston                             More Than A Feeling                              Sony Music Entertainment   N36238
1953   Boston                             Party                                            Sony Music Entertainment   SR0000004079
1954   Boston                             Tell Me                                          Sony Music Entertainment   SR0000239485
1955   Boston                             The Star Spangled Banner / 4th of July Reprise   Sony Music Entertainment   SR0000239485
1956   Boys Like Girls                    Be Your Everything                               Sony Music Entertainment   SR0000717244
1957   Boys Like Girls                    Broken Man                                       Sony Music Entertainment   SR0000724396
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 29 of 101 PageID# 3731


1958   Boys Like Girls                           Cheated                            Sony Music Entertainment   SR0000731314
1959   Boys Like Girls                           Chemicals Collide                  Sony Music Entertainment   SR0000643654
1960   Boys Like Girls                           Contagious                         Sony Music Entertainment   SR0000643654
1961   Boys Like Girls                           Crazy World                        Sony Music Entertainment   SR0000731314
1962   Boys Like Girls                           Dance Hall Drug                    Sony Music Entertainment   SR0000724396
1963   Boys Like Girls                           Five Minutes To Midnight           Sony Music Entertainment   SR0000724396
1964   Boys Like Girls                           Go                                 Sony Music Entertainment   SR0000643654
1965   Boys Like Girls                           Heart Heart Heartbreak             Sony Music Entertainment   SR0000643654
1966   Boys Like Girls                           Heels Over Head                    Sony Music Entertainment   SR0000724396
1967   Boys Like Girls                           Hero / Heroine                     Sony Music Entertainment   SR0000724396
1968   Boys Like Girls                           Hero/Heroine                       Sony Music Entertainment   SR0000724396
1969   Boys Like Girls                           Hey You                            Sony Music Entertainment   SR0000731314
1970   Boys Like Girls                           Holiday                            Sony Music Entertainment   SR0000724396
1971   Boys Like Girls                           Learning To Fall                   Sony Music Entertainment   SR0000724396
1972   Boys Like Girls                           Leaving California                 Sony Music Entertainment   SR0000731314
1973   Boys Like Girls                           Life Of The Party                  Sony Music Entertainment   SR0000717244
1974   Boys Like Girls                           Love Drunk                         Sony Music Entertainment   SR0000643654
1975   Boys Like Girls                           Me, You And My Medication          Sony Music Entertainment   SR0000724396
1976   Boys Like Girls                           On Top Of The World                Sony Music Entertainment   SR0000724396
1977   Boys Like Girls                           Real Thing                         Sony Music Entertainment   SR0000643654
1978   Boys Like Girls                           Red Cup Hands Up Long Brown Hair   Sony Music Entertainment   SR0000731314
1979   Boys Like Girls                           She's Got A Boyfriend Now          Sony Music Entertainment   SR0000643654
1980   Boys Like Girls                           Shoot                              Sony Music Entertainment   SR0000731314
1981   Boys Like Girls                           Someone Like You                   Sony Music Entertainment   SR0000643654
1982   Boys Like Girls                           Stuck in the Middle                Sony Music Entertainment   SR0000731314
1983   Boys Like Girls                           Take Me Home                       Sony Music Entertainment   SR0000731314
1984   Boys Like Girls                           The First One                      Sony Music Entertainment   SR0000643654
1985   Boys Like Girls                           The First Time                     Sony Music Entertainment   SR0000717244
1986   Boys Like Girls                           The Great Escape                   Sony Music Entertainment   SR0000724396
1987   Boys Like Girls                           The Shot Heard 'Round The World    Sony Music Entertainment   SR0000643654
1988   Boys Like Girls                           Thunder                            Sony Music Entertainment   SR0000724396
1989   Boys Like Girls                           Up Against The Wall                Sony Music Entertainment   SR0000724396
1990   Boys Like Girls featuring Taylor Swift    Two Is Better Than One             Sony Music Entertainment   SR0000639800
1991   Brad Paisley                              A Man Don't Have to Die            Sony Music Entertainment   SR0000680360
1992   Brad Paisley                              Alcohol                            Sony Music Entertainment   SR0000746295
1993   Brad Paisley                              American Saturday Night            Sony Music Entertainment   SR0000639650
1994   Brad Paisley                              Anything Like Me                   Sony Music Entertainment   SR0000639650
1995   Brad Paisley                              Back To The Future                 Sony Music Entertainment   SR0000639650
1996   Brad Paisley                              Be The Lake                        Sony Music Entertainment   SR0000680360
1997   Brad Paisley                              Camouflage                         Sony Music Entertainment   SR0000680360
1998   Brad Paisley                              Catch All The Fish                 Sony Music Entertainment   SR0000639650
1999   Brad Paisley                              Everybody's Here                   Sony Music Entertainment   SR0000639650
2000   Brad Paisley                              I Do Now                           Sony Music Entertainment   SR0000680360
2001   Brad Paisley                              I Hope That's Me                   Sony Music Entertainment   SR0000639650
2002   Brad Paisley                              New Favorite Memory                Sony Music Entertainment   SR0000680360
2003   Brad Paisley                              No                                 Sony Music Entertainment   SR0000639650
2004   Brad Paisley                              Oh Yeah, You're Gone               Sony Music Entertainment   SR0000639650
2005   Brad Paisley                              Old Alabama                        Sony Music Entertainment   SR0000680360
2006   Brad Paisley                              One of Those Lives                 Sony Music Entertainment   SR0000680360
2007   Brad Paisley                              She's Her Own Woman                Sony Music Entertainment   SR0000639650
2008   Brad Paisley                              The Pants                          Sony Music Entertainment   SR0000639650
2009   Brad Paisley                              Then                               Sony Music Entertainment   SR0000680448
2010   Brad Paisley                              This Is Country Music              Sony Music Entertainment   SR0000680360
2011   Brad Paisley                              Toothbrush                         Sony Music Entertainment   SR0000680360
2012   Brad Paisley                              Water                              Sony Music Entertainment   SR0000639650
2013   Brad Paisley                              Welcome To The Future              Sony Music Entertainment   SR0000639650
2014   Brad Paisley                              Working On A Tan                   Sony Music Entertainment   SR0000680360
2015   Brad Paisley                              You Do The Math                    Sony Music Entertainment   SR0000639650
2016   Brad Paisley feat. Blake Shelton          Don't Drink the Water              Sony Music Entertainment   SR0000680360
2017   Brad Paisley feat. Clint Eastwood         Eastwood                           Sony Music Entertainment   SR0000680360
2018   Brad Paisley feat. Don Henley             Love Her Like She's Leavin'        Sony Music Entertainment   SR0000680360
       Brad Paisley feat. Marty Stuart, Sheryl
2019   Crow and Carl Jackson                     Life's Railway to Heaven           Sony Music Entertainment   SR0000680360
2020   Brad Praisley                             Remind Me                          Sony Music Entertainment   SR0000680360
2021   Brandi Carlile                            Again Today / Hiding My Heart      Sony Music Entertainment   SR0000609517
2022   Brandi Carlile                            Cannonball                         Sony Music Entertainment   SR0000609517
2023   Brandi Carlile                            Downpour                           Sony Music Entertainment   SR0000609517
2024   Brandi Carlile                            Have You Ever                      Sony Music Entertainment   SR0000609517
2025   Brandi Carlile                            Josephine                          Sony Music Entertainment   SR0000609517
2026   Brandi Carlile                            Late Morning Lullaby               Sony Music Entertainment   SR0000609517
2027   Brandi Carlile                            Losing Heart                       Sony Music Entertainment   SR0000609517
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 30 of 101 PageID# 3732


2028   Brandi Carlile                    My Song                           Sony Music Entertainment   SR0000609517
2029   Brandi Carlile                    Shadow On The Wall                Sony Music Entertainment   SR0000609517
2030   Brandi Carlile                    Turpentine                        Sony Music Entertainment   SR0000609517
2031   Brandi Carlile                    Until I Die                       Sony Music Entertainment   SR0000609517
2032   Brandi Carlile                    Wasted                            Sony Music Entertainment   SR0000609517
2033   Brandy                            1st & Love                        Sony Music Entertainment   SR0000622255
2034   Brandy                            A Capella (Something's Missing)   Sony Music Entertainment   SR0000622255
2035   Brandy                            Camouflage                        Sony Music Entertainment   SR0000622255
2036   Brandy                            Can You Hear Me Now               Sony Music Entertainment   SR0000710136
2037   Brandy                            Do You Know What You Have         Sony Music Entertainment   SR0000710136
2038   Brandy                            Fall                              Sony Music Entertainment   SR0000622255
2039   Brandy                            Hardly Breathing                  Sony Music Entertainment   SR0000710136
2040   Brandy                            Human                             Sony Music Entertainment   SR0000622255
2041   Brandy                            Let Me Go                         Sony Music Entertainment   SR0000710136
2042   Brandy                            Long Distance                     Sony Music Entertainment   SR0000622255
2043   Brandy                            Long Distance Interlude           Sony Music Entertainment   SR0000622255
2044   Brandy                            Music                             Sony Music Entertainment   SR0000710136
2045   Brandy                            No Such Thing As Too Late         Sony Music Entertainment   SR0000710136
2046   Brandy                            Outro                             Sony Music Entertainment   SR0000710136
2047   Brandy                            Paint This House                  Sony Music Entertainment   SR0000710136
2048   Brandy                            Piano Man                         Sony Music Entertainment   SR0000622255
2049   Brandy                            Scared Of Beautiful               Sony Music Entertainment   SR0000710136
2050   Brandy                            Shattered Heart                   Sony Music Entertainment   SR0000622255
2051   Brandy                            Slower                            Sony Music Entertainment   SR0000710136
2052   Brandy                            So Sick                           Sony Music Entertainment   SR0000710136
2053   Brandy                            The Definition                    Sony Music Entertainment   SR0000622255
2054   Brandy                            Torn Down                         Sony Music Entertainment   SR0000622255
2055   Brandy                            TRUE                              Sony Music Entertainment   SR0000622255
2056   Brandy                            Warm It Up (With Love)            Sony Music Entertainment   SR0000622255
2057   Brandy                            What You Need                     Sony Music Entertainment   SR0000710136
2058   Brandy                            Wildest Dreams                    Sony Music Entertainment   SR0000710136
2059   Brandy                            Wish Your Love Away               Sony Music Entertainment   SR0000710136
2060   Brandy                            Without You                       Sony Music Entertainment   SR0000710136
2061   Brandy featuring Chris Brown      Put It Down                       Sony Music Entertainment   SR0000710136
2062   Britney Spears                    Alien                             Sony Music Entertainment   SR0000738040
2063   Britney Spears                    Body Ache                         Sony Music Entertainment   SR0000738040
2064   Britney Spears                    Brightest Morning Star            Sony Music Entertainment   SR0000738040
2065   Britney Spears                    Don't Cry                         Sony Music Entertainment   SR0000738040
2066   Britney Spears                    Hold On Tight                     Sony Music Entertainment   SR0000738040
2067   Britney Spears                    Now That I Found You              Sony Music Entertainment   SR0000738040
2068   Britney Spears                    Passenger                         Sony Music Entertainment   SR0000738040
2069   Britney Spears                    Perfume                           Sony Music Entertainment   SR0000738038
2070   Britney Spears                    Perfume (The Dreaming Mix)        Sony Music Entertainment   SR0000738040
2071   Britney Spears                    Til It's Gone                     Sony Music Entertainment   SR0000738040
2072   Britney Spears                    Till The World Ends               Sony Music Entertainment   SR0000674674
2073   Britney Spears feat. Jamie Lynn   Chillin' With You                 Sony Music Entertainment   SR0000738040
2074   Britney Spears feat. T.I.         Tik Tik Boom                      Sony Music Entertainment   SR0000738040
2075   Britney Spears feat. will.i.am    It Should Be Easy                 Sony Music Entertainment   SR0000738040
2076   Broken Bells                      After the Disco                   Sony Music Entertainment   SR0000767352
2077   Broken Bells                      Control                           Sony Music Entertainment   SR0000767354
2078   Broken Bells                      Holding On for Life               Sony Music Entertainment   SR0000767353
2079   Broken Bells                      Lazy Wonderland                   Sony Music Entertainment   SR0000767354
2080   Broken Bells                      Leave It Alone                    Sony Music Entertainment   SR0000767354
2081   Broken Bells                      Medicine                          Sony Music Entertainment   SR0000767354
2082   Broken Bells                      No Matter What You're Told        Sony Music Entertainment   SR0000767354
2083   Broken Bells                      Perfect World                     Sony Music Entertainment   SR0000767354
2084   Broken Bells                      The Angel and the Fool            Sony Music Entertainment   SR0000767354
2085   Broken Bells                      The Changing Lights               Sony Music Entertainment   SR0000767354
2086   Broken Bells                      The Remains of Rock & Roll        Sony Music Entertainment   SR0000767354
2087   Bruce Springsteen                 American Land                     Sony Music Entertainment   SR0000383238
2088   Bruce Springsteen                 Atlantic City                     Sony Music Entertainment   SR0000043466
2089   Bruce Springsteen                 Badlands                          Sony Music Entertainment   SR0000008335
2090   Bruce Springsteen                 Better Days                       Sony Music Entertainment   SR0000141676
2091   Bruce Springsteen                 Blood Brothers                    Sony Music Entertainment   SR0000198948
2092   Bruce Springsteen                 Born in the U.S.A.                Sony Music Entertainment   SR0000055647
2093   Bruce Springsteen                 Born To Run                       Sony Music Entertainment   RE0000894630
2094   Bruce Springsteen                 Brilliant Disguise                Sony Music Entertainment   SR0000087116
2095   Bruce Springsteen                 Dancing In The Dark               Sony Music Entertainment   SR0000055658
2096   Bruce Springsteen                 Death To My Hometown              Sony Music Entertainment   SR0000705192
2097   Bruce Springsteen                 Easy Money                        Sony Music Entertainment   SR0000705192
2098   Bruce Springsteen                 Glory Days                        Sony Music Entertainment   SR0000055647
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 31 of 101 PageID# 3733


2099   Bruce Springsteen         Human Touch                                Sony Music Entertainment   SR0000152008
2100   Bruce Springsteen         Hungry Heart                               Sony Music Entertainment   SR0000025235
2101   Bruce Springsteen         Jack Of All Trades                         Sony Music Entertainment   SR0000705192
2102   Bruce Springsteen         Land of Hope and Dreams                    Sony Music Entertainment   SR0000705192
2103   Bruce Springsteen         Murder Incorporated                        Sony Music Entertainment   SR0000198948
2104   Bruce Springsteen         My Hometown                                Sony Music Entertainment   SR0000055647
2105   Bruce Springsteen         Rocky Ground                               Sony Music Entertainment   SR0000705192
2106   Bruce Springsteen         Secret Garden                              Sony Music Entertainment   SR0000198948
2107   Bruce Springsteen         Shackled And Drawn                         Sony Music Entertainment   SR0000705192
2108   Bruce Springsteen         Streets Of Philadelphia                    Sony Music Entertainment   SR0000185365
2109   Bruce Springsteen         Swallowed Up (In The Belly Of The Whale)   Sony Music Entertainment   SR0000705192
2110   Bruce Springsteen         The River                                  Sony Music Entertainment   SR0000025235
2111   Bruce Springsteen         This Depression                            Sony Music Entertainment   SR0000705192
2112   Bruce Springsteen         This Hard Land                             Sony Music Entertainment   SR0000198948
2113   Bruce Springsteen         Thunder Road                               Sony Music Entertainment   RE0000894630
2114   Bruce Springsteen         We Are Alive                               Sony Music Entertainment   SR0000705192
2115   Bruce Springsteen         We Take Care Of Our Own                    Sony Music Entertainment   SR0000705192
2116   Bruce Springsteen         Wrecking Ball                              Sony Music Entertainment   SR0000705192
2117   Bruce Springsteen         You've Got It                              Sony Music Entertainment   SR0000705192
2118   Bullet For My Valentine   A Place Where You Belong                   Sony Music Entertainment   SR0000706395
2119   Bullet For My Valentine   Alone                                      Sony Music Entertainment   SR0000706395
2120   Bullet For My Valentine   Begging For Mercy                          Sony Music Entertainment   SR0000706395
2121   Bullet For My Valentine   Bittersweet Memories                       Sony Music Entertainment   SR0000706395
2122   Bullet For My Valentine   Breaking Out, Breaking Down                Sony Music Entertainment   SR0000706395
2123   Bullet For My Valentine   Deliver Us from Evil                       Sony Music Entertainment   SR0000619985
2124   Bullet For My Valentine   Dignity                                    Sony Music Entertainment   SR0000706395
2125   Bullet For My Valentine   Disappear                                  Sony Music Entertainment   SR0000619985
2126   Bullet For My Valentine   End Of Days                                Sony Music Entertainment   SR0000619985
2127   Bullet For My Valentine   Eye Of The Storm                           Sony Music Entertainment   SR0000619985
2128   Bullet For My Valentine   Fever                                      Sony Music Entertainment   SR0000706395
2129   Bullet For My Valentine   Forever And Always                         Sony Music Entertainment   SR0000619985
2130   Bullet For My Valentine   Hearts Burst Into Fire                     Sony Music Entertainment   SR0000619985
2131   Bullet For My Valentine   Last To Know                               Sony Music Entertainment   SR0000619985
2132   Bullet For My Valentine   Pleasure And Pain                          Sony Music Entertainment   SR0000706395
2133   Bullet For My Valentine   Pretty On The Outside                      Sony Music Entertainment   SR0000706395
2134   Bullet For My Valentine   Say Goodnight                              Sony Music Entertainment   SR0000619985
2135   Bullet For My Valentine   Scream Aim Fire                            Sony Music Entertainment   PA0001607594
2136   Bullet For My Valentine   Take It Out On Me                          Sony Music Entertainment   SR0000619985
2137   Bullet For My Valentine   The Last Fight                             Sony Music Entertainment   SR0000706395
2138   Bullet For My Valentine   Waking The Demon                           Sony Music Entertainment   SR0000619985
2139   Bullet For My Valentine   Your Betrayal                              Sony Music Entertainment   SR0000706395
2140   Cage The Elephant         2024                                       Sony Music Entertainment   SR0000703665
2141   Cage The Elephant         Aberdeen                                   Sony Music Entertainment   SR0000703665
2142   Cage The Elephant         Ain't No Rest for the Wicked               Sony Music Entertainment   SR0000615871
2143   Cage The Elephant         Always Something                           Sony Music Entertainment   SR0000703665
2144   Cage The Elephant         Around My Head                             Sony Music Entertainment   SR0000703665
2145   Cage The Elephant         Back Against The Wall                      Sony Music Entertainment   SR0000631003
2146   Cage The Elephant         Back Stabbin' Betty (Explicit)             Sony Music Entertainment   SR0000631003
2147   Cage The Elephant         Cover Me Again                             Sony Music Entertainment   SR0000631003
2148   Cage The Elephant         Drones In The Valley                       Sony Music Entertainment   SR0000631003
2149   Cage The Elephant         Flow                                       Sony Music Entertainment   SR0000703665
2150   Cage The Elephant         Free Love                                  Sony Music Entertainment   SR0000631003
2151   Cage The Elephant         In One Ear                                 Sony Music Entertainment   SR0000631003
2152   Cage The Elephant         Indy Kidz                                  Sony Music Entertainment   SR0000703665
2153   Cage The Elephant         James Brown                                Sony Music Entertainment   SR0000631003
2154   Cage The Elephant         Japanese Buffalo                           Sony Music Entertainment   SR0000703665
2155   Cage The Elephant         Judas                                      Sony Music Entertainment   SR0000631003
2156   Cage The Elephant         Lotus                                      Sony Music Entertainment   SR0000631003
2157   Cage The Elephant         Right Before My Eyes                       Sony Music Entertainment   SR0000703665
2158   Cage The Elephant         Rubber Ball                                Sony Music Entertainment   SR0000703665
2159   Cage The Elephant         Sabertooth Tiger                           Sony Music Entertainment   SR0000703665
2160   Cage The Elephant         Sell Yourself                              Sony Music Entertainment   SR0000703665
2161   Cage The Elephant         Shake Me Down                              Sony Music Entertainment   SR0000703665
2162   Cage The Elephant         Soil To The Sun                            Sony Music Entertainment   SR0000631003
2163   Cage The Elephant         Tiny Little Robots                         Sony Music Entertainment   SR0000631003
2164   Calvin Harris             I Need Your Love                           Sony Music Entertainment   SR0000710756
2165   Camila                    Coleccionista De Canciones                 Sony Music Entertainment   SR0000393905
2166   Camila                    Me Basto                                   Sony Music Entertainment   SR0000393905
2167   Camila                    Me Da Igual                                Sony Music Entertainment   SR0000393905
2168   Camila                    Perderte de Nuevo                          Sony Music Entertainment   SR0000393905
2169   Camila                    Sin Tu Amor                                Sony Music Entertainment   SR0000393905
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 32 of 101 PageID# 3734


2170   Camila             Todo Cambio                                                 Sony Music Entertainment   SR0000393905
2171   Camila             U Got My Love                                               Sony Music Entertainment   SR0000393905
2172   Camila             Va Para Ti                                                  Sony Music Entertainment   SR0000393905
2173   Camila             Yo Quiero                                                   Sony Music Entertainment   SR0000393905
2174   Carlos Santana     Havana Moon                                                 Sony Music Entertainment   SR0000045295
2175   Carrie Underwood   All-American Girl                                           Sony Music Entertainment   SR0000627157
2176   Carrie Underwood   Before He Cheats                                            Sony Music Entertainment   SR0000742546
2177   Carrie Underwood   Blown Away                                                  Sony Music Entertainment   SR0000700157
2178   Carrie Underwood   Crazy Dreams                                                Sony Music Entertainment   SR0000627157
2179   Carrie Underwood   Cupid's Got A Shotgun                                       Sony Music Entertainment   SR0000700157
2180   Carrie Underwood   Do You Think About Me                                       Sony Music Entertainment   SR0000700157
2181   Carrie Underwood   Don't Forget to Remember Me                                 Sony Music Entertainment   SR0000383054
2182   Carrie Underwood   Flat On The Floor                                           Sony Music Entertainment   SR0000627157
2183   Carrie Underwood   Forever Changed                                             Sony Music Entertainment   SR0000700157
2184   Carrie Underwood   Get Out Of This Town                                        Sony Music Entertainment   SR0000627157
2185   Carrie Underwood   Good Girl                                                   Sony Music Entertainment   SR0000700157
2186   Carrie Underwood   Good In Goodbye                                             Sony Music Entertainment   SR0000700157
2187   Carrie Underwood   I Ain't In Checotah Anymore                                 Sony Music Entertainment   SR0000383054
2188   Carrie Underwood   I Just Can't Live A Lie                                     Sony Music Entertainment   SR0000383054
2189   Carrie Underwood   I Know You Won't                                            Sony Music Entertainment   SR0000627157
2190   Carrie Underwood   I Told You So                                               Sony Music Entertainment   SR0000627157
2191   Carrie Underwood   Inside Your Heaven                                          Sony Music Entertainment   SR0000383054
2192   Carrie Underwood   Jesus Take The Wheel                                        Sony Music Entertainment   SR0000742547
2193   Carrie Underwood   Just A Dream                                                Sony Music Entertainment   SR0000627157
2194   Carrie Underwood   Last Name                                                   Sony Music Entertainment   SR0000627157
2195   Carrie Underwood   Leave Love Alone                                            Sony Music Entertainment   SR0000700157
2196   Carrie Underwood   Lessons Learned                                             Sony Music Entertainment   SR0000383054
2197   Carrie Underwood   Nobody Ever Told You                                        Sony Music Entertainment   SR0000700157
2198   Carrie Underwood   One Way Ticket                                              Sony Music Entertainment   SR0000700157
2199   Carrie Underwood   See You Again                                               Sony Music Entertainment   SR0000700157
2200   Carrie Underwood   So Small                                                    Sony Music Entertainment   SR0000742208
2201   Carrie Underwood   Some Hearts                                                 Sony Music Entertainment   SR0000383054
2202   Carrie Underwood   Starts With Goodbye                                         Sony Music Entertainment   SR0000383054
2203   Carrie Underwood   Thank God For Hometowns                                     Sony Music Entertainment   SR0000700157
2204   Carrie Underwood   That's Where It Is                                          Sony Music Entertainment   SR0000383054
2205   Carrie Underwood   The More Boys I Meet                                        Sony Music Entertainment   SR0000627157
2206   Carrie Underwood   The Night Before (Life Goes On)                             Sony Music Entertainment   SR0000383054
2207   Carrie Underwood   Twisted                                                     Sony Music Entertainment   SR0000627157
2208   Carrie Underwood   Two Black Cadillacs                                         Sony Music Entertainment   SR0000700157
2209   Carrie Underwood   Wasted                                                      Sony Music Entertainment   SR0000383054
2210   Carrie Underwood   We're Young and Beautiful                                   Sony Music Entertainment   SR0000383054
2211   Carrie Underwood   Wheel Of The World                                          Sony Music Entertainment   SR0000627157
2212   Carrie Underwood   Whenever You Remember                                       Sony Music Entertainment   SR0000383054
2213   Carrie Underwood   Who Are You                                                 Sony Music Entertainment   SR0000700157
2214   Carrie Underwood   Wine After Whiskey                                          Sony Music Entertainment   SR0000700157
2215   Carrie Underwood   You Won't Find This                                         Sony Music Entertainment   SR0000627157
2216   Céline Dion        A New Day Has Come                                          Sony Music Entertainment   SR0000311366
2217   Céline Dion        All By Myself                                               Sony Music Entertainment   SR0000224159
2218   Céline Dion        Alone                                                       Sony Music Entertainment   SR0000640988
2219   Céline Dion        At Last                                                     Sony Music Entertainment   SR0000311366
2220   Céline Dion        Aún Existe Amor                                             Sony Music Entertainment   SR0000311366
2221   Céline Dion        Because You Loved Me                                        Sony Music Entertainment   SR0000224159
                                                                                      Sony Music Entertainment   SR0000224159
2222   Céline Dion        Because You Loved Me (Theme from "Up Close and Personal")
2223   Céline Dion        Call The Man                                                Sony Music Entertainment   SR0000224159
2224   Céline Dion        Eyes On Me                                                  Sony Music Entertainment   SR0000640988
2225   Céline Dion        Falling Into You                                            Sony Music Entertainment   SR0000224159
2226   Céline Dion        Goodbye's (The Saddest Word)                                Sony Music Entertainment   SR0000311366
2227   Céline Dion        Have You Ever Been In Love                                  Sony Music Entertainment   SR0000311366
2228   Céline Dion        I Drove All Night                                           Sony Music Entertainment   PA0001138957
2229   Céline Dion        I Surrender                                                 Sony Music Entertainment   SR0000311366
2230   Céline Dion        I Want You to Need Me                                       Sony Music Entertainment   SR0000311601
2231   Céline Dion        I'm Alive                                                   Sony Music Entertainment   SR0000311366
2232   Céline Dion        If Walls Could Talk                                         Sony Music Entertainment   SR0000311601
2233   Céline Dion        Immortality                                                 Sony Music Entertainment   SR0000248109
2234   Céline Dion        It's All Coming Back to Me Now                              Sony Music Entertainment   SR0000224159
2235   Céline Dion        Live for the One I Love                                     Sony Music Entertainment   SR0000311601
2236   Céline Dion        Love Can Move Mountains                                     Sony Music Entertainment   SR0000144117
2237   Céline Dion        Misled                                                      Sony Music Entertainment   SR0000191558
2238   Céline Dion        My Heart Will Go On                                         Sony Music Entertainment   SR0000248109
2239   Céline Dion        My Love                                                     Sony Music Entertainment   SR0000640988
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 33 of 101 PageID# 3735


2240   Céline Dion                         Nature Boy                            Sony Music Entertainment   SR0000311366
2241   Céline Dion                         One Heart                             Sony Music Entertainment   SR0000331435
2242   Céline Dion                         Only One Road                         Sony Music Entertainment   SR0000191558
2243   Céline Dion                         Pour que tu m'aimes encore            Sony Music Entertainment   SR0000211677
2244   Céline Dion                         Prayer                                Sony Music Entertainment   SR0000264455
2245   Céline Dion                         Rain, Tax (It's Inevitable)           Sony Music Entertainment   SR0000311366
2246   Céline Dion                         Right In Front Of You                 Sony Music Entertainment   SR0000311366
2247   Céline Dion                         River Deep, Mountain High             Sony Music Entertainment   SR0000224159
2248   Céline Dion                         Seduces Me                            Sony Music Entertainment   SR0000224159
2249   Céline Dion                         Sorry For Love                        Sony Music Entertainment   SR0000311366
2250   Céline Dion                         Taking Chances                        Sony Music Entertainment   SR0000622400
2251   Céline Dion                         Ten Days                              Sony Music Entertainment   SR0000311366
2252   Céline Dion                         That's The Way It Is                  Sony Music Entertainment   SR0000311601
2253   Céline Dion                         The First Time Ever I Saw Your Face   Sony Music Entertainment   SR0000311601
2254   Céline Dion                         The Greatest Reward                   Sony Music Entertainment   SR0000311366
2255   Céline Dion                         The Power of Love                     Sony Music Entertainment   SR0000191558
2256   Céline Dion                         The Reason                            Sony Music Entertainment   SR0000248109
2257   Céline Dion                         Then You Look At Me                   Sony Music Entertainment   SR0000311601
2258   Céline Dion                         There Comes a Time                    Sony Music Entertainment   SR0000621415
2259   Céline Dion                         Think Twice                           Sony Music Entertainment   SR0000191558
2260   Céline Dion                         To Love You More                      Sony Music Entertainment   SR0000248109
2261   Céline Dion                         When The Wrong One Loves You Right    Sony Music Entertainment   SR0000311366
2262   Céline Dion                         You And I                             Sony Music Entertainment   SR0000361341
2263   Charlie Daniels                     the Devil Went Down To Georgia        Sony Music Entertainment   SR0000008973
2264   Charlie Wilson                      Crying For You                        Sony Music Entertainment   SR0000679365
2265   Charlie Wilson                      I Can't Let Go                        Sony Music Entertainment   SR0000679365
2266   Charlie Wilson                      Life Of The Party                     Sony Music Entertainment   SR0000679365
2267   Charlie Wilson                      Lotto                                 Sony Music Entertainment   SR0000679365
2268   Charlie Wilson                      My Girl Is A Dime                     Sony Music Entertainment   SR0000679365
2269   Charlie Wilson                      Never Got Enough                      Sony Music Entertainment   SR0000679365
2270   Charlie Wilson                      Once And Forever                      Sony Music Entertainment   SR0000679365
2271   Charlie Wilson                      Where Would I Be                      Sony Music Entertainment   SR0000679365
2272   Charlie Wilson                      You Are                               Sony Music Entertainment   SR0000679365
2273   Charlie Wilson Featuring Fantasia   I Wanna Be Your Man                   Sony Music Entertainment   SR0000679365
2274   Cher Lloyd                          Swagger Jagger                        Sony Music Entertainment   SR0000724733
2275   Chevelle                            Closure                               Sony Music Entertainment   SR0000324184
2276   Chevelle                            Comfortable Liar                      Sony Music Entertainment   SR0000324184
2277   Chevelle                            Forfeit                               Sony Music Entertainment   SR0000324184
2278   Chevelle                            Get Some                              Sony Music Entertainment   SR0000363500
2279   Chevelle                            I Get It                              Sony Music Entertainment   SR0000407044
2280   Chevelle                            Panic Prone                           Sony Music Entertainment   SR0000363500
2281   Chevelle                            Send The Pain Below                   Sony Music Entertainment   SR0000324184
2282   Chevelle                            Straight Jacket Fashion               Sony Music Entertainment   SR0000407044
2283   Chevelle                            The Clincher                          Sony Music Entertainment   SR0000363500
2284   Chevelle                            The Fad                               Sony Music Entertainment   SR0000407044
2285   Chevelle                            The Red                               Sony Music Entertainment   PA0001060682
2286   Chevelle                            Vitamin R (Leading Us Along)          Sony Music Entertainment   PA0001263996
2287   Chipmunk Feat. Chris Brown          Champion                              Sony Music Entertainment   SR0000751658
2288   Chris Brown                         2012 (Explicit)                       Sony Music Entertainment   SR0000711816
2289   Chris Brown                         4 Years Old                           Sony Music Entertainment   SR0000711816
2290   Chris Brown                         All Back                              Sony Music Entertainment   SR0000679366
2291   Chris Brown                         Bassline (Explicit)                   Sony Music Entertainment   SR0000711816
2292   Chris Brown                         Beg For It                            Sony Music Entertainment   SR0000679366
2293   Chris Brown                         Biggest Fan                           Sony Music Entertainment   SR0000711816
2294   Chris Brown                         Biggest Fan (Explicit)                Sony Music Entertainment   SR0000711816
2295   Chris Brown                         Don't Judge Me                        Sony Music Entertainment   SR0000711816
2296   Chris Brown                         Don't Wake Me Up                      Sony Music Entertainment   SR0000711816
2297   Chris Brown                         Free Run                              Sony Music Entertainment   SR0000711816
2298   Chris Brown                         Oh My Love                            Sony Music Entertainment   SR0000679366
2299   Chris Brown                         Oh My Love (Explicit)                 Sony Music Entertainment   SR0000679366
2300   Chris Brown                         Say It With Me                        Sony Music Entertainment   SR0000679366
2301   Chris Brown                         She Ain't You                         Sony Music Entertainment   SR0000679366
2302   Chris Brown                         Should've Kissed You                  Sony Music Entertainment   SR0000679366
2303   Chris Brown                         Strip                                 Sony Music Entertainment   SR0000711816
2304   Chris Brown                         Stuck On Stupid                       Sony Music Entertainment   SR0000711816
2305   Chris Brown                         Sweet Love                            Sony Music Entertainment   SR0000711816
2306   Chris Brown                         Tell Somebody                         Sony Music Entertainment   SR0000711816
2307   Chris Brown                         Up To You                             Sony Music Entertainment   SR0000679366
2308   Chris Brown                         Wait For You                          Sony Music Entertainment   SR0000711816
2309   Chris Brown                         Yeah 3x                               Sony Music Entertainment   SR0000679366
2310   Chris Brown feat. Benny Benassi     Beautiful People                      Sony Music Entertainment   SR0000679366
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 34 of 101 PageID# 3736


2311 Chris Brown feat. Big Sean & Wiz Khalifa   Till I Die (Explicit)                          Sony Music Entertainment   SR0000711816
2312 Chris Brown feat. Kevin McCall             No BS (Explicit)                               Sony Music Entertainment   SR0000679366
     Chris Brown feat. Lil Wayne & Busta
2313 Rhymes                                     Look At Me Now (Explicit)                      Sony Music Entertainment   SR0000677541
2314 Chris Brown feat. Lil Wayne & Tyga         Loyal                                          Sony Music Entertainment   SR0000760918
2315 Chris Brown feat. Ludacris                 Wet The Bed                                    Sony Music Entertainment   SR0000679366
2316 Chris Brown feat. Nas                      Mirage                                         Sony Music Entertainment   SR0000711816
2317 Chris Brown feat. Nicki Minaj              Love More                                      Sony Music Entertainment   SR0000726473
2318 Chris Brown feat. Sabrina Antionette       Trumpet Lights                                 Sony Music Entertainment   SR0000711816
2319 Chris Brown feat. Sevyn                    Party Hard / Cadillac (Interlude)              Sony Music Entertainment   SR0000711816
2320 Chris Brown feat. Sevyn                    Remember My Name                               Sony Music Entertainment   SR0000711816
2321 Chris Brown feat. Sevyn                    Touch Me                                       Sony Music Entertainment   SR0000711816
2322 Chris Brown feat. Wiz Khalifa              Bomb (Explicit)                                Sony Music Entertainment   SR0000679366
2323 Chris Brown featuring B.o.B                Get Down (Rarities & B-Sides) (Explicit)       Sony Music Entertainment   SR0000708122
2324 Chris Brown featuring Eva Simons           Love The Girls (Explicit)                      Sony Music Entertainment   SR0000679366
2325 Chris Brown featuring Eva Simons           Pass Out                                       Sony Music Entertainment   SR0000747286
2326 Chris Brown featuring Justin Bieber        Next To You                                    Sony Music Entertainment   SR0000679366
     Chris Brown featuring Lil Wayne & Busta
2327 Rhymes                                     Look At Me Now                                 Sony Music Entertainment   SR0000677541
     Chris Brown featuring Lil Wayne & Swizz
2328 Beatz                                      I Can Transform Ya                             Sony Music Entertainment   SR0000747284
2329 Chris Brown featuring Nas                  Mirage (Explicit)                              Sony Music Entertainment   SR0000711816
2330 Chris Brown featuring Sevyn                Party Hard / Cadillac (Interlude) (Explicit)   Sony Music Entertainment   SR0000711816
     Chris Brown featuring Tyga & Kevin
2331 McCall                                     Deuces                                         Sony Music Entertainment   SR0000679366
2332 Chris Young                                A.M.                                           Sony Music Entertainment   SR0000726878
2333 Chris Young                                Aw Naw                                         Sony Music Entertainment   SR0000726910
2334 Chris Young                                Forgiveness                                    Sony Music Entertainment   SR0000726878
2335 Chris Young                                Goodbye                                        Sony Music Entertainment   SR0000736687
2336 Chris Young                                Hold You To It                                 Sony Music Entertainment   SR0000726878
2337 Chris Young                                Lighters In the Air                            Sony Music Entertainment   SR0000726878
2338 Chris Young                                Nothin' But the Cooler Left                    Sony Music Entertainment   SR0000726878
2339 Chris Young                                Text Me Texas                                  Sony Music Entertainment   SR0000726878
2340 Chris Young                                We're Gonna Find It Tonight                    Sony Music Entertainment   SR0000726878
2341 Chris Young                                Who I Am With You                              Sony Music Entertainment   SR0000726878
2342 Ciara                                      Ciara To The Stage                             Sony Music Entertainment   SR0000631011
2343 Ciara                                      G Is For Girl (A-Z)                            Sony Music Entertainment   SR0000631011
2344 Ciara                                      Gimmie Dat                                     Sony Music Entertainment   PA0001744092
2345 Ciara                                      I Don't Remember                               Sony Music Entertainment   SR0000631011
2346 Ciara                                      Keep Dancin' On Me                             Sony Music Entertainment   SR0000631011
2347 Ciara                                      Like A Surgeon                                 Sony Music Entertainment   SR0000631011
2348 Ciara                                      Never Ever                                     Sony Music Entertainment   SR0000631011
2349 Ciara                                      Pucker Up                                      Sony Music Entertainment   SR0000631011
2350 Ciara                                      Ride                                           Sony Music Entertainment   SR0000671337
2351 Ciara                                      So Hard                                        Sony Music Entertainment   SR0000757150
2352 Ciara                                      Tell Me What Your Name Is                      Sony Music Entertainment   SR0000631011
2353 Ciara feat. Chris Brown                    Turntables                                     Sony Music Entertainment   SR0000631011
2354 Ciara feat. Ludacris                       High Price                                     Sony Music Entertainment   SR0000631011
2355 Ciara feat. Nicki Minaj                    I'm Out (Explicit)                             Sony Music Entertainment   SR0000724534
2356 Ciara feat. The-Dream                      Lover's Thing                                  Sony Music Entertainment   SR0000631011
2357 Ciara Featuring Justin Timberlake          Love Sex Magic (Main Version)                  Sony Music Entertainment   SR0000631011
2358 Crossfade                                  Cold                                           Sony Music Entertainment   SR0000697112
2359 Crossfade                                  Colors                                         Sony Music Entertainment   SR0000354126
2360 Crossfade                                  Dead Skin                                      Sony Music Entertainment   SR0000354126
2361 Crossfade                                  Death Trend Setta                              Sony Music Entertainment   SR0000354126
2362 Crossfade                                  Disco                                          Sony Music Entertainment   SR0000354126
2363 Crossfade                                  No Giving Up                                   Sony Music Entertainment   SR0000354126
2364 Crossfade                                  So Far Away                                    Sony Music Entertainment   SR0000354126
2365 Crossfade                                  Starless                                       Sony Music Entertainment   SR0000354126
2366 Crossfade                                  The Deep End                                   Sony Music Entertainment   SR0000354126
2367 Crossfade                                  The Unknown                                    Sony Music Entertainment   SR0000354126
2368 Cypress Hill                               (Rock) Superstar (Explicit)                    Sony Music Entertainment   SR0000287128
2369 Cypress Hill                               Can't Get the Best of Me                       Sony Music Entertainment   SR0000287128
2370 Cypress Hill                               Dr. Greenthumb                                 Sony Music Entertainment   SR0000263930
2371 Cypress Hill                               EZ Come EZ Go                                  Sony Music Entertainment   SR0000384639
2372 Cypress Hill                               Hand On The Pump                               Sony Music Entertainment   SR0000134573
2373 Cypress Hill                               Tequila Sunrise (Explicit)                     Sony Music Entertainment   SR0000263930
2374 Cypress Hill                               The Only Way                                   Sony Music Entertainment   SR0000384639
2375 Cypress Hill                               Throw Your Set In The Air                      Sony Music Entertainment   SR0000215690
2376 Cypress Hill featuring Tego Calderon       Latin Thugs                                    Sony Music Entertainment   SR0000354123
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 35 of 101 PageID# 3737


2377   Cypress Hill featuring Tego Calderon   Latin Thugs (Explicit)                Sony Music Entertainment   SR0000354123
2378   Darren Hayes of Savage Garden          California                            Sony Music Entertainment   SR0000386428
2379   Darren Hayes of Savage Garden          So Beautiful                          Sony Music Entertainment   SR0000386428
2380   Daughtry                               All These Lives                       Sony Music Entertainment   SR0000399960
2381   Daughtry                               Breakdown                             Sony Music Entertainment   SR0000399960
2382   Daughtry                               Crashed                               Sony Music Entertainment   SR0000399960
2383   Daughtry                               Feels Like Tonight                    Sony Music Entertainment   SR0000399960
2384   Daughtry                               Gone                                  Sony Music Entertainment   SR0000399960
2385   Daughtry                               Home                                  Sony Music Entertainment   SR0000399960
2386   Daughtry                               It's Not Over                         Sony Music Entertainment   SR0000399960
2387   Daughtry                               Over You                              Sony Music Entertainment   SR0000399960
2388   Daughtry                               There And Back Again                  Sony Music Entertainment   SR0000399960
2389   Daughtry                               Used To                               Sony Music Entertainment   SR0000399960
2390   Daughtry                               What About Now                        Sony Music Entertainment   SR0000399960
2391   Daughtry                               What I Want                           Sony Music Entertainment   SR0000399960
2392   Dave Matthews Band                     Alligator Pie                         Sony Music Entertainment   SR0000628753
2393   Dave Matthews Band                     American Baby                         Sony Music Entertainment   SR0000719468
2394   Dave Matthews Band                     Baby Blue                             Sony Music Entertainment   SR0000628753
2395   Dave Matthews Band                     Dive In                               Sony Music Entertainment   SR0000628753
2396   Dave Matthews Band                     Funny the Way It Is                   Sony Music Entertainment   SR0000628753
2397   Dave Matthews Band                     Grux                                  Sony Music Entertainment   SR0000628753
2398   Dave Matthews Band                     Lying in the Hands of God             Sony Music Entertainment   SR0000628753
2399   Dave Matthews Band                     Seven                                 Sony Music Entertainment   SR0000628753
2400   Dave Matthews Band                     Shake Me Like A Monkey                Sony Music Entertainment   SR0000628753
2401   Dave Matthews Band                     Spaceman                              Sony Music Entertainment   SR0000628753
2402   Dave Matthews Band                     Squirm                                Sony Music Entertainment   SR0000628753
2403   Dave Matthews Band                     Time Bomb                             Sony Music Entertainment   SR0000628753
2404   Dave Matthews Band                     Why I Am                              Sony Music Entertainment   SR0000628753
2405   Dave Matthews Band                     You & Me                              Sony Music Entertainment   SR0000628753
2406   Dixie Chicks                           Bitter End                            Sony Music Entertainment   SR0000391109
2407   Dixie Chicks                           Cowboy Take Me Away                   Sony Music Entertainment   SR0000275086
2408   Dixie Chicks                           Easy Silence                          Sony Music Entertainment   SR0000391109
2409   Dixie Chicks                           Everybody Knows                       Sony Music Entertainment   SR0000391109
2410   Dixie Chicks                           Give It Up Or Let Me Go               Sony Music Entertainment   SR0000252000
2411   Dixie Chicks                           Goodbye Earl                          Sony Music Entertainment   SR0000275086
2412   Dixie Chicks                           Heartbreak Town                       Sony Music Entertainment   SR0000275086
2413   Dixie Chicks                           I Believe in Love                     Sony Music Entertainment   SR0000314722
2414   Dixie Chicks                           I Can Love You Better                 Sony Music Entertainment   SR0000252000
2415   Dixie Chicks                           Landslide                             Sony Music Entertainment   SR0000314722
2416   Dixie Chicks                           Let Him Fly                           Sony Music Entertainment   SR0000275086
2417   Dixie Chicks                           Lil' Jack Slade                       Sony Music Entertainment   SR0000314722
2418   Dixie Chicks                           Lubbock or Leave It                   Sony Music Entertainment   SR0000391109
2419   Dixie Chicks                           Lullaby                               Sony Music Entertainment   SR0000391109
2420   Dixie Chicks                           Not Ready To Make Nice                Sony Music Entertainment   SR0000697321
2421   Dixie Chicks                           Ready To Run                          Sony Music Entertainment   SR0000309667
2422   Dixie Chicks                           Silent House                          Sony Music Entertainment   SR0000391109
2423   Dixie Chicks                           Sin Wagon                             Sony Music Entertainment   SR0000275086
2424   Dixie Chicks                           Some Days You Gotta Dance             Sony Music Entertainment   SR0000275086
2425   Dixie Chicks                           The Long Way Around                   Sony Music Entertainment   SR0000391109
2426   Dixie Chicks                           There's Your Trouble                  Sony Music Entertainment   SR0000252000
2427   Dixie Chicks                           Tonight the Heartache's on Me         Sony Music Entertainment   SR0000252000
2428   Dixie Chicks                           Top of the World                      Sony Music Entertainment   SR0000314722
2429   Dixie Chicks                           Travelin' Soldier                     Sony Music Entertainment   SR0000314722
2430   Dixie Chicks                           Truth No. 2                           Sony Music Entertainment   SR0000314722
2431   Dixie Chicks                           White Trash Wedding                   Sony Music Entertainment   SR0000314722
2432   Dixie Chicks                           Wide Open Spaces                      Sony Music Entertainment   SR0000252000
2433   Dixie Chicks                           Without You                           Sony Music Entertainment   SR0000275086
2434   Dixie Chicks                           You Were Mine                         Sony Music Entertainment   SR0000252000
2435   Eddie Money                            Baby Hold On                          Sony Music Entertainment   RE0000923174
2436   Eddie Money                            I Wanna Go Back                       Sony Music Entertainment   SR0000071987
2437   Eddie Money                            Looking Through The Eyes Of A Child   Sony Music Entertainment   SR0000109485
2438   Eddie Money                            No Control                            Sony Music Entertainment   SR0000038050
2439   Eddie Money                            Peace in Our Time                     Sony Music Entertainment   SR0000109485
2440   Eddie Money                            Shakin'                               Sony Music Entertainment   SR0000038050
2441   Eddie Money                            Stop Steppin' On My Heart             Sony Music Entertainment   SR0000109485
2442   Eddie Money                            Think I'm In Love                     Sony Music Entertainment   SR0000038226
2443   Eddie Money                            Two Tickets To Paradise               Sony Music Entertainment   RE0000923174
2444   Eddie Money                            We Should Be Sleeping                 Sony Music Entertainment   SR0000071987
2445   Eddie Money                            Where's The Party?                    Sony Music Entertainment   SR0000050822
2446   Electric Light Orchestra               Across the Border                     Sony Music Entertainment   N46612
2447   Electric Light Orchestra               Do Ya                                 Sony Music Entertainment   N36991
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 36 of 101 PageID# 3738


2448   Electric Light Orchestra        Evil Woman                          Sony Music Entertainment   N27257
2449   Electric Light Orchestra        Four Little Diamonds                Sony Music Entertainment   SR0000046784
2450   Electric Light Orchestra        Getting to the Point                Sony Music Entertainment   SR0000070477
2451   Electric Light Orchestra        Here Is the News                    Sony Music Entertainment   SR0000030537
2452   Electric Light Orchestra        Illusions In G Major                Sony Music Entertainment   N19100
2453   Electric Light Orchestra        Livin' Thing (Audio)                Sony Music Entertainment   N36991
2454   Electric Light Orchestra        Ma Ma Ma Belle                      Sony Music Entertainment   N11365
2455   Electric Light Orchestra        Mr Blue Sky                         Sony Music Entertainment   N46612
2456   Electric Light Orchestra        Nightrider                          Sony Music Entertainment   N27257
2457   Electric Light Orchestra        Rockaria!                           Sony Music Entertainment   N36991
2458   Electric Light Orchestra        Secret Messages                     Sony Music Entertainment   SR0000046784
2459   Electric Light Orchestra        Shine a Little Love                 Sony Music Entertainment   SR0000009161
2460   Electric Light Orchestra        Showdown                            Sony Music Entertainment   N11365
2461   Electric Light Orchestra        So Serious                          Sony Music Entertainment   SR0000070477
2462   Electric Light Orchestra        Strange Magic                       Sony Music Entertainment   N27257
2463   Electric Light Orchestra        Sweet Talkin' Woman                 Sony Music Entertainment   N46612
2464   Electric Light Orchestra        Telephone Line                      Sony Music Entertainment   N36991
2465   Electric Light Orchestra        The Way Life's Meant To Be          Sony Music Entertainment   SR0000030537
2466   Electric Light Orchestra        TICKET TO THE MOON                  Sony Music Entertainment   SR0000030537
2467   Electric Light Orchestra        Turn To Stone                       Sony Music Entertainment   N46612
2468   Electric Light Orchestra        Twilight                            Sony Music Entertainment   SR0000030537
2469   Electric Light Orchestra        Wild West Hero                      Sony Music Entertainment   N46612
2470   Elle Varner                     Damn Good Friends                   Sony Music Entertainment   SR0000721189
2471   Elle Varner                     Leaf                                Sony Music Entertainment   SR0000721189
2472   Elle Varner                     Not Tonight                         Sony Music Entertainment   SR0000721189
2473   Elle Varner                     Oh What A Night                     Sony Music Entertainment   SR0000721189
2474   Elle Varner                     Refill                              Sony Music Entertainment   SR0000721190
2475   Elle Varner                     So Fly                              Sony Music Entertainment   SR0000721187
2476   Elle Varner                     Sound Proof Room                    Sony Music Entertainment   SR0000721189
2477   Elle Varner                     Stop The Clock                      Sony Music Entertainment   SR0000721189
2478   Elle Varner                     Welcome Home                        Sony Music Entertainment   SR0000721189
2479   Elle Varner Featuring J. Cole   Only Wanna Give It To You           Sony Music Entertainment   SR0000721192
2480   Emblem3                         3000 Miles                          Sony Music Entertainment   SR0000726978
2481   Emblem3                         Chloe (You're The One I Want)       Sony Music Entertainment   SR0000726979
2482   Emblem3                         Do It All Again                     Sony Music Entertainment   SR0000726978
2483   Emblem3                         Girl Next Door                      Sony Music Entertainment   SR0000726978
2484   Emblem3                         I Love LA                           Sony Music Entertainment   SR0000726978
2485   Emblem3                         I Wish                              Sony Music Entertainment   SR0000726978
2486   Emblem3                         Jaiden                              Sony Music Entertainment   SR0000726978
2487   Emblem3                         Just For One Day                    Sony Music Entertainment   SR0000726978
2488   Emblem3                         Nothing To Lose                     Sony Music Entertainment   SR0000726978
2489   Emblem3                         One Day                             Sony Music Entertainment   SR0000726978
2490   Emblem3                         Reason                              Sony Music Entertainment   SR0000726978
2491   Emblem3                         Spaghetti                           Sony Music Entertainment   SR0000726978
2492   Emblem3                         Sunset Blvd                         Sony Music Entertainment   SR0000726978
2493   Emblem3                         Teenage Kings                       Sony Music Entertainment   SR0000726978
2494   Emblem3                         XO                                  Sony Music Entertainment   SR0000726978
2495   Europe                          Carrie                              Sony Music Entertainment   SR0000076395
2496   Europe                          Cherokee                            Sony Music Entertainment   SR0000076395
2497   Europe                          Danger On the Track                 Sony Music Entertainment   SR0000076395
2498   Europe                          Heart Of Stone                      Sony Music Entertainment   SR0000076395
2499   Europe                          Love Chaser                         Sony Music Entertainment   SR0000076395
2500   Europe                          Ninja                               Sony Music Entertainment   SR0000076395
2501   Europe                          On The Loose                        Sony Music Entertainment   SR0000076395
2502   Europe                          Rock the Night                      Sony Music Entertainment   SR0000076395
2503   Europe                          The Final Countdown                 Sony Music Entertainment   SR0000076395
2504   Europe                          Time Has Come                       Sony Music Entertainment   SR0000076395
2505   Fabulous Thunderbirds           Amnesia                             Sony Music Entertainment   SR0000076616
2506   Fabulous Thunderbirds           Down At Antwones                    Sony Music Entertainment   SR0000076616
2507   Fabulous Thunderbirds           I Don't Care                        Sony Music Entertainment   SR0000076616
2508   Fabulous Thunderbirds           Tell Me                             Sony Music Entertainment   SR0000076616
2509   Fabulous Thunderbirds           True Love                           Sony Music Entertainment   SR0000076616
2510   Fabulous Thunderbirds           Tuff Enuff                          Sony Music Entertainment   SR0000076616
2511   Foo Fighters                    Ain't It The Life                   Sony Music Entertainment   SR0000285034
2512   Foo Fighters                    All My Life (Edit)                  Sony Music Entertainment   SR0000325862
2513   Foo Fighters                    Another Round                       Sony Music Entertainment   SR0000377762
2514   Foo Fighters                    Aurora                              Sony Music Entertainment   SR0000285034
2515   Foo Fighters                    Ballad Of The Beaconsfield Miners   Sony Music Entertainment   SR0000617325
2516   Foo Fighters                    Best Of You                         Sony Music Entertainment   SR0000734391
2517   Foo Fighters                    Breakout                            Sony Music Entertainment   SR0000285034
2518   Foo Fighters                    But, Honestly                       Sony Music Entertainment   SR0000617325
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 37 of 101 PageID# 3739


2519   Foo Fighters                  Cheer Up, Boys (Your Make Up Is Running)   Sony Music Entertainment   SR0000617325
2520   Foo Fighters                  Cold Day In The Sun                        Sony Music Entertainment   SR0000377762
2521   Foo Fighters                  Come Alive                                 Sony Music Entertainment   SR0000617325
2522   Foo Fighters                  Danny Says                                 Sony Music Entertainment   SR0000325862
2523   Foo Fighters                  DOA                                        Sony Music Entertainment   SR0000377762
2524   Foo Fighters                  Doll                                       Sony Music Entertainment   SR0000297253
2525   Foo Fighters                  End Over End                               Sony Music Entertainment   SR0000377762
2526   Foo Fighters                  Enough Space                               Sony Music Entertainment   SR0000297253
2527   Foo Fighters                  Erase/Replace                              Sony Music Entertainment   SR0000617325
2528   Foo Fighters                  Everlong                                   Sony Music Entertainment   SR0000297253
2529   Foo Fighters                  February Stars                             Sony Music Entertainment   SR0000297253
2530   Foo Fighters                  Free Me                                    Sony Music Entertainment   SR0000377762
2531   Foo Fighters                  Friend Of A Friend                         Sony Music Entertainment   SR0000377762
2532   Foo Fighters                  Generator                                  Sony Music Entertainment   SR0000285034
2533   Foo Fighters                  Gimme Stitches                             Sony Music Entertainment   SR0000285034
2534   Foo Fighters                  Headwires                                  Sony Music Entertainment   SR0000285034
2535   Foo Fighters                  Hell                                       Sony Music Entertainment   SR0000377762
2536   Foo Fighters                  Hey, Johnny Park!                          Sony Music Entertainment   SR0000297253
2537   Foo Fighters                  Home                                       Sony Music Entertainment   SR0000617325
2538   Foo Fighters                  In Your Honor                              Sony Music Entertainment   SR0000377762
2539   Foo Fighters                  Learn To Fly                               Sony Music Entertainment   SR0000285034
2540   Foo Fighters                  Let It Die                                 Sony Music Entertainment   SR0000617325
2541   Foo Fighters                  Live-In Skin                               Sony Music Entertainment   SR0000285034
2542   Foo Fighters                  Long Road To Ruin                          Sony Music Entertainment   SR0000617325
2543   Foo Fighters                  M.I.A.                                     Sony Music Entertainment   SR0000285034
2544   Foo Fighters                  Marigold                                   Sony Music Entertainment   SR0000396409
2545   Foo Fighters                  Miracle                                    Sony Music Entertainment   SR0000377762
2546   Foo Fighters                  Monkey Wrench                              Sony Music Entertainment   SR0000297253
2547   Foo Fighters                  My Hero                                    Sony Music Entertainment   SR0000297253
2548   Foo Fighters                  My Hero (Live)                             Sony Music Entertainment   SR0000396409
2549   Foo Fighters                  My Poor Brain                              Sony Music Entertainment   SR0000297253
2550   Foo Fighters                  New Way Home                               Sony Music Entertainment   SR0000297253
2551   Foo Fighters                  Next Year                                  Sony Music Entertainment   SR0000285034
2552   Foo Fighters                  No Way Back                                Sony Music Entertainment   SR0000377762
2553   Foo Fighters                  On The Mend                                Sony Music Entertainment   SR0000377762
2554   Foo Fighters                  Once & For All (Demo)                      Sony Music Entertainment   SR0000617325
2555   Foo Fighters                  Over And Out                               Sony Music Entertainment   SR0000377762
2556   Foo Fighters                  Razor                                      Sony Music Entertainment   SR0000396409
2557   Foo Fighters                  Resolve                                    Sony Music Entertainment   SR0000377762
2558   Foo Fighters                  See You                                    Sony Music Entertainment   SR0000297253
2559   Foo Fighters                  Skin And Bones                             Sony Music Entertainment   SR0000396409
2560   Foo Fighters                  Stacked Actors                             Sony Music Entertainment   SR0000285034
2561   Foo Fighters                  Statues                                    Sony Music Entertainment   SR0000617325
2562   Foo Fighters                  Still                                      Sony Music Entertainment   SR0000377762
2563   Foo Fighters                  Stranger Things Have Happened              Sony Music Entertainment   SR0000617325
2564   Foo Fighters                  Summer's End                               Sony Music Entertainment   SR0000617325
2565   Foo Fighters                  The Deepest Blues Are Black                Sony Music Entertainment   SR0000377762
2566   Foo Fighters                  The Last Song                              Sony Music Entertainment   SR0000377762
2567   Foo Fighters                  The Pretender                              Sony Music Entertainment   SR0000748786
2568   Foo Fighters                  Up In Arms                                 Sony Music Entertainment   SR0000297253
2569   Foo Fighters                  Virginia Moon                              Sony Music Entertainment   SR0000377762
2570   Foo Fighters                  Walking After You                          Sony Music Entertainment   SR0000297253
2571   Foo Fighters                  What If I Do?                              Sony Music Entertainment   SR0000377762
2572   Foo Fighters                  Wheels                                     Sony Music Entertainment   SR0000636262
2573   Foo Fighters                  Wind Up                                    Sony Music Entertainment   SR0000297253
2574   Foo Fighters                  Word Forward                               Sony Music Entertainment   SR0000636262
2575   Foster The People             Houdini                                    Sony Music Entertainment   SR0000752475
2576   Foster The People             Warrant                                    Sony Music Entertainment   SR0000752474
2577   Fozzy                         A Passed Life                              Sony Music Entertainment   SR0000726755
2578   Fozzy                         Blood Happens                              Sony Music Entertainment   SR0000726755
2579   Fozzy                         Dark Passenger                             Sony Music Entertainment   SR0000726755
2580   Fozzy                         Inside My Head                             Sony Music Entertainment   SR0000726755
2581   Fozzy                         Sandpaper                                  Sony Music Entertainment   SR0000726755
2582   Fozzy                         She's My Addiction                         Sony Music Entertainment   SR0000726755
2583   Fozzy                         Shine Forever                              Sony Music Entertainment   SR0000726755
2584   Fozzy                         Sin and Bones                              Sony Music Entertainment   SR0000726755
2585   Fozzy                         Spider in My Mouth                         Sony Music Entertainment   SR0000726755
2586   Fozzy                         Storm the Beaches                          Sony Music Entertainment   SR0000726755
2587   Frank Sinatra & Celine Dion   All The Way                                Sony Music Entertainment   SR0000311601
2588   Fuel                          Again                                      Sony Music Entertainment   SR0000616497
2589   Fuel                          Angels Take a Soul                         Sony Music Entertainment   SR0000616497
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 38 of 101 PageID# 3740


2590   Fuel                                        Bad Day                     Sony Music Entertainment   SR0000269920
2591   Fuel                                        Days With You               Sony Music Entertainment   SR0000342237
2592   Fuel                                        Die Like This               Sony Music Entertainment   SR0000342237
2593   Fuel                                        Down                        Sony Music Entertainment   SR0000269920
2594   Fuel                                        Down Inside Of You          Sony Music Entertainment   SR0000342237
2595   Fuel                                        Easy                        Sony Music Entertainment   SR0000269920
2596   Fuel                                        Empty Spaces                Sony Music Entertainment   SR0000269920
2597   Fuel                                        Falls On Me                 Sony Music Entertainment   PA0001234071
2598   Fuel                                        Forever                     Sony Music Entertainment   SR0000616497
2599   Fuel                                        Getting Thru?               Sony Music Entertainment   SR0000342237
2600   Fuel                                        Gone                        Sony Music Entertainment   SR0000616497
2601   Fuel                                        Halos of the Son            Sony Music Entertainment   SR0000616497
2602   Fuel                                        Hangin Round                Sony Music Entertainment   SR0000616497
2603   Fuel                                        I Should Have Told You      Sony Music Entertainment   SR0000616497
2604   Fuel                                        Innocent                    Sony Music Entertainment   SR0000269920
2605   Fuel                                        Jesus Or A Gun              Sony Music Entertainment   PA0000939885
2606   Fuel                                        Knives                      Sony Music Entertainment   SR0000269920
2607   Fuel                                        Last Time                   Sony Music Entertainment   SR0000269920
2608   Fuel                                        Leave the Memories Alone    Sony Music Entertainment   SR0000616497
2609   Fuel                                        Luck                        Sony Music Entertainment   SR0000342237
2610   Fuel                                        Million Miles               Sony Music Entertainment   SR0000342237
2611   Fuel                                        Most Of All                 Sony Music Entertainment   SR0000342237
2612   Fuel                                        Not This Time               Sony Music Entertainment   SR0000616497
2613   Fuel                                        Prove                       Sony Music Entertainment   SR0000269920
2614   Fuel                                        Quarter                     Sony Music Entertainment   SR0000342237
2615   Fuel                                        Running Away                Sony Music Entertainment   SR0000342237
2616   Fuel                                        Scar                        Sony Music Entertainment   SR0000269920
2617   Fuel                                        Scars in the Making         Sony Music Entertainment   SR0000616497
2618   Fuel                                        Shimmer                     Sony Music Entertainment   SR0000253431
2619   Fuel                                        Slow                        Sony Music Entertainment   SR0000269920
2620   Fuel                                        Solace                      Sony Music Entertainment   SR0000269920
2621   Fuel                                        Sunburn                     Sony Music Entertainment   SR0000253431
2622   Fuel                                        These Things                Sony Music Entertainment   SR0000342237
2623   Fuel                                        Wasted Time                 Sony Music Entertainment   SR0000616497
2624   Fuel 238                                    Hideaway                    Sony Music Entertainment   SR0000253431
2625   Fuel 238                                    Mary Pretends               Sony Music Entertainment   SR0000253431
2626   Fuel 238                                    New Thing                   Sony Music Entertainment   SR0000253431
2627   Fuel 238                                    Ozone                       Sony Music Entertainment   SR0000253431
2628   Fuel 238                                    Song For You                Sony Music Entertainment   SR0000253431
2629   Fuel 238                                    Untitled**                  Sony Music Entertainment   SR0000253431
2630   Fugees                                      Manifest/Outro              Sony Music Entertainment   SR0000222005
2631   Fugees                                      Mista Mista (Explicit)      Sony Music Entertainment   SR0000222005
2632   Fugees                                      No Woman No Cry             Sony Music Entertainment   SR0000222005
2633   Fugees                                      Red Intro                   Sony Music Entertainment   SR0000222005
2634   Fugees                                      The Score (Explicit)        Sony Music Entertainment   SR0000222005
2635   Fugees                                      Zealots (Explicit)          Sony Music Entertainment   SR0000222005
2636   Future                                      Astronaut Chick             Sony Music Entertainment   SR0000701457
2637   Future                                      Neva End                    Sony Music Entertainment   SR0000701457
2638   Future                                      Permanent Scar              Sony Music Entertainment   SR0000701457
2639   Future                                      Permanent Scar (Explicit)   Sony Music Entertainment   SR0000701457
2640   Future                                      Same Damn Time              Sony Music Entertainment   SR0000701457
2641   Future                                      Straight Up                 Sony Music Entertainment   SR0000701457
2642   Future                                      Tony Montana                Sony Music Entertainment   SR0000701457
2643   Future                                      Tony Montana (Explicit)     Sony Music Entertainment   SR0000701457
2644   Future                                      Truth Gonna Hurt You        Sony Music Entertainment   SR0000701457
2645   Future                                      Turn On The Lights          Sony Music Entertainment   SR0000701457
2646   Future                                      You Deserve It              Sony Music Entertainment   SR0000701457
2647   Future                                      You Deserve It (Explicit)   Sony Music Entertainment   SR0000701457

2648 Future feat. Pharrell, Pusha T and Casino Move That Doh                   Sony Music Entertainment   SR0000762576

2649   Future feat. Pharrell, Pusha T and Casino   Move That Dope (Explicit)   Sony Music Entertainment   SR0000762576
2650   Future featuring Big Rube                   The Future Is Now           Sony Music Entertainment   SR0000701457
2651   Future featuring Juicy J                    I'm Trippin                 Sony Music Entertainment   SR0000701457
2652   Future featuring R. Kelly                   Parachute                   Sony Music Entertainment   SR0000701457
2653   Future featuring Snoop Dogg                 Homicide                    Sony Music Entertainment   SR0000701457
2654   Future featuring T.I.                       Magic                       Sony Music Entertainment   SR0000701457
2655   Future featuring Trae The Truth             Long Live The Pimp          Sony Music Entertainment   SR0000701457
2656   Gavin DeGraw                                Candy                       Sony Music Entertainment   SR0000412465
2657   Gavin DeGraw                                Radiation                   Sony Music Entertainment   SR0000412465
2658   Gavin DeGraw                                Run Every Time              Sony Music Entertainment   SR0000412465
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 39 of 101 PageID# 3741


2659   Gavin DeGraw                   Spell It Out                                    Sony Music Entertainment   SR0000412465
2660   Gavin DeGraw                   Stealing                                        Sony Music Entertainment   SR0000412465
2661   Gavin DeGraw                   Sweeter                                         Sony Music Entertainment   SR0000412465
2662   Gavin DeGraw                   Where You Are                                   Sony Music Entertainment   SR0000412465
2663   Gavin DeGraw                   You Know Where I'm At                           Sony Music Entertainment   SR0000412465
2664   George Jones                   He Stopped Loving Her Today                     Sony Music Entertainment   SR0000018496
2665   George Jones                   I Always Get Lucky With You                     Sony Music Entertainment   SR0000045294
2666   George Jones                   I'm A One Woman Man                             Sony Music Entertainment   SR0000101829
2667   George Jones                   I've Aged Twenty Years In Five                  Sony Music Entertainment   SR0000021788
2668   George Jones                   If Drinkin' Don't Kill Me (Her Memory Will)     Sony Music Entertainment   SR0000021788
2669   George Jones                   Someday My Day Will Come                        Sony Music Entertainment   SR0000010280
2670   George Jones                   Still Doin' Time                                Sony Music Entertainment   SR0000030506
2671   George Jones                   Tennessee Whiskey                               Sony Music Entertainment   SR0000045294
2672   George Jones                   The One I Loved Back Then (The Corvette Song)   Sony Music Entertainment   SR0000067238
2673   George Jones                   The Right Left Hand                             Sony Music Entertainment   SR0000078097
2674   George Jones                   Who's Gonna Fill Their Shoes                    Sony Music Entertainment   PA0000262395
2675   George Jones                   You've Still Got a Place In My Heart            Sony Music Entertainment   SR0000055734
2676   George Jones & Tammy Wynette   Near You                                        Sony Music Entertainment   RE0000905501
2677   Gloria Estefan                 123                                             Sony Music Entertainment   SR0000083468
2678   Gloria Estefan                 Anything For You                                Sony Music Entertainment   SR0000083468
2679   Gloria Estefan                 Can't Stay Away From You                        Sony Music Entertainment   SR0000083468
2680   Gloria Estefan                 Coming Out of the Dark                          Sony Music Entertainment   SR0000208812
2681   Gloria Estefan                 Don't Let This Moment End                       Sony Music Entertainment   SR0000246529
2682   Gloria Estefan                 Don't Wanna Lose You                            Sony Music Entertainment   SR0000107742
2683   Gloria Estefan                 Get On Your Feet                                Sony Music Entertainment   SR0000107742
2684   Gloria Estefan                 Hold Me, Thrill Me, Kiss Me                     Sony Music Entertainment   SR0000201780
2685   Gloria Estefan                 Oye Mi Canto (Hear My Voice)                    Sony Music Entertainment   SR0000107742
2686   Gloria Estefan                 Turn The Beat Around                            Sony Music Entertainment   SR0000201780
2687   Gloria Estefan                 You'll Be Mine (Party Time)                     Sony Music Entertainment   SR0000224314
2688   Gretchen Wilson                All Jacked Up                                   Sony Music Entertainment   PA0001259117
2689   Gretchen Wilson                California Girls                                Sony Music Entertainment   SR0000388036
2690   Gretchen Wilson                Chariot                                         Sony Music Entertainment   PA0001245662
2691   Gretchen Wilson                Here For The Party                              Sony Music Entertainment   PA0001245662
2692   Gretchen Wilson                Holdin' You                                     Sony Music Entertainment   PA0001245662
2693   Gretchen Wilson                Homewrecker                                     Sony Music Entertainment   PA0001245662
2694   Gretchen Wilson                I Don't Feel Like Loving You Today              Sony Music Entertainment   SR0000388036
2695   Gretchen Wilson                One Of The Boys                                 Sony Music Entertainment   SR0000609494
2696   Gretchen Wilson                Pocahontas Proud                                Sony Music Entertainment   PA0001245662
2697   Gretchen Wilson                Politically Uncorrect                           Sony Music Entertainment   SR0000388036
2698   Gretchen Wilson                Redneck Woman                                   Sony Music Entertainment   PA0001233077
2699   Gretchen Wilson                The Bed                                         Sony Music Entertainment   PA0001245662
2700   Gretchen Wilson                What Happened                                   Sony Music Entertainment   PA0001245662
2701   Gretchen Wilson                When I Think About Cheatin'                     Sony Music Entertainment   PA0001245662
2702   Gretchen Wilson                When It Rains                                   Sony Music Entertainment   PA0001245662
2703   Heatwave                       Ain't No Half Steppin'                          Sony Music Entertainment   SR0000004075
2704   Heatwave                       All You Do Is Dial                              Sony Music Entertainment   SR0000000875
2705   Heatwave                       Always And Forever                              Sony Music Entertainment   SR0000000875
2706   Heatwave                       Boogie Nights                                   Sony Music Entertainment   SR0000000875
2707   Heatwave                       Central Heating                                 Sony Music Entertainment   SR0000005108
2708   Heatwave                       Eyeballin'                                      Sony Music Entertainment   SR0000008717
2709   Heatwave                       Gangsters of the Groove                         Sony Music Entertainment   SR0000023077
2710   Heatwave                       Happiness Togetherness                          Sony Music Entertainment   SR0000005108
2711   Heatwave                       I'll Beat Your Booty                            Sony Music Entertainment   SR0000000875
2712   Heatwave                       Lay It On Me                                    Sony Music Entertainment   SR0000000875
2713   Heatwave                       Lettin' It Loose                                Sony Music Entertainment   SR0000041027
2714   Heatwave                       Look After Love                                 Sony Music Entertainment   SR0000041402
2715   Heatwave                       Mind Blowing Decisions                          Sony Music Entertainment   SR0000005108
2716   Heatwave                       Sho'Nuff Must Be Luv                            Sony Music Entertainment   SR0000000875
2717   Heatwave                       The Groove Line                                 Sony Music Entertainment   SR0000005108
2718   Heatwave                       Too Hot To Handle                               Sony Music Entertainment   SR0000000875
2719   Heatwave                       Where Did I Go Wrong                            Sony Music Entertainment   SR0000024332
2720   Hey Monday                     Candles                                         Sony Music Entertainment   SR0000621326
2721   Hollies                        The Air That I Breathe                          Sony Music Entertainment   N14686
2722   Hot Chelle Rae                 Beautiful Freaks                                Sony Music Entertainment   SR0000412466
2723   Hot Chelle Rae                 Downtown Girl                                   Sony Music Entertainment   SR0000412466
2724   Hot Chelle Rae                 Forever Unstoppable                             Sony Music Entertainment   SR0000412466
2725   Hot Chelle Rae                 Honestly                                        Sony Music Entertainment   SR0000412466
2726   Hot Chelle Rae                 Keep You With Me                                Sony Music Entertainment   SR0000412466
2727   Hot Chelle Rae                 The Only One                                    Sony Music Entertainment   SR0000412466
2728   Hot Chelle Rae                 Tonight Tonight                                 Sony Music Entertainment   SR0000412466
2729   Hot Chelle Rae                 Whatever                                        Sony Music Entertainment   SR0000412466
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 40 of 101 PageID# 3742


2730   Hot Chelle Rae Featuring Bei Maejor    Radio                                     Sony Music Entertainment   SR0000412466
2731   Hot Chelle Rae Featuring Demi Lovato   Why Don't You Love Me                     Sony Music Entertainment   SR0000412466
2732   Hurricane Chris                        A Bay Bay                                 Sony Music Entertainment   SR0000719410
2733   In This Moment                         A Star-Crossed Wasteland                  Sony Music Entertainment   SR0000669909
2734   In This Moment                         Adrenalize                                Sony Music Entertainment   SR0000703747
2735   In This Moment                         Aries                                     Sony Music Entertainment   SR0000703747
2736   In This Moment                         Beast Within                              Sony Music Entertainment   SR0000703747
2737   In This Moment                         Blazin'                                   Sony Music Entertainment   SR0000669909
2738   In This Moment                         Blood                                     Sony Music Entertainment   SR0000703747
2739   In This Moment                         Burn                                      Sony Music Entertainment   SR0000703747
2740   In This Moment                         Comanche                                  Sony Music Entertainment   SR0000703747
2741   In This Moment                         From the Ashes                            Sony Music Entertainment   SR0000703747
2742   In This Moment                         Gunshow                                   Sony Music Entertainment   SR0000669909
2743   In This Moment                         Iron Army                                 Sony Music Entertainment   SR0000669909
2744   In This Moment                         Just Drive                                Sony Music Entertainment   SR0000669909
2745   In This Moment                         Rise With Me                              Sony Music Entertainment   SR0000703747
2746   In This Moment                         Scarlet                                   Sony Music Entertainment   SR0000703747
2747   In This Moment                         Standing Alone                            Sony Music Entertainment   SR0000669909
2748   In This Moment                         The Blood Legion                          Sony Music Entertainment   SR0000703747
2749   In This Moment                         The Last Cowboy                           Sony Music Entertainment   SR0000669909
2750   In This Moment                         The Promise                               Sony Music Entertainment   SR0000669909
2751   In This Moment                         The Road                                  Sony Music Entertainment   SR0000669909
2752   In This Moment                         Whore                                     Sony Music Entertainment   SR0000703747
2753   In This Moment                         World In Flames                           Sony Music Entertainment   SR0000669909
2754   In This Moment                         You're Gonna' Listen                      Sony Music Entertainment   SR0000703747
2755   Incubus                                A Kiss to Send Us Off                     Sony Music Entertainment   SR0000403204
2756   Incubus                                Anna Molly                                Sony Music Entertainment   SR0000742203
2757   Incubus                                Aqueous Transmission                      Sony Music Entertainment   SR0000306181
2758   Incubus                                Are You In?                               Sony Music Entertainment   SR0000306181
2759   Incubus                                Battlestar Scralatchtica                  Sony Music Entertainment   SR0000278818
2760   Incubus                                Blood on the Ground                       Sony Music Entertainment   SR0000306181
2761   Incubus                                Circles                                   Sony Music Entertainment   SR0000306181
2762   Incubus                                Clean                                     Sony Music Entertainment   SR0000278818
2763   Incubus                                Consequence                               Sony Music Entertainment   SR0000278818
2764   Incubus                                Diamonds and Coal                         Sony Music Entertainment   SR0000403204
2765   Incubus                                Dig                                       Sony Music Entertainment   SR0000403204
2766   Incubus                                Drive                                     Sony Music Entertainment   SR0000278818
2767   Incubus                                Earth To Bella (Part I)                   Sony Music Entertainment   SR0000403204
2768   Incubus                                Earth To Bella (Part II)                  Sony Music Entertainment   SR0000403204
2769   Incubus                                Echo                                      Sony Music Entertainment   SR0000306181
2770   Incubus                                Have You Ever                             Sony Music Entertainment   SR0000306181
2771   Incubus                                I Miss You                                Sony Music Entertainment   SR0000278818
2772   Incubus                                Just a Phase                              Sony Music Entertainment   SR0000306181
2773   Incubus                                Light Grenades                            Sony Music Entertainment   SR0000403204
2774   Incubus                                Love Hurts                                Sony Music Entertainment   SR0000403204
2775   Incubus                                Magic Medicine                            Sony Music Entertainment   SR0000249690
2776   Incubus                                Make Yourself                             Sony Music Entertainment   SR0000278818
2777   Incubus                                Mexico                                    Sony Music Entertainment   SR0000306181
2778   Incubus                                Nice To Know You                          Sony Music Entertainment   SR0000306181
2779   Incubus                                Nowhere Fast                              Sony Music Entertainment   SR0000278818
2780   Incubus                                Oil And Water                             Sony Music Entertainment   SR0000403204
2781   Incubus                                Out from Under                            Sony Music Entertainment   SR0000278818
2782   Incubus                                Paper Shoes                               Sony Music Entertainment   SR0000403204
2783   Incubus                                Pendulous Threads                         Sony Music Entertainment   SR0000403204
2784   Incubus                                Privilege                                 Sony Music Entertainment   SR0000278818
2785   Incubus                                Quicksand                                 Sony Music Entertainment   SR0000403204
2786   Incubus                                Rogues                                    Sony Music Entertainment   SR0000403204
2787   Incubus                                Stellar                                   Sony Music Entertainment   SR0000278818
2788   Incubus                                Summer Romance (Anti-Gravity Love Song)   Sony Music Entertainment   SR0000249690
2789   Incubus                                The Warmth                                Sony Music Entertainment   SR0000278818
2790   Incubus                                Under My Umbrella                         Sony Music Entertainment   SR0000306181
2791   Incubus                                Warning                                   Sony Music Entertainment   SR0000306181
2792   Incubus                                When It Comes                             Sony Music Entertainment   SR0000278818
2793   Incubus                                Wish You Were Here                        Sony Music Entertainment   PA0001065849
2794   Itzhak Perlman                         Theme from"Far and Away"                  Sony Music Entertainment   SR0000247495
2795   Itzhak Perlman;John Williams           Schindler's List: Theme                   Sony Music Entertainment   SR0000247495
2796   iwrestledabearonce                     Break It Down Camacho                     Sony Music Entertainment   SR0000697986
2797   iwrestledabearonce                     Deodorant Can't Fix Ugly                  Sony Music Entertainment   SR0000697986
2798   iwrestledabearonce                     Gold Jacket, Green Jacket                 Sony Music Entertainment   SR0000697986
2799   iwrestledabearonce                     I'm Gonna Shoot                           Sony Music Entertainment   SR0000697986
2800   iwrestledabearonce                     It Is "Bro" Isn't It?                     Sony Music Entertainment   SR0000697986
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 41 of 101 PageID# 3743


2801   iwrestledabearonce                        Karate Nipples                              Sony Music Entertainment   SR0000697986
2802   iwrestledabearonce                        Next Visible Delicious                      Sony Music Entertainment   SR0000697986
2803   iwrestledabearonce                        Stay to the Right                           Sony Music Entertainment   SR0000697986
2804   iwrestledabearonce                        This Head Music Makes My Eyes Rain          Sony Music Entertainment   SR0000697986
2805   iwrestledabearonce                        You Know That Ain't Them Dogs' Real Voice   Sony Music Entertainment   SR0000697986
2806   J. Cole                                   Chaining Day                                Sony Music Entertainment   SR0000730319
2807   J. Cole                                   Let Nas Down                                Sony Music Entertainment   SR0000730319
2808   J. Cole                                   Mo Money (Interlude)                        Sony Music Entertainment   SR0000730319
2809   J. Cole                                   Power Trip (Explicit)                       Sony Music Entertainment   SR0000730319
2810   J. Cole                                   Rich Niggaz                                 Sony Music Entertainment   SR0000730319
2811   J. Cole                                   Trouble                                     Sony Music Entertainment   SR0000730319
2812   J. Cole                                   Where's Jermaine? (Skit)                    Sony Music Entertainment   SR0000730319
2813   J. Cole feat. TLC                         Crooked Smile                               Sony Music Entertainment   SR0000730319
2814   J. Cole feat. TLC                         Crooked Smile (Explicit)                    Sony Music Entertainment   SR0000730319
2815   Jace Everett                              Bad Things                                  Sony Music Entertainment   SR0000385664
2816   Jack White                                Blunderbuss                                 Sony Music Entertainment   SR0000699383
2817   Jack White                                Freedom At 21                               Sony Music Entertainment   SR0000699383
2818   Jack White                                Hip (Eponymous) Poor Boy                    Sony Music Entertainment   SR0000699383
2819   Jack White                                Hypocritical Kiss                           Sony Music Entertainment   SR0000699383
2820   Jack White                                I Guess I Should Go To Sleep                Sony Music Entertainment   SR0000699383
2821   Jack White                                I'm Shakin'                                 Sony Music Entertainment   SR0000699383
2822   Jack White                                Love Interruption                           Sony Music Entertainment   SR0000699383
2823   Jack White                                Missing Pieces                              Sony Music Entertainment   SR0000699383
2824   Jack White                                On And On And On                            Sony Music Entertainment   SR0000699383
2825   Jack White                                Sixteen Saltines                            Sony Music Entertainment   SR0000699383
2826   Jack White                                Trash Tongue Talker                         Sony Music Entertainment   SR0000699383
2827   Jack White                                Weep Themselves To Sleep                    Sony Music Entertainment   SR0000699383
2828   Jake Owen                                 Alone With You                              Sony Music Entertainment   SR0000697851
2829   Jake Owen                                 Anywhere With You                           Sony Music Entertainment   SR0000697851
2830   Jake Owen                                 Apple Pie Moonshine                         Sony Music Entertainment   SR0000697851
2831   Jake Owen                                 Barefoot Blue Jean Night                    Sony Music Entertainment   SR0000697851
2832   Jake Owen                                 Heaven                                      Sony Music Entertainment   SR0000697851
2833   Jake Owen                                 Keepin' It Country                          Sony Music Entertainment   SR0000697851
2834   Jake Owen                                 Nobody Feelin' No Pain                      Sony Music Entertainment   SR0000697851
2835   Jake Owen                                 Settin' The World On Fire                   Sony Music Entertainment   SR0000697851
2836   Jake Owen                                 The Journey Of Your Life                    Sony Music Entertainment   SR0000697851
2837   Jake Owen                                 The One That Got Away                       Sony Music Entertainment   SR0000697851
2838   Jake Owen                                 Wide Awake                                  Sony Music Entertainment   SR0000697851
2839   James Taylor                              (I've Got To) Stop Thinkin' 'Bout That      Sony Music Entertainment   SR0000135070
2840   James Taylor                              Another Day                                 Sony Music Entertainment   SR0000250547
2841   James Taylor                              Bartender's Blues                           Sony Music Entertainment   SR0000000157
2842   James Taylor                              Copperline                                  Sony Music Entertainment   SR0000135070
2843   James Taylor                              Enough To Be On Your Way                    Sony Music Entertainment   SR0000250547
2844   James Taylor                              Her Town Too                                Sony Music Entertainment   SR0000026497
2845   James Taylor                              Little More Time with You                   Sony Music Entertainment   SR0000250547
2846   James Taylor                              Only A Dream In Rio                         Sony Music Entertainment   SR0000068536
2847   James Taylor                              Secret O' Life                              Sony Music Entertainment   RE0000923126
2848   James Taylor                              Shed a Little Light                         Sony Music Entertainment   SR0000135070
2849   James Taylor                              Song For You Far Away                       Sony Music Entertainment   SR0000068536
2850   James Taylor                              Up On The Roof                              Sony Music Entertainment   SR0000009172
2851   James Taylor                              Your Smiling Face                           Sony Music Entertainment   RE0000923126
2852   Jamie Foxx feat. Drake                    Fall For Your Type (Explicit)               Sony Music Entertainment   SR0000671348
2853   Jamiroquai                                Virtual Insanity                            Sony Music Entertainment   SR0000299909
2854   Jennifer Hudson                           Angel                                       Sony Music Entertainment   SR0000674220
2855   Jennifer Hudson                           Believe                                     Sony Music Entertainment   SR0000674220
2856   Jennifer Hudson                           Don't Look Down                             Sony Music Entertainment   SR0000674220
2857   Jennifer Hudson                           Everybody Needs Love                        Sony Music Entertainment   SR0000674220
2858   Jennifer Hudson                           Gone                                        Sony Music Entertainment   SR0000674220
2859   Jennifer Hudson                           I Got This                                  Sony Music Entertainment   SR0000674220
2860   Jennifer Hudson                           I Remember Me                               Sony Music Entertainment   SR0000674220
2861   Jennifer Hudson                           No One Gonna Love You                       Sony Music Entertainment   SR0000674220
2862   Jennifer Hudson                           Still Here                                  Sony Music Entertainment   SR0000674220
2863   Jennifer Hudson                           The Star-Spangled Banner                    Sony Music Entertainment   SR0000674220
2864   Jennifer Hudson                           What You Think                              Sony Music Entertainment   SR0000674220
2865   Jennifer Hudson                           Where You At                                Sony Music Entertainment   SR0000674220
2866   Jennifer Hudson                           Why Is It So Hard                           Sony Music Entertainment   SR0000674220
2867   Jennifer Hudson & Ne-Yo feat. Rick Ross   Think Like A Man                            Sony Music Entertainment   SR0000712017
2868   Jennifer Lopez                            No Me Ames                                  Sony Music Entertainment   SR0000267571
2869   Jerrod Niemann                            Drink to That All Night                     Sony Music Entertainment   SR0000738148
2870   John Denver with Placido Domingo          Perhaps Love                                Sony Music Entertainment   SR0000032536
2871   John Legend                               Aim High                                    Sony Music Entertainment   SR0000732352
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 42 of 101 PageID# 3744


2872   John Legend                        All Of Me                                         Sony Music Entertainment   SR0000732356
2873   John Legend                        Asylum                                            Sony Music Entertainment   SR0000732352
2874   John Legend                        Caught Up                                         Sony Music Entertainment   SR0000732352
2875   John Legend                        Cross The Line                                    Sony Music Entertainment   SR0000619653
2876   John Legend                        Dreams                                            Sony Music Entertainment   SR0000732352
2877   John Legend                        Everybody Knows                                   Sony Music Entertainment   SR0000619653
2878   John Legend                        For The First Time                                Sony Music Entertainment   SR0000732352
2879   John Legend                        Good Morning                                      Sony Music Entertainment   SR0000742202
2880   John Legend                        Hold On Longer                                    Sony Music Entertainment   SR0000732352
2881   John Legend                        I Love, You Love                                  Sony Music Entertainment   SR0000619653
2882   John Legend                        If You're Out There                               Sony Music Entertainment   SR0000619653
2883   John Legend                        Love In The Future (Intro)                        Sony Music Entertainment   SR0000732352
2884   John Legend                        Made To Love                                      Sony Music Entertainment   SR0000732354
2885   John Legend                        Open Your Eyes                                    Sony Music Entertainment   SR0000732352
2886   John Legend                        Quickly                                           Sony Music Entertainment   SR0000619653
2887   John Legend                        Satisfaction                                      Sony Music Entertainment   SR0000619653
2888   John Legend                        Save The Night                                    Sony Music Entertainment   SR0000732352
2889   John Legend                        So Gone                                           Sony Music Entertainment   SR0000732352
2890   John Legend                        Take Me Away                                      Sony Music Entertainment   SR0000619653
2891   John Legend                        The Beginning...                                  Sony Music Entertainment   SR0000732357
2892   John Legend                        This Time                                         Sony Music Entertainment   SR0000619653
2893   John Legend                        Tomorrow                                          Sony Music Entertainment   SR0000732352
2894   John Legend                        Wanna Be Loved                                    Sony Music Entertainment   SR0000732352
2895   John Legend                        What If I Told You? (Interlude)                   Sony Music Entertainment   SR0000732352
2896   John Legend                        You & I (Nobody In The World)                     Sony Music Entertainment   SR0000732352
2897   John Legend feat. Buju Banton      Can't Be My Lover                                 Sony Music Entertainment   SR0000619653
2898   John Legend feat. Estelle          No Other Love                                     Sony Music Entertainment   SR0000619653
2899   John Legend feat. Rick Ross        Who Do We Think We Are                            Sony Music Entertainment   SR0000732358
2900   John Legend feat. Seal             We Loved It                                       Sony Music Entertainment   SR0000732352
2901   John Legend feat. Stacy Barthe     Angel (Interlude)                                 Sony Music Entertainment   SR0000732352
2902   John Legend featuring Kanye west   It's Over                                         Sony Music Entertainment   SR0000619653
2903   John Mayer                         83                                                Sony Music Entertainment   SR0000305049
2904   John Mayer                         3x5                                               Sony Music Entertainment   SR0000305049
2905   John Mayer                         Back to You                                       Sony Music Entertainment   SR0000305049
2906   John Mayer                         Belief                                            Sony Music Entertainment   SR0000398715
2907   John Mayer                         Bold As Love                                      Sony Music Entertainment   SR0000398715
2908   John Mayer                         City Love                                         Sony Music Entertainment   SR0000305049
2909   John Mayer                         Crossroads                                        Sony Music Entertainment   SR0000650569
2910   John Mayer                         Daughters                                         Sony Music Entertainment   SR0000405307
2911   John Mayer                         Do You Know Me                                    Sony Music Entertainment   SR0000650569
2912   John Mayer                         Dreaming With A Broken Heart                      Sony Music Entertainment   SR0000398715
2913   John Mayer                         Edge Of Desire                                    Sony Music Entertainment   SR0000650569
2914   John Mayer                         Friends, Lovers Or Nothing                        Sony Music Entertainment   SR0000650569
2915   John Mayer                         Gravity                                           Sony Music Entertainment   SR0000398715
2916   John Mayer                         Great Indoors                                     Sony Music Entertainment   SR0000305049
2917   John Mayer                         Half Of My Heart                                  Sony Music Entertainment   SR0000650569
2918   John Mayer                         Heartbreak Warfare                                Sony Music Entertainment   SR0000650569
2919   John Mayer                         I Don't Trust Myself (With Loving You)            Sony Music Entertainment   SR0000398715
2920   John Mayer                         I'm Gonna Find Another You                        Sony Music Entertainment   SR0000398715
2921   John Mayer                         In Repair                                         Sony Music Entertainment   SR0000398715
2922   John Mayer                         Love Song For No One                              Sony Music Entertainment   SR0000305049
2923   John Mayer                         My Stupid Mouth                                   Sony Music Entertainment   SR0000305049
2924   John Mayer                         Neon                                              Sony Music Entertainment   SR0000305049
2925   John Mayer                         No Such Thing                                     Sony Music Entertainment   SR0000305049
2926   John Mayer                         Not Myself                                        Sony Music Entertainment   SR0000305049
2927   John Mayer                         Perfectly Lonely                                  Sony Music Entertainment   SR0000650569
2928   John Mayer                         Slow Dancing In A Burning Room                    Sony Music Entertainment   SR0000398715
2929   John Mayer                         St. Patrick's Day                                 Sony Music Entertainment   SR0000305049
2930   John Mayer                         Stop This Train                                   Sony Music Entertainment   SR0000398715
2931   John Mayer                         The Heart Of Life                                 Sony Music Entertainment   SR0000398715
2932   John Mayer                         Vultures                                          Sony Music Entertainment   SR0000398715
2933   John Mayer                         Waiting On The World To Change                    Sony Music Entertainment   SR0000718995
2934   John Mayer                         War Of My Life                                    Sony Music Entertainment   SR0000650569
2935   John Mayer                         Who Says                                          Sony Music Entertainment   SR0000650569
2936   John Mayer                         Why Georgia                                       Sony Music Entertainment   SR0000305049
2937   John Mayer                         Your Body Is A Wonderland                         Sony Music Entertainment   SR0000305049
2938   John Williams                      Bugler's Dream and Olympic Fanfare Medley         Sony Music Entertainment   SR0000224437
2939   John Williams                      Hook: Flight To Neverland                         Sony Music Entertainment   SR0000233783
2940   John Williams                      Summon The Heroes                                 Sony Music Entertainment   SR0000224437
2941   John Williams                      The Imperial March from The Empire Strikes Back   Sony Music Entertainment   SR0000233783
2942   John Williams                      Theme From Jurassic Park                          Sony Music Entertainment   SR0000233783
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 43 of 101 PageID# 3745


     John Williams and the Boston Pops       Close Encounters of the Third Kind/When You Wish Upon a
2943 Orchestra                               Star Medley                                                 Sony Music Entertainment   SR0000186141
     John Williams and the Boston Pops       Scherzo for Motorcycle and Orchestra from Indiana Jones and
2944 Orchestra                               the Last Crusade                                            Sony Music Entertainment   SR0000186141
     John Williams and the Boston Pops
2945 Orchestra                               Theme from "Sugarland Express"                             Sony Music Entertainment    SR0000186141
     John Williams and the London Symphony
2946 Orchestra                               Main Title (From "Star Wars")                              Sony Music Entertainment    SR0000247474
2947 Johnny Cash                             (Ghost) Riders in the Sky                                  Sony Music Entertainment    SR0000010496
2948 Johnny Cash                             Cocaine Blues                                              Sony Music Entertainment    SR0000011119
2949 Johnny Cash                             Highway Patrolman                                          Sony Music Entertainment    SR0000051140
2950 Johnny Cash                             Highwayman                                                 Sony Music Entertainment    PA0000248233
2951 Johnny Cash                             I Will Rock And Roll With You                              Sony Music Entertainment    SR0000004945
2952 Johnny Cash                             I'm Never Gonna Roam Again                                 Sony Music Entertainment    SR0000076399
2953 Johnny Cash                             Old Shep                                                   Sony Music Entertainment    RE0000889373
2954 Johnny Cash                             Sunday Morning Coming Down                                 Sony Music Entertainment    RE0000923063
2955 Johnny Cash                             That Silver Haired Daddy Of Mine                           Sony Music Entertainment    SR0000034598
2956 Johnny Cash                             The General Lee                                            Sony Music Entertainment    SR0000035327
2957 Johnny Cash                             There Ain't No Good Chain Gang                             Sony Music Entertainment    SR0000001597
2958 Johnny Cash                             Who's Gene Autry?                                          Sony Music Entertainment    SR0000001597
2959 Johnny Cash                             Without Love                                               Sony Music Entertainment    SR0000022431
2960 Jordin Sparks                           Freeze                                                     Sony Music Entertainment    SR0000667919
2961 Jordin Sparks                           God Loves Ugly                                             Sony Music Entertainment    SR0000667919
2962 Jordin Sparks                           Just For The Record                                        Sony Music Entertainment    SR0000667919
2963 Jordin Sparks                           Next To You                                                Sony Music Entertainment    SR0000667919
2964 Jordin Sparks                           No Air Duet                                                Sony Music Entertainment    SR0000667919
2965 Jordin Sparks                           Now You Tell Me                                            Sony Music Entertainment    SR0000667919
2966 Jordin Sparks                           One Step At A Time                                         Sony Music Entertainment    SR0000667919
2967 Jordin Sparks                           Permanent Monday                                           Sony Music Entertainment    SR0000667919
2968 Jordin Sparks                           See My Side                                                Sony Music Entertainment    SR0000667919
2969 Jordin Sparks                           Shy Boy                                                    Sony Music Entertainment    SR0000667919
2970 Jordin Sparks                           Tattoo                                                     Sony Music Entertainment    SR0000719130
2971 Jordin Sparks                           This Is My Now                                             Sony Music Entertainment    SR0000667919
2972 Jordin Sparks                           Worth The Wait                                             Sony Music Entertainment    SR0000667919
2973 Jordin Sparks                           Young And In Love                                          Sony Music Entertainment    SR0000667919
2974 Josh Thompson                           A Name In This Town                                        Sony Music Entertainment    SR0000652025
2975 Josh Thompson                           Always Been Me                                             Sony Music Entertainment    SR0000652025
2976 Josh Thompson                           Back Around                                                Sony Music Entertainment    SR0000652025
2977 Josh Thompson                           Beer On The Table                                          Sony Music Entertainment    SR0000652025
2978 Josh Thompson                           Blame It On Waylon                                         Sony Music Entertainment    SR0000652025
2979 Josh Thompson                           I Won't Go Crazy                                           Sony Music Entertainment    SR0000652025
2980 Josh Thompson                           Sinner                                                     Sony Music Entertainment    SR0000652025
2981 Josh Thompson                           Way Out Here                                               Sony Music Entertainment    SR0000652025
2982 Josh Thompson                           Won't Be Lonely Long - On The Road                         Sony Music Entertainment    SR0000652025
2983 Josh Thompson                           You Ain't Seen Country Yet                                 Sony Music Entertainment    SR0000652025
2984 Journey                                 Dead or Alive                                              Sony Music Entertainment    SR0000030088
2985 Journey                                 Don't Stop Believin'                                       Sony Music Entertainment    SR0000030088
2986 Journey                                 Escape                                                     Sony Music Entertainment    SR0000030088
2987 Journey                                 Keep on Runnin'                                            Sony Music Entertainment    SR0000030088
2988 Journey                                 Lay It Down                                                Sony Music Entertainment    SR0000030088
2989 Journey                                 Mother, Father                                             Sony Music Entertainment    SR0000030707
2990 Journey                                 Open Arms                                                  Sony Music Entertainment    SR0000030088
2991 Journey                                 Still They Ride (Audio)                                    Sony Music Entertainment    SR0000030088
2992 Journey                                 Stone In Love                                              Sony Music Entertainment    SR0000030088
2993 Journey                                 Who's Crying Now                                           Sony Music Entertainment    SR0000030707
2994 Julio Iglesias                          Para Todas las Chicas (duet with Willie Nelson)            Sony Music Entertainment    SR0000058185
2995 Justin Timberlake                       Blue Ocean Floor                                           Sony Music Entertainment    SR0000717770
2996 Justin Timberlake                       Body Count                                                 Sony Music Entertainment    SR0000717770
2997 Justin Timberlake                       Don't Hold The Wall                                        Sony Music Entertainment    SR0000717770
2998 Justin Timberlake                       Dress On                                                   Sony Music Entertainment    SR0000717770
2999 Justin Timberlake                       Let The Groove Get In                                      Sony Music Entertainment    SR0000717770
3000 Justin Timberlake                       Not A Bad Thing                                            Sony Music Entertainment    SR0000743696
3001 Justin Timberlake                       Pusher Love Girl                                           Sony Music Entertainment    SR0000717770
3002 Justin Timberlake                       SexyBack                                                   Sony Music Entertainment    SR0000719411
3003 Justin Timberlake                       Spaceship Coupe                                            Sony Music Entertainment    SR0000717770
3004 Justin Timberlake                       Strawberry Bubblegum                                       Sony Music Entertainment    SR0000717770
3005 Justin Timberlake                       Suit & Tie featuring JAY Z                                 Sony Music Entertainment    SR0000714855
3006 Justin Timberlake                       Take Back The Night                                        Sony Music Entertainment    SR0000743698
3007 Justin Timberlake                       That Girl                                                  Sony Music Entertainment    SR0000717770
3008 Justin Timberlake                       TKO                                                        Sony Music Entertainment    SR0000743696
3009 Justin Timberlake                       Tunnel Vision                                              Sony Music Entertainment    SR0000717770
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 44 of 101 PageID# 3746


3010   Kansas                             Closet Chronicles                                        Sony Music Entertainment   RE0000927442
3011   Kansas                             Dust in The Wind                                         Sony Music Entertainment   RE0000927442
3012   Kansas                             Hopelessly Human                                         Sony Music Entertainment   RE0000927442
3013   Kansas                             Lightning's Hand                                         Sony Music Entertainment   RE0000927442
3014   Kansas                             Nobody's Home                                            Sony Music Entertainment   RE0000927442
3015   Kansas                             Paradox                                                  Sony Music Entertainment   RE0000927442
3016   Kansas                             Point Of Know Return                                     Sony Music Entertainment   RE0000927442
3017   Kansas                             Portrait (He Knew)                                       Sony Music Entertainment   RE0000927442
3018   Kansas                             Sparks of the Tempest                                    Sony Music Entertainment   RE0000927442
3019   Kansas                             The Spider                                               Sony Music Entertainment   RE0000927442
3020   Karmin                             Acapella                                                 Sony Music Entertainment   SR0000746675
3021   Karmin                             Brokenhearted                                            Sony Music Entertainment   SR0000719608
3022   Karmin                             Crash Your Party                                         Sony Music Entertainment   SR0000719621
3023   Kellie Pickler                     100 Proof                                                Sony Music Entertainment   SR0000697940
3024   Kellie Pickler                     Little House On The Highway                              Sony Music Entertainment   SR0000697940
3025   Kellie Pickler                     Long As I Never See You Again                            Sony Music Entertainment   SR0000697940
3026   Kellie Pickler                     Mother's Day                                             Sony Music Entertainment   SR0000697940
3027   Kellie Pickler                     Rockaway (The Rockin' Chair Song)                        Sony Music Entertainment   SR0000697940
3028   Kellie Pickler                     Stop Cheatin' On Me                                      Sony Music Entertainment   SR0000697940
3029   Kellie Pickler                     The Letter (To Daddy)                                    Sony Music Entertainment   SR0000697940
3030   Kellie Pickler                     Tough                                                    Sony Music Entertainment   SR0000697940
3031   Kellie Pickler                     Turn On The Radio And Dance                              Sony Music Entertainment   SR0000697940
3032   Kellie Pickler                     Unlock That Honky Tonk                                   Sony Music Entertainment   SR0000697940
3033   Kellie Pickler                     Where's Tammy Wynette                                    Sony Music Entertainment   SR0000697940
3034   Kelly Clarkson                     Alone                                                    Sony Music Entertainment   SR0000693113
3035   Kelly Clarkson                     Breaking Your Own Heart                                  Sony Music Entertainment   SR0000693113
3036   Kelly Clarkson                     Dark Side                                                Sony Music Entertainment   SR0000693113
3037   Kelly Clarkson                     Don't Be A Girl About It                                 Sony Music Entertainment   SR0000693113
3038   Kelly Clarkson                     Einstein                                                 Sony Music Entertainment   SR0000693113
3039   Kelly Clarkson                     Hello                                                    Sony Music Entertainment   SR0000693113
3040   Kelly Clarkson                     Honestly                                                 Sony Music Entertainment   SR0000693113
3041   Kelly Clarkson                     I Forgive You                                            Sony Music Entertainment   SR0000693113
3042   Kelly Clarkson                     Mr. Know It All                                          Sony Music Entertainment   SR0000715680
3043   Kelly Clarkson                     Standing In Front Of You                                 Sony Music Entertainment   SR0000693113
3044   Kelly Clarkson                     Stronger (What Doesn't Kill You) (Audio)                 Sony Music Entertainment   SR0000693113
3045   Kelly Clarkson                     The Sun Will Rise                                        Sony Music Entertainment   SR0000693113
3046   Kelly Clarkson                     The War Is Over                                          Sony Music Entertainment   SR0000693113
3047   Kelly Clarkson                     Why Don't You Try                                        Sony Music Entertainment   SR0000734929
3048   Kelly Clarkson                     You Can't Win                                            Sony Music Entertainment   SR0000693113
3049   Kelly Clarkson                     You Love Me                                              Sony Music Entertainment   SR0000693113
3050   Kenny Chesney                      Always Gonna Be You                                      Sony Music Entertainment   SR0000722762
3051   Kenny Chesney                      American Kids                                            Sony Music Entertainment   SR0000744302
3052   Kenny Chesney                      El Cerrito Place                                         Sony Music Entertainment   SR0000722762
3053   Kenny Chesney                      Happy On The Hey Now (A Song For Kristi)                 Sony Music Entertainment   SR0000726972
3054   Kenny Chesney                      I'm A Small Town                                         Sony Music Entertainment   SR0000722762
3055   Kenny Chesney                      It's That Time Of Day                                    Sony Music Entertainment   SR0000726972
3056   Kenny Chesney                      Life On A Rock                                           Sony Music Entertainment   SR0000726972
3057   Kenny Chesney                      Lindy                                                    Sony Music Entertainment   SR0000726972
3058   Kenny Chesney                      Makes Me Wonder                                          Sony Music Entertainment   SR0000722762
3059   Kenny Chesney                      Marley                                                   Sony Music Entertainment   SR0000726972
3060   Kenny Chesney                      Must Be Something I Missed                               Sony Music Entertainment   SR0000726972
3061   Kenny Chesney                      Pirate Flag                                              Sony Music Entertainment   SR0000726974
3062   Kenny Chesney                      Sing 'Em Good My Friend                                  Sony Music Entertainment   SR0000722762
3063   Kenny Chesney                      Spread The Love (featuring The Wailers with Elan)        Sony Music Entertainment   SR0000726972
3064   Kenny Chesney                      Time Flies                                               Sony Music Entertainment   SR0000722762
3065   Kenny Chesney                      To Get To You (55th And 3rd)                             Sony Music Entertainment   SR0000722762
3066   Kenny Chesney                      Welcome To The Fishbowl                                  Sony Music Entertainment   SR0000722762
3067   Kenny Chesney                      When I See This Bar                                      Sony Music Entertainment   SR0000726972
3068   Kenny Chesney                      While He Still Knows Who I Am                            Sony Music Entertainment   SR0000722762
                                          You And Tequila (With Grace Potter) (Live At Red Rocks
3069   Kenny Chesney                      Amphitheatre)                                            Sony Music Entertainment   SR0000722762
3070   Kenny Chesney with Willie Nelson   Coconut Tree (with Willie Nelson)                        Sony Music Entertainment   SR0000726972
3071   Kenny G                            Forever In Love                                          Sony Music Entertainment   SR0000709272
3072   Kenny G                            Morning                                                  Sony Music Entertainment   SR0000709272
3073   Kenny G                            Sentimental                                              Sony Music Entertainment   SR0000709272
3074   Kenny G                            Sister Rose                                              Sony Music Entertainment   SR0000709272
3075   Kenny G                            The Wedding Song                                         Sony Music Entertainment   SR0000709272
3076   Kid Ink                            Hello World                                              Sony Music Entertainment   SR0000742556
3077   Kid Ink                            Money and the Power (Explicit)                           Sony Music Entertainment   SR0000761343
3078   Kid Ink                            More Than A King                                         Sony Music Entertainment   SR0000742556
3079   Kid Ink                            My System (Explicit)                                     Sony Music Entertainment   SR0000742556
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 45 of 101 PageID# 3747


3080   Kid Ink                            Rollin'                                                           Sony Music Entertainment   SR0000742556
3081   Kid Ink                            Show Me                                                           Sony Music Entertainment   SR0000742549
3082   Kid Ink                            Star Player (Explicit)                                            Sony Music Entertainment   SR0000742556
3083   Kid Ink                            Tattoo Of My Name                                                 Sony Music Entertainment   SR0000742556
3084   Kid Ink                            The Movement                                                      Sony Music Entertainment   SR0000742556
       Kid Ink feat. A$AP Ferg & French
3085   Montana                            Bossin' Up                                                        Sony Music Entertainment   SR0000761343
       Kid Ink feat. A$AP Ferg & French
3086   Montana                            Bossin' Up (Explicit)                                             Sony Music Entertainment   SR0000761343
3087   Kid Ink feat. August Alsina        We Just Came to Party                                             Sony Music Entertainment   SR0000742556
3088   Kid Ink feat. Chris Brown          Main Chick                                                        Sony Music Entertainment   SR0000742556
3089   Kid Ink feat. Elle Varner & MGK    No Miracles                                                       Sony Music Entertainment   SR0000742552
3090   Kid Ink feat. King Los             No Option                                                         Sony Music Entertainment   SR0000742553
3091   Kid Ink feat. Maejor Ali           I Don't Care                                                      Sony Music Entertainment   SR0000742556
3092   Kid Ink feat. Meek Mill & Wale     Bad Ass                                                           Sony Music Entertainment   SR0000761343
3093   Kid Ink feat. Meek Mill & Wale     Bad Ass (Explicit)                                                Sony Music Entertainment   SR0000761343
3094   Kid Ink feat. Pusha T              Murda                                                             Sony Music Entertainment   SR0000742556
3095   Kid Ink feat. Tyga                 Iz U Down                                                         Sony Music Entertainment   SR0000742550
3096   Kings Of Leon                      17                                                                Sony Music Entertainment   SR0000617761
3097   Kings Of Leon                      Be Somebody                                                       Sony Music Entertainment   SR0000617761
3098   Kings Of Leon                      Closer                                                            Sony Music Entertainment   SR0000617761
3099   Kings Of Leon                      Cold Desert                                                       Sony Music Entertainment   SR0000617761
3100   Kings Of Leon                      Crawl                                                             Sony Music Entertainment   SR0000723763
3101   Kings Of Leon                      Manhattan                                                         Sony Music Entertainment   SR0000617761
3102   Kings Of Leon                      Notion                                                            Sony Music Entertainment   SR0000617761
3103   Kings Of Leon                      Revelry                                                           Sony Music Entertainment   SR0000617761
3104   Kings Of Leon                      Sex On Fire                                                       Sony Music Entertainment   SR0000617761
3105   Kings Of Leon                      Wait for Me                                                       Sony Music Entertainment   SR0000734389
3106   Korn                               Children Of The Korn                                              Sony Music Entertainment   SR0000263749
3107   Korn                               Earache My Eye                                                    Sony Music Entertainment   SR0000263749
3108   L-Burna aka Layzie Bone            Carole Of The Bones (Explicit)                                    Sony Music Entertainment   SR0000291785

3109   L-Burna aka Layzie Bone            Still The Greatest featuring Flesh-n-Bone & Big Chan (Explicit)   Sony Music Entertainment   SR0000291785
3110   Lacuna Coil                        1.19                                                              Sony Music Entertainment   SR0000306486
3111   Lacuna Coil                        A Current Obsession                                               Sony Music Entertainment   SR0000306486
3112   Lacuna Coil                        Against You                                                       Sony Music Entertainment   SR0000700777
3113   Lacuna Coil                        Closer                                                            Sony Music Entertainment   SR0000395212
3114   Lacuna Coil                        Cold Heritage                                                     Sony Music Entertainment   SR0000306486
3115   Lacuna Coil                        Devoted                                                           Sony Music Entertainment   SR0000395212
3116   Lacuna Coil                        Distant Sun                                                       Sony Music Entertainment   SR0000306486
3117   Lacuna Coil                        End of Time                                                       Sony Music Entertainment   SR0000700777
3118   Lacuna Coil                        Enjoy The Silence (Depeche Mode)                                  Sony Music Entertainment   SR0000395212
3119   Lacuna Coil                        Fire                                                              Sony Music Entertainment   SR0000700777
3120   Lacuna Coil                        Fragile                                                           Sony Music Entertainment   SR0000395212
3121   Lacuna Coil                        Fragments Of Faith                                                Sony Music Entertainment   SR0000395212
3122   Lacuna Coil                        Give Me Something More                                            Sony Music Entertainment   SR0000700777
3123   Lacuna Coil                        Heir Of A Dying Day                                               Sony Music Entertainment   SR0000306486
3124   Lacuna Coil                        I Don't Believe in Tomorrow                                       Sony Music Entertainment   SR0000700777
3125   Lacuna Coil                        I Won't Tell You                                                  Sony Music Entertainment   SR0000633888
3126   Lacuna Coil                        I'm Not Afraid                                                    Sony Music Entertainment   SR0000633888
3127   Lacuna Coil                        In Visible Light                                                  Sony Music Entertainment   SR0000395212
3128   Lacuna Coil                        Intoxicated                                                       Sony Music Entertainment   SR0000700777
3129   Lacuna Coil                        Kill the Light                                                    Sony Music Entertainment   SR0000700777
3130   Lacuna Coil                        Losing My Religion                                                Sony Music Entertainment   SR0000700777
3131   Lacuna Coil                        My Spirit                                                         Sony Music Entertainment   SR0000700777
3132   Lacuna Coil                        My Wings                                                          Sony Music Entertainment   SR0000342318
3133   Lacuna Coil                        No Need to Explain                                                Sony Music Entertainment   SR0000317669
3134   Lacuna Coil                        Not Enough                                                        Sony Music Entertainment   SR0000633888
3135   Lacuna Coil                        Oblivion                                                          Sony Music Entertainment   SR0000633888
3136   Lacuna Coil                        Our Truth                                                         Sony Music Entertainment   SR0000395212
3137   Lacuna Coil                        Purify                                                            Sony Music Entertainment   SR0000306486
3138   Lacuna Coil                        Shallow Life                                                      Sony Music Entertainment   SR0000633888
3139   Lacuna Coil                        Spellbound                                                        Sony Music Entertainment   SR0000633888
3140   Lacuna Coil                        Survive                                                           Sony Music Entertainment   SR0000633888
3141   Lacuna Coil                        The Army Inside                                                   Sony Music Entertainment   SR0000700777
3142   Lacuna Coil                        The Game                                                          Sony Music Entertainment   SR0000395212
3143   Lacuna Coil                        The Maze                                                          Sony Music Entertainment   SR0000633888
3144   Lacuna Coil                        The Pain                                                          Sony Music Entertainment   SR0000633888
3145   Lacuna Coil                        To Live Is To Hide                                                Sony Music Entertainment   SR0000306486
3146   Lacuna Coil                        To The Edge                                                       Sony Music Entertainment   SR0000395212
3147   Lacuna Coil                        Trip the Darkness                                                 Sony Music Entertainment   SR0000700777
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 46 of 101 PageID# 3748


3148   Lacuna Coil                      Unchained                                              Sony Music Entertainment   SR0000633888
3149   Lacuna Coil                      Underdog                                               Sony Music Entertainment   SR0000633888
3150   Lacuna Coil                      Upsidedown                                             Sony Music Entertainment   SR0000700777
3151   Lacuna Coil                      Wave Of Anguish                                        Sony Music Entertainment   SR0000306486
3152   Lacuna Coil                      What I See                                             Sony Music Entertainment   SR0000395212
3153   Lacuna Coil                      When A Dead Man Walks                                  Sony Music Entertainment   SR0000306486
3154   Lacuna Coil                      Wide Awake                                             Sony Music Entertainment   SR0000633888
3155   Lacuna Coil                      Within Me                                              Sony Music Entertainment   SR0000395212
3156   Lacuna Coil                      Without Fear                                           Sony Music Entertainment   SR0000395212
3157   Lacuna Coil                      You Create                                             Sony Music Entertainment   SR0000395212
       London Symphony Orchestra;John
3158   Williams                         Theme (From "Jaws")                                    Sony Music Entertainment   SR0000247474
3159   Los Lonely Boys                  Crazy Dream                                            Sony Music Entertainment   SR0000352465
3160   Los Lonely Boys                  Dime Mi Amor                                           Sony Music Entertainment   SR0000352465
3161   Los Lonely Boys                  Heaven                                                 Sony Music Entertainment   SR0000352465
3162   Los Lonely Boys                  Hollywood                                              Sony Music Entertainment   SR0000352465
3163   Los Lonely Boys                  La Contestacion                                        Sony Music Entertainment   SR0000352465
3164   Los Lonely Boys                  More Than Love                                         Sony Music Entertainment   SR0000352465
3165   Los Lonely Boys                  Nobody Else                                            Sony Music Entertainment   SR0000352465
3166   Los Lonely Boys                  Onda                                                   Sony Music Entertainment   SR0000352465
3167   Los Lonely Boys                  Real Emotions                                          Sony Music Entertainment   SR0000352465
3168   Los Lonely Boys                  Senorita                                               Sony Music Entertainment   SR0000352465
3169   Los Lonely Boys                  Tell Me Why                                            Sony Music Entertainment   SR0000352465
3170   Los Lonely Boys                  Velvet Sky                                             Sony Music Entertainment   SR0000352465
3171   Love and Theft                   Angel Eyes                                             Sony Music Entertainment   PA0001922065
3172   Luther Vandross                  A House Is Not A Home                                  Sony Music Entertainment   SR0000030527
3173   Luther Vandross                  Ain't No Stoppin' Us Now                               Sony Music Entertainment   SR0000317135
3174   Luther Vandross                  Always And Forever                                     Sony Music Entertainment   SR0000317135
3175   Luther Vandross                  Any Love - Wembley Stadium 1989                        Sony Music Entertainment   PA0000434017
3176   Luther Vandross                  Emotional Love                                         Sony Music Entertainment   SR0000185186
3177   Luther Vandross                  Give Me the Reason                                     Sony Music Entertainment   SR0000071632
3178   Luther Vandross                  Heaven Knows                                           Sony Music Entertainment   SR0000171321
3179   Luther Vandross                  Killing Me Softly                                      Sony Music Entertainment   SR0000317135
3180   Luther Vandross                  Lady, Lady                                             Sony Music Entertainment   SR0000171321
3181   Luther Vandross                  Love Is On The Way (Real Love)                         Sony Music Entertainment   SR0000171321
3182   Luther Vandross                  Never Too Much                                         Sony Music Entertainment   SR0000030497
3183   Luther Vandross                  So Amazing                                             Sony Music Entertainment   SR0000079450
                                        Superstar/Until You Come Back To Me (That's What I'm
3184   Luther Vandross                  Gonna Do)                                              Sony Music Entertainment   SR0000054317
3185   Luther Vandross                  The Night I Fell in Love                               Sony Music Entertainment   SR0000064351
3186   Luther Vandross                  What The World Needs Now                               Sony Music Entertainment   SR0000317135
3187   Macy Gray                        A Moment To Myself                                     Sony Music Entertainment   SR0000267460
3188   Macy Gray                        Blowin' Up Your Speakers                               Sony Music Entertainment   SR0000302804
3189   Macy Gray                        Boo                                                    Sony Music Entertainment   SR0000302804
3190   Macy Gray                        Caligula                                               Sony Music Entertainment   SR0000267460
3191   Macy Gray                        Come Together                                          Sony Music Entertainment   SR0000336638
3192   Macy Gray                        Do Something                                           Sony Music Entertainment   SR0000267460
3193   Macy Gray                        Every Now And Then                                     Sony Music Entertainment   SR0000336638
3194   Macy Gray                        Forgiveness                                            Sony Music Entertainment   SR0000302804
3195   Macy Gray                        Freak Like Me                                          Sony Music Entertainment   SR0000302804
3196   Macy Gray                        Gimme All Your Lovin' or I Will Kill You               Sony Music Entertainment   SR0000302804
3197   Macy Gray                        Happiness                                              Sony Music Entertainment   SR0000336638
3198   Macy Gray                        Harry                                                  Sony Music Entertainment   SR0000302804
3199   Macy Gray                        Hey Young World, Pt. 2 (featuring Slick Rick)          Sony Music Entertainment   SR0000302804
3200   Macy Gray                        I Can't Wait To Meetchu                                Sony Music Entertainment   SR0000267460
3201   Macy Gray                        I Try                                                  Sony Music Entertainment   SR0000267460
3202   Macy Gray                        I've Committed Murder                                  Sony Music Entertainment   SR0000267460
3203   Macy Gray                        Jesus For A Day                                        Sony Music Entertainment   SR0000336638
3204   Macy Gray                        My Fondest Childhood Memories                          Sony Music Entertainment   SR0000336638
3205   Macy Gray                        Oblivion                                               Sony Music Entertainment   SR0000302804
3206   Macy Gray                        Relating To A Psychopath                               Sony Music Entertainment   SR0000302804
3207   Macy Gray                        Screamin'                                              Sony Music Entertainment   SR0000336638
3208   Macy Gray                        Sex-o-matic Venus Freak                                Sony Music Entertainment   SR0000267460
3209   Macy Gray                        Sexual Revolution                                      Sony Music Entertainment   SR0000302804
3210   Macy Gray                        She Don't Write Songs About You                        Sony Music Entertainment   SR0000336638
3211   Macy Gray                        Speechless                                             Sony Music Entertainment   SR0000336638
3212   Macy Gray                        Still                                                  Sony Music Entertainment   SR0000267460
3213   Macy Gray                        Sweet Baby (featuring Erykah Badu)                     Sony Music Entertainment   PA0001074698
3214   Macy Gray                        The Letter                                             Sony Music Entertainment   SR0000267460
3215   Macy Gray                        Things That Made Me Change                             Sony Music Entertainment   SR0000336638
3216   Macy Gray                        When I See You                                         Sony Music Entertainment   PA0001207765
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 47 of 101 PageID# 3749


3217   Macy Gray                             Why Didn't You Call Me                                 Sony Music Entertainment   SR0000267460
3218   Macy Gray                             Don't Come Around (featuring Sunshine Anderson)        Sony Music Entertainment   SR0000302804
3219   Macy Gray                             My Nutmeg Phantasy (featuring Angie Stone & Mos Def)   Sony Music Entertainment   SR0000302804
3220   Manchester Orchestra                  Apprehension                                           Sony Music Entertainment   SR0000680374
3221   Manchester Orchestra                  April Fool                                             Sony Music Entertainment   SR0000680374
3222   Manchester Orchestra                  Deer                                                   Sony Music Entertainment   SR0000680374
3223   Manchester Orchestra                  Leaky Breaks                                           Sony Music Entertainment   SR0000680374
3224   Manchester Orchestra                  Leave It Alone                                         Sony Music Entertainment   SR0000680374
3225   Manchester Orchestra                  Mighty                                                 Sony Music Entertainment   SR0000680374
3226   Manchester Orchestra                  Pale Black Eye                                         Sony Music Entertainment   SR0000680374
3227   Manchester Orchestra                  Pensacola                                              Sony Music Entertainment   SR0000680374
3228   Manchester Orchestra                  Simple Math                                            Sony Music Entertainment   SR0000680374
3229   Manchester Orchestra                  Virgin                                                 Sony Music Entertainment   SR0000680374
3230   Marc Anthony & Jennifer Lopez         Escapémonos                                            Sony Music Entertainment   SR0000355308
3231   Mariah Carey                          All I Want For Christmas Is You                        Sony Music Entertainment   SR0000207178
3232   Mariah Carey                          Breakdown                                              Sony Music Entertainment   SR0000244014
3233   Marvin Gaye                           Sexual Healing                                         Sony Music Entertainment   SR0000038850
3234   Marvin Sapp                           Comfort Zone                                           Sony Music Entertainment   PA0001749838
3235   Marvin Sapp                           Don't Count Me Out                                     Sony Music Entertainment   PA0001749838
3236   Marvin Sapp                           Fresh Wind                                             Sony Music Entertainment   PA0001749838
3237   Marvin Sapp                           He Has His Hands On You                                Sony Music Entertainment   PA0001749838
3238   Marvin Sapp                           Here I Am                                              Sony Music Entertainment   PA0001749838
3239   Marvin Sapp                           I Came                                                 Sony Music Entertainment   PA0001749838
3240   Marvin Sapp                           I Came (Intro)                                         Sony Music Entertainment   PA0001749838
3241   Marvin Sapp                           Keep Holding On                                        Sony Music Entertainment   PA0001749838
3242   Marvin Sapp                           More Than A Conqueror                                  Sony Music Entertainment   PA0001749838
3243   Marvin Sapp                           Praise You Forever                                     Sony Music Entertainment   PA0001749838
3244   Marvin Sapp                           The Best In Me                                         Sony Music Entertainment   PA0001749838
3245   Marvin Sapp                           Wait                                                   Sony Music Entertainment   PA0001749838
3246   Mary Mary                             Can't Give Up Now                                      Sony Music Entertainment   SR0000711038
3247   Mary Mary                             Dirt                                                   Sony Music Entertainment   SR0000711038
3248   Mary Mary                             Go Get It                                              Sony Music Entertainment   SR0000711038
3249   Mary Mary                             God Bless                                              Sony Music Entertainment   SR0000711038
3250   Mary Mary                             He Said                                                Sony Music Entertainment   SR0000317087
3251   Mary Mary                             I'm Running                                            Sony Music Entertainment   SR0000711038
3252   Mary Mary                             Little Girl                                            Sony Music Entertainment   SR0000317087
3253   Mary Mary                             Sunday Morning                                         Sony Music Entertainment   SR0000711038
3254   Mary Mary feat. Kirk Franklin         And I                                                  Sony Music Entertainment   SR0000378079
3255   Mary Mary featuring Destiny's Child   Good To Me                                             Sony Music Entertainment   SR0000269994
3256   Maxwell                               Bad Habits                                             Sony Music Entertainment   SR0000639738
3257   Maxwell                               Cold                                                   Sony Music Entertainment   SR0000639738
3258   Maxwell                               Fistful Of Tears                                       Sony Music Entertainment   SR0000639738
3259   Maxwell                               Help Somebody                                          Sony Music Entertainment   SR0000639738
3260   Maxwell                               Love You                                               Sony Music Entertainment   SR0000639738
3261   Maxwell                               Phoenix Rise                                           Sony Music Entertainment   SR0000639738
3262   Maxwell                               Playing Possum                                         Sony Music Entertainment   SR0000639738
3263   Maxwell                               Pretty Wings                                           Sony Music Entertainment   SR0000639738
3264   Maxwell                               Stop The World                                         Sony Music Entertainment   SR0000639738
3265   Meat Loaf                             Bat Out Of Hell                                        Sony Music Entertainment   RE0000925597
3266   Meat Loaf                             For Crying Out Loud                                    Sony Music Entertainment   N46962
3267   Meat Loaf                             Great Boleros of Fire                                  Sony Music Entertainment   SR0000293673
3268   Meat Loaf                             Heaven Can Wait                                        Sony Music Entertainment   RE0000925597
3269   Meat Loaf                             Midnight at the Lost and Found                         Sony Music Entertainment   SR0000046157
3270   Meat Loaf                             Nocturnal Pleasure                                     Sony Music Entertainment   SR0000030226
3271   Meat Loaf                             Paradise By The Dashboard Light                        Sony Music Entertainment   RE0000925597
3272   Meat Loaf                             Two out of Three Ain't Bad                             Sony Music Entertainment   RE0000925597
3273   Meat Loaf with Cher                   Dead Ringer for Love                                   Sony Music Entertainment   SR0000030226
3274   MGMT                                  4th Dimensional Transition                             Sony Music Entertainment   SR0000670166
3275   MGMT                                  Electric Feel                                          Sony Music Entertainment   SR0000670166
3276   MGMT                                  Future Reflections                                     Sony Music Entertainment   SR0000670166
3277   MGMT                                  Kids                                                   Sony Music Entertainment   SR0000670166
3278   MGMT                                  Of Moons, Birds & Monsters                             Sony Music Entertainment   SR0000670166
3279   MGMT                                  Pieces of What                                         Sony Music Entertainment   SR0000670166
3280   MGMT                                  The Handshake                                          Sony Music Entertainment   SR0000670166
3281   MGMT                                  The Youth                                              Sony Music Entertainment   SR0000670166
3282   MGMT                                  Time To Pretend                                        Sony Music Entertainment   SR0000697485
3283   MGMT                                  Weekend Wars                                           Sony Music Entertainment   SR0000670166
3284   Miami Sound Machine                   Bad Boy                                                Sony Music Entertainment   SR0000067181
3285   Miami Sound Machine                   Dr. Beat                                               Sony Music Entertainment   SR0000053796
3286   Michael Jackson                       Baby Be Mine                                           Sony Music Entertainment   SR0000041965
3287   Michael Jackson                       Burn This Disco Out                                    Sony Music Entertainment   SR0000011120
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 48 of 101 PageID# 3750


3288   Michael Jackson                    Don't Stop 'Til You Get Enough        Sony Music Entertainment   SR0000011105
3289   Michael Jackson                    Get On The Floor                      Sony Music Entertainment   SR0000011120
3290   Michael Jackson                    Girlfriend                            Sony Music Entertainment   SR0000011120
3291   Michael Jackson                    Human Nature                          Sony Music Entertainment   SR0000041965
3292   Michael Jackson                    I Can't Help It                       Sony Music Entertainment   SR0000011105
3293   Michael Jackson                    It's The Falling In Love              Sony Music Entertainment   SR0000011120
3294   Michael Jackson                    Off The Wall (Single Version)         Sony Music Entertainment   SR0000011120
3295   Michael Jackson                    Off The Wall: Workin' Day And Night   Sony Music Entertainment   SR0000011120
3296   Michael Jackson                    P.Y.T. (Pretty Young Thing)           Sony Music Entertainment   SR0000041965
3297   Michael Jackson                    The Lady In My Life                   Sony Music Entertainment   SR0000041965
3298   Miguel                             Adorn                                 Sony Music Entertainment   SR0000709268
3299   Miguel                             All I Want Is You                     Sony Music Entertainment   SR0000673073
3300   Miguel                             Girl With The Tattoo Enter.lewd       Sony Music Entertainment   SR0000673073
3301   Miguel                             Girls Like You                        Sony Music Entertainment   SR0000673073
3302   Miguel                             Hard Way                              Sony Music Entertainment   SR0000673073
3303   Miguel                             Hero                                  Sony Music Entertainment   SR0000673073
3304   Miguel                             How Many Drinks?                      Sony Music Entertainment   SR0000709268
3305   Miguel                             My Piece                              Sony Music Entertainment   SR0000673073
3306   Miguel                             Pay Me                                Sony Music Entertainment   SR0000673073
3307   Miguel                             Quickie                               Sony Music Entertainment   SR0000673073
3308   Miguel                             Sure Thing                            Sony Music Entertainment   SR0000673073
3309   Miguel                             Teach Me                              Sony Music Entertainment   SR0000673073
3310   Miguel                             To The Moon                           Sony Music Entertainment   SR0000673073
3311   Miguel                             Vixen                                 Sony Music Entertainment   SR0000673073
3312   Mike Posner                        Bow Chicka Wow Wow                    Sony Music Entertainment   PA0001762099
3313   Miley Cyrus                        #GETITRIGHT                           Sony Music Entertainment   SR0000735242
3314   Miley Cyrus                        Adore You                             Sony Music Entertainment   SR0000735242
3315   Miley Cyrus                        Do My Thang                           Sony Music Entertainment   SR0000735242
3316   Miley Cyrus                        Drive                                 Sony Music Entertainment   SR0000735242
3317   Miley Cyrus                        Maybe You're Right                    Sony Music Entertainment   SR0000735242
3318   Miley Cyrus                        On My Own                             Sony Music Entertainment   SR0000735242
3319   Miley Cyrus                        Rooting for My Baby                   Sony Music Entertainment   SR0000735242
3320   Miley Cyrus                        Someone Else                          Sony Music Entertainment   SR0000735242
3321   Miley Cyrus                        We Can't Stop                         Sony Music Entertainment   SR0000726503
3322   Miley Cyrus feat. Big Sean         Love Money Party                      Sony Music Entertainment   SR0000735242
3323   Miley Cyrus feat. Britney Spears   SMS (Bangerz)                         Sony Music Entertainment   SR0000735242
3324   Miley Cyrus feat. French Montana   FU                                    Sony Music Entertainment   SR0000735242
3325   Miley Cyrus feat. Future           My Darlin'                            Sony Music Entertainment   SR0000735242
3326   Miley Cyrus feat. Ludacris         Hands in the Air                      Sony Music Entertainment   SR0000735242
3327   Miley Cyrus feat. Nelly            4x4                                   Sony Music Entertainment   SR0000735242
3328   Miranda Lambert                    Airstream Song                        Sony Music Entertainment   SR0000641403
3329   Miranda Lambert                    All Kinds of Kinds                    Sony Music Entertainment   PA0001805349
3330   Miranda Lambert                    Baggage Claim                         Sony Music Entertainment   PA0001805349
3331   Miranda Lambert                    Better In The Long Run                Sony Music Entertainment   PA0001805349
3332   Miranda Lambert                    Bring Me Down                         Sony Music Entertainment   SR0000367710
3333   Miranda Lambert                    Crazy Ex-Girlfriend                   Sony Music Entertainment   SR0000746292
3334   Miranda Lambert                    Dead Flowers                          Sony Music Entertainment   SR0000641403
3335   Miranda Lambert                    Dear Diamond                          Sony Music Entertainment   PA0001805349
3336   Miranda Lambert                    Desperation                           Sony Music Entertainment   SR0000609529
3337   Miranda Lambert                    Down                                  Sony Music Entertainment   SR0000609529
3338   Miranda Lambert                    Dry Town                              Sony Music Entertainment   SR0000609529
3339   Miranda Lambert                    Easy From Now On                      Sony Music Entertainment   SR0000609529
3340   Miranda Lambert                    Easy Living                           Sony Music Entertainment   PA0001805349
3341   Miranda Lambert                    Famous In A Small Town                Sony Music Entertainment   SR0000609529
3342   Miranda Lambert                    Fastest Girl In Town                  Sony Music Entertainment   PA0001805349
3343   Miranda Lambert                    Fine Tune                             Sony Music Entertainment   PA0001805349
3344   Miranda Lambert                    Getting Ready                         Sony Music Entertainment   SR0000609529
3345   Miranda Lambert                    Greyhound Bound For Nowhere           Sony Music Entertainment   SR0000367710
3346   Miranda Lambert                    Guilty In Here                        Sony Music Entertainment   SR0000609529
3347   Miranda Lambert                    Gunpowder & Lead                      Sony Music Entertainment   SR0000609529
3348   Miranda Lambert                    Heart Like Mine                       Sony Music Entertainment   SR0000641403
3349   Miranda Lambert                    Hurts To Think                        Sony Music Entertainment   PA0001805349
3350   Miranda Lambert                    I Can't Be Bothered                   Sony Music Entertainment   SR0000367710
3351   Miranda Lambert                    I Wanna Die                           Sony Music Entertainment   SR0000367710
3352   Miranda Lambert                    Kerosene                              Sony Music Entertainment   SR0000367710
3353   Miranda Lambert                    Look At Miss Ohio                     Sony Music Entertainment   PA0001805349
3354   Miranda Lambert                    Love Is Looking For You               Sony Music Entertainment   SR0000367710
3355   Miranda Lambert                    Love Letters                          Sony Music Entertainment   SR0000609529
3356   Miranda Lambert                    Love Song                             Sony Music Entertainment   SR0000641403
3357   Miranda Lambert                    Love Your Memory                      Sony Music Entertainment   SR0000367710
3358   Miranda Lambert                    Maintain the Pain                     Sony Music Entertainment   SR0000641403
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 49 of 101 PageID# 3751


3359   Miranda Lambert              Makin' Plans                                Sony Music Entertainment   SR0000641403
3360   Miranda Lambert              Mama, I'm Alright                           Sony Music Entertainment   SR0000367710
3361   Miranda Lambert              Mama's Broken Heart                         Sony Music Entertainment   PA0001805349
3362   Miranda Lambert              Me And Charlie Talking                      Sony Music Entertainment   SR0000746293
3363   Miranda Lambert              Me and Your Cigarettes                      Sony Music Entertainment   SR0000641403
3364   Miranda Lambert              More Like Her                               Sony Music Entertainment   SR0000609529
3365   Miranda Lambert              New Strings                                 Sony Music Entertainment   SR0000367710
3366   Miranda Lambert              Nobody's Fool                               Sony Music Entertainment   PA0001805349
3367   Miranda Lambert              Oklahoma Sky                                Sony Music Entertainment   PA0001805349
3368   Miranda Lambert              Only Prettier                               Sony Music Entertainment   SR0000641403
3369   Miranda Lambert              Over You                                    Sony Music Entertainment   PA0001805349
3370   Miranda Lambert              Safe                                        Sony Music Entertainment   PA0001805349
3371   Miranda Lambert              Same Old You                                Sony Music Entertainment   PA0001805349
3372   Miranda Lambert              Sin For A Sin                               Sony Music Entertainment   SR0000641403
3373   Miranda Lambert              Somewhere Trouble Don't Go                  Sony Music Entertainment   SR0000641403
3374   Miranda Lambert              That's the Way That the World Goes 'Round   Sony Music Entertainment   SR0000641403
3375   Miranda Lambert              There's A Wall                              Sony Music Entertainment   SR0000367710
3376   Miranda Lambert              Time To Get A Gun                           Sony Music Entertainment   SR0000641403
3377   Miranda Lambert              Virginia Bluebell                           Sony Music Entertainment   SR0000641403
3378   Miranda Lambert              What About Georgia?                         Sony Music Entertainment   SR0000367710
3379   Miranda Lambert              White Liar                                  Sony Music Entertainment   SR0000641403
3380   Modest Mouse                 Education                                   Sony Music Entertainment   SR0000407040
3381   Modest Mouse                 Fire It Up                                  Sony Music Entertainment   SR0000407040
3382   Modest Mouse                 Florida                                     Sony Music Entertainment   SR0000407040
3383   Modest Mouse                 Fly Trapped In A Jar                        Sony Music Entertainment   SR0000407040
3384   Modest Mouse                 Invisible                                   Sony Music Entertainment   SR0000407040
3385   Modest Mouse                 Little Motel                                Sony Music Entertainment   SR0000407040
3386   Modest Mouse                 March Into The Sea                          Sony Music Entertainment   SR0000407040
3387   Modest Mouse                 Missed The Boat                             Sony Music Entertainment   SR0000407040
3388   Modest Mouse                 Parting of the Sensory (Explicit)           Sony Music Entertainment   SR0000407040
3389   Modest Mouse                 People As Places As People                  Sony Music Entertainment   SR0000407040
3390   Modest Mouse                 Spitting Venom                              Sony Music Entertainment   SR0000407040
3391   Modest Mouse                 Steam Engenius                              Sony Music Entertainment   SR0000407040
3392   Modest Mouse                 We've Got Everything                        Sony Music Entertainment   SR0000407040
3393   Monica Featuring Rick Ross   Anything (To Find You)                      Sony Music Entertainment   SR0000700530
3394   Montgomery Gentry            Daddy Won't Sell the Farm                   Sony Music Entertainment   SR0000266467
3395   Montgomery Gentry            Didn't I                                    Sony Music Entertainment   PA0001079468
3396   Montgomery Gentry            Gone                                        Sony Music Entertainment   SR0000266467
3397   Montgomery Gentry            Hell Yeah                                   Sony Music Entertainment   SR0000314295
3398   Montgomery Gentry            Lonely And Gone                             Sony Music Entertainment   SR0000266467
3399   Montgomery Gentry            My Town                                     Sony Music Entertainment   SR0000314295
3400   Montgomery Gentry            She Don't Tell Me To                        Sony Music Entertainment   SR0000386446
3401   Montgomery Gentry            Something To Be Proud Of                    Sony Music Entertainment   SR0000355896
3402   Montgomery Gentry            Speed                                       Sony Music Entertainment   SR0000314295
3403   Mudvayne                     (Per)Version of a truth (Explicit)          Sony Music Entertainment   SR0000346266
3404   Mudvayne                     A Key to Nothing                            Sony Music Entertainment   SR0000346266
3405   Mudvayne                     Mercy, Severity                             Sony Music Entertainment   SR0000346266
3406   Mudvayne                     Severed                                     Sony Music Entertainment   SR0000269973
3407   Mudvayne                     Shadow of a Man                             Sony Music Entertainment   SR0000346266
3408   Mudvayne                     Silenced                                    Sony Music Entertainment   SR0000346266
3409   Mudvayne                     Skrying                                     Sony Music Entertainment   SR0000346266
3410   Mudvayne                     Solve Et Coagula                            Sony Music Entertainment   SR0000346266
3411   Mudvayne                     The End of All Things to Come (Explicit)    Sony Music Entertainment   SR0000346266
3412   Mudvayne                     The Patient Mental                          Sony Music Entertainment   SR0000346266
3413   Mudvayne                     Trapped In The Wake Of A Dream              Sony Music Entertainment   SR0000346266
3414   Mudvayne                     World So Cold                               Sony Music Entertainment   SR0000346266
3415   Oh Land                      Break The Chain                             Sony Music Entertainment   SR0000674211
3416   Oh Land                      Helicopter                                  Sony Music Entertainment   SR0000674211
3417   Oh Land                      Human                                       Sony Music Entertainment   SR0000674211
3418   Oh Land                      Lean                                        Sony Music Entertainment   SR0000674211
3419   Oh Land                      Perfection                                  Sony Music Entertainment   SR0000674211
3420   Oh Land                      Rainbow                                     Sony Music Entertainment   SR0000674211
3421   Oh Land                      Sun Of A Gun                                Sony Music Entertainment   SR0000674211
3422   Oh Land                      Voodoo                                      Sony Music Entertainment   SR0000674211
3423   Oh Land                      We Turn It Up                               Sony Music Entertainment   SR0000674211
3424   Oh Land                      White Nights                                Sony Music Entertainment   SR0000674211
3425   Oh Land                      Wolf & I                                    Sony Music Entertainment   SR0000674211
3426   Olly Murs                    Heart Skips A Beat                          Sony Music Entertainment   SR0000727214
3427   One Direction                Alive                                       Sony Music Entertainment   SR0000740363
3428   One Direction                Best Song Ever                              Sony Music Entertainment   SR0000737314
3429   One Direction                Better Than Words                           Sony Music Entertainment   SR0000740363
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 50 of 101 PageID# 3752


3430   One Direction   Diana                                     Sony Music Entertainment   SR0000740363
3431   One Direction   Does He Know?                             Sony Music Entertainment   SR0000740363
3432   One Direction   Don't Forget Where You Belong             Sony Music Entertainment   SR0000740363
3433   One Direction   Everything About You                      Sony Music Entertainment   SR0000703645
3434   One Direction   Gotta Be You                              Sony Music Entertainment   SR0000703645
3435   One Direction   Half a Heart                              Sony Music Entertainment   SR0000740363
3436   One Direction   Happily                                   Sony Music Entertainment   SR0000740363
3437   One Direction   I Want                                    Sony Music Entertainment   SR0000703645
3438   One Direction   I Wish                                    Sony Music Entertainment   SR0000703645
3439   One Direction   Kiss You                                  Sony Music Entertainment   SR0000714020
3440   One Direction   Little Black Dress                        Sony Music Entertainment   SR0000740363
3441   One Direction   Little White Lies                         Sony Music Entertainment   SR0000740363
3442   One Direction   Midnight Memories                         Sony Music Entertainment   SR0000740363
3443   One Direction   Moments                                   Sony Music Entertainment   SR0000703645
3444   One Direction   More Than This                            Sony Music Entertainment   SR0000703645
3445   One Direction   One Thing                                 Sony Music Entertainment   SR0000703645
3446   One Direction   Right Now                                 Sony Music Entertainment   SR0000740363
3447   One Direction   Same Mistakes                             Sony Music Entertainment   SR0000703645
3448   One Direction   Save You Tonight                          Sony Music Entertainment   SR0000703645
3449   One Direction   Something Great                           Sony Music Entertainment   SR0000740363
3450   One Direction   Stand Up                                  Sony Music Entertainment   SR0000703645
3451   One Direction   Stole My Heart                            Sony Music Entertainment   SR0000703645
3452   One Direction   Story of My Life                          Sony Music Entertainment   SR0000740364
3453   One Direction   Strong                                    Sony Music Entertainment   SR0000740363
3454   One Direction   Taken                                     Sony Music Entertainment   SR0000703645
3455   One Direction   Tell Me A Lie                             Sony Music Entertainment   SR0000703645
3456   One Direction   Through the Dark                          Sony Music Entertainment   SR0000740363
3457   One Direction   What Makes You Beautiful                  Sony Music Entertainment   SR0000703645
3458   One Direction   Why Don't We Go There                     Sony Music Entertainment   SR0000740363
3459   One Direction   You & I                                   Sony Music Entertainment   SR0000740363
3460   Otherwise       Crimson                                   Sony Music Entertainment   SR0000704620
3461   Otherwise       Die for You                               Sony Music Entertainment   SR0000704620
3462   Otherwise       Don't Be Afraid                           Sony Music Entertainment   SR0000704620
3463   Otherwise       Full Circle                               Sony Music Entertainment   SR0000704620
3464   Otherwise       Heaven (feat. Ashley Costello)            Sony Music Entertainment   SR0000704620
3465   Otherwise       I                                         Sony Music Entertainment   SR0000704620
3466   Otherwise       I Don't Apologize (1000 Pictures)         Sony Music Entertainment   SR0000704620
3467   Otherwise       II                                        Sony Music Entertainment   SR0000704620
3468   Otherwise       III                                       Sony Music Entertainment   SR0000704620
3469   Otherwise       Lighthouse                                Sony Music Entertainment   SR0000704620
3470   Otherwise       Scream Now                                Sony Music Entertainment   SR0000704620
3471   Otherwise       Silence Reigns                            Sony Music Entertainment   SR0000704620
3472   Otherwise       Soldiers                                  Sony Music Entertainment   SR0000704620
3473   Otherwise       Vegas Girl                                Sony Music Entertainment   SR0000704620
3474   OutKast         Idlewild Blue (Don'tchu Worry 'Bout Me)   Sony Music Entertainment   SR0000747302
3475   OutKast         Mighty "O"                                Sony Music Entertainment   SR0000747300
3476   Ozzy Osbourne   21st Century Schizoid Man                 Sony Music Entertainment   SR0000388035
3477   Ozzy Osbourne   Back on Earth                             Sony Music Entertainment   SR0000247732
3478   Ozzy Osbourne   Bark At The Moon                          Sony Music Entertainment   SR0000053824
3479   Ozzy Osbourne   Breakin' All The Rules                    Sony Music Entertainment   SR0000098705
3480   Ozzy Osbourne   Centre of Eternity                        Sony Music Entertainment   SR0000053824
3481   Ozzy Osbourne   Crazy Babies                              Sony Music Entertainment   SR0000098705
3482   Ozzy Osbourne   Crazy Train                               Sony Music Entertainment   SR0000028652
3483   Ozzy Osbourne   Diary of a Madman                         Sony Music Entertainment   SR0000034167
3484   Ozzy Osbourne   Dreamer                                   Sony Music Entertainment   SR0000303331
3485   Ozzy Osbourne   Gets Me Through                           Sony Music Entertainment   SR0000303331
3486   Ozzy Osbourne   Ghost Behind My Eyes                      Sony Music Entertainment   SR0000171292
3487   Ozzy Osbourne   I Can't Save You                          Sony Music Entertainment   SR0000628282
3488   Ozzy Osbourne   I Don't Wanna Stop                        Sony Music Entertainment   SR0000628282
3489   Ozzy Osbourne   I Don't Want to Change the World          Sony Music Entertainment   SR0000135019
3490   Ozzy Osbourne   I Just Want You                           Sony Music Entertainment   SR0000171292
3491   Ozzy Osbourne   In My Life                                Sony Music Entertainment   SR0000373744
3492   Ozzy Osbourne   Mama, I'm Coming Home                     Sony Music Entertainment   SR0000135019
3493   Ozzy Osbourne   Miracle Man                               Sony Music Entertainment   SR0000098705
3494   Ozzy Osbourne   Mississippi Queen                         Sony Music Entertainment   SR0000388035
3495   Ozzy Osbourne   Mr. Crowley                               Sony Music Entertainment   SR0000028652
3496   Ozzy Osbourne   Nightmare                                 Sony Music Entertainment   SR0000628282
3497   Ozzy Osbourne   No Easy Way Out                           Sony Music Entertainment   SR0000303331
3498   Ozzy Osbourne   No More Tears                             Sony Music Entertainment   SR0000135019
3499   Ozzy Osbourne   Not Going Away                            Sony Music Entertainment   SR0000628282
3500   Ozzy Osbourne   Now You See It (Now You Don't)            Sony Music Entertainment   SR0000053824
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 51 of 101 PageID# 3753


3501   Ozzy Osbourne                  Over The Mountain              Sony Music Entertainment   SR0000034167
3502   Ozzy Osbourne                  Perry Mason                    Sony Music Entertainment   SR0000171292
3503   Ozzy Osbourne                  Rock 'n' Roll Rebel            Sony Music Entertainment   SR0000053824
3504   Ozzy Osbourne                  Shot In The Dark               Sony Music Entertainment   SR0000076545
3505   Ozzy Osbourne                  Slow Down                      Sony Music Entertainment   SR0000053824
3506   Ozzy Osbourne                  So Tired                       Sony Music Entertainment   SR0000053824
3507   Ozzy Osbourne                  Spiders                        Sony Music Entertainment   SR0000054446
3508   Ozzy Osbourne                  Thunder Underground            Sony Music Entertainment   SR0000171292
3509   Ozzy Osbourne                  Time After Time                Sony Music Entertainment   SR0000135019
3510   Ozzy Osbourne                  Waiting for Darkness           Sony Music Entertainment   SR0000053824
3511   Ozzy Osbourne                  You're No Different            Sony Music Entertainment   SR0000053824
3512   P!nk                           Are We All We Are (Explicit)   Sony Music Entertainment   SR0000709056
3513   P!nk                           Beam Me Up                     Sony Music Entertainment   SR0000709056
3514   P!nk                           Chaos & Piss (Explicit)        Sony Music Entertainment   SR0000709377
3515   P!nk                           F**kin' Perfect                Sony Music Entertainment   SR0000671699
3516   P!nk                           Here Comes The Weekend         Sony Music Entertainment   SR0000709056
3517   P!nk                           How Come You're Not Here       Sony Music Entertainment   SR0000709056
3518   P!nk                           Just Give Me A Reason          Sony Music Entertainment   SR0000709056
3519   P!nk                           Push You Away                  Sony Music Entertainment   SR0000644873
3520   P!nk                           Raise Your Glass               Sony Music Entertainment   SR0000671699
3521   P!nk                           Slut Like You                  Sony Music Entertainment   SR0000709056
3522   P!nk                           So What                        Sony Music Entertainment   SR0000719121
3523   P!nk                           The Great Escape               Sony Music Entertainment   SR0000709056
3524   P!nk                           The Truth About Love           Sony Music Entertainment   SR0000709056
3525   P!nk                           Timebomb (Explicit)            Sony Music Entertainment   SR0000709377
3526   P!nk                           True Love (Explicit)           Sony Music Entertainment   SR0000709056
3527   P!nk                           Try                            Sony Music Entertainment   SR0000709056
3528   P!nk                           Walk of Shame                  Sony Music Entertainment   SR0000709056
3529   P!nk                           Walk of Shame (Explicit)       Sony Music Entertainment   SR0000709056
3530   P!nk                           Where Did The Beat Go?         Sony Music Entertainment   SR0000709056
3531   P!nk Featuring William Orbit   Feel Good Time                 Sony Music Entertainment   PA0001242238
3532   Passion Pit                    Little Secrets                 Sony Music Entertainment   PA0001678112
3533   Passion Pit                    To Kingdom Come                Sony Music Entertainment   PA0001683346
3534   Pearl Jam                      1/2 Full                       Sony Music Entertainment   SR0000324204
3535   Pearl Jam                      All or None                    Sony Music Entertainment   SR0000324204
3536   Pearl Jam                      Arc                            Sony Music Entertainment   SR0000324204
3537   Pearl Jam                      Army Reserve                   Sony Music Entertainment   SR0000654748
3538   Pearl Jam                      Around The Bend                Sony Music Entertainment   SR0000230851
3539   Pearl Jam                      Aya Davanita                   Sony Music Entertainment   SR0000206558
3540   Pearl Jam                      Big Wave                       Sony Music Entertainment   SR0000654748
3541   Pearl Jam                      Blood (Remastered)             Sony Music Entertainment   SR0000207219
3542   Pearl Jam                      Brain Of J.                    Sony Music Entertainment   SR0000255869
3543   Pearl Jam                      Breakerfall                    Sony Music Entertainment   SR0000300972
3544   Pearl Jam                      Bu$hleaguer                    Sony Music Entertainment   SR0000324204
3545   Pearl Jam                      Bugs                           Sony Music Entertainment   SR0000206558
3546   Pearl Jam                      Can't Keep                     Sony Music Entertainment   SR0000324204
3547   Pearl Jam                      Come Back                      Sony Music Entertainment   SR0000654748
3548   Pearl Jam                      Cropduster                     Sony Music Entertainment   SR0000324204
3549   Pearl Jam                      Deep                           Sony Music Entertainment   SR0000137787
3550   Pearl Jam                      Evacuation                     Sony Music Entertainment   SR0000300972
3551   Pearl Jam                      Faithful                       Sony Music Entertainment   SR0000255869
3552   Pearl Jam                      Garden                         Sony Music Entertainment   SR0000137787
3553   Pearl Jam                      Get Right                      Sony Music Entertainment   SR0000324204
3554   Pearl Jam                      Ghost                          Sony Music Entertainment   SR0000324204
3555   Pearl Jam                      Glorified G                    Sony Music Entertainment   SR0000207219
3556   Pearl Jam                      Gods' Dice                     Sony Music Entertainment   SR0000300972
3557   Pearl Jam                      Gone                           Sony Music Entertainment   SR0000654748
3558   Pearl Jam                      Green Disease                  Sony Music Entertainment   SR0000324204
3559   Pearl Jam                      Grievance                      Sony Music Entertainment   SR0000300972
3560   Pearl Jam                      Habit                          Sony Music Entertainment   SR0000230851
3561   Pearl Jam                      Help Help                      Sony Music Entertainment   SR0000324204
3562   Pearl Jam                      I'm Open                       Sony Music Entertainment   SR0000230851
3563   Pearl Jam                      In My Tree                     Sony Music Entertainment   SR0000230851
3564   Pearl Jam                      Indifference (Remastered)      Sony Music Entertainment   SR0000207219
3565   Pearl Jam                      Inside Job                     Sony Music Entertainment   SR0000654748
3566   Pearl Jam                      Insignificance                 Sony Music Entertainment   SR0000300972
3567   Pearl Jam                      Last Exit                      Sony Music Entertainment   SR0000206558
3568   Pearl Jam                      Leash                          Sony Music Entertainment   SR0000207219
3569   Pearl Jam                      Life Wasted                    Sony Music Entertainment   SR0000654748
3570   Pearl Jam                      Love Boat Captain              Sony Music Entertainment   SR0000324204
3571   Pearl Jam                      Low Light                      Sony Music Entertainment   SR0000255869
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 52 of 101 PageID# 3754


3572   Pearl Jam                                 Lukin                             Sony Music Entertainment   SR0000230851
3573   Pearl Jam                                 Mankind                           Sony Music Entertainment   SR0000230851
3574   Pearl Jam                                 Marker In The Sand                Sony Music Entertainment   SR0000654748
3575   Pearl Jam                                 MFC                               Sony Music Entertainment   SR0000255869
3576   Pearl Jam                                 No Way                            Sony Music Entertainment   SR0000255869
3577   Pearl Jam                                 Oceans                            Sony Music Entertainment   SR0000137787
3578   Pearl Jam                                 Of The Girl                       Sony Music Entertainment   SR0000300972
3579   Pearl Jam                                 Parachutes                        Sony Music Entertainment   SR0000654748
3580   Pearl Jam                                 Parting Ways                      Sony Music Entertainment   SR0000300972
3581   Pearl Jam                                 Pilate                            Sony Music Entertainment   SR0000255869
3582   Pearl Jam                                 Porch                             Sony Music Entertainment   SR0000137787
3583   Pearl Jam                                 Present Tense                     Sony Music Entertainment   SR0000230851
3584   Pearl Jam                                 Pry, To                           Sony Music Entertainment   SR0000206558
3585   Pearl Jam                                 Push Me, Pull Me                  Sony Music Entertainment   SR0000255869
3586   Pearl Jam                                 Rats (Remastered)                 Sony Music Entertainment   SR0000207219
3587   Pearl Jam                                 Red Bar                           Sony Music Entertainment   SR0000255869
3588   Pearl Jam                                 Red Mosquito                      Sony Music Entertainment   SR0000230851
3589   Pearl Jam                                 Release                           Sony Music Entertainment   SR0000137787
3590   Pearl Jam                                 Rival                             Sony Music Entertainment   SR0000300972
3591   Pearl Jam                                 Satan's Bed                       Sony Music Entertainment   SR0000206558
3592   Pearl Jam                                 Save You                          Sony Music Entertainment   SR0000324204
3593   Pearl Jam                                 Sleight Of Hand                   Sony Music Entertainment   SR0000300972
3594   Pearl Jam                                 Smile                             Sony Music Entertainment   SR0000230851
3595   Pearl Jam                                 Sometimes                         Sony Music Entertainment   SR0000230851
3596   Pearl Jam                                 Soon Forget                       Sony Music Entertainment   SR0000300972
3597   Pearl Jam                                 Stupidmop                         Sony Music Entertainment   SR0000206558
3598   Pearl Jam                                 Thin Air                          Sony Music Entertainment   SR0000300972
3599   Pearl Jam                                 Thumbing My Way                   Sony Music Entertainment   SR0000324204
3600   Pearl Jam                                 Tremor Christ                     Sony Music Entertainment   SR0000206558
3601   Pearl Jam                                 Unemployable                      Sony Music Entertainment   SR0000654748
3602   Pearl Jam                                 W.M.A. (Remastered)               Sony Music Entertainment   SR0000207219
3603   Pearl Jam                                 Wash                              Sony Music Entertainment   SR0000363498
3604   Pearl Jam                                 Wasted Reprise                    Sony Music Entertainment   SR0000654748
3605   Pearl Jam                                 Whipping                          Sony Music Entertainment   SR0000206558
3606   Pearl Jam                                 Why Go                            Sony Music Entertainment   SR0000137787
3607   Pearl Jam                                 World Wide Suicide                Sony Music Entertainment   SR0000654748
3608   Pharrell Williams Duet with Miley Cyrus   Come Get It Bae                   Sony Music Entertainment   SR0000756467
3609   Pitbull                                   Call Of The Wild                  Sony Music Entertainment   SR0000641804
3610   Pitbull                                   Can't Stop Me Now                 Sony Music Entertainment   SR0000641804
3611   Pitbull                                   Don't Stop The Party              Sony Music Entertainment   SR0000714736
3612   Pitbull                                   Dope Ball (Interlude)             Sony Music Entertainment   SR0000641804
3613   Pitbull                                   Drinks for You (Ladies Anthem)    Sony Music Entertainment   SR0000714643
3614   Pitbull                                   Echa Pa'lla (Manos Pa'rriba)      Sony Music Entertainment   SR0000714643
3615   Pitbull                                   Get It Started                    Sony Music Entertainment   SR0000714740
3616   Pitbull                                   Girls                             Sony Music Entertainment   SR0000641804
3617   Pitbull                                   Give Me Everything                Sony Music Entertainment   SR0000681904
3618   Pitbull                                   Give Them What They Ask For       Sony Music Entertainment   SR0000641804
3619   Pitbull                                   Hotel Room Service                Sony Music Entertainment   SR0000641804
3620   Pitbull                                   I Know You Want Me (Calle Ocho)   Sony Music Entertainment   SR0000641804
3621   Pitbull                                   I'm Off That                      Sony Music Entertainment   SR0000714643
3622   Pitbull                                   Juice Box                         Sony Music Entertainment   SR0000641804
3623   Pitbull                                   Outta Nowhere (Explicit)          Sony Music Entertainment   SR0000714643
3624   Pitbull                                   Pause                             Sony Music Entertainment   SR0000681904
3625   Pitbull                                   Something For The DJs             Sony Music Entertainment   SR0000681904
3626   Pitbull                                   Tchu Tchu Tcha                    Sony Music Entertainment   SR0000714643
3627   Pitbull feat. Afrojack & Havana Brown     Last Night                        Sony Music Entertainment   SR0000714643
3628   Pitbull feat. Akon & David Rush           Everybody Fucks (Explicit)        Sony Music Entertainment   SR0000714643
3629   Pitbull feat. Chris Brown                 Hope We Meet Again                Sony Music Entertainment   SR0000714643
3630   Pitbull feat. Christina Aguilera          Feel This Moment                  Sony Music Entertainment   SR0000714643
3631   Pitbull feat. Danny Mercer                Outta Nowhere                     Sony Music Entertainment   SR0000714643
3632   Pitbull feat. Enrique Iglesias            Tchu Tchu Tcha                    Sony Music Entertainment   SR0000714643
3633   Pitbull feat. Ke$ha                       Timber                            Sony Music Entertainment   SR0000737322
3634   Pitbull Feat. Lil Jon;Shawty Lo           Krazy                             Sony Music Entertainment   SR0000641804
3635   Pitbull feat. Sensato                     Global Warming                    Sony Music Entertainment   SR0000714643
3636   Pitbull feat. The Wanted & Afrojack       Have Some Fun                     Sony Music Entertainment   SR0000714643
3637   Pitbull feat. Usher & Afrojack            Party Ain't Over                  Sony Music Entertainment   SR0000714643
3638   Pitbull feat. Vein                        11:59 (Explicit)                  Sony Music Entertainment   SR0000714643
3639   Pitbull featuring Akon                    Shut It Down                      Sony Music Entertainment   SR0000641804
3640   Pitbull Featuring Akon & DJ Frank E       Mr. Right Now                     Sony Music Entertainment   SR0000683282
3641   Pitbull featuring Avery Storm             Triumph                           Sony Music Entertainment   SR0000641804
3642   Pitbull featuring B.O.B.                  Across The World                  Sony Music Entertainment   SR0000641804
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 53 of 101 PageID# 3755


3643 Pitbull Featuring Chris Brown               International Love                      Sony Music Entertainment   SR0000681904
3644 Pitbull Featuring Enrique Iglesias          Come N Go                               Sony Music Entertainment   SR0000681904
3645 Pitbull Featuring Jamie Foxx                Where Do We Go                          Sony Music Entertainment   SR0000681904
     Pitbull Featuring Kelly Rowland & Jamie
3646 Drastik                                     Castle Made Of Sand                     Sony Music Entertainment   SR0000681904
3647 Pitbull featuring Nayer & Bass III Euro     Full Of S**t                            Sony Music Entertainment   SR0000641804
3648 Pitbull Featuring Nelly                     My Kinda Girl                           Sony Music Entertainment   SR0000683282
3649 Pitbull Featuring Nelly                     My Kinda Girl (Explicit)                Sony Music Entertainment   SR0000683282
     Pitbull Featuring Red Foo, Vein & David
3650 Rush                                        Took My Love                            Sony Music Entertainment   SR0000641804
3651 Pitbull featuring Slim                      Daddy's Little Girl                     Sony Music Entertainment   SR0000641804
3652 Pitbull featuring T-Pain                    Hey Baby (Drop It To The Floor)         Sony Music Entertainment   SR0000681904
3653 Pitbull Featuring T-Pain & Sean Paul        Shake Senora                            Sony Music Entertainment   SR0000681904
     Pitbull Featuring T-Pain, Sean Paul &
3654 Ludacris                                    Shake Senora Remix                      Sony Music Entertainment   SR0000683282
3655 Pitbull Featuring Vein                      Mr. Worldwide (Intro)                   Sony Music Entertainment   SR0000681904
3656 Pitbull vs. Nicola Fasano                   Oye Baby                                Sony Music Entertainment   SR0000683282
3657 R. Kelly                                    Cookie                                  Sony Music Entertainment   SR0000737848
3658 R. Kelly                                    Every Position                          Sony Music Entertainment   SR0000737848
3659 R. Kelly                                    Genius                                  Sony Music Entertainment   SR0000737850
3660 R. Kelly                                    Marry the P***y                         Sony Music Entertainment   SR0000737848
3661 R. Kelly                                    Marry The P***y (Explicit)              Sony Music Entertainment   SR0000737848
3662 R. Kelly                                    Physical                                Sony Music Entertainment   SR0000737848
3663 R. Kelly                                    Prelude                                 Sony Music Entertainment   SR0000737848
3664 R. Kelly                                    Prelude (Explicit)                      Sony Music Entertainment   SR0000737848
3665 R. Kelly                                    Throw This Money On You                 Sony Music Entertainment   SR0000737848
3666 R. Kelly                                    Throw This Money On You (Explicit)      Sony Music Entertainment   SR0000737848
3667 R. Kelly                                    You Deserve Better                      Sony Music Entertainment   SR0000737848
3668 R. Kelly & Usher                            Same Girl                               Sony Music Entertainment   SR0000726953
3669 R. Kelly feat. 2 Chainz                     My Story                                Sony Music Entertainment   SR0000737848
3670 R. Kelly feat. 2 Chainz                     My Story (Explicit)                     Sony Music Entertainment   SR0000737848
3671 R. Kelly feat. Future                       Tear It Up                              Sony Music Entertainment   SR0000737848
3672 R. Kelly feat. Future                       Tear It Up (Explicit)                   Sony Music Entertainment   SR0000737848
3673 R. Kelly feat. Kelly Rowland                All The Way (Explicit)                  Sony Music Entertainment   SR0000737848
3674 R. Kelly feat. Ludacris                     Legs Shakin'                            Sony Music Entertainment   SR0000737848
3675 R. Kelly feat. Migos & Juicy J              Show Ya P***y                           Sony Music Entertainment   SR0000737848
3676 Raphael Saadiq                              100 Yard Dash                           Sony Music Entertainment   SR0000619872
3677 Raphael Saadiq                              Calling                                 Sony Music Entertainment   SR0000619872
3678 Raphael Saadiq                              Day Dreams                              Sony Music Entertainment   SR0000677734
3679 Raphael Saadiq                              Go To Hell                              Sony Music Entertainment   SR0000677734
3680 Raphael Saadiq                              Good Man                                Sony Music Entertainment   SR0000677734
3681 Raphael Saadiq                              Heart Attack                            Sony Music Entertainment   SR0000677734
3682 Raphael Saadiq                              Keep Marchin'                           Sony Music Entertainment   SR0000619872
3683 Raphael Saadiq                              Let's Take a Walk                       Sony Music Entertainment   SR0000619872
3684 Raphael Saadiq                              Love That Girl                          Sony Music Entertainment   SR0000619872
3685 Raphael Saadiq                              Movin' Down the Line                    Sony Music Entertainment   SR0000677734
3686 Raphael Saadiq                              Oh Girl                                 Sony Music Entertainment   SR0000619872
3687 Raphael Saadiq                              Over You                                Sony Music Entertainment   SR0000677734
3688 Raphael Saadiq                              Radio                                   Sony Music Entertainment   SR0000677734
3689 Raphael Saadiq                              Sometimes                               Sony Music Entertainment   SR0000619872
3690 Raphael Saadiq                              Staying In Love                         Sony Music Entertainment   SR0000619872
3691 Raphael Saadiq                              Stone Rollin                            Sony Music Entertainment   SR0000677734
3692 Raphael Saadiq                              Sure Hope You Mean It                   Sony Music Entertainment   SR0000619872
3693 Raphael Saadiq                              The Answer                              Sony Music Entertainment   SR0000677734
3694 Raphael Saadiq feat. Joss Stone             Just One Kiss                           Sony Music Entertainment   SR0000619872

       Raphael Saadiq feat. The Infamous
3695   Young Spodie and the Rebirth Brass Band   Big Easy                                Sony Music Entertainment   SR0000619872
3696   Raphael Saadiq feat. Yukimi Nakano        Just Don't                              Sony Music Entertainment   SR0000677734
3697   Ray Charles                               Crazy Old Soldier                       Sony Music Entertainment   SR0000058443
3698   Sade                                      Bulletproof Soul                        Sony Music Entertainment   SR0000183731
3699   Santana                                   All I Ever Wanted                       Sony Music Entertainment   SR0000013645
3700   Santana                                   Aqua Marine                             Sony Music Entertainment   SR0000013645
3701   Santana                                   Blues for Salvador                      Sony Music Entertainment   SR0000086429
3702   Santana                                   Brightest Star                          Sony Music Entertainment   SR0000028839
3703   Santana                                   Carnaval                                Sony Music Entertainment   N40322
3704   Santana                                   Dance Sister Dance (Baila Mi Hermana)   Sony Music Entertainment   N33113
3705   Santana                                   Europa (Earth's Cry Heaven's Smile)     Sony Music Entertainment   N33113
3706   Santana                                   Flor D'Luna (Moonflower)                Sony Music Entertainment   RE0000927177
3707   Santana                                   Full Moon                               Sony Music Entertainment   SR0000118423
3708   Santana                                   Gypsy Woman                             Sony Music Entertainment   SR0000118423
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 54 of 101 PageID# 3756


3709   Santana                           Hannibal                                 Sony Music Entertainment   SR0000086429
3710   Santana                           Hold On                                  Sony Music Entertainment   SR0000039658
3711   Santana                           How Long                                 Sony Music Entertainment   SR0000065770
3712   Santana                           I Love You Much Too Much                 Sony Music Entertainment   SR0000028774
3713   Santana                           I'll Be Waiting                          Sony Music Entertainment   N40322
                                                                                                             N3383
3714   Santana                           La Fuente del Ritmo                      Sony Music Entertainment   N5328
3715   Santana                           Let the Children Play                    Sony Music Entertainment   N40322
3716   Santana                           Mirage                                   Sony Music Entertainment   RE0000872000
3717   Santana                           Nowhere to Run                           Sony Music Entertainment   SR0000039763
3718   Santana                           ONE CHAIN (DON'T MAKE NO PRISON)         Sony Music Entertainment   SR0000004781
3719   Santana                           REVELATIONS                              Sony Music Entertainment   N40322
3720   Santana                           Say It Again                             Sony Music Entertainment   PA0000254926
3721   Santana                           The Sensitive Kind                       Sony Music Entertainment   SR0000028774
3722   Santana                           Well All Right                           Sony Music Entertainment   SR0000004781
3723   Santana                           Winning                                  Sony Music Entertainment   SR0000028839
3724   Santana                           You Know That I Love You                 Sony Music Entertainment   SR0000013645
3725   Sara Bareilles                    1000 Times                               Sony Music Entertainment   SR0000727195
3726   Sara Bareilles                    Brave                                    Sony Music Entertainment   SR0000727192
3727   Sara Bareilles                    Cassiopeia                               Sony Music Entertainment   SR0000727195
3728   Sara Bareilles                    Chasing The Sun                          Sony Music Entertainment   SR0000727195
3729   Sara Bareilles                    December                                 Sony Music Entertainment   SR0000727195
3730   Sara Bareilles                    Eden                                     Sony Music Entertainment   SR0000727195
3731   Sara Bareilles                    Hercules                                 Sony Music Entertainment   SR0000727195
3732   Sara Bareilles                    I Choose You                             Sony Music Entertainment   SR0000727195
3733   Sara Bareilles                    Islands                                  Sony Music Entertainment   SR0000727195
3734   Sara Bareilles                    Little Black Dress                       Sony Music Entertainment   SR0000727195
3735   Sara Bareilles                    Manhattan                                Sony Music Entertainment   SR0000727193
3736   Sara Bareilles                    Satellite Call                           Sony Music Entertainment   SR0000727195
3737   Sarah McLachlan                   Don't Give Up On Us                      Sony Music Entertainment   SR0000661978
3738   Sarah McLachlan                   U Want Me 2                              Sony Music Entertainment   SR0000661978
3739   Savage Garden                     A Thousand Words                         Sony Music Entertainment   SR0000299097
3740   Savage Garden                     Affirmation                              Sony Music Entertainment   SR0000276120
3741   Savage Garden                     Carry On Dancing                         Sony Music Entertainment   SR0000299097
3742   Savage Garden                     Crash And Burn                           Sony Music Entertainment   SR0000276120
3743   Savage Garden                     Hold Me                                  Sony Music Entertainment   SR0000276120
3744   Savage Garden                     Promises                                 Sony Music Entertainment   SR0000299097
3745   Savage Garden                     Tears Of Pearls                          Sony Music Entertainment   SR0000299097
3746   Savage Garden                     The Animal Song                          Sony Music Entertainment   SR0000276120
3747   Savage Garden                     Universe                                 Sony Music Entertainment   SR0000299097
3748   Savage Garden                     Violet                                   Sony Music Entertainment   SR0000299097
3749   Sean Kingston and Justin Bieber   Eenie Meenie                             Sony Music Entertainment   SR0000730824
3750   Shakira                           Años Luz                                 Sony Music Entertainment   SR0000644417
3751   Shakira                           Devoción                                 Sony Music Entertainment   SR0000669191
3752   Shakira                           Did It Again                             Sony Music Entertainment   SR0000644417
3753   Shakira                           Gitana                                   Sony Music Entertainment   SR0000644417
3754   Shakira                           Give It Up To Me                         Sony Music Entertainment   SR0000644417
3755   Shakira                           Good Stuff                               Sony Music Entertainment   SR0000644417
3756   Shakira                           Gordita (Featuring Residente Calle 13)   Sony Music Entertainment   SR0000669191
3757   Shakira                           Lo Hecho Está Hecho                      Sony Music Entertainment   SR0000644417
3758   Shakira                           Lo Que Más                               Sony Music Entertainment   SR0000669191
3759   Shakira                           Loba                                     Sony Music Entertainment   SR0000644417
3760   Shakira                           Loca (Featuring Dizzee Rascal)           Sony Music Entertainment   SR0000669191
3761   Shakira                           Loca (Featuring El Cata)                 Sony Music Entertainment   SR0000669191
3762   Shakira                           Long Time                                Sony Music Entertainment   SR0000644417
3763   Shakira                           Men in This Town                         Sony Music Entertainment   SR0000644417
3764   Shakira                           Mon Amour                                Sony Music Entertainment   SR0000644417
3765   Shakira                           She Wolf                                 Sony Music Entertainment   SR0000644417
3766   Shakira                           Waka Waka (This Time For Africa)         Sony Music Entertainment   SR0000669191
3767   Shakira                           Why Wait                                 Sony Music Entertainment   SR0000644417
3768   Shakira Feat. Pitbull             Rabiosa                                  Sony Music Entertainment   SR0000669191
3769   Shakira feat. Wyclef Jean         Spy                                      Sony Music Entertainment   SR0000644417
3770   Sia                               Be Good To Me                            Sony Music Entertainment   SR0000655573
3771   Sia                               Big Girl Little Girl                     Sony Music Entertainment   SR0000655573
3772   Sia                               Chandelier                               Sony Music Entertainment   SR0000756331
3773   Sia                               Cloud                                    Sony Music Entertainment   SR0000655573
3774   Sia                               Hurting Me Now                           Sony Music Entertainment   SR0000655573
3775   Sia                               I'm in Here                              Sony Music Entertainment   SR0000655573
3776   Sia                               Never Gonna Leave Me                     Sony Music Entertainment   SR0000655573
3777   Sia                               Oh Father                                Sony Music Entertainment   SR0000655573
3778   Sia                               Stop Trying                              Sony Music Entertainment   SR0000655573
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 55 of 101 PageID# 3757


3779   Sia                                   The Co-Dependent                                   Sony Music Entertainment   SR0000655573
3780   Social Distortion                     Ball And Chain                                     Sony Music Entertainment   SR0000115085
3781   Social Distortion                     Ring Of Fire                                       Sony Music Entertainment   SR0000115085
3782   Social Distortion                     Story Of My Life                                   Sony Music Entertainment   SR0000115085
3783   Stevie Ray Vaughan & Double Trouble   Boot Hill                                          Sony Music Entertainment   SR0000138313
3784   Stevie Ray Vaughan & Double Trouble   Chitlins Con Carne                                 Sony Music Entertainment   SR0000138313
3785   Stevie Ray Vaughan & Double Trouble   Close to You                                       Sony Music Entertainment   SR0000138313
3786   Stevie Ray Vaughan & Double Trouble   Empty Arms                                         Sony Music Entertainment   SR0000138313
3787   Stevie Ray Vaughan & Double Trouble   Life By The Drop                                   Sony Music Entertainment   SR0000138313
3788   Stevie Ray Vaughan & Double Trouble   Little Wing                                        Sony Music Entertainment   SR0000138313
3789   Stevie Ray Vaughan & Double Trouble   May I Have a Talk with You                         Sony Music Entertainment   SR0000138313
3790   Stevie Ray Vaughan & Double Trouble   So Excited                                         Sony Music Entertainment   SR0000138313
3791   Stevie Ray Vaughan & Double Trouble   The Sky Is Crying                                  Sony Music Entertainment   SR0000138313
3792   Stevie Ray Vaughan & Double Trouble   Wham                                               Sony Music Entertainment   SR0000138313
3793   Suicide Silence                       Bludgeoned to Death                                Sony Music Entertainment   SR0000623967
3794   Suicide Silence                       Cancerous Skies                                    Sony Music Entertainment   SR0000697040
3795   Suicide Silence                       Cross-Eyed Catastrophe                             Sony Music Entertainment   SR0000697040
3796   Suicide Silence                       Destruction of a Statue (Bonus Track)              Sony Music Entertainment   SR0000623967
3797   Suicide Silence                       Disengage                                          Sony Music Entertainment   SR0000643826
3798   Suicide Silence                       Eyes Sewn Shut                                     Sony Music Entertainment   SR0000623967
3799   Suicide Silence                       Fuck Everything                                    Sony Music Entertainment   SR0000697040
3800   Suicide Silence                       Genocide                                           Sony Music Entertainment   SR0000643826
3801   Suicide Silence                       Girl of Glass                                      Sony Music Entertainment   SR0000623967
3802   Suicide Silence                       Green Monster                                      Sony Music Entertainment   SR0000623967
3803   Suicide Silence                       Hands of a Killer                                  Sony Music Entertainment   SR0000623967
3804   Suicide Silence                       Human Violence                                     Sony Music Entertainment   SR0000697040
3805   Suicide Silence                       In a Photograph                                    Sony Music Entertainment   SR0000623967
3806   Suicide Silence                       March To The Black Crown                           Sony Music Entertainment   SR0000697040
3807   Suicide Silence                       No Pity For a Coward                               Sony Music Entertainment   SR0000623967
3808   Suicide Silence                       No Time To Bleed                                   Sony Music Entertainment   SR0000643826
3809   Suicide Silence                       O.C.D.                                             Sony Music Entertainment   SR0000697040
3810   Suicide Silence                       Slaves to Substance                                Sony Music Entertainment   SR0000697040
3811   Suicide Silence                       Smashed                                            Sony Music Entertainment   SR0000697040
3812   Suicide Silence                       The Disease                                        Sony Music Entertainment   SR0000623967
3813   Suicide Silence                       The Fallen                                         Sony Music Entertainment   SR0000623967
3814   Suicide Silence                       The Only Thing That Sets Us Apart                  Sony Music Entertainment   SR0000697040
3815   Suicide Silence                       The Price of Beauty                                Sony Music Entertainment   SR0000623967
3816   Suicide Silence                       Unanswered                                         Sony Music Entertainment   SR0000623967
3817   Suicide Silence                       Witness the Addiction                              Sony Music Entertainment   SR0000697040
3818   Suicide Silence                       You Only Live Once                                 Sony Music Entertainment   SR0000697040
3819   Switchfoot                            Adding To The Noise                                Sony Music Entertainment   SR0000347967
3820   Switchfoot                            Ammunition                                         Sony Music Entertainment   SR0000347967
3821   Switchfoot                            Gone                                               Sony Music Entertainment   SR0000347967
3822   Switchfoot                            Meant To Live                                      Sony Music Entertainment   SR0000347967
3823   Switchfoot                            More Than Fine                                     Sony Music Entertainment   SR0000347967
3824   Switchfoot                            On Fire                                            Sony Music Entertainment   SR0000347967
3825   Switchfoot                            Redemption                                         Sony Music Entertainment   SR0000347967
3826   Switchfoot                            The Beautiful Letdown                              Sony Music Entertainment   SR0000347967
3827   Switchfoot                            Twenty-four                                        Sony Music Entertainment   SR0000347967
3828   System Of A Down                      Attack                                             Sony Music Entertainment   SR0000388170
3829   System Of A Down                      B.Y.O.B.                                           Sony Music Entertainment   SR0000718994
3830   System Of A Down                      Cigaro                                             Sony Music Entertainment   SR0000372792
3831   System of a Down                      Dreaming                                           Sony Music Entertainment   SR0000388170
3832   System Of A Down                      Holy Mountains                                     Sony Music Entertainment   SR0000388170
3833   System Of A Down                      Hypnotize                                          Sony Music Entertainment   SR0000748788
3834   System of a Down                      Kill Rock 'n Roll                                  Sony Music Entertainment   SR0000388170
3835   System Of A Down                      Lonely Day                                         Sony Music Entertainment   SR0000388170
3836   System of a Down                      Lost In Hollywood                                  Sony Music Entertainment   SR0000372792
3837   System Of A Down                      Old School Hollywood                               Sony Music Entertainment   SR0000372792
3838   System Of A Down                      Question!                                          Sony Music Entertainment   SR0000372792
3839   System Of A Down                      Radio/Video                                        Sony Music Entertainment   SR0000372792
3840   System Of A Down                      Revenga                                            Sony Music Entertainment   SR0000372792
3841   System Of A Down                      Sad Statue                                         Sony Music Entertainment   SR0000372792
3842   System Of A Down                      She's Like Heroin                                  Sony Music Entertainment   SR0000388170
3843   System of a Down                      Soldier Side                                       Sony Music Entertainment   SR0000388170
3844   System Of A Down                      Soldier Side - Intro                               Sony Music Entertainment   SR0000372792
3845   System Of A Down                      Stealing Society                                   Sony Music Entertainment   SR0000388170
3846   System Of A Down                      Tentative                                          Sony Music Entertainment   SR0000388170
3847   System Of A Down                      This Cocaine Makes Me Feel Like I'm On This Song   Sony Music Entertainment   SR0000372792
3848   System Of A Down                      U-Fig                                              Sony Music Entertainment   SR0000388170
3849   System Of A Down                      Vicinity Of Obscenity                              Sony Music Entertainment   SR0000388170
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 56 of 101 PageID# 3758


3850   System Of A Down                      Violent Pornography                       Sony Music Entertainment   SR0000372792
3851   T-Pain feat. B.o.B                    Up Down (Do This All Day)                 Sony Music Entertainment   SR0000766922
3852   Teddy Pendergrass                     All I Need Is You                         Sony Music Entertainment   SR0000012942
3853   Teddy Pendergrass                     And If I Had                              Sony Music Entertainment   RE0000926587
3854   Teddy Pendergrass                     Be Sure                                   Sony Music Entertainment   RE0000926587
3855   Teddy Pendergrass                     Cold, Cold World                          Sony Music Entertainment   SR0000002510
3856   Teddy Pendergrass                     Do Me                                     Sony Music Entertainment   SR0000012942
3857   Teddy Pendergrass                     Easy, Easy, Got To Take It Easy           Sony Music Entertainment   RE0000926587
3858   Teddy Pendergrass                     Get Up, Get Down, Get Funky, Get Loose    Sony Music Entertainment   SR0000002555
3859   Teddy Pendergrass                     Girl You Know                             Sony Music Entertainment   SR0000019849
3860   Teddy Pendergrass                     I Just Called to Say                      Sony Music Entertainment   SR0000019849
3861   Teddy Pendergrass                     I'll Never See Heaven Again               Sony Music Entertainment   SR0000012942
3862   Teddy Pendergrass                     If You Know Like I Know                   Sony Music Entertainment   SR0000009608
3863   Teddy Pendergrass                     Is It Still Good To Ya?                   Sony Music Entertainment   SR0000019849
3864   Teddy Pendergrass                     It Don't Hurt Now                         Sony Music Entertainment   SR0000002510
3865   Teddy Pendergrass                     Let Me Love You                           Sony Music Entertainment   SR0000019849
3866   Teddy Pendergrass                     Life Is A Circle                          Sony Music Entertainment   SR0000012942
3867   Teddy Pendergrass                     Life Is A Song Worth Singing              Sony Music Entertainment   SR0000002510
3868   Teddy Pendergrass                     Set Me Free                               Sony Music Entertainment   SR0000012942
3869   Teddy Pendergrass                     Somebody Told Me                          Sony Music Entertainment   RE0000926587
3870   Teddy Pendergrass                     When Somebody Loves You Back              Sony Music Entertainment   SR0000002510
3871   Teddy Pendergrass                     You Can't Hide From Yourself              Sony Music Entertainment   RE0000926587
3872   Teddy Pendergrass & Stephanie Mills   Feel the Fire                             Sony Music Entertainment   SR0000019849
3873   Teddy Pendergrass & Stephanie Mills   Take Me In Your Arms Tonight              Sony Music Entertainment   SR0000019849
3874   Teena Marie                           Call Me (I Got Yo Number)                 Sony Music Entertainment   SR0000090900
3875   Teena Marie                           Cassanova Brown                           Sony Music Entertainment   SR0000050515
3876   Teena Marie                           Dear Lover                                Sony Music Entertainment   SR0000050515
3877   Teena Marie                           Here's Looking At You                     Sony Music Entertainment   SR0000134764
3878   Teena Marie                           If I Were a Bell                          Sony Music Entertainment   SR0000134764
3879   Teena Marie                           Lovergirl                                 Sony Music Entertainment   SR0000061732
3880   Teena Marie                           My Dear Mr. Gaye                          Sony Music Entertainment   SR0000062234
3881   Teena Marie                           Out On A Limb                             Sony Music Entertainment   SR0000062234
3882   Teena Marie                           Work It                                   Sony Music Entertainment   SR0000090900
3883   The Clash                             Bankrobber                                Sony Music Entertainment   SR0000030054
3884   The Clash                             Brand New Cadillac                        Sony Music Entertainment   SR0000016270
3885   The Clash                             Capital Radio One                         Sony Music Entertainment   SR0000030054
3886   The Clash                             Career Opportunities                      Sony Music Entertainment   SR0000293426
3887   The Clash                             Cheat                                     Sony Music Entertainment   SR0000030054
3888   The Clash                             Clampdown                                 Sony Music Entertainment   SR0000016270
3889   The Clash                             Complete Control                          Sony Music Entertainment   SR0000293426
3890   The Clash                             Death Or Glory                            Sony Music Entertainment   SR0000016270
3891   The Clash                             English Civil War                         Sony Music Entertainment   SR0000006482
3892   The Clash                             Four Horsemen                             Sony Music Entertainment   SR0000016270
3893   The Clash                             Ghetto Defendant                          Sony Music Entertainment   SR0000034959
3894   The Clash                             Groovy Times                              Sony Music Entertainment   SR0000013444
3895   The Clash                             Hateful                                   Sony Music Entertainment   SR0000016270
3896   The Clash                             I Fought The Law                          Sony Music Entertainment   SR0000013444
3897   The Clash                             I'm Not Down                              Sony Music Entertainment   SR0000016270
3898   The Clash                             Ivan Meets G.I. Joe                       Sony Music Entertainment   SR0000024334
3899   The Clash                             Jimmy Jazz                                Sony Music Entertainment   SR0000016270
3900   The Clash                             Julie's Been Working for the Drug Squad   Sony Music Entertainment   SR0000006482
3901   The Clash                             Koka Kola                                 Sony Music Entertainment   SR0000016270
3902   The Clash                             London Calling                            Sony Music Entertainment   SR0000016270
3903   The Clash                             Lost In The Supermarket                   Sony Music Entertainment   SR0000016270
3904   The Clash                             Lover's Rock                              Sony Music Entertainment   SR0000016270
3905   The Clash                             Police on my Back                         Sony Music Entertainment   SR0000024334
3906   The Clash                             Revolution Rock                           Sony Music Entertainment   SR0000016270
3907   The Clash                             Rock the Casbah                           Sony Music Entertainment   SR0000034959
3908   The Clash                             Rudie Can't Fail                          Sony Music Entertainment   SR0000016270
3909   The Clash                             Safe European Home                        Sony Music Entertainment   SR0000006482
3910   The Clash                             Should I Stay Or Should I Go              Sony Music Entertainment   SR0000034959
3911   The Clash                             Somebody Got Murdered                     Sony Music Entertainment   SR0000024334
3912   The Clash                             Spanish Bombs                             Sony Music Entertainment   SR0000016270
3913   The Clash                             Stay Free                                 Sony Music Entertainment   SR0000006482
3914   The Clash                             Straight to Hell                          Sony Music Entertainment   SR0000034959
3915   The Clash                             The Card Cheat                            Sony Music Entertainment   SR0000016270
3916   The Clash                             The Guns Of Brixton                       Sony Music Entertainment   SR0000016270
3917   The Clash                             The Right Profile                         Sony Music Entertainment   SR0000016270
3918   The Clash                             The Street Parade                         Sony Music Entertainment   SR0000024334
3919   The Clash                             This is England                           Sony Music Entertainment   SR0000070039
3920   The Clash                             This Is Radio Clash                       Sony Music Entertainment   SR0000033898
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 57 of 101 PageID# 3759


3921   The Clash                      Tommy Gun                         Sony Music Entertainment   SR0000006482
3922   The Clash                      Train In Vain                     Sony Music Entertainment   SR0000293426
3923   The Clash                      Wrong 'Em Boyo                    Sony Music Entertainment   SR0000016270
3924   The Fabulous Thunderbirds      Look at That, Look at That        Sony Music Entertainment   SR0000076616
3925   The Fabulous Thunderbirds      Two Time My Lovin                 Sony Music Entertainment   SR0000076616
3926   The Fabulous Thunderbirds      Why Get Up                        Sony Music Entertainment   SR0000076616
3927   The Fabulous Thunderbirds      Wrap It Up                        Sony Music Entertainment   SR0000076616
3928   The Fugees                     Cowboys                           Sony Music Entertainment   SR0000222005
3929   The Fugees                     Family Business                   Sony Music Entertainment   SR0000222005
3930   The Fugees                     Killing Me Softly With His Song   Sony Music Entertainment   SR0000222005
3931   The Fugees                     The Beast                         Sony Music Entertainment   SR0000222005
3932   The Neighbourhood              Sweater Weather                   Sony Music Entertainment   SR0000728982
3933   Three 6 Mafia                  Stay Fly                          Sony Music Entertainment   PA0001305910
3934   Three Days Grace               Animal I Have Become              Sony Music Entertainment   SR0000719115
3935   Three Days Grace               Bitter Taste                      Sony Music Entertainment   SR0000641798
3936   Three Days Grace               Break                             Sony Music Entertainment   SR0000641798
3937   Three Days Grace               Goin' Down                        Sony Music Entertainment   SR0000641798
3938   Three Days Grace               Last To Know                      Sony Music Entertainment   SR0000641798
3939   Three Days Grace               Life Starts Now                   Sony Music Entertainment   SR0000641798
3940   Three Days Grace               Lost In You                       Sony Music Entertainment   SR0000641798
3941   Three Days Grace               No More                           Sony Music Entertainment   SR0000641798
3942   Three Days Grace               Someone Who Cares                 Sony Music Entertainment   SR0000641798
3943   Three Days Grace               The Good Life                     Sony Music Entertainment   SR0000641798
3944   Three Days Grace               Without You                       Sony Music Entertainment   SR0000641798
3945   Three Days Grace               World So Cold                     Sony Music Entertainment   SR0000641798
3946   Tinashe feat. Schoolboy Q      2 On                              Sony Music Entertainment   SR0000763606
3947   Tony Bennett & Amy Winehouse   Body And Soul                     Sony Music Entertainment   SR0000701447
3948   Train                          50 Ways To Say Goodbye            Sony Music Entertainment   SR0000700152
3949   Train                          Drive By                          Sony Music Entertainment   SR0000700152
3950   Tyler Farr                     Ain't Even Drinkin'               Sony Music Entertainment   SR0000735228
3951   Tyler Farr                     Cowgirl                           Sony Music Entertainment   SR0000735228
3952   Tyler Farr                     Dirty                             Sony Music Entertainment   SR0000735228
3953   Tyler Farr                     Hello Goodbye                     Sony Music Entertainment   SR0000729158
3954   Tyler Farr                     Living With the Blues             Sony Music Entertainment   SR0000735228
3955   Tyler Farr                     Makes You Wanna Drink             Sony Music Entertainment   SR0000729124
3956   Tyler Farr                     Redneck Crazy                     Sony Music Entertainment   SR0000729105
3957   Tyler Farr                     Whiskey in My Water               Sony Music Entertainment   SR0000735228
3958   Tyler Farr                     Wish I Had a Boat                 Sony Music Entertainment   SR0000735228
3959   Tyler Farr feat. Colt Ford     Chicks, Trucks, and Beer          Sony Music Entertainment   SR0000735228
3960   Usher                          2nd Round                         Sony Music Entertainment   SR0000731104
3961   Usher                          Can't Stop Won't Stop             Sony Music Entertainment   SR0000731104
3962   Usher                          Climax                            Sony Music Entertainment   SR0000731104
3963   Usher                          Dive                              Sony Music Entertainment   SR0000731104
3964   Usher                          Euphoria                          Sony Music Entertainment   SR0000731104
3965   Usher                          Hey Daddy (Daddy's Home)          Sony Music Entertainment   SR0000652023
3966   Usher                          I Care For U                      Sony Music Entertainment   SR0000731104
3967   Usher                          I.F.U.                            Sony Music Entertainment   SR0000731104
3968   Usher                          Lemme See                         Sony Music Entertainment   SR0000731104
3969   Usher                          Lessons For The Lover             Sony Music Entertainment   SR0000731104
3970   Usher                          Love In This Club                 Sony Music Entertainment   SR0000742199
3971   Usher                          Love In This Club (Clean)         Sony Music Entertainment   SR0000742199
3972   Usher                          More                              Sony Music Entertainment   SR0000652023
3973   Usher                          Numb                              Sony Music Entertainment   SR0000731104
3974   Usher                          Papers                            Sony Music Entertainment   SR0000652023
3975   Usher                          Say The Words                     Sony Music Entertainment   SR0000731104
3976   Usher                          Show Me                           Sony Music Entertainment   SR0000731104
3977   Usher                          Sins Of My Father                 Sony Music Entertainment   SR0000731104
3978   Usher                          There Goes My Baby                Sony Music Entertainment   SR0000652023
3979   Usher                          What Happened To U                Sony Music Entertainment   SR0000731104
3980   Usher feat. Nicki Minaj        Lil Freak                         Sony Music Entertainment   SR0000652023
3981   Usher feat. T.I.               Guilty                            Sony Music Entertainment   SR0000652023
3982   Usher feat. will.i.am          OMG                               Sony Music Entertainment   PA0001700214
3983   Usher featuring A$AP Rocky     Hot Thing                         Sony Music Entertainment   SR0000731104
3984   Usher featuring Luke Steele    Looking 4 Myself                  Sony Music Entertainment   SR0000731104
3985   Walk The Moon                  Anna Sun                          Sony Music Entertainment   SR0000709118
3986   WALK THE MOON                  Next In Line                      Sony Music Entertainment   SR0000709118
3987   WALK THE MOON                  Tightrope                         Sony Music Entertainment   SR0000709118
3988   Warrant                        32 Pennies                        Sony Music Entertainment   SR0000103108
3989   Warrant                        Bed Of Roses                      Sony Music Entertainment   SR0000122785
3990   Warrant                        Big Talk                          Sony Music Entertainment   SR0000103108
3991   Warrant                        Cherry Pie                        Sony Music Entertainment   SR0000122785
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 58 of 101 PageID# 3760


3992   Warrant             D.R.F.S.R.                                                   Sony Music Entertainment   SR0000103108
3993   Warrant             Down Boys                                                    Sony Music Entertainment   SR0000103108
3994   Warrant             Heaven                                                       Sony Music Entertainment   SR0000103108
3995   Warrant             I Saw Red                                                    Sony Music Entertainment   SR0000122785
3996   Warrant             Mr. Rainmaker                                                Sony Music Entertainment   SR0000122785
3997   Warrant             Sometimes She Cries                                          Sony Music Entertainment   SR0000103108
3998   Warrant             Sure Feels Good to Me                                        Sony Music Entertainment   SR0000122785
3999   Warrant             The Hole In My Wall                                          Sony Music Entertainment   SR0000146976
4000   Warrant             Train, Train                                                 Sony Music Entertainment   SR0000122785
4001   Warrant             Uncle Tom's Cabin                                            Sony Music Entertainment   SR0000122785
4002   Weird Al Yankovic   (This Song's Just) Six Words Long                            Sony Music Entertainment   SR0000088931
4003   Weird Al Yankovic   Alimony                                                      Sony Music Entertainment   SR0000088931
4004   Weird Al Yankovic   Another One Rides The Bus                                    Sony Music Entertainment   SR0000046144

4005   Weird Al Yankovic   Attack Of The Radioactive Hamsters From A Planet Near Mars   Sony Music Entertainment   SR0000108100
4006   Weird Al Yankovic   Buckingham Blues                                             Sony Music Entertainment   SR0000046320
4007   Weird Al Yankovic   Buy Me A Condo                                               Sony Music Entertainment   SR0000054056
4008   Weird Al Yankovic   Cable TV                                                     Sony Music Entertainment   SR0000068020
4009   Weird Al Yankovic   Christmas At Ground Zero                                     Sony Music Entertainment   SR0000078099
4010   Weird Al Yankovic   Dare To Be Stupid                                            Sony Music Entertainment   SR0000068020
4011   Weird Al Yankovic   Dog Eat Dog                                                  Sony Music Entertainment   SR0000078099
4012   Weird Al Yankovic   Eat It                                                       Sony Music Entertainment   SR0000054439
4013   Weird Al Yankovic   Fat                                                          Sony Music Entertainment   SR0000088931
4014   Weird Al Yankovic   Fun Zone                                                     Sony Music Entertainment   SR0000108100
4015   Weird Al Yankovic   Gandhi II                                                    Sony Music Entertainment   SR0000108100
4016   Weird Al Yankovic   Generic Blues                                                Sony Music Entertainment   SR0000108100
4017   Weird Al Yankovic   George Of The Jungle                                         Sony Music Entertainment   SR0000068020
4018   Weird Al Yankovic   Girls Just Want To Have Lunch                                Sony Music Entertainment   SR0000068020
4019   Weird Al Yankovic   Good Enough For Now                                          Sony Music Entertainment   SR0000078099
4020   Weird Al Yankovic   Good Old Days                                                Sony Music Entertainment   SR0000088931
4021   Weird Al Yankovic   Gotta Boogie                                                 Sony Music Entertainment   SR0000046144
4022   Weird Al Yankovic   Happy Birthday                                               Sony Music Entertainment   SR0000046144
4023   Weird Al Yankovic   Here's Johnny                                                Sony Music Entertainment   SR0000078099
4024   Weird Al Yankovic   Hooked On Polkas                                             Sony Music Entertainment   SR0000068020
4025   Weird Al Yankovic   I Lost On Jeopardy                                           Sony Music Entertainment   SR0000054056
4026   Weird Al Yankovic   I Love Rocky Road                                            Sony Music Entertainment   SR0000046144
4027   Weird Al Yankovic   I Want A New Duck                                            Sony Music Entertainment   SR0000068020
4028   Weird Al Yankovic   I'll Be Mellow When I'm Dead                                 Sony Music Entertainment   SR0000046144
4029   Weird Al Yankovic   Isle Thing                                                   Sony Music Entertainment   SR0000108100
4030   Weird Al Yankovic   King Of Suede                                                Sony Music Entertainment   SR0000054056
4031   Weird Al Yankovic   Lasagna                                                      Sony Music Entertainment   SR0000088931
4032   Weird Al Yankovic   Like A Surgeon                                               Sony Music Entertainment   PA0000254936
4033   Weird Al Yankovic   Melanie                                                      Sony Music Entertainment   SR0000088931
4034   Weird Al Yankovic   Midnight Star                                                Sony Music Entertainment   SR0000054056
4035   Weird Al Yankovic   Money for Nothing/Beverly Hillbillies                        Sony Music Entertainment   SR0000108100
4036   Weird Al Yankovic   Mr. Frump In The Iron Lung                                   Sony Music Entertainment   SR0000046144
4037   Weird Al Yankovic   Mr. Popeil                                                   Sony Music Entertainment   SR0000054056
4038   Weird Al Yankovic   Nature Trail To Hell                                         Sony Music Entertainment   SR0000054056
4039   Weird Al Yankovic   One More Minute                                              Sony Music Entertainment   SR0000068020
4040   Weird Al Yankovic   One Of Those Days                                            Sony Music Entertainment   SR0000078099
4041   Weird Al Yankovic   Polka Party                                                  Sony Music Entertainment   SR0000078099
4042   Weird Al Yankovic   Polkas On 45                                                 Sony Music Entertainment   SR0000054056
4043   Weird Al Yankovic   Ricky                                                        Sony Music Entertainment   SR0000046320
4044   Weird Al Yankovic   She Drives Like Crazy                                        Sony Music Entertainment   SR0000108100
4045   Weird Al Yankovic   Spam                                                         Sony Music Entertainment   SR0000108100
4046   Weird Al Yankovic   Spatula City                                                 Sony Music Entertainment   SR0000108100
4047   Weird Al Yankovic   Stop Draggin' My Car Around                                  Sony Music Entertainment   SR0000046144
4048   Weird Al Yankovic   Such A Groovy Guy                                            Sony Music Entertainment   SR0000046144
4049   Weird Al Yankovic   That Boy Could Dance                                         Sony Music Entertainment   SR0000054439
4050   Weird Al Yankovic   The Biggest Ball Of Twine In Minnesota                       Sony Music Entertainment   SR0000108100
4051   Weird Al Yankovic   The Brady Bunch                                              Sony Music Entertainment   SR0000054056
4052   Weird Al Yankovic   The Check's In The Mail                                      Sony Music Entertainment   SR0000046144
4053   Weird Al Yankovic   The Hot Rocks Polka                                          Sony Music Entertainment   SR0000108100
4054   Weird Al Yankovic   Theme From Rocky XIII                                        Sony Music Entertainment   SR0000054056
4055   Weird Al Yankovic   This Is The Life                                             Sony Music Entertainment   SR0000068020
4056   Weird Al Yankovic   Toothless People                                             Sony Music Entertainment   SR0000078099
4057   Weird Al Yankovic   Twister                                                      Sony Music Entertainment   SR0000088931
4058   Weird Al Yankovic   Uhf                                                          Sony Music Entertainment   SR0000108100
4059   Weird Al Yankovic   Velvet Elvis                                                 Sony Music Entertainment   SR0000088931
4060   Weird Al Yankovic   Yoda                                                         Sony Music Entertainment   SR0000068020
4061   Weird Al Yankovic   You Make Me                                                  Sony Music Entertainment   SR0000088931
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 59 of 101 PageID# 3761


4062   Will Smith                       Just The Two Of Us                             Sony Music Entertainment         SR0000249123
4063   Willie Nelson                    Always On My Mind                              Sony Music Entertainment         SR0000034836
4064   Willie Nelson                    Angel Flying Too Close To The Ground           Sony Music Entertainment         SR0000033917
4065   Willie Nelson                    City Of New Orleans                            Sony Music Entertainment         SR0000055605
4066   Willie Nelson                    Forgiving You Was Easy                         Sony Music Entertainment         SR0000064588
4067   Willie Nelson                    Good Hearted Woman                             Sony Music Entertainment         SR0000004979
4068   Willie Nelson                    Graceland                                      Sony Music Entertainment         SR0000153066
4069   Willie Nelson                    Last Thing I Needed First Thing This Morning   Sony Music Entertainment         SR0000034842
4070   Willie Nelson                    My Heroes Have Always Been Cowboys             Sony Music Entertainment         SR0000015871
4071   Willie Nelson                    On The Road Again                              Sony Music Entertainment         SR0000034019
4072   Willie Nelson with Ray Charles   Seven Spanish Angels                           Sony Music Entertainment         SR0000058443
4073   Willie Nelson with Ray Price     Faded Love                                     Sony Music Entertainment         SR0000019676
4074   Electric Light Orchestra         Confusion                                      Sony Music Entertainment         SR0000012943
4075   Electric Light Orchestra         Don't Bring Me Down                            Sony Music Entertainment         SR0000012943
4076   Electric Light Orchestra         Last Train to London                           Sony Music Entertainment         SR0000012943
4077   Electric Light Orchestra         The Diary Of Horace Wimp                       Sony Music Entertainment         SR0000012943
4078   Marc Anthony                     A Quién Quiero Mentirle                        Sony Music Entertainment US LatinSR0000654928
                                                                                                                         LLC
4079   Marc Anthony                     Amada Amante                                   Sony Music Entertainment US LatinSR0000654928
                                                                                                                         LLC
4080   Marc Anthony                     Te Lo Pido Por Favor                           Sony Music Entertainment US LatinSR0000654928
                                                                                                                         LLC
4081   Marc Anthony                     Y Cómo Es El                                   Sony Music Entertainment US LatinSR0000654928
                                                                                                                         LLC
4082   Shakira                          La Tortura                                     Latin LLC                        SR0000711081
4083   2 Chainz                         Feds Watching                                  UMG Recordings, Inc.             SR0000724645
4084   2 Chainz                         Ghetto Dreams                                  UMG Recordings, Inc.             SR0000706415
4085   2 Chainz                         No Lie                                         UMG Recordings, Inc.             SR0000700831
4086   2 Chainz                         Wut We Doin?                                   UMG Recordings, Inc.             SR0000706415
4087   2Pac                             2 Of Amerikaz Most Wanted (Explicit)           UMG Recordings, Inc.             SR0000628433
4088   2Pac                             Brenda's Got A Baby                            UMG Recordings, Inc.             SR0000172261
4089   2Pac                             California Love                                UMG Recordings, Inc.             SR0000628433
4090   2Pac                             Can U Get Away (Explicit)                      UMG Recordings, Inc.             SR0000198774
4091   2Pac                             Changes                                        UMG Recordings, Inc.             SR0000246223
4092   2Pac                             Dear Mama                                      UMG Recordings, Inc.             SR0000198941
4093   2Pac                             Death Around The Corner                        UMG Recordings, Inc.             SR0000198774
4094   2Pac                             Definition Of A Thug N***a                     UMG Recordings, Inc.             SR0000627960
4095   2Pac                             Dopefiend's Diner                              UMG Recordings, Inc.             SR0000627960
4096   2Pac                             Fuck The World (Explicit)                      UMG Recordings, Inc.             SR0000198774
4097   2Pac                             Ghetto Gospel (Explicit)                       UMG Recordings, Inc.             SR0000366107
4098   2Pac                             Hail Mary                                      UMG Recordings, Inc.             SR0000628433
4099   2Pac                             Heavy In The Game (Explicit)                   UMG Recordings, Inc.             SR0000198774
4100   2Pac                             How Do U Want It                               UMG Recordings, Inc.             SR0000628433
4101   2Pac                             I Ain't Mad At Cha                             UMG Recordings, Inc.             SR0000628433
4102   2Pac                             If I Die 2Nite                                 UMG Recordings, Inc.             SR0000198774
4103   2Pac                             It Ain't Easy (Explicit)                       UMG Recordings, Inc.             SR0000198774
4104   2Pac                             Keep Ya Head Up                                UMG Recordings, Inc.             SR0000152641
4105   2Pac                             Lord Knows                                     UMG Recordings, Inc.             SR0000198774
4106   2Pac                             Me Against The World                           UMG Recordings, Inc.             SR0000198774
4107   2Pac                             Never Call U B**** Again                       UMG Recordings, Inc.             SR0000323532
4108   2Pac                             Old School (Explicit)                          UMG Recordings, Inc.             SR0000198774
4109   2Pac                             Resist The Temptation                          UMG Recordings, Inc.             SR0000628433
4110   2Pac                             So Many Tears                                  UMG Recordings, Inc.             SR0000198774
4111   2Pac                             Still Ballin' (Explicit)                       UMG Recordings, Inc.             SR0000323532
4112   2Pac                             Temptations (Explicit)                         UMG Recordings, Inc.             SR0000198774
4113   2Pac                             They Don't Give A F**** About Us               UMG Recordings, Inc.             SR0000323532
4114   2Pac                             Thugz Mansion (Explicit)                       UMG Recordings, Inc.             SR0000323532
4115   2Pac                             Trapped                                        UMG Recordings, Inc.             SR0000172261
4116   2Pac                             Unconditional Love                             UMG Recordings, Inc.             SR0000246223
4117   2Pac                             Until The End Of Time                          UMG Recordings, Inc.             SR0000295873
4118   2Pac                             When I Get Free (Explicit)                     UMG Recordings, Inc.             SR0000627960
4119   2Pac                             Young Niggaz (Explicit)                        UMG Recordings, Inc.             SR0000198774
4120   50 Cent                          A Baltimore Love Thing                         UMG Recordings, Inc.             SR0000366051
4121   50 Cent                          Build You Up                                   UMG Recordings, Inc.             SR0000366051
4122   50 Cent                          Candy Shop                                     UMG Recordings, Inc.             SR0000366051
4123   50 Cent                          Come & Go                                      UMG Recordings, Inc.             SR0000611234
4124   50 Cent                          Disco Inferno                                  UMG Recordings, Inc.             SR0000366950
4125   50 Cent                          GATman And Robbin                              UMG Recordings, Inc.             SR0000366051
4126   50 Cent                          Get In My Car                                  UMG Recordings, Inc.             SR0000366051
4127   50 Cent                          God Gave Me Style                              UMG Recordings, Inc.             SR0000366051
4128   50 Cent                          Gunz Come Out                                  UMG Recordings, Inc.             SR0000366051
4129   50 Cent                          Hate It Or Love It                             UMG Recordings, Inc.             SR0000366051
4130   50 Cent                          Hustler's Ambition                             UMG Recordings, Inc.             SR0000382030
4131   50 Cent                          I Don't Need 'Em                               UMG Recordings, Inc.             SR0000366051
4132   50 Cent                          I'm Supposed To Die Tonight                    UMG Recordings, Inc.             SR0000366051
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 60 of 101 PageID# 3762


4133   50 Cent            Intro/ 50 Cent/ The Massacre   UMG Recordings, Inc.   SR0000366051
4134   50 Cent            Just A Lil Bit                 UMG Recordings, Inc.   SR0000366051
4135   50 Cent            My Toy Soldier                 UMG Recordings, Inc.   SR0000366051
4136   50 Cent            Outta Control                  UMG Recordings, Inc.   SR0000366051
4137   50 Cent            Piggy Bank                     UMG Recordings, Inc.   SR0000366051
4138   50 Cent            Position Of Power              UMG Recordings, Inc.   SR0000366051
4139   50 Cent            Ryder Music                    UMG Recordings, Inc.   SR0000366051
4140   50 Cent            Ski Mask Way                   UMG Recordings, Inc.   SR0000366051
4141   50 Cent            So Amazing                     UMG Recordings, Inc.   SR0000366051
4142   50 Cent            This Is 50                     UMG Recordings, Inc.   SR0000366051
4143   A Perfect Circle   A Stranger                     UMG Recordings, Inc.   SR0000341312
4144   A Perfect Circle   Crimes                         UMG Recordings, Inc.   SR0000341312
4145   A Perfect Circle   Gravity                        UMG Recordings, Inc.   SR0000341312
4146   A Perfect Circle   Lullaby                        UMG Recordings, Inc.   SR0000341312
4147   A Perfect Circle   Pet                            UMG Recordings, Inc.   SR0000341312
4148   A Perfect Circle   The Noose                      UMG Recordings, Inc.   SR0000341312
4149   A Perfect Circle   The Nurse Who Loved Me         UMG Recordings, Inc.   SR0000341312
4150   A Perfect Circle   Vanishing                      UMG Recordings, Inc.   SR0000341312
4151   A Perfect Circle   Weak And Powerless             UMG Recordings, Inc.   SR0000341312
4152   Ace Hood           Hustle Hard                    UMG Recordings, Inc.   SR0000681567
4153   Aerosmith          Amazing                        UMG Recordings, Inc.   SR0000200298
4154   Aerosmith          Angel                          UMG Recordings, Inc.   SR0000085369
4155   Aerosmith          Crazy                          UMG Recordings, Inc.   SR0000153061
4156   Aerosmith          Cryin'                         UMG Recordings, Inc.   SR0000153061
4157   Aerosmith          Deuces Are Wild                UMG Recordings, Inc.   SR0000200298
4158   Aerosmith          Dude (Looks Like A Lady)       UMG Recordings, Inc.   SR0000087670
4159   Aerosmith          Livin' On The Edge             UMG Recordings, Inc.   SR0000678414
4160   Aerosmith          Love In An Elevator            UMG Recordings, Inc.   SRu000161912
4161   Aerosmith          Rag Doll                       UMG Recordings, Inc.   SR0000085369
4162   Aerosmith          What It Takes                  UMG Recordings, Inc.   SRu000161912
4163   Akon               Blown Away                     UMG Recordings, Inc.   SR0000610156
4164   Akon               Gangsta Bop                    UMG Recordings, Inc.   SR0000610156
4165   Akon               I Can't Wait                   UMG Recordings, Inc.   SR0000610156
4166   Akon               Mama Africa                    UMG Recordings, Inc.   SR0000610156
4167   Akon               Never Took The Time            UMG Recordings, Inc.   SR0000610156
4168   Akon               Once In A While                UMG Recordings, Inc.   SR0000610156
4169   Akon               Shake Down                     UMG Recordings, Inc.   SR0000610156
4170   Akon               The Rain                       UMG Recordings, Inc.   SR0000610156
4171   Akon               Tired Of Runnin'               UMG Recordings, Inc.   SR0000610156
4172   Alex Clare         Hands Are Clever               UMG Recordings, Inc.   SR0000700527
4173   Alex Clare         Humming Bird                   UMG Recordings, Inc.   SR0000700527
4174   Alex Clare         I Won't Let You Down           UMG Recordings, Inc.   SR0000700527
4175   Alex Clare         Love You                       UMG Recordings, Inc.   SR0000700527
4176   Alex Clare         Relax My Beloved               UMG Recordings, Inc.   SR0000700527
4177   Alex Clare         Sanctuary                      UMG Recordings, Inc.   SR0000700527
4178   Alex Clare         Treading Water                 UMG Recordings, Inc.   SR0000700527
4179   Alex Clare         Up All Night                   UMG Recordings, Inc.   SR0000700527
4180   Alex Clare         When Doves Cry                 UMG Recordings, Inc.   SR0000700527
4181   Alex Clare         Whispering                     UMG Recordings, Inc.   SR0000700527
4182   Amy Winehouse      (There Is) No Greater Love     UMG Recordings, Inc.   SR0000614121
4183   Amy Winehouse      A Song For You                 UMG Recordings, Inc.   SR0000695755
4184   Amy Winehouse      Addicted                       UMG Recordings, Inc.   SR0000407451
4185   Amy Winehouse      Amy Amy Amy                    UMG Recordings, Inc.   SR0000614121
4186   Amy Winehouse      Back To Black                  UMG Recordings, Inc.   SR0000407451
4187   Amy Winehouse      Best Friends, Right?           UMG Recordings, Inc.   SR0000695755
4188   Amy Winehouse      Between The Cheats             UMG Recordings, Inc.   SR0000695755
4189   Amy Winehouse      Cupid                          UMG Recordings, Inc.   SR0000636832
4190   Amy Winehouse      Fuck Me Pumps                  UMG Recordings, Inc.   SR0000614121
4191   Amy Winehouse      Half Time                      UMG Recordings, Inc.   SR0000695755
4192   Amy Winehouse      He Can Only Hold Her           UMG Recordings, Inc.   SR0000407451
4193   Amy Winehouse      Hey Little Rich Girl           UMG Recordings, Inc.   SR0000636832
4194   Amy Winehouse      I Heard Love Is Blind          UMG Recordings, Inc.   SR0000614121
4195   Amy Winehouse      In My Bed                      UMG Recordings, Inc.   SR0000614121
4196   Amy Winehouse      Intro / Stronger Than Me       UMG Recordings, Inc.   SR0000614121
4197   Amy Winehouse      Just Friends                   UMG Recordings, Inc.   SR0000407451
4198   Amy Winehouse      Know You Now                   UMG Recordings, Inc.   SR0000614121
4199   Amy Winehouse      Like Smoke                     UMG Recordings, Inc.   SR0000695755
4200   Amy Winehouse      Love Is A Losing Game          UMG Recordings, Inc.   SR0000407451
4201   Amy Winehouse      Love Is A Losing Game (Demo)   UMG Recordings, Inc.   SR0000636832
4202   Amy Winehouse      Me & Mr Jones                  UMG Recordings, Inc.   SR0000407451
4203   Amy Winehouse      Monkey Man                     UMG Recordings, Inc.   SR0000636832
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 61 of 101 PageID# 3763


4204 Amy Winehouse      Moody's Mood For Love                               UMG Recordings, Inc.   SR0000614121

4205   Amy Winehouse    Mr Magic (Through The Smoke)(Janice Long Session)   UMG Recordings, Inc.   SR0000614121
4206   Amy Winehouse    October Song                                        UMG Recordings, Inc.   SR0000614121
4207   Amy Winehouse    Our Day Will Come                                   UMG Recordings, Inc.   SR0000695755
4208   Amy Winehouse    Rehab                                               UMG Recordings, Inc.   SR0000407451
4209   Amy Winehouse    Rehab (Remix)                                       UMG Recordings, Inc.   SR0000407451
4210   Amy Winehouse    Round Midnight                                      UMG Recordings, Inc.   SR0000289898
4211   Amy Winehouse    Some Unholy War                                     UMG Recordings, Inc.   SR0000407451
4212   Amy Winehouse    Some Unholy War (Down Tempo)                        UMG Recordings, Inc.   SR0000636832
4213   Amy Winehouse    Someone To Watch Over Me                            UMG Recordings, Inc.   SR0000614121
4214   Amy Winehouse    Stronger Than Me                                    UMG Recordings, Inc.   SR0000614121
4215   Amy Winehouse    Stronger Than Me (Harmonic 33 Remix)                UMG Recordings, Inc.   SR0000614121
4216   Amy Winehouse    Take The Box                                        UMG Recordings, Inc.   SR0000614121
4217   Amy Winehouse    Tears Dry                                           UMG Recordings, Inc.   SR0000695755
4218   Amy Winehouse    Tears Dry On Their Own                              UMG Recordings, Inc.   SR0000407451
4219   Amy Winehouse    The Girl From Ipanema                               UMG Recordings, Inc.   SR0000695755
4220   Amy Winehouse    To Know Him Is To Love Him (Live)                   UMG Recordings, Inc.   SR0000636832
4221   Amy Winehouse    Valerie                                             UMG Recordings, Inc.   SR0000636832
4222   Amy Winehouse    Wake Up Alone                                       UMG Recordings, Inc.   SR0000407451
4223   Amy Winehouse    What Is It About Men                                UMG Recordings, Inc.   SR0000614121
4224   Amy Winehouse    Will You Still Love Me Tomorrow?                    UMG Recordings, Inc.   SR0000695755
4225   Amy Winehouse    You Know I'm No Good                                UMG Recordings, Inc.   SR0000407451
4226   Amy Winehouse    You Sent Me Flying                                  UMG Recordings, Inc.   SR0000614121
4227   Amy Winehouse    You're Wondering Now                                UMG Recordings, Inc.   SR0000636832
4228   Andrea Bocelli   The Prayer                                          UMG Recordings, Inc.   SR0000772235
4229   Ariana Grande    The Way                                             UMG Recordings, Inc.   SR0000722427
4230   Avant            AV                                                  UMG Recordings, Inc.   SR0000339561
4231   Avant            Call On Me                                          UMG Recordings, Inc.   SR0000308368
4232   Avant            Destiny                                             UMG Recordings, Inc.   SR0000281220
4233   Avant            Director                                            UMG Recordings, Inc.   SR0000396388
4234   Avant            Don't Say No, Just Say Yes                          UMG Recordings, Inc.   SR0000341102
4235   Avant            Don't Take Your Love Away                           UMG Recordings, Inc.   SR0000339561
4236   Avant            Everything About You                                UMG Recordings, Inc.   SR0000339561
4237   Avant            Exclusive                                           UMG Recordings, Inc.   SR0000396388
4238   Avant            Feast                                               UMG Recordings, Inc.   SR0000339561
4239   Avant            Flickin'                                            UMG Recordings, Inc.   SR0000339561
4240   Avant            Get Away                                            UMG Recordings, Inc.   SR0000281220
4241   Avant            GPSA (Ghetto Public Service Announcement)           UMG Recordings, Inc.   SR0000396388
4242   Avant            Grown Ass Man                                       UMG Recordings, Inc.   SR0000396388
4243   Avant            Happy                                               UMG Recordings, Inc.   SR0000281220
4244   Avant            Have Some Fun                                       UMG Recordings, Inc.   SR0000339561
4245   Avant            Heaven                                              UMG Recordings, Inc.   SR0000339561
4246   Avant            Hooked                                              UMG Recordings, Inc.   SR0000339561
4247   Avant            I Wanna Know                                        UMG Recordings, Inc.   SR0000281220
4248   Avant            Imagination                                         UMG Recordings, Inc.   SR0000396388
4249   Avant            Jack & Jill                                         UMG Recordings, Inc.   SR0000308368
4250   Avant            Let's Make a Deal                                   UMG Recordings, Inc.   SR0000281220
4251   Avant            Lie About Us                                        UMG Recordings, Inc.   SR0000396388
4252   Avant            Love School                                         UMG Recordings, Inc.   SR0000308368
4253   Avant            Makin' Good Love                                    UMG Recordings, Inc.   SR0000308368
4254   Avant            Mr. Dream                                           UMG Recordings, Inc.   SR0000396388
4255   Avant            My First Love                                       UMG Recordings, Inc.   SR0000281220
4256   Avant            No Limit                                            UMG Recordings, Inc.   SR0000308368
4257   Avant            Now You Got Someone                                 UMG Recordings, Inc.   SR0000396388
4258   Avant            One Way Street                                      UMG Recordings, Inc.   SR0000308368
4259   Avant            Ooh Aah                                             UMG Recordings, Inc.   SR0000281220
4260   Avant            Phone Sex (That's What's Up)                        UMG Recordings, Inc.   SR0000339561
4261   Avant            Private Room Intro                                  UMG Recordings, Inc.   SR0000339561
4262   Avant            Reaction                                            UMG Recordings, Inc.   SR0000281220
4263   Avant            Read Your Mind                                      UMG Recordings, Inc.   SR0000344351
4264   Avant            Right Place, Wrong Time                             UMG Recordings, Inc.   SR0000396388
4265   Avant            Seems To Be                                         UMG Recordings, Inc.   SR0000339561
4266   Avant            Separated                                           UMG Recordings, Inc.   SR0000281220
4267   Avant            Serious                                             UMG Recordings, Inc.   SR0000281220
4268   Avant            Six In Da Morning                                   UMG Recordings, Inc.   SR0000308368
4269   Avant            So Many Ways                                        UMG Recordings, Inc.   SR0000396388
4270   Avant            Sorry                                               UMG Recordings, Inc.   SR0000308368
4271   Avant            Suicide                                             UMG Recordings, Inc.   SR0000308368
4272   Avant            Thinkin' About You                                  UMG Recordings, Inc.   SR0000308368
4273   Avant            This Is Your Night                                  UMG Recordings, Inc.   SR0000396388
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 62 of 101 PageID# 3764


4274   Avant              This Time                                          UMG Recordings, Inc.   SR0000281220
4275   Avant              Wanna Be Close                                     UMG Recordings, Inc.   SR0000339561
4276   Avant              What Do You Want                                   UMG Recordings, Inc.   SR0000308368
4277   Avant              Why                                                UMG Recordings, Inc.   SR0000281220
4278   Avant              With You                                           UMG Recordings, Inc.   SR0000396388
4279   Avant              You                                                UMG Recordings, Inc.   SR0000339561
4280   Avant              You Ain't Right                                    UMG Recordings, Inc.   SR0000308368
4281   Avant              You Got Me                                         UMG Recordings, Inc.   SR0000339561
4282   Avant              You Know What                                      UMG Recordings, Inc.   SR0000378385
4283   Avicii             Levels                                             UMG Recordings, Inc.   SR0000698465
4284   Bad Meets Evil     A Kiss                                             UMG Recordings, Inc.   SR0000678636
4285   Bad Meets Evil     Above The Law                                      UMG Recordings, Inc.   SR0000678636
4286   Bad Meets Evil     Above The Law (Explicit)                           UMG Recordings, Inc.   SR0000678636
4287   Bad Meets Evil     Echo                                               UMG Recordings, Inc.   SR0000678636
4288   Bad Meets Evil     Fast Lane                                          UMG Recordings, Inc.   SR0000678637
4289   Bad Meets Evil     I'm On Everything                                  UMG Recordings, Inc.   SR0000678636
4290   Bad Meets Evil     I'm On Everything (Explicit)                       UMG Recordings, Inc.   SR0000678636
4291   Bad Meets Evil     Lighters                                           UMG Recordings, Inc.   SR0000678636
4292   Bad Meets Evil     Living Proof                                       UMG Recordings, Inc.   SR0000678636
4293   Bad Meets Evil     Loud Noises                                        UMG Recordings, Inc.   SR0000678636
4294   Bad Meets Evil     Loud Noises (Explicit)                             UMG Recordings, Inc.   SR0000678636
4295   Bad Meets Evil     Take From Me                                       UMG Recordings, Inc.   SR0000678636
4296   Bad Meets Evil     The Reunion                                        UMG Recordings, Inc.   SR0000678636
4297   Bad Meets Evil     The Reunion (Explicit)                             UMG Recordings, Inc.   SR0000678636
4298   Bad Meets Evil     Welcome 2 Hell                                     UMG Recordings, Inc.   SR0000678636
4299   Bad Meets Evil     Welcome 2 Hell (Explicit)                          UMG Recordings, Inc.   SR0000678636
4300   Bastille           Bad Blood                                          UMG Recordings, Inc.   SR0000753441
4301   Bastille           Bad Blood (Live Piano Version)                     UMG Recordings, Inc.   SR0000753441
4302   Bastille           Daniel in the Den                                  UMG Recordings, Inc.   SR0000753441
4303   Bastille           Durban Skies                                       UMG Recordings, Inc.   SR0000748676
4304   Bastille           Flaws                                              UMG Recordings, Inc.   SR0000753441
4305   Bastille           Get Home                                           UMG Recordings, Inc.   SR0000753441
4306   Bastille           Haunt                                              UMG Recordings, Inc.   SR0000728185
4307   Bastille           Haunt (Demo)                                       UMG Recordings, Inc.   SR0000728185
4308   Bastille           Icarus                                             UMG Recordings, Inc.   SR0000753441
4309   Bastille           Laughter Lines                                     UMG Recordings, Inc.   SR0000748676
4310   Bastille           Laura Palmer                                       UMG Recordings, Inc.   SR0000753441
4311   Bastille           Laura Palmer (Abbey Road Sessions)                 UMG Recordings, Inc.   SR0000753441
4312   Bastille           Oblivion                                           UMG Recordings, Inc.   SR0000753441
4313   Bastille           Of The Night                                       UMG Recordings, Inc.   SR0000748676
4314   Bastille           Overjoyed                                          UMG Recordings, Inc.   SR0000728185
4315   Bastille           Poet                                               UMG Recordings, Inc.   SR0000748676
4316   Bastille           Pompeii                                            UMG Recordings, Inc.   SR0000753441
4317   Bastille           Previously On Other People's Heartache...          UMG Recordings, Inc.   SR0000748676
4318   Bastille           Skulls                                             UMG Recordings, Inc.   SR0000748676
4319   Bastille           Sleepsong                                          UMG Recordings, Inc.   SR0000748676
4320   Bastille           The Draw                                           UMG Recordings, Inc.   SR0000748676
4321   Bastille           The Silence                                        UMG Recordings, Inc.   SR0000748676
4322   Bastille           These Streets                                      UMG Recordings, Inc.   SR0000753441
4323   Bastille           Things We Lost in the Fire                         UMG Recordings, Inc.   SR0000753441
4324   Bastille           Things We Lost in the Fire (Abbey Road Sessions)   UMG Recordings, Inc.   SR0000753441
4325   Bastille           Tuning Out...                                      UMG Recordings, Inc.   SR0000748676
4326   Bastille           Weight of Living, Pt. I                            UMG Recordings, Inc.   SR0000753441
4327   Bastille           Weight Of Living, Pt. II                           UMG Recordings, Inc.   SR0000748676
4328   Bastille           What Would You Do                                  UMG Recordings, Inc.   SR0000748676
4329   Big Sean           Beware                                             UMG Recordings, Inc.   SR0000730543
4330   Big Sean           Celebrity                                          UMG Recordings, Inc.   SR0000678630
4331   Big Sean           Dance (Ass)                                        UMG Recordings, Inc.   SR0000678630
4332   Big Sean           Don't Tell Me You Love Me                          UMG Recordings, Inc.   SR0000678630
4333   Big Sean           Get It                                             UMG Recordings, Inc.   SR0000678630
4334   Big Sean           High                                               UMG Recordings, Inc.   SR0000678630
4335   Big Sean           Intro                                              UMG Recordings, Inc.   SR0000678630
4336   Big Sean           Live This Life                                     UMG Recordings, Inc.   SR0000678630
4337   Big Sean           Marvin & Chardonnay                                UMG Recordings, Inc.   SR0000678630
4338   Big Sean           Memories Pt 2                                      UMG Recordings, Inc.   SR0000678630
4339   Big Sean           My House                                           UMG Recordings, Inc.   SR0000678630
4340   Big Sean           So Much More                                       UMG Recordings, Inc.   SR0000678630
4341   Big Sean           Wait For Me                                        UMG Recordings, Inc.   SR0000678630
4342   Big Sean           What Goes Around                                   UMG Recordings, Inc.   SR0000678630
4343   Billy Currington   23 Degrees And South                               UMG Recordings, Inc.   SR0000730540
4344   Billy Currington   Another Day Without You                            UMG Recordings, Inc.   SR0000730540
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 63 of 101 PageID# 3765


4345   Billy Currington         Banana Pancakes                   UMG Recordings, Inc.   SR0000730540
4346   Billy Currington         Closer Tonight                    UMG Recordings, Inc.   SR0000730540
4347   Billy Currington         Don't                             UMG Recordings, Inc.   SR0000617590
4348   Billy Currington         Every Reason Not To Go            UMG Recordings, Inc.   SR0000617590
4349   Billy Currington         Everything                        UMG Recordings, Inc.   SR0000617590
4350   Billy Currington         Hallelujah                        UMG Recordings, Inc.   SR0000730540
4351   Billy Currington         Hard To Be A Hippie               UMG Recordings, Inc.   SR0000730540
4352   Billy Currington         Heal Me                           UMG Recordings, Inc.   SR0000617590
4353   Billy Currington         Hey Girl                          UMG Recordings, Inc.   SR0000730540
4354   Billy Currington         I Shall Return                    UMG Recordings, Inc.   SR0000617590
4355   Billy Currington         Let Me Down Easy                  UMG Recordings, Inc.   SR0000664523
4356   Billy Currington         Life, Love And The Meaning Of     UMG Recordings, Inc.   SR0000617590
4357   Billy Currington         No One Has Eyes Like You          UMG Recordings, Inc.   SR0000617590
4358   Billy Currington         One Way Ticket                    UMG Recordings, Inc.   SR0000730540
4359   Billy Currington         People Are Crazy                  UMG Recordings, Inc.   SR0000617590
4360   Billy Currington         Swimmin' In Sunshine              UMG Recordings, Inc.   SR0000617590
4361   Billy Currington         That's How Country Boys Roll      UMG Recordings, Inc.   SR0000617590
4362   Billy Currington         Walk On                           UMG Recordings, Inc.   SR0000617590
4363   Billy Currington         We Are Tonight                    UMG Recordings, Inc.   SR0000730540
4364   Billy Currington         Wingman                           UMG Recordings, Inc.   SR0000730540
4365   Black Eyed Peas          Alive                             UMG Recordings, Inc.   SR0000633584
4366   Black Eyed Peas          Another Weekend                   UMG Recordings, Inc.   SR0000633584
4367   Black Eyed Peas          Boom Boom Pow                     UMG Recordings, Inc.   SR0000633584
4368   Black Eyed Peas          Do It Like This                   UMG Recordings, Inc.   SR0000670148
4369   Black Eyed Peas          Don't Bring Me Down               UMG Recordings, Inc.   SR0000633584
4370   Black Eyed Peas          Don't Phunk Around                UMG Recordings, Inc.   SR0000633584
4371   Black Eyed Peas          Don't Stop The Party              UMG Recordings, Inc.   SR0000670148
4372   Black Eyed Peas          Electric City                     UMG Recordings, Inc.   SR0000633584
4373   Black Eyed Peas          I Gotta Feeling                   UMG Recordings, Inc.   SR0000633584
4374   Black Eyed Peas          Imma Be                           UMG Recordings, Inc.   SR0000633584
4375   Black Eyed Peas          Let's Get Re-Started              UMG Recordings, Inc.   SR0000633584
4376   Black Eyed Peas          Light Up The Night                UMG Recordings, Inc.   SR0000670148
4377   Black Eyed Peas          Mare                              UMG Recordings, Inc.   SR0000633584
4378   Black Eyed Peas          Meet Me Halfway                   UMG Recordings, Inc.   SR0000633584
4379   Black Eyed Peas          Missing You                       UMG Recordings, Inc.   SR0000633584
4380   Black Eyed Peas          Now Generation                    UMG Recordings, Inc.   SR0000633584
4381   Black Eyed Peas          One Tribe                         UMG Recordings, Inc.   SR0000633584
4382   Black Eyed Peas          Out Of My Head                    UMG Recordings, Inc.   SR0000633584
4383   Black Eyed Peas          Party All The Time                UMG Recordings, Inc.   SR0000633584
4384   Black Eyed Peas          Pump It Harder                    UMG Recordings, Inc.   SR0000633584
4385   Black Eyed Peas          Ring-A-Ling                       UMG Recordings, Inc.   SR0000633584
4386   Black Eyed Peas          Rock That Body                    UMG Recordings, Inc.   SR0000633584
4387   Black Eyed Peas          Rockin To The Beat                UMG Recordings, Inc.   SR0000633584
4388   Black Eyed Peas          Showdown                          UMG Recordings, Inc.   SR0000633584
4389   Black Eyed Peas          Shut Up                           UMG Recordings, Inc.   SR0000347870
4390   Black Eyed Peas          Simple Little Melody              UMG Recordings, Inc.   SR0000633584
4391   Black Eyed Peas          That's The Joint                  UMG Recordings, Inc.   SR0000633584
4392   Black Eyed Peas          The Time (Dirty Bit)              UMG Recordings, Inc.   SR0000670148
4393   Black Eyed Peas          Where Ya Wanna Go                 UMG Recordings, Inc.   SR0000633584
4394   Blue October             18th Floor Balcony                UMG Recordings, Inc.   SR0000388117
4395   Blue October             Congratulations                   UMG Recordings, Inc.   SR0000388117
4396   Blue October             Drilled A Wire Through My Cheek   UMG Recordings, Inc.   SR0000388117
4397   Blue October             Everlasting Friend                UMG Recordings, Inc.   SR0000388117
4398   Blue October             Hate Me                           UMG Recordings, Inc.   SR0000388117
4399   Blue October             Into The Ocean                    UMG Recordings, Inc.   SR0000388117
4400   Blue October             Let It Go                         UMG Recordings, Inc.   SR0000388117
4401   Blue October             Overweight (Explicit)             UMG Recordings, Inc.   SR0000388117
4402   Blue October             She's My Ride Home                UMG Recordings, Inc.   SR0000388117
4403   Blue October             Sound Of Pulling Heaven Down      UMG Recordings, Inc.   SR0000388117
4404   Blue October             What If We Could                  UMG Recordings, Inc.   SR0000388117
4405   Blue October             X-Amount Of Words                 UMG Recordings, Inc.   SR0000388117
4406   Blue October             You Make Me Smile                 UMG Recordings, Inc.   SR0000615154
4407   Bob Marley               Buffalo Soldier                   UMG Recordings, Inc.   SR0000045126
4408   Bob Marley               Could You Be Loved                UMG Recordings, Inc.   SR0000020594
4409   Bob Marley               Mr Brown                          UMG Recordings, Inc.   SR0000152585
4410   Bob Marley               One Love                          UMG Recordings, Inc.   RE0000926868
                                                                                         N48538
4411 Bob Marley                 Three Little Birds                UMG Recordings, Inc.   RE0000926868
                                                                                         N48538
4412 Bob Marley & The Wailers   Exodus                            UMG Recordings, Inc.   RE0000926868
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 64 of 101 PageID# 3766


                                                                                             NF137
4413 Bob Marley & The Wailers     Get Up, Stand Up                    UMG Recordings, Inc.   RE0000931699
                                                                                             N48538
4414 Bob Marley & The Wailers     Jamming                             UMG Recordings, Inc.   RE0000926868
4415 Bob Marley & The Wailers     Misty Morning                       UMG Recordings, Inc.   SR0000001122
                                                                                             NF2048
4416   Bob Marley & The Wailers   No Woman, No Cry                    UMG Recordings, Inc.   RE0000906116
4417   Bob Marley & The Wailers   Rebel Music (3 O'Clock Roadblock)   UMG Recordings, Inc.   RE0000906116
4418   Bob Marley & The Wailers   Redemption Song                     UMG Recordings, Inc.   SR0000019502
4419   Bob Marley & The Wailers   Satisfy My Soul                     UMG Recordings, Inc.   SR0000001122
                                                                                             N48538
4420 Bob Marley & the Wailers     So Much Things To Say               UMG Recordings, Inc.   RE0000926868
                                                                                             N8793
4421 Bob Marley & the Wailers     Stir It Up                          UMG Recordings, Inc.   RE0000860333
4422 Bob Marley & The Wailers     Time Will Tell                      UMG Recordings, Inc.   SR0000001122
                                                                                             N48538
4423   Bob Marley & The Wailers   Waiting In Vain                     UMG Recordings, Inc.   RE0000926868
4424   Bob Marley & The Wailers   Who The Cap Fit                     UMG Recordings, Inc.   SR0000323536
4425   Brand New                  At The Bottom                       UMG Recordings, Inc.   SR0000642061
4426   Brand New                  Be Gone                             UMG Recordings, Inc.   SR0000642060
4427   Brand New                  Bed                                 UMG Recordings, Inc.   SR0000642060
4428   Brand New                  Bought A Bride                      UMG Recordings, Inc.   SR0000642060
4429   Brand New                  Daisy                               UMG Recordings, Inc.   SR0000642060
4430   Brand New                  Gasoline                            UMG Recordings, Inc.   SR0000642060
4431   Brand New                  In A Jar                            UMG Recordings, Inc.   SR0000642060
4432   Brand New                  Noro                                UMG Recordings, Inc.   SR0000642060
4433   Brand New                  Sink                                UMG Recordings, Inc.   SR0000642060
4434   Brand New                  Vices                               UMG Recordings, Inc.   SR0000642060
4435   Brand New                  You Stole                           UMG Recordings, Inc.   SR0000642060
4436   Carly Rae Jepsen           Beautiful                           UMG Recordings, Inc.   SR0000738473
4437   Carly Rae Jepsen           Curiosity                           UMG Recordings, Inc.   SR0000738473
4438   Carly Rae Jepsen           Drive                               UMG Recordings, Inc.   SR0000738473
4439   Carly Rae Jepsen           Guitar String / Wedding Ring        UMG Recordings, Inc.   SR0000738473
4440   Carly Rae Jepsen           Hurt So Good                        UMG Recordings, Inc.   SR0000738473
4441   Carly Rae Jepsen           I Know You Have A Girlfriend        UMG Recordings, Inc.   SR0000738473
4442   Carly Rae Jepsen           More Than A Memory                  UMG Recordings, Inc.   SR0000738473
4443   Carly Rae Jepsen           Sweetie                             UMG Recordings, Inc.   SR0000738473
4444   Carly Rae Jepsen           This Kiss                           UMG Recordings, Inc.   SR0000738473
4445   Carly Rae Jepsen           Tiny Little Bows                    UMG Recordings, Inc.   SR0000738473
4446   Carly Rae Jepsen           Tonight I'm Getting Over You        UMG Recordings, Inc.   SR0000738473
4447   Carly Rae Jepsen           Turn Me Up                          UMG Recordings, Inc.   SR0000738473
4448   Carly Rae Jepsen           Wrong Feels So Right                UMG Recordings, Inc.   SR0000738473
4449   Carly Rae Jepsen           Your Heart Is A Muscle              UMG Recordings, Inc.   SR0000738473
4450   Chamillionaire             Fly As The Sky                      UMG Recordings, Inc.   SR0000381901
4451   Chamillionaire             Frontin'                            UMG Recordings, Inc.   SR0000381901
4452   Chamillionaire             Grown and Sexy                      UMG Recordings, Inc.   SR0000381901
4453   Chamillionaire             In The Trunk                        UMG Recordings, Inc.   SR0000381901
4454   Chamillionaire             No Snitchin'                        UMG Recordings, Inc.   SR0000381901
4455   Chamillionaire             Outro                               UMG Recordings, Inc.   SR0000381901
4456   Chamillionaire             Peepin' Me                          UMG Recordings, Inc.   SR0000381901
4457   Chamillionaire             Picture Perfect                     UMG Recordings, Inc.   SR0000381901
4458   Chamillionaire             Radio Interruption                  UMG Recordings, Inc.   SR0000381901
4459   Chamillionaire             Rain                                UMG Recordings, Inc.   SR0000381901
4460   Chamillionaire             Ridin' (Explicit)                   UMG Recordings, Inc.   SR0000381901
4461   Chamillionaire             Southern Takeover                   UMG Recordings, Inc.   SR0000381901
4462   Chamillionaire             Think I'm Crazy                     UMG Recordings, Inc.   SR0000381901
4463   Chamillionaire             Turn It Up                          UMG Recordings, Inc.   SR0000381901
4464   Chamillionaire             Void In My Life                     UMG Recordings, Inc.   SR0000381901
4465   Colbie Caillat             Battle                              UMG Recordings, Inc.   SR0000619237
4466   Colbie Caillat             Bubbly                              UMG Recordings, Inc.   SR0000619237
4467   Colbie Caillat             Capri                               UMG Recordings, Inc.   SR0000619237
4468   Colbie Caillat             Circles                             UMG Recordings, Inc.   SR0000619237
4469   Colbie Caillat             Feelings Show                       UMG Recordings, Inc.   SR0000619237
4470   Colbie Caillat             Magic                               UMG Recordings, Inc.   SR0000619237
4471   Colbie Caillat             Midnight Bottle                     UMG Recordings, Inc.   SR0000619237
4472   Colbie Caillat             One Fine Wire                       UMG Recordings, Inc.   SR0000619237
4473   Colbie Caillat             Oxygen                              UMG Recordings, Inc.   SR0000619237
4474   Colbie Caillat             Realize                             UMG Recordings, Inc.   SR0000619237
4475   Colbie Caillat             Somethin' Special                   UMG Recordings, Inc.   SR0000619237
4476   Colbie Caillat             Tailor Made                         UMG Recordings, Inc.   SR0000619237
4477   Colbie Caillat             Tell Him                            UMG Recordings, Inc.   SR0000619237
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 65 of 101 PageID# 3767


4478   Colbie Caillat       The Little Things                   UMG Recordings, Inc.   SR0000619237
4479   Colbie Caillat       Tied Down                           UMG Recordings, Inc.   SR0000619237
4480   Colbie Caillat       Turn Your Lights Down Low           UMG Recordings, Inc.   SR0000619237
4481   Common               Announcement                        UMG Recordings, Inc.   SR0000619987
4482   Common               Be (Intro)                          UMG Recordings, Inc.   SR0000377106
4483   Common               Changes                             UMG Recordings, Inc.   SR0000619987
4484   Common               Chi-City                            UMG Recordings, Inc.   SR0000377106
4485   Common               Everywhere                          UMG Recordings, Inc.   SR0000619987
4486   Common               Faithful                            UMG Recordings, Inc.   SR0000377106
4487   Common               Gladiator                           UMG Recordings, Inc.   SR0000619987
4488   Common               Go (Explicit Album Version)         UMG Recordings, Inc.   SR0000377106
4489   Common               Inhale                              UMG Recordings, Inc.   SR0000619987
4490   Common               It's Your World                     UMG Recordings, Inc.   SR0000377106
4491   Common               Love is...                          UMG Recordings, Inc.   SR0000377106
4492   Common               Make My Day                         UMG Recordings, Inc.   SR0000619987
4493   Common               Punch Drunk Love                    UMG Recordings, Inc.   SR0000619987
4494   Common               Real People                         UMG Recordings, Inc.   SR0000377106
4495   Common               Sex 4 Suga                          UMG Recordings, Inc.   SR0000619987
4496   Common               Testify                             UMG Recordings, Inc.   SR0000377106
4497   Common               The Bitch In Yoo (Explicit)         UMG Recordings, Inc.   SR0000656100
4498   Common               The Corner                          UMG Recordings, Inc.   SR0000369647
4499   Common               The Food                            UMG Recordings, Inc.   SR0000377106
4500   Common               They Say                            UMG Recordings, Inc.   SR0000377106
4501   Common               Universal Mind Control (UMC)        UMG Recordings, Inc.   SR0000617027
4502   Common               What A World                        UMG Recordings, Inc.   SR0000619987
4503   Counting Crows       A Murder Of One                     UMG Recordings, Inc.   SR0000172267
4504   Counting Crows       Anna Begins                         UMG Recordings, Inc.   SR0000345378
4505   Counting Crows       Ghost Train                         UMG Recordings, Inc.   SR0000172267
4506   Counting Crows       Mr. Jones                           UMG Recordings, Inc.   SR0000172267
4507   Counting Crows       Omaha                               UMG Recordings, Inc.   SR0000172267
4508   Counting Crows       Perfect Blue Buildings              UMG Recordings, Inc.   SR0000172267
4509   Counting Crows       Rain King                           UMG Recordings, Inc.   SR0000345378
4510   Counting Crows       Raining In Baltimore                UMG Recordings, Inc.   SR0000172267
4511   Counting Crows       Round Here                          UMG Recordings, Inc.   SR0000172267
4512   Counting Crows       Sullivan Street                     UMG Recordings, Inc.   SR0000172267
4513   Counting Crows       Time And Time Again                 UMG Recordings, Inc.   SR0000172267
4514   Daniel Bedingfield   Blown It Again                      UMG Recordings, Inc.   SR0000321977
4515   Daniel Bedingfield   Friday                              UMG Recordings, Inc.   SR0000321977
4516   Daniel Bedingfield   Girlfriend                          UMG Recordings, Inc.   SR0000321977
4517   Daniel Bedingfield   He Don't Love You Like I Love You   UMG Recordings, Inc.   SR0000321977
4518   Daniel Bedingfield   Honest Questions                    UMG Recordings, Inc.   SR0000321977
4519   Daniel Bedingfield   Inflate My Ego                      UMG Recordings, Inc.   SR0000321977
4520   Daniel Bedingfield   James Dean (I Wanna Know)           UMG Recordings, Inc.   SR0000321977
4521   Daniel Bedingfield   Without The Girl                    UMG Recordings, Inc.   SR0000321977
4522   Delta Spirit         California                          UMG Recordings, Inc.   SR0000709678
4523   Delta Spirit         Empty House                         UMG Recordings, Inc.   SR0000709678
4524   Delta Spirit         Home                                UMG Recordings, Inc.   SR0000709678
4525   Delta Spirit         Idaho                               UMG Recordings, Inc.   SR0000709678
4526   Delta Spirit         Into The Darkness                   UMG Recordings, Inc.   SR0000709678
4527   Delta Spirit         Money Saves                         UMG Recordings, Inc.   SR0000709678
4528   Delta Spirit         Otherside                           UMG Recordings, Inc.   SR0000709678
4529   Delta Spirit         Tear It Up                          UMG Recordings, Inc.   SR0000709678
4530   Delta Spirit         Tellin' The Mind                    UMG Recordings, Inc.   SR0000709678
4531   Delta Spirit         Time Bomb                           UMG Recordings, Inc.   SR0000709678
4532   Delta Spirit         Yamaha                              UMG Recordings, Inc.   SR0000709678
4533   Disclosure           Latch                               UMG Recordings, Inc.   SR0000724303
4534   Dr. Dre              I Need A Doctor                     UMG Recordings, Inc.   SR0000674469
4535   Duffy                Delayed Devotion                    UMG Recordings, Inc.   SR0000613340
4536   Duffy                Distant Dreamer                     UMG Recordings, Inc.   SR0000613340
4537   Duffy                Hanging On Too Long                 UMG Recordings, Inc.   SR0000613340
4538   Duffy                I'm Scared                          UMG Recordings, Inc.   SR0000613340
4539   Duffy                Mercy                               UMG Recordings, Inc.   SR0000613340
4540   Duffy                Rockferry                           UMG Recordings, Inc.   SR0000613340
4541   Duffy                Serious                             UMG Recordings, Inc.   SR0000613340
4542   Duffy                Stepping Stone                      UMG Recordings, Inc.   SR0000613340
4543   Duffy                Syrup & Honey                       UMG Recordings, Inc.   SR0000613340
4544   Duffy                Warwick Avenue                      UMG Recordings, Inc.   SR0000613340
4545   Easton Corbin        A Thing For You                     UMG Recordings, Inc.   SR0000709974
4546   Easton Corbin        All Over The Road                   UMG Recordings, Inc.   SR0000709974
4547   Easton Corbin        Are You With Me                     UMG Recordings, Inc.   SR0000709974
4548   Easton Corbin        Dance Real Slow                     UMG Recordings, Inc.   SR0000709974
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 66 of 101 PageID# 3768


4549   Easton Corbin    Hearts Drawn In The Sand                       UMG Recordings, Inc.   SR0000709972
4550   Easton Corbin    I Think Of You                                 UMG Recordings, Inc.   SR0000709974
4551   Easton Corbin    Lovin' You Is Fun                              UMG Recordings, Inc.   SR0000699451
4552   Easton Corbin    Only A Girl                                    UMG Recordings, Inc.   SR0000710243
4553   Easton Corbin    That's Gonna Leave A Memory                    UMG Recordings, Inc.   SR0000709974
4554   Easton Corbin    This Feels A Lot Like Love                     UMG Recordings, Inc.   SR0000709974
4555   Easton Corbin    Tulsa Texas                                    UMG Recordings, Inc.   SR0000709974
4556   Eli Young Band   Every Other Memory                             UMG Recordings, Inc.   SR0000684024
4557   Eli Young Band   How Quickly You Forget                         UMG Recordings, Inc.   SR0000684024
4558   Eli Young Band   Life At Best                                   UMG Recordings, Inc.   SR0000684024
4559   Eli Young Band   My Old Man's Son                               UMG Recordings, Inc.   SR0000684024
4560   Eli Young Band   On My Way                                      UMG Recordings, Inc.   SR0000684024
4561   Eli Young Band   Recover                                        UMG Recordings, Inc.   SR0000684024
4562   Eli Young Band   Say Goodnight                                  UMG Recordings, Inc.   SR0000684024
4563   Eli Young Band   The Falling                                    UMG Recordings, Inc.   SR0000684024
4564   Eli Young Band   War On A Desperate Man                         UMG Recordings, Inc.   SR0000684024
4565   Ellie Goulding   Animal                                         UMG Recordings, Inc.   SR0000752677
4566   Ellie Goulding   Anything Could Happen                          UMG Recordings, Inc.   SR0000709961
4567   Ellie Goulding   Atlantis                                       UMG Recordings, Inc.   SR0000709960
4568   Ellie Goulding   Believe Me                                     UMG Recordings, Inc.   SR0000752677
4569   Ellie Goulding   Dead In The Water                              UMG Recordings, Inc.   SR0000709960
4570   Ellie Goulding   Don't Say A Word                               UMG Recordings, Inc.   SR0000709960
4571   Ellie Goulding   Every Time You Go                              UMG Recordings, Inc.   SR0000752677
4572   Ellie Goulding   Explosions                                     UMG Recordings, Inc.   SR0000709960
4573   Ellie Goulding   Figure 8                                       UMG Recordings, Inc.   SR0000709960
4574   Ellie Goulding   Guns And Horses                                UMG Recordings, Inc.   SR0000752677
4575   Ellie Goulding   Halcyon                                        UMG Recordings, Inc.   SR0000709960
4576   Ellie Goulding   Hanging On                                     UMG Recordings, Inc.   SR0000709960
4577   Ellie Goulding   Home                                           UMG Recordings, Inc.   SR0000752677
4578   Ellie Goulding   Human                                          UMG Recordings, Inc.   SR0000752677
4579   Ellie Goulding   I Know You Care                                UMG Recordings, Inc.   SR0000709960
4580   Ellie Goulding   In My City                                     UMG Recordings, Inc.   SR0000709960
4581   Ellie Goulding   Joy                                            UMG Recordings, Inc.   SR0000709960
4582   Ellie Goulding   Lights                                         UMG Recordings, Inc.   SR0000671828
4583   Ellie Goulding   Little Dreams                                  UMG Recordings, Inc.   SR0000752677
4584   Ellie Goulding   My Blood                                       UMG Recordings, Inc.   SR0000709960
4585   Ellie Goulding   Only You                                       UMG Recordings, Inc.   SR0000709960
4586   Ellie Goulding   Ritual                                         UMG Recordings, Inc.   SR0000709960
4587   Ellie Goulding   Roscoe                                         UMG Recordings, Inc.   SR0000752677
4588   Ellie Goulding   Salt Skin                                      UMG Recordings, Inc.   SR0000752677
4589   Ellie Goulding   Starry Eyed                                    UMG Recordings, Inc.   SR0000664533
4590   Ellie Goulding   The End                                        UMG Recordings, Inc.   SR0000752677
4591   Ellie Goulding   This Love (Will Be Your Downfall)              UMG Recordings, Inc.   SR0000752677
4592   Ellie Goulding   Under The Sheets                               UMG Recordings, Inc.   SR0000752677
4593   Ellie Goulding   Wish I Stayed                                  UMG Recordings, Inc.   SR0000752677
4594   Ellie Goulding   Without Your Love                              UMG Recordings, Inc.   SR0000709960
4595   Ellie Goulding   Your Biggest Mistake                           UMG Recordings, Inc.   SR0000752677
4596   Ellie Goulding   Your Song                                      UMG Recordings, Inc.   SR0000752677
4597   Elliott Smith    A Question Mark                                UMG Recordings, Inc.   SR0000241677
4598   Elliott Smith    Amity                                          UMG Recordings, Inc.   SR0000241677
4599   Elliott Smith    Baby Britain                                   UMG Recordings, Inc.   SR0000241677
4600   Elliott Smith    Bled White                                     UMG Recordings, Inc.   SR0000241677
4601   Elliott Smith    Bottle Up And Explode!                         UMG Recordings, Inc.   SR0000241677
4602   Elliott Smith    Bye                                            UMG Recordings, Inc.   SR0000280584
4603   Elliott Smith    Can't Make A Sound                             UMG Recordings, Inc.   SR0000280584
4604   Elliott Smith    Colorbars                                      UMG Recordings, Inc.   SR0000280584
4605   Elliott Smith    Easy Way Out                                   UMG Recordings, Inc.   SR0000280584
4606   Elliott Smith    Everybody Cares, Everybody Understands         UMG Recordings, Inc.   SR0000241677
4607   Elliott Smith    Everything Reminds Me Of Her                   UMG Recordings, Inc.   SR0000280584
4608   Elliott Smith    I Better Be Quiet Now                          UMG Recordings, Inc.   SR0000280584
4609   Elliott Smith    I Didn't Understand                            UMG Recordings, Inc.   SR0000241677
4610   Elliott Smith    In The Lost And Found (Honky Bach)/The Roost   UMG Recordings, Inc.   SR0000280584
4611   Elliott Smith    Independence Day                               UMG Recordings, Inc.   SR0000241677
4612   Elliott Smith    Junk Bond Trader                               UMG Recordings, Inc.   SR0000280584
4613   Elliott Smith    Oh Well, okay                                  UMG Recordings, Inc.   SR0000241677
4614   Elliott Smith    Pitseleh                                       UMG Recordings, Inc.   SR0000241677
4615   Elliott Smith    Pretty Mary K                                  UMG Recordings, Inc.   SR0000280584
4616   Elliott Smith    Somebody That I Used To Know                   UMG Recordings, Inc.   SR0000280584
4617   Elliott Smith    Stupidity Tries                                UMG Recordings, Inc.   SR0000280584
4618   Elliott Smith    Sweet Adeline                                  UMG Recordings, Inc.   SR0000241677
4619   Elliott Smith    Tomorrow Tomorrow                              UMG Recordings, Inc.   SR0000241677
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 67 of 101 PageID# 3769


4620   Elliott Smith   Waltz #1                            UMG Recordings, Inc.   SR0000241677
4621   Elliott Smith   Wouldn't Mama Be Proud?             UMG Recordings, Inc.   SR0000280584
4622   Elton John      I Want Love                         UMG Recordings, Inc.   SR0000303795
4623   Eminem          (Curtains Up - Encore version)      UMG Recordings, Inc.   SR0000364769
4624   Eminem          25 To Life                          UMG Recordings, Inc.   SR0000653572
4625   Eminem          3 a.m.                              UMG Recordings, Inc.   SR0000633152
4626   Eminem          8 Mile                              UMG Recordings, Inc.   SR0000322706
4627   Eminem          Almost Famous                       UMG Recordings, Inc.   SR0000653572
4628   Eminem          Ass Like That                       UMG Recordings, Inc.   SR0000364769
4629   Eminem          Bagpipes From Baghdad               UMG Recordings, Inc.   SR0000633152
4630   Eminem          Beautiful                           UMG Recordings, Inc.   SR0000633152
4631   Eminem          Berzerk                             UMG Recordings, Inc.   SR0000729822
4632   Eminem          Big Weenie                          UMG Recordings, Inc.   SR0000364769
4633   Eminem          Business                            UMG Recordings, Inc.   SR0000317924
4634   Eminem          Business (Explicit)                 UMG Recordings, Inc.   SR0000317924
4635   Eminem          Cinderella Man                      UMG Recordings, Inc.   SR0000653572
4636   Eminem          Cleanin' Out My Closet              UMG Recordings, Inc.   SR0000317924
4637   Eminem          Cold Wind Blows                     UMG Recordings, Inc.   SR0000653572
4638   Eminem          Crack A Bottle                      UMG Recordings, Inc.   SR0000642488
4639   Eminem          Crazy In Love                       UMG Recordings, Inc.   SR0000364769
4640   Eminem          Curtains Close (Skit)               UMG Recordings, Inc.   SR0000317924
4641   Eminem          Curtains Up                         UMG Recordings, Inc.   SR0000364769
4642   Eminem          Deja Vu                             UMG Recordings, Inc.   SR0000633152
4643   Eminem          Deja Vu (Explicit)                  UMG Recordings, Inc.   SR0000630739
4644   Eminem          Dr. West                            UMG Recordings, Inc.   SR0000633152
4645   Eminem          Drips                               UMG Recordings, Inc.   SR0000317924
4646   Eminem          Em Calls Paul                       UMG Recordings, Inc.   SR0000364769
4647   Eminem          Encore / Curtains Up                UMG Recordings, Inc.   SR0000364769
4648   Eminem          Encore/Curtains Down                UMG Recordings, Inc.   SR0000364769
4649   Eminem          Evil Deeds                          UMG Recordings, Inc.   SR0000364769
4650   Eminem          FACK                                UMG Recordings, Inc.   SR0000382840
4651   Eminem          FACK (Explicit)                     UMG Recordings, Inc.   SR0000382840
4652   Eminem          Final Thought (Skit)                UMG Recordings, Inc.   SR0000364769
4653   Eminem          Get You Mad                         UMG Recordings, Inc.   SR0000265774
4654   Eminem          Go To Sleep (Explicit)              UMG Recordings, Inc.   SR0000327127
4655   Eminem          Going Through Changes               UMG Recordings, Inc.   SR0000653572
4656   Eminem          Guilty Conscience                   UMG Recordings, Inc.   SR0000262686
4657   Eminem          Hailie's Song                       UMG Recordings, Inc.   SR0000317924
4658   Eminem          Hello                               UMG Recordings, Inc.   SR0000633152
4659   Eminem          Insane                              UMG Recordings, Inc.   SR0000633152
4660   Eminem          Intro                               UMG Recordings, Inc.   SR0000382840
4661   Eminem          Jimmy Crack Corn                    UMG Recordings, Inc.   SR0000405877
4662   Eminem          Just Don't Give A Fuck (Explicit)   UMG Recordings, Inc.   SR0000262686
4663   Eminem          Just Lose It                        UMG Recordings, Inc.   SR0000362082
4664   Eminem          Like Toy Soldiers                   UMG Recordings, Inc.   SR0000364769
4665   Eminem          Lose Yourself                       UMG Recordings, Inc.   SR0000322706
4666   Eminem          Love The Way You Lie                UMG Recordings, Inc.   SR0000653572
4667   Eminem          Love You More                       UMG Recordings, Inc.   SR0000364769
4668   Eminem          Medicine Ball                       UMG Recordings, Inc.   SR0000633152
4669   Eminem          Mockingbird                         UMG Recordings, Inc.   SR0000364769
4670   Eminem          Mosh                                UMG Recordings, Inc.   SR0000364769
4671   Eminem          Mr. Mathers                         UMG Recordings, Inc.   SR0000633152
4672   Eminem          Must Be The Ganja                   UMG Recordings, Inc.   SR0000633152
4673   Eminem          Must Be The Ganja (Explicit)        UMG Recordings, Inc.   SR0000642488
4674   Eminem          My 1st Single                       UMG Recordings, Inc.   SR0000364769
4675   Eminem          My Dad's Gone Crazy                 UMG Recordings, Inc.   SR0000317924
4676   Eminem          My Fault                            UMG Recordings, Inc.   SR0000262686
4677   Eminem          My Mom                              UMG Recordings, Inc.   SR0000633152
4678   Eminem          My Name Is                          UMG Recordings, Inc.   SR0000262686
4679   Eminem          Never Enough                        UMG Recordings, Inc.   SR0000364769
4680   Eminem          No Apologies                        UMG Recordings, Inc.   SR0000401289
4681   Eminem          No Love                             UMG Recordings, Inc.   SR0000653572
4682   Eminem          Not Afraid                          UMG Recordings, Inc.   SR0000653571
4683   Eminem          Old Time's Sake                     UMG Recordings, Inc.   SR0000633157
4684   Eminem          Old Time's Sake (Explicit)          UMG Recordings, Inc.   SR0000642488
4685   Eminem          On Fire                             UMG Recordings, Inc.   SR0000653572
4686   Eminem          One Shot 2 Shot                     UMG Recordings, Inc.   SR0000364769
4687   Eminem          Paul                                UMG Recordings, Inc.   SR0000364769
4688   Eminem          Paul (Skit)                         UMG Recordings, Inc.   SR0000364769
4689   Eminem          Public Enemy #1                     UMG Recordings, Inc.   SR0000401289
4690   Eminem          Puke                                UMG Recordings, Inc.   SR0000364769
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 68 of 101 PageID# 3770


4691   Eminem               Rabbit Run                       UMG Recordings, Inc.   SR0000322706
4692   Eminem               Rain Man                         UMG Recordings, Inc.   SR0000364769
4693   Eminem               Rap God                          UMG Recordings, Inc.   SR0000735449
4694   Eminem               Ricky Ticky Toc                  UMG Recordings, Inc.   SR0000364769
4695   Eminem               Ridaz                            UMG Recordings, Inc.   SR0000659181
4696   Eminem               Same Song & Dance                UMG Recordings, Inc.   SR0000633152
4697   Eminem               Say Goodbye Hollywood            UMG Recordings, Inc.   SR0000317924
4698   Eminem               Say What You Say                 UMG Recordings, Inc.   SR0000317924
4699   Eminem               Seduction                        UMG Recordings, Inc.   SR0000653572
4700   Eminem               Shake That                       UMG Recordings, Inc.   SR0000382840
4701   Eminem               Sing For The Moment              UMG Recordings, Inc.   SR0000317924
4702   Eminem               So Bad                           UMG Recordings, Inc.   SR0000653572
4703   Eminem               Soldier                          UMG Recordings, Inc.   SR0000317924
4704   Eminem               Space Bound                      UMG Recordings, Inc.   SR0000653572
4705   Eminem               Spend Some Time                  UMG Recordings, Inc.   SR0000262686
4706   Eminem               Square Dance                     UMG Recordings, Inc.   SR0000317924
4707   Eminem               Stay Wide Awake                  UMG Recordings, Inc.   SR0000642488
4708   Eminem               Still Don't Give A Fuck          UMG Recordings, Inc.   SR0000262686
4709   Eminem               Superman                         UMG Recordings, Inc.   SR0000317924
4710   Eminem               Survival                         UMG Recordings, Inc.   SR0000735449
4711   Eminem               Talkin' 2 Myself                 UMG Recordings, Inc.   SR0000653572
4712   Eminem               Talkin' 2 Myself (Explicit)      UMG Recordings, Inc.   SR0000653572
4713   Eminem               The Kiss (Skit)                  UMG Recordings, Inc.   SR0000317924
4714   Eminem               The Monster                      UMG Recordings, Inc.   SR0000735449
4715   Eminem               The Re-Up                        UMG Recordings, Inc.   SR0000401289
4716   Eminem               The Real Slim Shady              UMG Recordings, Inc.   SR0000293541
4717   Eminem               The Way I Am                     UMG Recordings, Inc.   SR0000287944
4718   Eminem               Till I Collapse                  UMG Recordings, Inc.   SR0000317924
4719   Eminem               Tonya                            UMG Recordings, Inc.   SR0000633152
4720   Eminem               Underground                      UMG Recordings, Inc.   SR0000633152
4721   Eminem               Untitled                         UMG Recordings, Inc.   SR0000653572
4722   Eminem               W.T.P.                           UMG Recordings, Inc.   SR0000653572
4723   Eminem               We As Americans                  UMG Recordings, Inc.   SR0000364769
4724   Eminem               We Made You                      UMG Recordings, Inc.   SR0000642488
4725   Eminem               When I'm Gone                    UMG Recordings, Inc.   SR0000382840
4726   Eminem               When The Music Stops             UMG Recordings, Inc.   SR0000317924
4727   Eminem               White America                    UMG Recordings, Inc.   SR0000317924
4728   Eminem               Without Me                       UMG Recordings, Inc.   SR0000317924
4729   Eminem               Won't Back Down                  UMG Recordings, Inc.   SR0000653572
4730   Eminem               Won't Back Down (Explicit)       UMG Recordings, Inc.   SR0000653572
4731   Eminem               Yellow Brick Road                UMG Recordings, Inc.   SR0000364769
4732   Eminem               You Don't Know                   UMG Recordings, Inc.   SR0000400225
4733   Eminem               You're Never Over                UMG Recordings, Inc.   SR0000653572
4734   Eminem               You're Never Over (Explicit)     UMG Recordings, Inc.   SR0000653572
4735   Eric Church          Give Me Back My Hometown         UMG Recordings, Inc.   SR0000741485
4736   Eric Clapton         Cocaine                          UMG Recordings, Inc.   SR0000001112
4737   Eric Clapton         I Can't Stand It                 UMG Recordings, Inc.   SR0000025214
4738   Eric Clapton         I Shot The Sheriff               UMG Recordings, Inc.   SR0000742060
4739   Eric Clapton         Knockin' On Heaven's Door        UMG Recordings, Inc.   SR0000742060
4740   Eric Clapton         Lay Down Sally                   UMG Recordings, Inc.   SR0000018550
4741   Eric Clapton         Lay Down Sally (Album Version)   UMG Recordings, Inc.   SR0000630877
                                                                                    N16809
4742   Eric Clapton         Let It Grow                      UMG Recordings, Inc.   RE0000866829
4743   Eric Clapton         Promises (Album Version)         UMG Recordings, Inc.   SR0000630877
4744   Eric Clapton         Wonderful Tonight                UMG Recordings, Inc.   SR0000018550
4745   Esperanza Spalding   Cinnamon Tree                    UMG Recordings, Inc.   SR0000700060
4746   Esperanza Spalding   City Of Roses                    UMG Recordings, Inc.   SR0000700060
4747   Esperanza Spalding   Crowned & Kissed                 UMG Recordings, Inc.   SR0000700060
4748   Esperanza Spalding   Endangered Species               UMG Recordings, Inc.   SR0000700060
4749   Esperanza Spalding   Hold On Me                       UMG Recordings, Inc.   SR0000700060
4750   Esperanza Spalding   I Can't Help It                  UMG Recordings, Inc.   SR0000700060
4751   Esperanza Spalding   Land Of The Free                 UMG Recordings, Inc.   SR0000700060
4752   Esperanza Spalding   Let Her                          UMG Recordings, Inc.   SR0000700060
4753   Esperanza Spalding   Radio Song                       UMG Recordings, Inc.   SR0000700060
4754   Esperanza Spalding   Smile Like That                  UMG Recordings, Inc.   SR0000700060
4755   Esperanza Spalding   Vague Suspicions                 UMG Recordings, Inc.   SR0000700060
4756   Fall Out Boy         27                               UMG Recordings, Inc.   SR0000620008
4757   Fall Out Boy         (Coffee's For Closers)           UMG Recordings, Inc.   SR0000620008
4758   Fall Out Boy         20 Dollar Nose Bleed             UMG Recordings, Inc.   SR0000620008
4759   Fall Out Boy         Alone Together                   UMG Recordings, Inc.   SR0000720423
4760   Fall Out Boy         America's Suitehearts            UMG Recordings, Inc.   SR0000620002
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 69 of 101 PageID# 3771


4761   Fall Out Boy             Beat It                                                UMG Recordings, Inc.   SR0000612454
4762   Fall Out Boy             Death Valley                                           UMG Recordings, Inc.   SR0000720423
4763   Fall Out Boy             Disloyal Order Of Water Buffaloes                      UMG Recordings, Inc.   SR0000620008
4764   Fall Out Boy             Headfirst Slide Into Cooperstown On A Bad Bet          UMG Recordings, Inc.   SR0000620008
4765   Fall Out Boy             Just One Yesterday                                     UMG Recordings, Inc.   SR0000720423
4766   Fall Out Boy             Miss Missing You                                       UMG Recordings, Inc.   SR0000720423
4767   Fall Out Boy             My Songs Know What You Did In The Dark (Light Em Up)   UMG Recordings, Inc.   SR0000720423
4768   Fall Out Boy             Pavlove                                                UMG Recordings, Inc.   SR0000620008
4769   Fall Out Boy             Rat A Tat                                              UMG Recordings, Inc.   SR0000720423
4770   Fall Out Boy             Save Rock And Roll                                     UMG Recordings, Inc.   SR0000720423
4771   Fall Out Boy             She's My Winona                                        UMG Recordings, Inc.   SR0000620008
4772   Fall Out Boy             The (Shipped) Gold Standard                            UMG Recordings, Inc.   SR0000620008
4773   Fall Out Boy             The Mighty Fall                                        UMG Recordings, Inc.   SR0000720423
4774   Fall Out Boy             The Phoenix                                            UMG Recordings, Inc.   SR0000720423
4775   Fall Out Boy             Tiffany Blews                                          UMG Recordings, Inc.   SR0000620008
4776   Fall Out Boy             w.a.m.s.                                               UMG Recordings, Inc.   SR0000620008
4777   Fall Out Boy             West Coast Smoker                                      UMG Recordings, Inc.   SR0000620008
4778   Fall Out Boy             What A Catch, Donnie                                   UMG Recordings, Inc.   SR0000620003
4779   Fall Out Boy             Where Did The Party Go                                 UMG Recordings, Inc.   SR0000720423
4780   Fall Out Boy             Young Volcanoes                                        UMG Recordings, Inc.   SR0000720423
4781   Far East Movement        Like A G6                                              UMG Recordings, Inc.   SR0000658290
4782   Far East Movement        Rocketeer                                              UMG Recordings, Inc.   SR0000664587
4783   Feist                    1234                                                   UMG Recordings, Inc.   SR0000406935
4784   Feist                    Brandy Alexander                                       UMG Recordings, Inc.   SR0000406936
4785   Feist                    Gatekeeper                                             UMG Recordings, Inc.   SR0000374394
4786   Feist                    Honey Honey                                            UMG Recordings, Inc.   SR0000406936
4787   Feist                    How My Heart Behaves                                   UMG Recordings, Inc.   SR0000406936
4788   Feist                    I Feel It All                                          UMG Recordings, Inc.   SR0000406936
4789   Feist                    Inside And Out                                         UMG Recordings, Inc.   SR0000374394
4790   Feist                    Intuition                                              UMG Recordings, Inc.   SR0000406936
4791   Feist                    Leisure Suite                                          UMG Recordings, Inc.   SR0000374394
4792   Feist                    Let It Die                                             UMG Recordings, Inc.   SR0000374394
4793   Feist                    Lonely Lonely                                          UMG Recordings, Inc.   SR0000374394
4794   Feist                    Mushaboom                                              UMG Recordings, Inc.   SR0000388836
4795   Feist                    My Moon My Man                                         UMG Recordings, Inc.   SR0000620089
4796   Feist                    Now At Last                                            UMG Recordings, Inc.   SR0000374394
4797   Feist                    One Evening                                            UMG Recordings, Inc.   SR0000374394
4798   Feist                    Past In Present                                        UMG Recordings, Inc.   SR0000406936
4799   Feist                    Sealion                                                UMG Recordings, Inc.   SR0000406936
4800   Feist                    Secret Heart                                           UMG Recordings, Inc.   SR0000374394
4801   Feist                    So Sorry                                               UMG Recordings, Inc.   SR0000406936
4802   Feist                    The Limit To Your Love                                 UMG Recordings, Inc.   SR0000406936
4803   Feist                    The Park                                               UMG Recordings, Inc.   SR0000406936
4804   Feist                    The Water                                              UMG Recordings, Inc.   SR0000406936
4805   Feist                    Tout Doucement                                         UMG Recordings, Inc.   SR0000374394
4806   Feist                    When I Was A Young Girl                                UMG Recordings, Inc.   SR0000374394
4807   Fergie                   All That I Got (The Make Up Song)                      UMG Recordings, Inc.   SR0000393675
4808   Fergie                   Barracuda                                              UMG Recordings, Inc.   SR0000613597
4809   Fergie                   Big Girls Don't Cry (Personal)                         UMG Recordings, Inc.   SR0000393675
4810   Fergie                   Clumsy                                                 UMG Recordings, Inc.   SR0000393675
4811   Fergie                   Fergalicious                                           UMG Recordings, Inc.   SR0000393675
4812   Fergie                   Finally                                                UMG Recordings, Inc.   SR0000393675
4813   Fergie                   Glamorous                                              UMG Recordings, Inc.   SR0000393675
4814   Fergie                   Here I Come                                            UMG Recordings, Inc.   SR0000393675
4815   Fergie                   Labels Or Love                                         UMG Recordings, Inc.   SR0000613598
4816   Fergie                   London Bridge                                          UMG Recordings, Inc.   SR0000399946
4817   Fergie                   Losing My Ground                                       UMG Recordings, Inc.   SR0000393675
4818   Fergie                   Mary Jane Shoes                                        UMG Recordings, Inc.   SR0000393675
4819   Fergie                   Pedestal                                               UMG Recordings, Inc.   SR0000393675
4820   Fergie                   Velvet                                                 UMG Recordings, Inc.   SR0000393675
4821   Fergie                   Voodoo Doll                                            UMG Recordings, Inc.   SR0000393675
4822   Florence + The Machine   Between Two Lungs                                      UMG Recordings, Inc.   SR0000645045
4823   Florence + The Machine   Blinding                                               UMG Recordings, Inc.   SR0000645045
4824   Florence + The Machine   Cosmic Love                                            UMG Recordings, Inc.   SR0000645045
4825   Florence + The Machine   Dog Days Are Over                                      UMG Recordings, Inc.   SR0000645045
4826   Florence + The Machine   Girl With One Eye                                      UMG Recordings, Inc.   SR0000645045
4827   Florence + The Machine   Howl                                                   UMG Recordings, Inc.   SR0000645045
4828   Florence + The Machine   Hurricane Drunk                                        UMG Recordings, Inc.   SR0000645045
4829   Florence + The Machine   I'm Not Calling You A Liar                             UMG Recordings, Inc.   SR0000645045
4830   Florence + The Machine   My Boy Builds Coffins                                  UMG Recordings, Inc.   SR0000645045
4831   Florence + The Machine   Rabbit Heart (Raise It Up)                             UMG Recordings, Inc.   SR0000645045
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 70 of 101 PageID# 3772


4832   Florence + The Machine   You've Got The Love                                          UMG Recordings, Inc.   SR0000645045
4833   Frank Ocean              Bad Religion                                                 UMG Recordings, Inc.   SR0000704928
4834   Frank Ocean              Crack Rock                                                   UMG Recordings, Inc.   SR0000704928
4835   Frank Ocean              End                                                          UMG Recordings, Inc.   SR0000704928
4836   Frank Ocean              Fertilizer                                                   UMG Recordings, Inc.   SR0000704928
4837   Frank Ocean              Forrest Gump                                                 UMG Recordings, Inc.   SR0000704928
4838   Frank Ocean              Lost                                                         UMG Recordings, Inc.   SR0000704928
4839   Frank Ocean              Lost (Explicit)                                              UMG Recordings, Inc.   SR0000704928
4840   Frank Ocean              Monks                                                        UMG Recordings, Inc.   SR0000704928
4841   Frank Ocean              Not Just Money                                               UMG Recordings, Inc.   SR0000704928
4842   Frank Ocean              Pilot Jones                                                  UMG Recordings, Inc.   SR0000704928
4843   Frank Ocean              Pink Matter                                                  UMG Recordings, Inc.   SR0000704928
4844   Frank Ocean              Pyramids                                                     UMG Recordings, Inc.   SR0000704928
4845   Frank Ocean              Sierra Leone                                                 UMG Recordings, Inc.   SR0000704928
4846   Frank Ocean              Start                                                        UMG Recordings, Inc.   SR0000704928
4847   Frank Ocean              Super Rich Kids                                              UMG Recordings, Inc.   SR0000704928
4848   Frank Ocean              Sweet Life                                                   UMG Recordings, Inc.   SR0000704928
4849   Frank Ocean              Thinkin Bout You                                             UMG Recordings, Inc.   SR0000699626
4850   Frank Ocean              White                                                        UMG Recordings, Inc.   SR0000704928
4851   French Montana           Pop That                                                     UMG Recordings, Inc.   SR0000702917
4852   Gary Allan               As Long As You're Looking Back                               UMG Recordings, Inc.   SR0000613393
4853   Gary Allan               Half Of My Mistakes                                          UMG Recordings, Inc.   SR0000613393
4854   Gary Allan               Like It's A Bad Thing                                        UMG Recordings, Inc.   SR0000613393
4855   Gary Allan               Living Hard                                                  UMG Recordings, Inc.   SR0000613393
4856   Gary Allan               She's So California                                          UMG Recordings, Inc.   SR0000613393
4857   Gary Allan               Trying To Matter                                             UMG Recordings, Inc.   SR0000613393
4858   Gary Allan               Watching Airplanes                                           UMG Recordings, Inc.   SR0000613393
4859   Gary Allan               We Touched The Sun                                           UMG Recordings, Inc.   SR0000613393
4860   Gary Allan               Wrecking Ball                                                UMG Recordings, Inc.   SR0000613393
4861   Gary Allan               Yesterday's Rain                                             UMG Recordings, Inc.   SR0000613393
4862   George Strait            A Fire I Can't Put Out                                       UMG Recordings, Inc.   SR0000213745
4863   George Strait            Ace In The Hole                                              UMG Recordings, Inc.   SR0000100975
4864   George Strait            Adalida                                                      UMG Recordings, Inc.   SR0000278184
4865   George Strait            All My Ex's Live In Texas                                    UMG Recordings, Inc.   SR0000358502
4866   George Strait            Am I Blue (Yes I'm Blue)                                     UMG Recordings, Inc.   SR0000213745
4867   George Strait            Amarillo By Morning                                          UMG Recordings, Inc.   SR0000213745
4868   George Strait            Baby Blue                                                    UMG Recordings, Inc.   SR0000358502
4869   George Strait            Baby's Gotten Good At Goodbye                                UMG Recordings, Inc.   SR0000100975
4870   George Strait            Blue Clear Sky                                               UMG Recordings, Inc.   SR0000358502
4871   George Strait            Carried Away                                                 UMG Recordings, Inc.   SR0000358502
4872   George Strait            Carrying Your Love With Me                                   UMG Recordings, Inc.   SR0000358502
4873   George Strait            Check Yes Or No                                              UMG Recordings, Inc.   SR0000213745
4874   George Strait            Chill Of An Early Fall                                       UMG Recordings, Inc.   SR0000128640
4875   George Strait            Cowboys Like Us                                              UMG Recordings, Inc.   SR0000333733
4876   George Strait            Desperately                                                  UMG Recordings, Inc.   SR0000334394
4877   George Strait            Does Fort Worth Ever Cross Your Mind                         UMG Recordings, Inc.   SR0000213745
4878   George Strait            Don't Make Me Come Over There And Love You                   UMG Recordings, Inc.   SR0000270094
4879   George Strait            Down And Out                                                 UMG Recordings, Inc.   SR0000030829
4880   George Strait            Drinking Champagne                                           UMG Recordings, Inc.   SR0000213745
4881   George Strait            Easy Come, Easy Go                                           UMG Recordings, Inc.   SR0000213745
4882   George Strait            Famous Last Words Of A Fool                                  UMG Recordings, Inc.   SR0000358502
4883   George Strait            Fool Hearted Memory                                          UMG Recordings, Inc.   SR0000213745
4884   George Strait            Go On                                                        UMG Recordings, Inc.   SR0000270094
4885   George Strait            Gone As A Girl Can Get                                       UMG Recordings, Inc.   SR0000141229
4886   George Strait            Good News, Bad News                                          UMG Recordings, Inc.   SR0000372131
4887   George Strait            Heartland                                                    UMG Recordings, Inc.   SR0000213745
4888   George Strait            How 'Bout Them Cowgirls                                      UMG Recordings, Inc.   SR0000398524
4889   George Strait            I Can Still Make Cheyenne                                    UMG Recordings, Inc.   SR0000358502
4890   George Strait            I Cross My Heart                                             UMG Recordings, Inc.   SR0000213745
4891   George Strait            I Hate Everything                                            UMG Recordings, Inc.   SR0000358502
4892   George Strait            I Just Want To Dance With You                                UMG Recordings, Inc.   SR0000252101
4893   George Strait            I Know She Still Loves Me                                    UMG Recordings, Inc.   SR0000358502
4894   George Strait            I'd Like To Have That One Back                               UMG Recordings, Inc.   SR0000178495
4895   George Strait            I've Come To Expect It From You                              UMG Recordings, Inc.   SR0000358502
4896   George Strait            If I Know Me                                                 UMG Recordings, Inc.   SR0000358502
4897   George Strait            If You Ain't Lovin' (You Ain't Livin')                       UMG Recordings, Inc.   SR0000213745
4898   George Strait            If You Can Do Anything Else                                  UMG Recordings, Inc.   SR0000270094
                                If You're Thinking You Want A Stranger (There's One Coming
4899 George Strait              Home)                                                        UMG Recordings, Inc.   SR0000030829
4900 George Strait              It Ain't Cool To Be Crazy About You                          UMG Recordings, Inc.   SR0000358502
4901 George Strait              Lead On                                                      UMG Recordings, Inc.   SR0000358502
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 71 of 101 PageID# 3773


4902   George Strait   Let's Fall To Pieces Together                UMG Recordings, Inc.   SR0000358502
4903   George Strait   Living And Living Well                       UMG Recordings, Inc.   SR0000309691
4904   George Strait   Love Without End, Amen                       UMG Recordings, Inc.   SR0000358502
4905   George Strait   Marina Del Rey                               UMG Recordings, Inc.   SR0000066434
4906   George Strait   Meanwhile                                    UMG Recordings, Inc.   SR0000263154
4907   George Strait   Nobody In His Right Mind Would've Left Her   UMG Recordings, Inc.   SR0000077926
4908   George Strait   Ocean Front Property                         UMG Recordings, Inc.   SR0000079124
4909   George Strait   One Night At A Time                          UMG Recordings, Inc.   SR0000358502
4910   George Strait   Overnight Success                            UMG Recordings, Inc.   SR0000100975
4911   George Strait   Right Or Wrong                               UMG Recordings, Inc.   SR0000358502
4912   George Strait   Round About Way                              UMG Recordings, Inc.   SR0000358502
4913   George Strait   Run                                          UMG Recordings, Inc.   SR0000358502
4914   George Strait   She Let Herself Go                           UMG Recordings, Inc.   SR0000801476
4915   George Strait   She'll Leave You With A Smile                UMG Recordings, Inc.   SR0000358502
4916   George Strait   So Much Like My Dad                          UMG Recordings, Inc.   SR0000358502
4917   George Strait   The Best Day                                 UMG Recordings, Inc.   SR0000278800
4918   George Strait   The Big One                                  UMG Recordings, Inc.   SR0000358502
4919   George Strait   The Chair                                    UMG Recordings, Inc.   SR0000073980
4920   George Strait   The Cowboy Rides Away                        UMG Recordings, Inc.   SR0000213745
4921   George Strait   The Fireman                                  UMG Recordings, Inc.   SR0000213745
4922   George Strait   The Love Bug                                 UMG Recordings, Inc.   SR0000178495
4923   George Strait   The Man In Love With You                     UMG Recordings, Inc.   SR0000178495
4924   George Strait   The Seashores Of Old Mexico                  UMG Recordings, Inc.   SR0000801476
4925   George Strait   Today My World Slipped Away                  UMG Recordings, Inc.   SR0000278184
4926   George Strait   TRUE                                         UMG Recordings, Inc.   SR0000801476
4927   George Strait   Unwound                                      UMG Recordings, Inc.   SR0000030829
4928   George Strait   We Really Shouldn't Be Doing This            UMG Recordings, Inc.   SR0000278184
4929   George Strait   What Do You Say To That                      UMG Recordings, Inc.   SR0000263154
4930   George Strait   What's Going On In Your World                UMG Recordings, Inc.   SR0000100975
4931   George Strait   When Did You Stop Loving Me                  UMG Recordings, Inc.   SR0000146421
4932   George Strait   Write This Down                              UMG Recordings, Inc.   SR0000801476
4933   George Strait   You Can't Make A Heart Love Somebody         UMG Recordings, Inc.   SR0000358502
4934   George Strait   You Know Me Better Than That                 UMG Recordings, Inc.   SR0000213745
4935   George Strait   You Look So Good In Love                     UMG Recordings, Inc.   SR0000213745
4936   George Strait   You'll Be There                              UMG Recordings, Inc.   SR0000376078
4937   George Strait   You're Something Special To Me               UMG Recordings, Inc.   SR0000073980
4938   Gotye           Bronte                                       UMG Recordings, Inc.   SR0000692982
4939   Gotye           Don't Worry, We'll Be Watching You           UMG Recordings, Inc.   SR0000692982
4940   Gotye           Easy Way Out                                 UMG Recordings, Inc.   SR0000692982
4941   Gotye           Eyes Wide Open                               UMG Recordings, Inc.   SR0000692982
4942   Gotye           Giving Me A Chance                           UMG Recordings, Inc.   SR0000692982
4943   Gotye           I Feel Better                                UMG Recordings, Inc.   SR0000692982
4944   Gotye           In Your Light                                UMG Recordings, Inc.   SR0000692982
4945   Gotye           Making Mirrors                               UMG Recordings, Inc.   SR0000692982
4946   Gotye           Save Me                                      UMG Recordings, Inc.   SR0000692982
4947   Gotye           Smoke And Mirrors                            UMG Recordings, Inc.   SR0000692982
4948   Gotye           Somebody That I Used To Know                 UMG Recordings, Inc.   SR0000692982
4949   Gotye           State Of The Art                             UMG Recordings, Inc.   SR0000692982
4950   Gwen Stefani    4 In The Morning                             UMG Recordings, Inc.   SR0000400614
4951   Gwen Stefani    Breakin' Up                                  UMG Recordings, Inc.   SR0000400614
4952   Gwen Stefani    Bubble Pop Electric                          UMG Recordings, Inc.   SR0000364759
4953   Gwen Stefani    Cool                                         UMG Recordings, Inc.   SR0000364759
4954   Gwen Stefani    Crash                                        UMG Recordings, Inc.   SR0000364759
4955   Gwen Stefani    Danger Zone                                  UMG Recordings, Inc.   SR0000364759
4956   Gwen Stefani    Don't Get It Twisted (Explicit)              UMG Recordings, Inc.   SR0000400614
4957   Gwen Stefani    Early Winter                                 UMG Recordings, Inc.   SR0000400614
4958   Gwen Stefani    Fluorescent                                  UMG Recordings, Inc.   SR0000400614
4959   Gwen Stefani    Harajuku Girls                               UMG Recordings, Inc.   SR0000364759
4960   Gwen Stefani    Hollaback Girl                               UMG Recordings, Inc.   SR0000364759
4961   Gwen Stefani    Long Way To Go                               UMG Recordings, Inc.   SR0000364759
4962   Gwen Stefani    Luxurious                                    UMG Recordings, Inc.   SR0000364759
4963   Gwen Stefani    Now That You Got It                          UMG Recordings, Inc.   SR0000400614
4964   Gwen Stefani    Orange County Girl                           UMG Recordings, Inc.   SR0000400614
4965   Gwen Stefani    Rich Girl                                    UMG Recordings, Inc.   SR0000364759
4966   Gwen Stefani    Serious                                      UMG Recordings, Inc.   SR0000364759
4967   Gwen Stefani    The Real Thing                               UMG Recordings, Inc.   SR0000364759
4968   Gwen Stefani    The Sweet Escape                             UMG Recordings, Inc.   SR0000400614
4969   Gwen Stefani    U Started It                                 UMG Recordings, Inc.   SR0000400614
4970   Gwen Stefani    What You Waiting For?                        UMG Recordings, Inc.   SR0000364759
4971   Gwen Stefani    Wind It Up                                   UMG Recordings, Inc.   SR0000400613
4972   Gwen Stefani    Yummy                                        UMG Recordings, Inc.   SR0000400614
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 72 of 101 PageID# 3774


4973   Hinder            Bed Of Roses                                        UMG Recordings, Inc.   SR0000617110
4974   Hinder            Better Than Me                                      UMG Recordings, Inc.   SR0000379192
4975   Hinder            Bliss (I Don't Wanna Know)                          UMG Recordings, Inc.   SR0000379192
4976   Hinder            Born To Be Wild                                     UMG Recordings, Inc.   SR0000617110
4977   Hinder            By The Way                                          UMG Recordings, Inc.   SR0000379192
4978   Hinder            Far From Home                                       UMG Recordings, Inc.   SR0000622802
4979   Hinder            Get Stoned                                          UMG Recordings, Inc.   SR0000379192
4980   Hinder            Heartless                                           UMG Recordings, Inc.   SR0000619828
4981   Hinder            Heaven Sent                                         UMG Recordings, Inc.   SR0000622802
4982   Hinder            Homecoming Queen                                    UMG Recordings, Inc.   SR0000379192
4983   Hinder            How Long                                            UMG Recordings, Inc.   SR0000379192
4984   Hinder            Last Kiss Goodbye                                   UMG Recordings, Inc.   SR0000622802
4985   Hinder            Lips Of An Angel                                    UMG Recordings, Inc.   SR0000379192
4986   Hinder            Live For Today                                      UMG Recordings, Inc.   SR0000622802
4987   Hinder            Loaded and Alone                                    UMG Recordings, Inc.   SR0000622802
4988   Hinder            Lost In The Sun                                     UMG Recordings, Inc.   SR0000622802
4989   Hinder            Nothin' Good About Goodbye                          UMG Recordings, Inc.   SR0000379192
4990   Hinder            One Night Stand                                     UMG Recordings, Inc.   SR0000619828
4991   Hinder            Room 21                                             UMG Recordings, Inc.   SR0000379192
4992   Hinder            Running In The Rain                                 UMG Recordings, Inc.   SR0000622802
4993   Hinder            Shoulda                                             UMG Recordings, Inc.   SR0000379192
4994   Hinder            Take It To The Limit                                UMG Recordings, Inc.   SR0000622802
4995   Hinder            Take Me Home Tonight                                UMG Recordings, Inc.   SR0000617110
4996   Hinder            The Best is Yet to Come                             UMG Recordings, Inc.   SR0000622802
4997   Hinder            Thing For You                                       UMG Recordings, Inc.   SR0000622802
4998   Hinder            Thunderstruck                                       UMG Recordings, Inc.   SR0000622802
4999   Hinder            Up All Night                                        UMG Recordings, Inc.   SR0000379192
5000   Hinder            Use Me                                              UMG Recordings, Inc.   SR0000614599
5001   Hinder            Without You                                         UMG Recordings, Inc.   SR0000619215
5002   Iggy Azalea       Work                                                UMG Recordings, Inc.   SR0000748652
5003   Imagine Dragons   America                                             UMG Recordings, Inc.   SR0000717800
5004   Imagine Dragons   Amsterdam                                           UMG Recordings, Inc.   SR0000707482
5005   Imagine Dragons   Bleeding Out                                        UMG Recordings, Inc.   SR0000707482
5006   Imagine Dragons   Every Night                                         UMG Recordings, Inc.   SR0000707482
5007   Imagine Dragons   Fallen                                              UMG Recordings, Inc.   SR0000706680
5008   Imagine Dragons   Hear Me                                             UMG Recordings, Inc.   SR0000707482
5009   Imagine Dragons   It's Time                                           UMG Recordings, Inc.   SR0000695196
5010   Imagine Dragons   My Fault                                            UMG Recordings, Inc.   SR0000695196
5011   Imagine Dragons   Nothing Left To Say / Rocks                         UMG Recordings, Inc.   SR0000707482
5012   Imagine Dragons   On Top of the World                                 UMG Recordings, Inc.   SR0000707482
5013   Imagine Dragons   Radioactive                                         UMG Recordings, Inc.   SR0000695196
5014   Imagine Dragons   Round and Round                                     UMG Recordings, Inc.   SR0000695196
5015   Imagine Dragons   Selene                                              UMG Recordings, Inc.   SR0000707482
5016   Imagine Dragons   The River                                           UMG Recordings, Inc.   SR0000707482
5017   Imagine Dragons   Tiptoe                                              UMG Recordings, Inc.   SR0000707482
5018   Imagine Dragons   Underdog                                            UMG Recordings, Inc.   SR0000707482
5019   Imagine Dragons   Working Man                                         UMG Recordings, Inc.   SR0000706680
5020   Isaac Hayes       Ain't That Loving You (For More Reasons Than One)   UMG Recordings, Inc.   SR0000378270
5021   Isaac Hayes       Let's Stay Together                                 UMG Recordings, Inc.   SR0000378270
5022   Isaac Hayes       Never Can Say Goodbye                               UMG Recordings, Inc.   SR0000378270
5023   Isaac Hayes       Soulsville                                          UMG Recordings, Inc.   SR0000378270
5024   Isaac Hayes       Theme From "The Men"                                UMG Recordings, Inc.   SR0000378270
5025   Isaac Hayes       Wonderful                                           UMG Recordings, Inc.   SR0000378270
5026   Jack Johnson      A Pirate Looks At Forty                             UMG Recordings, Inc.   SR0000699030
5027   Jack Johnson      Adrift                                              UMG Recordings, Inc.   SR0000653690
5028   Jack Johnson      All At Once                                         UMG Recordings, Inc.   SR0000653690
5029   Jack Johnson      Angel                                               UMG Recordings, Inc.   SR0000653690
5030   Jack Johnson      Banana Pancakes                                     UMG Recordings, Inc.   SR0000373729
5031   Jack Johnson      Belle                                               UMG Recordings, Inc.   SR0000373729
5032   Jack Johnson      Better Together                                     UMG Recordings, Inc.   SR0000373729
5033   Jack Johnson      Breakdown                                           UMG Recordings, Inc.   SR0000373729
5034   Jack Johnson      Constellations                                      UMG Recordings, Inc.   SR0000373729
5035   Jack Johnson      Crying Shame                                        UMG Recordings, Inc.   SR0000373729
5036   Jack Johnson      Do You Remember                                     UMG Recordings, Inc.   SR0000373729
5037   Jack Johnson      Enemy                                               UMG Recordings, Inc.   SR0000653690
5038   Jack Johnson      Go On                                               UMG Recordings, Inc.   SR0000653690
5039   Jack Johnson      Good People                                         UMG Recordings, Inc.   SR0000373729
5040   Jack Johnson      Hope                                                UMG Recordings, Inc.   SR0000653690
5041   Jack Johnson      If I Could                                          UMG Recordings, Inc.   SR0000373729
5042   Jack Johnson      If I Had Eyes                                       UMG Recordings, Inc.   SR0000636840
5043   Jack Johnson      Losing Keys                                         UMG Recordings, Inc.   SR0000653690
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 73 of 101 PageID# 3775


5044   Jack Johnson      Monsoon                      UMG Recordings, Inc.   SR0000653690
5045   Jack Johnson      Mudfootball                  UMG Recordings, Inc.   SR0000699030
5046   Jack Johnson      Never Know                   UMG Recordings, Inc.   SR0000373729
5047   Jack Johnson      No Other Way                 UMG Recordings, Inc.   SR0000373729
5048   Jack Johnson      Same Girl                    UMG Recordings, Inc.   SR0000653690
5049   Jack Johnson      Situations                   UMG Recordings, Inc.   SR0000373729
5050   Jack Johnson      Sleep Through The Static     UMG Recordings, Inc.   SR0000653690
5051   Jack Johnson      Staple It Together           UMG Recordings, Inc.   SR0000373729
5052   Jack Johnson      They Do, They Don't          UMG Recordings, Inc.   SR0000653690
5053   Jack Johnson      What You Thought You Need    UMG Recordings, Inc.   SR0000653690
5054   Jack Johnson      While We Wait                UMG Recordings, Inc.   SR0000653690
5055   Jadakiss          Air It Out                   UMG Recordings, Inc.   SR0000356267
5056   Jadakiss          Bring You Down               UMG Recordings, Inc.   SR0000356267
5057   Jadakiss          Hot Sauce To Go              UMG Recordings, Inc.   SR0000356267
5058   Jadakiss          I'm Goin Back                UMG Recordings, Inc.   SR0000356267
5059   Jadakiss          Real Hip Hop                 UMG Recordings, Inc.   SR0000356267
5060   Jadakiss          Shine                        UMG Recordings, Inc.   SR0000356267
5061   Jadakiss          Still Feel Me                UMG Recordings, Inc.   SR0000356267
5062   Jadakiss          Welcome To D-Block           UMG Recordings, Inc.   SR0000356267
5063   James Blake       Give Me My Month             UMG Recordings, Inc.   SR0000673339
5064   James Blake       I Mind                       UMG Recordings, Inc.   SR0000673339
5065   James Blake       I Never Learnt To Share      UMG Recordings, Inc.   SR0000673339
5066   James Blake       Limit To Your Love           UMG Recordings, Inc.   SR0000673339
5067   James Blake       Lindisfarne II               UMG Recordings, Inc.   SR0000673339
5068   James Blake       Measurements                 UMG Recordings, Inc.   SR0000673339
5069   James Blake       To Care (Like You)           UMG Recordings, Inc.   SR0000673339
5070   James Blake       Unluck                       UMG Recordings, Inc.   SR0000673339
5071   James Blake       Why Don't You Call Me?       UMG Recordings, Inc.   SR0000673339
5072   James Morrison    Broken Strings               UMG Recordings, Inc.   SR0000629431
5073   JAY-Z             03' Bonnie & Clyde           UMG Recordings, Inc.   SR0000322448
5074   JAY-Z             Gotta Have It                UMG Recordings, Inc.   SR0000683714
5075   JAY-Z             Made In America              UMG Recordings, Inc.   SR0000683714
5076   JAY-Z             Murder To Excellence         UMG Recordings, Inc.   SR0000683714
5077   JAY-Z             No Church In The Wild        UMG Recordings, Inc.   SR0000683714
5078   JAY-Z             Otis                         UMG Recordings, Inc.   SR0000683714
5079   JAY-Z             Renegade (Explicit)          UMG Recordings, Inc.   SR0000305948
5080   JAY-Z             That's My Bitch              UMG Recordings, Inc.   SR0000683714
5081   JAY-Z             Welcome To The Jungle        UMG Recordings, Inc.   SR0000683714
5082   JAY-Z             Who Gon Stop Me              UMG Recordings, Inc.   SR0000683714
5083   Jennifer Lopez    I'm Into You                 UMG Recordings, Inc.   SR0000751797
5084   Jeremih           Down On Me                   UMG Recordings, Inc.   SR0000664544
5085   Jessie J          Abracadabra                  UMG Recordings, Inc.   SR0000674861
5086   Jessie J          Big White Room               UMG Recordings, Inc.   SR0000674861
5087   Jessie J          Casualty Of Love             UMG Recordings, Inc.   SR0000674861
5088   Jessie J          Do It Like A Dude            UMG Recordings, Inc.   SR0000674861
5089   Jessie J          I Need This                  UMG Recordings, Inc.   SR0000674861
5090   Jessie J          L.O.V.E.                     UMG Recordings, Inc.   SR0000674861
5091   Jessie J          LaserLight                   UMG Recordings, Inc.   SR0000689415
5092   Jessie J          Mamma Knows Best             UMG Recordings, Inc.   SR0000674861
5093   Jessie J          My Shadow                    UMG Recordings, Inc.   SR0000689415
5094   Jessie J          Nobody's Perfect             UMG Recordings, Inc.   SR0000674861
5095   Jessie J          Price Tag                    UMG Recordings, Inc.   SR0000674861
5096   Jessie J          Rainbow                      UMG Recordings, Inc.   SR0000674861
5097   Jessie J          Stand Up                     UMG Recordings, Inc.   SR0000674861
5098   Jessie J          Who You Are                  UMG Recordings, Inc.   SR0000674861
5099   Jessie J          Who's Laughing Now           UMG Recordings, Inc.   SR0000674861
5100   Jimmy Eat World   Drugs Or Me                  UMG Recordings, Inc.   SR0000366508
5101   Jimmy Eat World   Futures                      UMG Recordings, Inc.   SR0000366508
5102   Jimmy Eat World   Just Tonight                 UMG Recordings, Inc.   SR0000366508
5103   Jimmy Eat World   Kill                         UMG Recordings, Inc.   SR0000366508
5104   Jimmy Eat World   Night Drive                  UMG Recordings, Inc.   SR0000366508
5105   Jimmy Eat World   Nothing Wrong                UMG Recordings, Inc.   SR0000366508
5106   Jimmy Eat World   Polaris                      UMG Recordings, Inc.   SR0000366508
5107   Jimmy Eat World   The World You Love           UMG Recordings, Inc.   SR0000366508
5108   Josh Turner       All Over Me                  UMG Recordings, Inc.   SR0000645586
5109   Josh Turner       Angels Fall Sometimes        UMG Recordings, Inc.   SR0000386947
5110   Josh Turner       Another Try                  UMG Recordings, Inc.   SR0000615283
5111   Josh Turner       As Fast As I Could           UMG Recordings, Inc.   SR0000645586
5112   Josh Turner       Baby, I Go Crazy             UMG Recordings, Inc.   SR0000621056
5113   Josh Turner       Baby's Gone Home To Mama     UMG Recordings, Inc.   SR0000386947
5114   Josh Turner       Backwoods Boy                UMG Recordings, Inc.   SR0000344336
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 74 of 101 PageID# 3776


5115   Josh Turner     Everything Is Fine                                          UMG Recordings, Inc.   SR0000621055
5116   Josh Turner     Eye Candy                                                   UMG Recordings, Inc.   SR0000645586
5117   Josh Turner     Firecracker                                                 UMG Recordings, Inc.   SR0000621055
5118   Josh Turner     Friday Paycheck                                             UMG Recordings, Inc.   SR0000645586
5119   Josh Turner     Good Woman Bad                                              UMG Recordings, Inc.   SR0000344336
5120   Josh Turner     Gravity                                                     UMG Recordings, Inc.   SR0000381628
5121   Josh Turner     Haywire                                                     UMG Recordings, Inc.   SR0000645586
5122   Josh Turner     I Had One One Time                                          UMG Recordings, Inc.   SR0000344336
5123   Josh Turner     I Wouldn't Be A Man                                         UMG Recordings, Inc.   SR0000645586
5124   Josh Turner     I'll Be There                                               UMG Recordings, Inc.   SR0000645586
5125   Josh Turner     In My Dreams                                                UMG Recordings, Inc.   SR0000344336
5126   Josh Turner     Jacksonville                                                UMG Recordings, Inc.   SR0000344336
5127   Josh Turner     Let's Find A Church                                         UMG Recordings, Inc.   SR0000645586
5128   Josh Turner     Long Black Train                                            UMG Recordings, Inc.   SR0000344336
5129   Josh Turner     Lord Have Mercy On A Country Boy                            UMG Recordings, Inc.   SR0000386947
5130   Josh Turner     Loretta Lynn's Lincoln                                      UMG Recordings, Inc.   SR0000386947
5131   Josh Turner     Lovin' You On My Mind                                       UMG Recordings, Inc.   SR0000645586
5132   Josh Turner     Me And God                                                  UMG Recordings, Inc.   SR0000386947
5133   Josh Turner     No Rush                                                     UMG Recordings, Inc.   SR0000386947
5134   Josh Turner     Nowhere Fast                                                UMG Recordings, Inc.   SR0000621055
5135   Josh Turner     One Woman Man                                               UMG Recordings, Inc.   SR0000621055
5136   Josh Turner     She'll Go On You                                            UMG Recordings, Inc.   SR0000344336
5137   Josh Turner     So Not My Baby                                              UMG Recordings, Inc.   SR0000621055
5138   Josh Turner     Soulmate                                                    UMG Recordings, Inc.   SR0000621055
5139   Josh Turner     South Carolina Low Country                                  UMG Recordings, Inc.   SR0000621055
5140   Josh Turner     The Answer                                                  UMG Recordings, Inc.   SR0000645586
5141   Josh Turner     The Difference Between A Woman And A Man                    UMG Recordings, Inc.   SR0000344336
5142   Josh Turner     The Longer The Waiting                                      UMG Recordings, Inc.   SR0000621055
5143   Josh Turner     The Way He Was Raised                                       UMG Recordings, Inc.   SR0000621055
5144   Josh Turner     This Kind Of Love                                           UMG Recordings, Inc.   SR0000645586
5145   Josh Turner     Trailerhood                                                 UMG Recordings, Inc.   SR0000621055
5146   Josh Turner     Unburn All Our Bridges                                      UMG Recordings, Inc.   SR0000344336
5147   Josh Turner     Way Down South                                              UMG Recordings, Inc.   SR0000386947
5148   Josh Turner     What It Ain't                                               UMG Recordings, Inc.   SR0000344336
5149   Josh Turner     White Noise                                                 UMG Recordings, Inc.   SR0000386947
5150   Josh Turner     Why Don't We Just Dance                                     UMG Recordings, Inc.   SR0000635058
5151   Josh Turner     Would You Go With Me                                        UMG Recordings, Inc.   SR0000615305
5152   Josh Turner     You Don't Mess Around With Jim                              UMG Recordings, Inc.   SR0000344336
5153   Josh Turner     Your Man                                                    UMG Recordings, Inc.   SR0000386947
5154   Josh Turner     Your Smile                                                  UMG Recordings, Inc.   SR0000645586
5155   Justin Bieber   All Around The World                                        UMG Recordings, Inc.   SR0000710074
                       All I Want For Christmas Is You (SuperFestive!) Duet with
5156   Justin Bieber   Mariah Carey                                                UMG Recordings, Inc.   SR0000704701
5157   Justin Bieber   All I Want Is You                                           UMG Recordings, Inc.   SR0000704701
5158   Justin Bieber   As Long As You Love Me                                      UMG Recordings, Inc.   SR0000710074
5159   Justin Bieber   Be Alright                                                  UMG Recordings, Inc.   SR0000710074
5160   Justin Bieber   Beauty And A Beat                                           UMG Recordings, Inc.   SR0000710074
5161   Justin Bieber   Believe                                                     UMG Recordings, Inc.   SR0000704844
5162   Justin Bieber   Boyfriend (Album Version)                                   UMG Recordings, Inc.   SR0000710074
5163   Justin Bieber   Catching Feelings                                           UMG Recordings, Inc.   SR0000710074
5164   Justin Bieber   Christmas Eve                                               UMG Recordings, Inc.   SR0000704701
5165   Justin Bieber   Christmas Love                                              UMG Recordings, Inc.   SR0000704701
5166   Justin Bieber   Common Denominator (Bonus Track)                            UMG Recordings, Inc.   SR0000634194
5167   Justin Bieber   Die In Your Arms                                            UMG Recordings, Inc.   SR0000705165
5168   Justin Bieber   Drummer Boy                                                 UMG Recordings, Inc.   SR0000704701
5169   Justin Bieber   Fa La La                                                    UMG Recordings, Inc.   SR0000704701
5170   Justin Bieber   Fall                                                        UMG Recordings, Inc.   SR0000710074
5171   Justin Bieber   Home This Christmas                                         UMG Recordings, Inc.   SR0000704701
5172   Justin Bieber   Maria                                                       UMG Recordings, Inc.   SR0000710074
5173   Justin Bieber   Mistletoe                                                   UMG Recordings, Inc.   SR0000704701
5174   Justin Bieber   Never Say Never                                             UMG Recordings, Inc.   SR0000659942
5175   Justin Bieber   One Love                                                    UMG Recordings, Inc.   SR0000710074
5176   Justin Bieber   Only Thing I Ever Get For Christmas                         UMG Recordings, Inc.   SR0000704701
5177   Justin Bieber   Out Of Town Girl                                            UMG Recordings, Inc.   SR0000710074
5178   Justin Bieber   Right Here                                                  UMG Recordings, Inc.   SR0000710074
5179   Justin Bieber   Santa Claus Is Coming To Town                               UMG Recordings, Inc.   SR0000704701
5180   Justin Bieber   She Don't Like The Lights                                   UMG Recordings, Inc.   SR0000710074
5181   Justin Bieber   Silent Night                                                UMG Recordings, Inc.   SR0000704701
5182   Justin Bieber   Someday At Christmas                                        UMG Recordings, Inc.   SR0000704701
5183   Justin Bieber   Take You                                                    UMG Recordings, Inc.   SR0000710074
5184   Justin Bieber   The Christmas Song (Chestnuts Roasting On An Open Fire)     UMG Recordings, Inc.   SR0000704701
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 75 of 101 PageID# 3777


5185   Justin Bieber   Thought Of You                                    UMG Recordings, Inc.   SR0000710074
5186   Kanye West      All Falls Down                                    UMG Recordings, Inc.   SR0000347391
5187   Kanye West      All Of The Lights                                 UMG Recordings, Inc.   SR0000683430
5188   Kanye West      All Of The Lights (Interlude)                     UMG Recordings, Inc.   SR0000683430
5189   Kanye West      Amazing                                           UMG Recordings, Inc.   SR0000620203
5190   Kanye West      Bad News                                          UMG Recordings, Inc.   SR0000620203
5191   Kanye West      Barry Bonds                                       UMG Recordings, Inc.   SR0000615020
5192   Kanye West      Big Brother                                       UMG Recordings, Inc.   SR0000615020
5193   Kanye West      Bittersweet Poetry                                UMG Recordings, Inc.   SR0000615020
5194   Kanye West      Black Skinhead                                    UMG Recordings, Inc.   SR0000724178
5195   Kanye West      Blame Game                                        UMG Recordings, Inc.   SR0000683430
5196   Kanye West      Blood On The Leaves                               UMG Recordings, Inc.   SR0000724178
5197   Kanye West      Bound 2                                           UMG Recordings, Inc.   SR0000724178
5198   Kanye West      Breathe In Breathe Out                            UMG Recordings, Inc.   SR0000347391
5199   Kanye West      Can't Tell Me Nothing                             UMG Recordings, Inc.   SR0000615020
5200   Kanye West      Champion                                          UMG Recordings, Inc.   SR0000615020
5201   Kanye West      Clique                                            UMG Recordings, Inc.   SR0000763373
5202   Kanye West      Clique (Explicit)                                 UMG Recordings, Inc.   SR0000763373
5203   Kanye West      Cold                                              UMG Recordings, Inc.   SR0000699415
5204   Kanye West      Coldest Winter                                    UMG Recordings, Inc.   SR0000620203
5205   Kanye West      Devil In A New Dress                              UMG Recordings, Inc.   SR0000683430
5206   Kanye West      Diamonds From Sierra Leone                        UMG Recordings, Inc.   SR0000372867
5207   Kanye West      Don't Like.1                                      UMG Recordings, Inc.   SR0000683430
5208   Kanye West      Drive Slow (Explicit)                             UMG Recordings, Inc.   SR0000372867
5209   Kanye West      Drunk And Hot Girls                               UMG Recordings, Inc.   SR0000615020
5210   Kanye West      Everything I Am                                   UMG Recordings, Inc.   SR0000615020
5211   Kanye West      Flashing Lights                                   UMG Recordings, Inc.   SR0000615020
5212   Kanye West      Get Em High                                       UMG Recordings, Inc.   SR0000347391
5213   Kanye West      Gold Digger                                       UMG Recordings, Inc.   SR0000372867
5214   Kanye West      Good Life                                         UMG Recordings, Inc.   SR0000615020
5215   Kanye West      Good Morning                                      UMG Recordings, Inc.   SR0000615020
5216   Kanye West      Gorgeous                                          UMG Recordings, Inc.   SR0000683430
5217   Kanye West      Graduation Day                                    UMG Recordings, Inc.   SR0000347391
5218   Kanye West      Guilt Trip                                        UMG Recordings, Inc.   SR0000724178
5219   Kanye West      Heard 'Em Say                                     UMG Recordings, Inc.   SR0000372867
5220   Kanye West      Heartless                                         UMG Recordings, Inc.   SR0000620203
5221   Kanye West      Hell Of A Life                                    UMG Recordings, Inc.   SR0000683430
5222   Kanye West      Hold My Liquor                                    UMG Recordings, Inc.   SR0000724178
5223   Kanye West      Homecoming                                        UMG Recordings, Inc.   SR0000615020
5224   Kanye West      I Am A God                                        UMG Recordings, Inc.   SR0000724178
5225   Kanye West      I Wonder                                          UMG Recordings, Inc.   SR0000615020
5226   Kanye West      I'll Fly Away                                     UMG Recordings, Inc.   SR0000347391
5227   Kanye West      I'm In It                                         UMG Recordings, Inc.   SR0000724178
5228   Kanye West      Jesus Walks                                       UMG Recordings, Inc.   SR0000347391
5229   Kanye West      Last Call                                         UMG Recordings, Inc.   SR0000347391
5230   Kanye West      Lil Jimmy Skit                                    UMG Recordings, Inc.   SR0000347391
5231   Kanye West      Lost In The World                                 UMG Recordings, Inc.   SR0000683430
5232   Kanye West      Love Lockdown                                     UMG Recordings, Inc.   SR0000618708
5233   Kanye West      Mercy.1                                           UMG Recordings, Inc.   SR0000763373
5234   Kanye West      Monster                                           UMG Recordings, Inc.   SR0000683430
5235   Kanye West      Never Let Me Down                                 UMG Recordings, Inc.   SR0000347391
5236   Kanye West      New God Flow.1                                    UMG Recordings, Inc.   SR0000683430
5237   Kanye West      New Slaves                                        UMG Recordings, Inc.   SR0000724178
5238   Kanye West      On Sight                                          UMG Recordings, Inc.   SR0000724178
5239   Kanye West      Paranoid                                          UMG Recordings, Inc.   SR0000620203
5240   Kanye West      Pinocchio Story (Freestyle Live From Singapore)   UMG Recordings, Inc.   SR0000620203
5241   Kanye West      POWER                                             UMG Recordings, Inc.   SR0000683430
5242   Kanye West      RoboCop                                           UMG Recordings, Inc.   SR0000620203
5243   Kanye West      Runaway                                           UMG Recordings, Inc.   SR0000683430
5244   Kanye West      Say You Will                                      UMG Recordings, Inc.   SR0000620203
5245   Kanye West      School Spirit                                     UMG Recordings, Inc.   SR0000347391
5246   Kanye West      School Spirit Skit 1                              UMG Recordings, Inc.   SR0000347391
5247   Kanye West      See Me Now                                        UMG Recordings, Inc.   SR0000667365
5248   Kanye West      See You In My Nightmares                          UMG Recordings, Inc.   SR0000620203
5249   Kanye West      Send It Up                                        UMG Recordings, Inc.   SR0000724178
5250   Kanye West      Slow Jamz                                         UMG Recordings, Inc.   SR0000347391
5251   Kanye West      So Appalled                                       UMG Recordings, Inc.   SR0000683430
5252   Kanye West      Spaceship                                         UMG Recordings, Inc.   SR0000347391
5253   Kanye West      Street Lights                                     UMG Recordings, Inc.   SR0000620203
5254   Kanye West      Stronger                                          UMG Recordings, Inc.   SR0000615019
5255   Kanye West      The Glory                                         UMG Recordings, Inc.   SR0000615020
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 76 of 101 PageID# 3778


5256   Kanye West      The New Workout Plan                      UMG Recordings, Inc.   SR0000347391
5257   Kanye West      The One (Explicit)                        UMG Recordings, Inc.   SR0000763373
5258   Kanye West      Through The Wire                          UMG Recordings, Inc.   SR0000347391
5259   Kanye West      To The World                              UMG Recordings, Inc.   SR0000763373
5260   Kanye West      Touch The Sky                             UMG Recordings, Inc.   SR0000372867
5261   Kanye West      Two Words                                 UMG Recordings, Inc.   SR0000347391
5262   Kanye West      We Don't Care                             UMG Recordings, Inc.   SR0000347391
5263   Kanye West      Welcome To Heartbreak                     UMG Recordings, Inc.   SR0000620203
5264   Kanye West      Who Will Survive In America               UMG Recordings, Inc.   SR0000683430
5265   Kanye West      Workout Plan                              UMG Recordings, Inc.   SR0000347391
5266   Kanye West      Dark Fantasy                              UMG Recordings, Inc.   SR0000683430
5267   Keane           Snowed Under                              UMG Recordings, Inc.   SR0000637459
5268   Keane           Somewhere Only We Know                    UMG Recordings, Inc.   SR0000355429
5269   Keane           Walnut Tree                               UMG Recordings, Inc.   SR0000737377
5270   Kelly Rowland   Commander                                 UMG Recordings, Inc.   SR0000658307
5271   Kelly Rowland   Each Other                                UMG Recordings, Inc.   SR0000681564
5272   Kelly Rowland   Heaven & Earth                            UMG Recordings, Inc.   SR0000681564
5273   Kelly Rowland   Motivation                                UMG Recordings, Inc.   SR0000677261
5274   Keri Hilson     Alienated                                 UMG Recordings, Inc.   SR0000629123
5275   Keri Hilson     Change Me                                 UMG Recordings, Inc.   SR0000629123
5276   Keri Hilson     Energy                                    UMG Recordings, Inc.   SR0000612858
5277   Keri Hilson     Get Your Money Up                         UMG Recordings, Inc.   SR0000629123
5278   Keri Hilson     How Does It Feel                          UMG Recordings, Inc.   SR0000629123
5279   Keri Hilson     Intro                                     UMG Recordings, Inc.   SR0000629123
5280   Keri Hilson     Intuition                                 UMG Recordings, Inc.   SR0000629123
5281   Keri Hilson     Knock You Down                            UMG Recordings, Inc.   SR0000629123
5282   Keri Hilson     Make Love                                 UMG Recordings, Inc.   SR0000629123
5283   Keri Hilson     Pretty Girl Rock                          UMG Recordings, Inc.   SR0000668316
5284   Keri Hilson     Return The Favor                          UMG Recordings, Inc.   SR0000619820
5285   Keri Hilson     Slow Dance                                UMG Recordings, Inc.   SR0000629123
5286   Keri Hilson     Tell Him The Truth                        UMG Recordings, Inc.   SR0000629123
5287   Keri Hilson     Turnin Me On                              UMG Recordings, Inc.   SR0000621818
5288   Keri Hilson     Where Did He Go                           UMG Recordings, Inc.   SR0000629123
5289   Keyshia Cole    Didn't I Tell You                         UMG Recordings, Inc.   SR0000615233
5290   Keyshia Cole    Enough Of No Love                         UMG Recordings, Inc.   SR0000704034
5291   Keyshia Cole    Fallin' Out                               UMG Recordings, Inc.   SR0000615233
5292   Keyshia Cole    Give Me More                              UMG Recordings, Inc.   SR0000615233
5293   Keyshia Cole    Got To Get My Heart Back                  UMG Recordings, Inc.   SR0000615233
5294   Keyshia Cole    Heaven Sent                               UMG Recordings, Inc.   SR0000615233
5295   Keyshia Cole    I Ain't Thru                              UMG Recordings, Inc.   SR0000670139
5296   Keyshia Cole    I Remember                                UMG Recordings, Inc.   SR0000615233
5297   Keyshia Cole    Just Like You                             UMG Recordings, Inc.   SR0000615233
5298   Keyshia Cole    Last Night                                UMG Recordings, Inc.   SR0000615233
5299   Keyshia Cole    Losing You                                UMG Recordings, Inc.   SR0000615233
5300   Keyshia Cole    Same Thing                                UMG Recordings, Inc.   SR0000615233
5301   Keyshia Cole    Shoulda Let You Go                        UMG Recordings, Inc.   SR0000615233
5302   Keyshia Cole    Was It Worth It?                          UMG Recordings, Inc.   SR0000615233
5303   Keyshia Cole    Work It Out                               UMG Recordings, Inc.   SR0000615233
5304   Kid Cudi        Alive (nightmare)                         UMG Recordings, Inc.   SR0000637865
5305   Kid Cudi        All Along                                 UMG Recordings, Inc.   SR0000696989
5306   Kid Cudi        Ashin' Kusher                             UMG Recordings, Inc.   SR0000696989
5307   Kid Cudi        Creepers (Explicit)                       UMG Recordings, Inc.   SR0000763373
5308   Kid Cudi        Cudi Zone                                 UMG Recordings, Inc.   SR0000637865
5309   Kid Cudi        Day 'N' Nite                              UMG Recordings, Inc.   SR0000641952
5310   Kid Cudi        Day 'N' Nite (nightmare)                  UMG Recordings, Inc.   SR0000637865
5311   Kid Cudi        Don't Play This Song                      UMG Recordings, Inc.   SR0000696989
5312   Kid Cudi        Enter Galactic (Love Connection Part I)   UMG Recordings, Inc.   SR0000637865
5313   Kid Cudi        GHOST!                                    UMG Recordings, Inc.   SR0000696989
5314   Kid Cudi        Heart Of A Lion (Kid Cudi Theme Music)    UMG Recordings, Inc.   SR0000637865
5315   Kid Cudi        Hyyerr                                    UMG Recordings, Inc.   SR0000637865
5316   Kid Cudi        In My Dreams (Cudder Anthem)              UMG Recordings, Inc.   SR0000637865
5317   Kid Cudi        Make Her Say                              UMG Recordings, Inc.   SR0000641951
5318   Kid Cudi        MANIAC                                    UMG Recordings, Inc.   SR0000696989
5319   Kid Cudi        Marijuana                                 UMG Recordings, Inc.   SR0000696989
5320   Kid Cudi        Mojo So Dope                              UMG Recordings, Inc.   SR0000696989
5321   Kid Cudi        Mr. Rager                                 UMG Recordings, Inc.   SR0000695775
5322   Kid Cudi        My World                                  UMG Recordings, Inc.   SR0000637865
5323   Kid Cudi        Pursuit Of Happiness                      UMG Recordings, Inc.   SR0000637865
5324   Kid Cudi        REVOFEV                                   UMG Recordings, Inc.   SR0000696989
5325   Kid Cudi        Scott Mescudi Vs. The World               UMG Recordings, Inc.   SR0000696989
5326   Kid Cudi        Simple As...                              UMG Recordings, Inc.   SR0000637865
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 77 of 101 PageID# 3779


5327   Kid Cudi          Sky Might Fall                                UMG Recordings, Inc.   SR0000637865
5328   Kid Cudi          Solo Dolo (nightmare)                         UMG Recordings, Inc.   SR0000637865
5329   Kid Cudi          Soundtrack 2 My Life                          UMG Recordings, Inc.   SR0000637865
5330   Kid Cudi          The End                                       UMG Recordings, Inc.   SR0000696989
5331   Kid Cudi          The Mood                                      UMG Recordings, Inc.   SR0000696989
5332   Kid Cudi          These Worries                                 UMG Recordings, Inc.   SR0000696989
5333   Kid Cudi          Trapped In My Mind                            UMG Recordings, Inc.   SR0000696989
5334   Kid Cudi          Up Up & Away                                  UMG Recordings, Inc.   SR0000637865
5335   Kid Cudi          We Aite (Wake Your Mind Up)                   UMG Recordings, Inc.   SR0000696989
5336   Kid Cudi          Wild'n Cuz I'm Young                          UMG Recordings, Inc.   SR0000696989
5337   La Roux           Bulletproof                                   UMG Recordings, Inc.   SR0000628226
5338   Lady Antebellum   Bartender                                     UMG Recordings, Inc.   SR0000770305
5339   Lady Gaga         Alejandro                                     UMG Recordings, Inc.   SR0000642917
5340   Lady Gaga         Alejandro (Radio Edit)                        UMG Recordings, Inc.   SR0000642917
5341   Lady Gaga         Americano                                     UMG Recordings, Inc.   SR0000678406
5342   Lady Gaga         Applause                                      UMG Recordings, Inc.   SR0000729225
5343   Lady Gaga         ARTPOP                                        UMG Recordings, Inc.   SR0000737557
5344   Lady Gaga         Aura                                          UMG Recordings, Inc.   SR0000737557
5345   Lady Gaga         Bad Kids                                      UMG Recordings, Inc.   SR0000678406
5346   Lady Gaga         Bad Romance                                   UMG Recordings, Inc.   SR0000642919
5347   Lady GaGa         Beautiful, Dirty, Rich                        UMG Recordings, Inc.   SR0000617842
5348   Lady Gaga         Black Jesus (Amen Fashion)                    UMG Recordings, Inc.   SR0000678406
5349   Lady Gaga         Bloody Mary                                   UMG Recordings, Inc.   SR0000678406
5350   Lady Gaga         Born This Way                                 UMG Recordings, Inc.   SR0000678406
5351   Lady GaGa         Boys Boys Boys                                UMG Recordings, Inc.   SR0000617841
5352   Lady GaGa         Brown Eyes                                    UMG Recordings, Inc.   SR0000617841
5353   Lady Gaga         Christmas Tree                                UMG Recordings, Inc.   SR0000621816
5354   Lady Gaga         Dance In The Dark                             UMG Recordings, Inc.   SR0000642917
5355   Lady GaGa         Disco Heaven                                  UMG Recordings, Inc.   SR0000642917
5356   Lady Gaga         Do What U Want                                UMG Recordings, Inc.   SR0000737557
5357   Lady Gaga         Donatella                                     UMG Recordings, Inc.   SR0000737557
5358   Lady Gaga         Dope                                          UMG Recordings, Inc.   SR0000737557
5359   Lady Gaga         Eh, Eh (Nothing Else I Can Say)               UMG Recordings, Inc.   SR0000617841
5360   Lady Gaga         Electric Chapel                               UMG Recordings, Inc.   SR0000678406
5361   Lady Gaga         Fashion                                       UMG Recordings, Inc.   SR0000737557
5362   Lady Gaga         Fashion Of His Love                           UMG Recordings, Inc.   SR0000678406
5363   Lady Gaga         Fashion!                                      UMG Recordings, Inc.   SR0000737557
5364   Lady Gaga         Fasion Of His Love (Fernando Garibay Remix)   UMG Recordings, Inc.   SR0000678406
5365   Lady Gaga         G.U.Y.                                        UMG Recordings, Inc.   SR0000737557
5366   Lady Gaga         Government Hooker                             UMG Recordings, Inc.   SR0000678406
5367   Lady Gaga         Gypsy                                         UMG Recordings, Inc.   SR0000737557
5368   Lady Gaga         Hair                                          UMG Recordings, Inc.   SR0000678406
5369   Lady Gaga         Heavy Metal Lover                             UMG Recordings, Inc.   SR0000678406
5370   Lady Gaga         Highway Unicorn (Road To Love)                UMG Recordings, Inc.   SR0000678406
5371   Lady GaGa         I Like It Rough                               UMG Recordings, Inc.   SR0000617841
5372   Lady Gaga         Jewels N' Drugs                               UMG Recordings, Inc.   SR0000737557
5373   Lady Gaga         Judas                                         UMG Recordings, Inc.   SR0000678406
5374   Lady Gaga         Judas (DJ White Shadow Remix)                 UMG Recordings, Inc.   SR0000678406
5375   Lady GaGa         Just Dance                                    UMG Recordings, Inc.   SR0000613221
5376   Lady GaGa         LoveGame                                      UMG Recordings, Inc.   SR0000617841
5377   Lady Gaga         MANiCURE                                      UMG Recordings, Inc.   SR0000737557
5378   Lady Gaga         Marry The Night                               UMG Recordings, Inc.   SR0000678406
5379   Lady Gaga         Marry The Night (Fernando Garibay Remix)      UMG Recordings, Inc.   SR0000678406
5380   Lady Gaga         Mary Jane Holland                             UMG Recordings, Inc.   SR0000737557
5381   Lady GaGa         Money Honey                                   UMG Recordings, Inc.   SR0000617841
5382   Lady Gaga         Monster                                       UMG Recordings, Inc.   SR0000642917
5383   Lady Gaga         Paparazzi                                     UMG Recordings, Inc.   SR0000617841
5384   Lady GaGa         Paper Gangsta                                 UMG Recordings, Inc.   SR0000617841
5385   Lady GaGa         Poker Face                                    UMG Recordings, Inc.   SR0000617843
5386   Lady Gaga         Retro, Dance, Freak                           UMG Recordings, Inc.   SR0000642917
5387   Lady Gaga         Scheiße                                       UMG Recordings, Inc.   SR0000678406
5388   Lady Gaga         Scheiße (DJ White Shadow Remix)               UMG Recordings, Inc.   SR0000678406
5389   Lady Gaga         Sexxx Dreams                                  UMG Recordings, Inc.   SR0000737557
5390   Lady Gaga         So Happy I Could Die                          UMG Recordings, Inc.   SR0000642917
5391   Lady Gaga         Speechless                                    UMG Recordings, Inc.   SR0000642917
5392   Lady GaGa         Starstruck                                    UMG Recordings, Inc.   SR0000617841
5393   Lady GaGa         Summerboy                                     UMG Recordings, Inc.   SR0000617841
5394   Lady Gaga         Swine                                         UMG Recordings, Inc.   SR0000737557
5395   Lady Gaga         Teeth                                         UMG Recordings, Inc.   SR0000642917
5396   Lady Gaga         Telephone                                     UMG Recordings, Inc.   SR0000642917
5397   Lady Gaga         The Edge Of Glory                             UMG Recordings, Inc.   SR0000678409
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 78 of 101 PageID# 3780


5398   Lady GaGa        The Fame                               UMG Recordings, Inc.   SR0000617841
5399   Lady Gaga        The Queen                              UMG Recordings, Inc.   SR0000678406
5400   Lady Gaga        Venus                                  UMG Recordings, Inc.   SR0000737557
5401   Lady Gaga        You & I                                UMG Recordings, Inc.   SR0000678406
5402   Lady Gaga        You And I                              UMG Recordings, Inc.   SR0000678406
5403   Lana Del Rey     American                               UMG Recordings, Inc.   SR0000712342
5404   Lana Del Rey     Bel Air                                UMG Recordings, Inc.   SR0000712342
5405   Lana Del Rey     Blue Jeans                             UMG Recordings, Inc.   SR0000412524
5406   Lana Del Rey     Blue Velvet                            UMG Recordings, Inc.   SR0000712342
5407   Lana Del Rey     Body Electric                          UMG Recordings, Inc.   SR0000712342
5408   Lana Del Rey     Born To Die                            UMG Recordings, Inc.   SR0000692991
                                                                                      SR0000711860
5409   Lana Del Rey     Burning Desire                         UMG Recordings, Inc.   SR0000412526
5410   Lana Del Rey     Carmen                                 UMG Recordings, Inc.   SR0000692991
5411   Lana Del Rey     Cola                                   UMG Recordings, Inc.   SR0000712342
5412   Lana Del Rey     Dark Paradise                          UMG Recordings, Inc.   SR0000712345
5413   Lana Del Rey     Diet Mountain Dew                      UMG Recordings, Inc.   SR0000729848
5414   Lana Del Rey     Gods & Monsters                        UMG Recordings, Inc.   SR0000712342
5415   Lana Del Rey     Lolita                                 UMG Recordings, Inc.   SR0000692991
5416   Lana Del Rey     Lucky Ones                             UMG Recordings, Inc.   SR0000692991
5417   Lana Del Rey     Million Dollar Man                     UMG Recordings, Inc.   SR0000692991
5418   Lana Del Rey     National Anthem                        UMG Recordings, Inc.   SR0000692991
5419   Lana Del Rey     Off To The Races                       UMG Recordings, Inc.   SR0000412524
                                                                                      SR0000712346
5420   Lana Del Rey     Ride                                   UMG Recordings, Inc.   SR0000412527
5421   Lana Del Rey     Summertime Sadness                     UMG Recordings, Inc.   SR0000729848
5422   Lana Del Rey     This Is What Makes Us Girls            UMG Recordings, Inc.   SR0000692991
5423   Lana Del Rey     Video Games                            UMG Recordings, Inc.   SR0000693409
5424   Lana Del Rey     Without You                            UMG Recordings, Inc.   SR0000711860
5425   Lana Del Rey     Yayo                                   UMG Recordings, Inc.   SR0000712342
5426   Ledisi           BGTY                                   UMG Recordings, Inc.   SR0000611046
5427   Ledisi           Bravo                                  UMG Recordings, Inc.   SR0000611046
5428   Ledisi           Coffee                                 UMG Recordings, Inc.   SR0000611046
5429   Ledisi           Hate Me                                UMG Recordings, Inc.   SR0000611046
5430   Ledisi           I Gotta Get To You                     UMG Recordings, Inc.   SR0000611046
5431   Ledisi           I Miss You Now                         UMG Recordings, Inc.   SR0000611046
5432   Ledisi           Pieces Of Me                           UMG Recordings, Inc.   SR0000611046
5433   Ledisi           Raise Up                               UMG Recordings, Inc.   SR0000678487
5434   Ledisi           Shine                                  UMG Recordings, Inc.   SR0000678487
5435   Ledisi           Shut Up                                UMG Recordings, Inc.   SR0000611046
5436   Ledisi           So Into You                            UMG Recordings, Inc.   SR0000611046
5437   Ledisi           Stay Together                          UMG Recordings, Inc.   SR0000678487
5438   Lee Ann Womack   After I Fall                           UMG Recordings, Inc.   SR0000281198
5439   Lee Ann Womack   Ashes By Now                           UMG Recordings, Inc.   SR0000281198
5440   Lee Ann Womack   Does My Ring Burn Your Finger          UMG Recordings, Inc.   SR0000281198
5441   Lee Ann Womack   I Feel Like I'm Forgetting Something   UMG Recordings, Inc.   SR0000281198
5442   Lee Ann Womack   I Hope You Dance                       UMG Recordings, Inc.   SR0000281261
5443   Lee Ann Womack   I Know Why The River Runs              UMG Recordings, Inc.   SR0000281261
5444   Lee Ann Womack   Lonely Too                             UMG Recordings, Inc.   SR0000281198
5445   Lee Ann Womack   Lord I Hope This Day Is Good           UMG Recordings, Inc.   SR0000281198
5446   Lee Ann Womack   Stronger Than I Am                     UMG Recordings, Inc.   SR0000281198
5447   Lee Ann Womack   The Healing Kind                       UMG Recordings, Inc.   SR0000281261
5448   Lee Ann Womack   Thinkin' With My Heart Again           UMG Recordings, Inc.   SR0000281198
5449   Lee Ann Womack   Why They Call It Falling               UMG Recordings, Inc.   SR0000281198
5450   Lifehouse        All In All                             UMG Recordings, Inc.   SR0000370643
5451   Lifehouse        Am I Ever Gonna Find Out               UMG Recordings, Inc.   SR0000321812
5452   Lifehouse        Anchor                                 UMG Recordings, Inc.   SR0000321812
5453   Lifehouse        Better Luck Next Time                  UMG Recordings, Inc.   SR0000370643
5454   Lifehouse        Breathing                              UMG Recordings, Inc.   SR0000289389
5455   Lifehouse        Bridges                                UMG Recordings, Inc.   SR0000409087
5456   Lifehouse        Broken                                 UMG Recordings, Inc.   SR0000409087
5457   Lifehouse        Chapter One                            UMG Recordings, Inc.   SR0000370643
5458   Lifehouse        Cling And Clatter                      UMG Recordings, Inc.   SR0000289389
5459   Lifehouse        Come Back Down                         UMG Recordings, Inc.   SR0000370643
5460   Lifehouse        Days Go By                             UMG Recordings, Inc.   SR0000615314
5461   Lifehouse        Easier To Be                           UMG Recordings, Inc.   SR0000409087
5462   Lifehouse        Empty Space                            UMG Recordings, Inc.   SR0000321812
5463   Lifehouse        Everything                             UMG Recordings, Inc.   SR0000321812
5464   Lifehouse        From Where You Are                     UMG Recordings, Inc.   SR0000615314
5465   Lifehouse        How Long                               UMG Recordings, Inc.   SR0000321812
5466   Lifehouse        Into The Sun                           UMG Recordings, Inc.   SR0000370643
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 79 of 101 PageID# 3781


5467   Lifehouse         Just Another Name                                    UMG Recordings, Inc.   SR0000321812
5468   Lifehouse         Learn You Inside Out                                 UMG Recordings, Inc.   SR0000409087
5469   Lifehouse         Make Me Over                                         UMG Recordings, Inc.   SR0000409087
5470   Lifehouse         Mesmerized                                           UMG Recordings, Inc.   SR0000409087
5471   Lifehouse         My Precious                                          UMG Recordings, Inc.   SR0000321812
5472   Lifehouse         Only One                                             UMG Recordings, Inc.   SR0000289389
5473   Lifehouse         Out Of Breath                                        UMG Recordings, Inc.   SR0000321812
5474   Lifehouse         Quasimodo                                            UMG Recordings, Inc.   SR0000289389
5475   Lifehouse         Sick Cycle Carousel                                  UMG Recordings, Inc.   SR0000289389
5476   Lifehouse         Simon                                                UMG Recordings, Inc.   SR0000289389
5477   Lifehouse         Sky Is Falling                                       UMG Recordings, Inc.   SR0000321812
5478   Lifehouse         Someone Else's Song                                  UMG Recordings, Inc.   SR0000289389
5479   Lifehouse         Somewhere In Between                                 UMG Recordings, Inc.   SR0000289389
5480   Lifehouse         Spin                                                 UMG Recordings, Inc.   SR0000321812
5481   Lifehouse         Stanley Climbfall                                    UMG Recordings, Inc.   SR0000321812
5482   Lifehouse         Storm                                                UMG Recordings, Inc.   SR0000409087
5483   Lifehouse         Take Me Away                                         UMG Recordings, Inc.   SR0000321812
5484   Lifehouse         The Beginning                                        UMG Recordings, Inc.   SR0000321812
5485   Lifehouse         The End Has Only Begun                               UMG Recordings, Inc.   SR0000370643
5486   Lifehouse         The Joke                                             UMG Recordings, Inc.   SR0000409087
5487   Lifehouse         Trying                                               UMG Recordings, Inc.   SR0000289389
5488   Lifehouse         Undone                                               UMG Recordings, Inc.   SR0000370643
5489   Lifehouse         Unknown                                              UMG Recordings, Inc.   SR0000289389
5490   Lifehouse         Walking Away                                         UMG Recordings, Inc.   SR0000370643
5491   Lifehouse         Wash                                                 UMG Recordings, Inc.   SR0000321812
5492   Lifehouse         We'll Never Know                                     UMG Recordings, Inc.   SR0000370643
5493   Lifehouse         Whatever It Takes                                    UMG Recordings, Inc.   SR0000409087
5494   Lifehouse         Who We Are                                           UMG Recordings, Inc.   SR0000409087
5495   Lifehouse         You And Me                                           UMG Recordings, Inc.   SR0000370643
5496   Little Big Town   Pontoon                                              UMG Recordings, Inc.   SR0000709014
5497   Lloyd             Certified                                            UMG Recordings, Inc.   SR0000391940
5498   Lloyd             Get It Shawty                                        UMG Recordings, Inc.   SR0000391940
5499   Lloyd             Girls Around The World                               UMG Recordings, Inc.   SR0000615838
5500   Lloyd             Hazel                                                UMG Recordings, Inc.   SR0000391940
5501   Lloyd             I Don't Mind                                         UMG Recordings, Inc.   SR0000391940
5502   Lloyd             I Want You (Remix)                                   UMG Recordings, Inc.   SR0000391940
5503   Lloyd             Incredible                                           UMG Recordings, Inc.   SR0000391940
5504   Lloyd             Killing Me                                           UMG Recordings, Inc.   SR0000391940
5505   Lloyd             Lloyd (Intro)                                        UMG Recordings, Inc.   SR0000391940
5506   Lloyd             One For Me                                           UMG Recordings, Inc.   SR0000391940
5507   Lloyd             Player's Prayer                                      UMG Recordings, Inc.   SR0000391940
5508   Lloyd             StreetLove                                           UMG Recordings, Inc.   SR0000391940
5509   Lloyd             Take You Home                                        UMG Recordings, Inc.   SR0000391940
5510   Lloyd             Valentine                                            UMG Recordings, Inc.   SR0000391940
5511   Lloyd             What You Wanna Do                                    UMG Recordings, Inc.   SR0000391940
5512   Lloyd             You (Edited)                                         UMG Recordings, Inc.   SR0000391940
5513   LMFAO             All Night Long                                       UMG Recordings, Inc.   SR0000678646
5514   LMFAO             Bounce                                               UMG Recordings, Inc.   SR0000641967
5515   LMFAO             Champagne Showers                                    UMG Recordings, Inc.   SR0000678646
5516   LMFAO             Get Crazy                                            UMG Recordings, Inc.   SR0000641967
5517   LMFAO             Hot Dog                                              UMG Recordings, Inc.   SR0000678646
5518   LMFAO             I Am Not A Whore                                     UMG Recordings, Inc.   SR0000641967
5519   LMFAO             I Don't Wanna Be                                     UMG Recordings, Inc.   SR0000641967
5520   LMFAO             I Shake, I Move                                      UMG Recordings, Inc.   SR0000641967
5521   LMFAO             I Shake, I Move (Explicit)                           UMG Recordings, Inc.   SR0000641967
5522   LMFAO             I'm In Miami Bitch                                   UMG Recordings, Inc.   SR0000621810
5523   LMFAO             I'm In Miami Bitch (Explicit)                        UMG Recordings, Inc.   SR0000621810
5524   LMFAO             La La La                                             UMG Recordings, Inc.   SR0000641967
5525   LMFAO             Leaving U 4 The Groove                               UMG Recordings, Inc.   SR0000641967
5526   LMFAO             Lil' Hipster Girl                                    UMG Recordings, Inc.   SR0000641967
5527   LMFAO             One Day                                              UMG Recordings, Inc.   SR0000678646

5528   LMFAO             Party Rock Anthem (Benny Benassi Radio Remix Edit)   UMG Recordings, Inc.   SR0000671268
5529   LMFAO             Put That A$$ To Work                                 UMG Recordings, Inc.   SR0000678646
5530   LMFAO             Reminds Me Of You                                    UMG Recordings, Inc.   SR0000678646
5531   LMFAO             Reminds Me Of You (Explicit)                         UMG Recordings, Inc.   SR0000678646
5532   LMFAO             Rock The BeaT                                        UMG Recordings, Inc.   SR0000641967
5533   LMFAO             Rock The Beat II                                     UMG Recordings, Inc.   SR0000678646
5534   LMFAO             Scream My Name                                       UMG Recordings, Inc.   SR0000641967
5535   LMFAO             Sexy And I Know It                                   UMG Recordings, Inc.   SR0000678646
5536   LMFAO             Shots                                                UMG Recordings, Inc.   SR0000641967
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 80 of 101 PageID# 3782


5537   LMFAO           Sorry For Party Rocking               UMG Recordings, Inc.   SR0000678646
5538   LMFAO           Take It To The Hole                   UMG Recordings, Inc.   SR0000678646
5539   LMFAO           Take It To The Hole (Explicit)        UMG Recordings, Inc.   SR0000678646
5540   LMFAO           We Came Here To Party                 UMG Recordings, Inc.   SR0000678646
5541   LMFAO           We Came Here To Party (Explicit)      UMG Recordings, Inc.   SR0000678646
5542   LMFAO           What Happens At The Party             UMG Recordings, Inc.   SR0000641967
5543   LMFAO           With You                              UMG Recordings, Inc.   SR0000678646
5544   LMFAO           Yes                                   UMG Recordings, Inc.   SR0000641967
5545   Lorde           400 Lux                               UMG Recordings, Inc.   SR0000732619
5546   Lorde           Biting Down                           UMG Recordings, Inc.   SR0000724529
5547   Lorde           Bravado                               UMG Recordings, Inc.   SR0000724529
5548   Lorde           Glory And Gore                        UMG Recordings, Inc.   SR0000732619
5549   Lorde           Million Dollar Bills                  UMG Recordings, Inc.   SR0000724529
5550   Lorde           No Better                             UMG Recordings, Inc.   SR0000736121
5551   Lorde           Ribs                                  UMG Recordings, Inc.   SR0000732619
5552   Lorde           Royals                                UMG Recordings, Inc.   SR0000724529
5553   Lorde           Still Sane                            UMG Recordings, Inc.   SR0000732619
5554   Lorde           Swingin Party                         UMG Recordings, Inc.   SR0000726964
5555   Lorde           Tennis Court                          UMG Recordings, Inc.   SR0000726964
5556   Lorde           The Love Club                         UMG Recordings, Inc.   SR0000724529
5557   Lorde           White Teeth Teens                     UMG Recordings, Inc.   SR0000732619
5558   Lorde           Buzzcut Season                        UMG Recordings, Inc.   SR0000733267
5559   Ludacris        One More Drink (co-starring T-Pain)   UMG Recordings, Inc.   SR0000620047
5560   Ludacris        Undisputed                            UMG Recordings, Inc.   SR0000620048
5561   Ludacris        What Them Girls Like                  UMG Recordings, Inc.   SR0000617041
5562   Luke Bryan      Roller Coaster                        UMG Recordings, Inc.   SR0000728445
5563   M.I.A.          Bad Girls                             UMG Recordings, Inc.   SR0000698452
5564   M.I.A.          Boom Skit                             UMG Recordings, Inc.   SR0000736308
5565   M.I.A.          Bring The Noize                       UMG Recordings, Inc.   SR0000736308
5566   M.I.A.          Come Walk With Me                     UMG Recordings, Inc.   SR0000736307
5567   M.I.A.          Double Bubble Trouble                 UMG Recordings, Inc.   SR0000736308
5568   M.I.A.          Karmageddon                           UMG Recordings, Inc.   SR0000736308
5569   M.I.A.          Know It Ain't Right                   UMG Recordings, Inc.   SR0000736308
5570   M.I.A.          Lights                                UMG Recordings, Inc.   SR0000736308
5571   M.I.A.          MATANGI                               UMG Recordings, Inc.   SR0000736308
5572   M.I.A.          Only 1                                UMG Recordings, Inc.   SR0000736308
5573   M.I.A.          Refugee-In-Tent                       UMG Recordings, Inc.   SR0000736308
5574   M.I.A.          Sexodus                               UMG Recordings, Inc.   SR0000736308
5575   M.I.A.          Warriors                              UMG Recordings, Inc.   SR0000736308
5576   M.I.A.          Y.A.L.A.                              UMG Recordings, Inc.   SR0000736309
5577   Macy Gray       Everybody                             UMG Recordings, Inc.   SR0000395382
5578   Macy Gray       Get Out                               UMG Recordings, Inc.   SR0000395382
5579   Macy Gray       Glad You're Here                      UMG Recordings, Inc.   SR0000395382
5580   Macy Gray       Help Me                               UMG Recordings, Inc.   SR0000657731
5581   Macy Gray       Kissed It                             UMG Recordings, Inc.   SR0000657731
5582   Macy Gray       Lately                                UMG Recordings, Inc.   SR0000657731
5583   Macy Gray       Let You Win                           UMG Recordings, Inc.   SR0000657731
5584   Macy Gray       Lost                                  UMG Recordings, Inc.   SR0000715841
5585   Macy Gray       Okay                                  UMG Recordings, Inc.   SR0000395382
5586   Macy Gray       On & On                               UMG Recordings, Inc.   SR0000657731
5587   Macy Gray       One For Me                            UMG Recordings, Inc.   SR0000395382
5588   Macy Gray       Real Love                             UMG Recordings, Inc.   SR0000657731
5589   Macy Gray       Slowly                                UMG Recordings, Inc.   SR0000395382
5590   Macy Gray       Stalker                               UMG Recordings, Inc.   SR0000657731
5591   Macy Gray       Still Hurts                           UMG Recordings, Inc.   SR0000657731
5592   Macy Gray       Strange Behavior                      UMG Recordings, Inc.   SR0000395382
5593   Macy Gray       That Man                              UMG Recordings, Inc.   SR0000657731
5594   Macy Gray       The Comeback                          UMG Recordings, Inc.   SR0000657731
5595   Macy Gray       The Sellout                           UMG Recordings, Inc.   SR0000657731
5596   Macy Gray       Treat Me Like Your Money              UMG Recordings, Inc.   SR0000395382
5597   Macy Gray       What I Gotta Do                       UMG Recordings, Inc.   SR0000395382
5598   Mariah Carey    #Beautiful                            UMG Recordings, Inc.   SR0000750755
5599   Mariah Carey    Touch My Body                         UMG Recordings, Inc.   SR0000612879
5600   Mariah Carey    Up Out My Face                        UMG Recordings, Inc.   SR0000633779
5601   Maroon 5        Beautiful Goodbye                     UMG Recordings, Inc.   SR0000705167
5602   Maroon 5        Crazy Little Thing Called Love        UMG Recordings, Inc.   SR0000664531
5603   Maroon 5        Daylight                              UMG Recordings, Inc.   SR0000705167
5604   Maroon 5        Doin' Dirt                            UMG Recordings, Inc.   SR0000705167
5605   Maroon 5        Figure It Out                         UMG Recordings, Inc.   SR0000627938
5606   Maroon 5        Fortune Teller                        UMG Recordings, Inc.   SR0000705167
5607   Maroon 5        Get Back In My Life                   UMG Recordings, Inc.   SR0000664531
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 81 of 101 PageID# 3783


5608   Maroon 5        Give A Little More                                  UMG Recordings, Inc.   SR0000664529
5609   Maroon 5        Hands All Over                                      UMG Recordings, Inc.   SR0000664531
5610   Maroon 5        Harder To Breathe                                   UMG Recordings, Inc.   SR0000702833
5611   Maroon 5        Hello                                               UMG Recordings, Inc.   SR0000393024
5612   Maroon 5        How                                                 UMG Recordings, Inc.   SR0000664531
5613   Maroon 5        I Can't Lie                                         UMG Recordings, Inc.   SR0000664531
5614   Maroon 5        If I Ain't Got You                                  UMG Recordings, Inc.   SR0000664531
5615   Maroon 5        Just A Feeling                                      UMG Recordings, Inc.   SR0000664531
5616   Maroon 5        Kiss                                                UMG Recordings, Inc.   SR0000705167
5617   Maroon 5        Ladykiller                                          UMG Recordings, Inc.   SR0000705167
5618   Maroon 5        Last Chance                                         UMG Recordings, Inc.   SR0000664531
5619   Maroon 5        Let's Stay Together                                 UMG Recordings, Inc.   SR0000705167
5620   Maroon 5        Love Somebody                                       UMG Recordings, Inc.   SR0000705167
5621   Maroon 5        Lucky Strike                                        UMG Recordings, Inc.   SR0000705167
5622   Maroon 5        Misery                                              UMG Recordings, Inc.   SR0000659947
5623   Maroon 5        Miss You Love You                                   UMG Recordings, Inc.   SR0000627938
5624   Maroon 5        Must Get Out                                        UMG Recordings, Inc.   SR0000702833
5625   Maroon 5        Never Gonna Leave This Bed                          UMG Recordings, Inc.   SR0000664531
5626   Maroon 5        No Curtain Call                                     UMG Recordings, Inc.   SR0000664531
5627   Maroon 5        Not Coming Home                                     UMG Recordings, Inc.   SR0000702833
5628   Maroon 5        One More Night                                      UMG Recordings, Inc.   SR0000705170
5629   Maroon 5        One More Night (Sticky K Remix)                     UMG Recordings, Inc.   SR0000705167
5630   Maroon 5        Out Of Goodbyes                                     UMG Recordings, Inc.   SR0000664531
5631   Maroon 5        Payphone                                            UMG Recordings, Inc.   SR0000705168
5632   Maroon 5        Rag Doll                                            UMG Recordings, Inc.   SR0000702833
5633   Maroon 5        Runaway                                             UMG Recordings, Inc.   SR0000664531
5634   Maroon 5        Sad                                                 UMG Recordings, Inc.   SR0000705167
5635   Maroon 5        Secret                                              UMG Recordings, Inc.   SR0000702833
5636   Maroon 5        Secret/Ain't No Sunshine                            UMG Recordings, Inc.   SR0000393024
5637   Maroon 5        She Will Be Loved                                   UMG Recordings, Inc.   SR0000674174
5638   Maroon 5        Shiver                                              UMG Recordings, Inc.   SR0000702833
5639   Maroon 5        Stutter                                             UMG Recordings, Inc.   SR0000664531
5640   Maroon 5        Sunday Morning                                      UMG Recordings, Inc.   SR0000702833
5641   Maroon 5        Sweetest Goodbye                                    UMG Recordings, Inc.   SR0000664148
5642   Maroon 5        Tangled                                             UMG Recordings, Inc.   SR0000702833
5643   Maroon 5        The Man Who Never Lied                              UMG Recordings, Inc.   SR0000705167
5644   Maroon 5        The Sun                                             UMG Recordings, Inc.   SR0000702833
5645   Maroon 5        This Love                                           UMG Recordings, Inc.   SR0000348508
5646   Maroon 5        Through With You                                    UMG Recordings, Inc.   SR0000702833
5647   Maroon 5        Tickets                                             UMG Recordings, Inc.   SR0000705167
5648   Maroon 5        Wasted Years                                        UMG Recordings, Inc.   SR0000705167
5649   Maroon 5        Wipe Your Eyes                                      UMG Recordings, Inc.   SR0000705167
5650   Marvin Gaye     Anger                                               UMG Recordings, Inc.   SR0000005020
5651   Marvin Gaye     Ego Tripping Out                                    UMG Recordings, Inc.   SR0000012844
5652   Marvin Gaye     Got To Give It Up                                   UMG Recordings, Inc.   N42204
                                                                                                  N00000030657
5653   Marvin Gaye     I Want You                                          UMG Recordings, Inc.   RE0000908401
5654   Marvin Gaye     Praise                                              UMG Recordings, Inc.   SR0000024441
5655   Mary J. Blige   Someone To Love Me (Naked)                          UMG Recordings, Inc.   SR0000676435
5656   Meat Loaf       Alive                                               UMG Recordings, Inc.   SR0000407287
5657   Meat Loaf       Back Into Hell                                      UMG Recordings, Inc.   SR0000316425
5658   Meat Loaf       Bad For Good                                        UMG Recordings, Inc.   SR0000407287
5659   Meat Loaf       Blind As A Bat                                      UMG Recordings, Inc.   SR0000407287
5660   Meat Loaf       Cry To Heaven                                       UMG Recordings, Inc.   SR0000407287
5661   Meat Loaf       Everything Louder Than Everything Else              UMG Recordings, Inc.   SR0000316425
5662   Meat Loaf       Good Girls Go To Heaven (Bad Girls Go Everywhere)   UMG Recordings, Inc.   SR0000316425
5663   Meat Loaf       I'd Do Anything For Love (But I Won't Do That)      UMG Recordings, Inc.   SR0000316425
5664   Meat Loaf       If God Could Talk                                   UMG Recordings, Inc.   SR0000407287
5665   Meat Loaf       If It Aint Broke Break It                           UMG Recordings, Inc.   SR0000407287
5666   Meat Loaf       In The Land Of The Pig, The Butcher is King         UMG Recordings, Inc.   SR0000407287
5667   Meat Loaf       Life Is A Lemon And I Want My Money Back            UMG Recordings, Inc.   SR0000316425
5668   Meat Loaf       Monstro                                             UMG Recordings, Inc.   SR0000407287
5669   Meat Loaf       Seize The Night                                     UMG Recordings, Inc.   SR0000407287
5670   Meat Loaf       The Future Ain't What It Used To Be                 UMG Recordings, Inc.   SR0000407287
5671   Meat Loaf       The Monster Is Loose                                UMG Recordings, Inc.   SR0000407287
5672   Meat Loaf       Wasted Youth                                        UMG Recordings, Inc.   SR0000316425
5673   Meat Loaf       What About Love                                     UMG Recordings, Inc.   SR0000407287
5674   Meiko           Good Looking Loser                                  UMG Recordings, Inc.   SR0000707544
5675   Meiko           I Wonder                                            UMG Recordings, Inc.   SR0000707544
5676   Meiko           I'm In Love                                         UMG Recordings, Inc.   SR0000707544
5677   Meiko           I'm Not Sorry                                       UMG Recordings, Inc.   SR0000707544
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 82 of 101 PageID# 3784


5678   Meiko                 Leave The Lights On                                  UMG Recordings, Inc.   SR0000713523
5679   Meiko                 Let It Go                                            UMG Recordings, Inc.   SR0000707544
5680   Meiko                 Lie To Me                                            UMG Recordings, Inc.   SR0000707544
5681   Meiko                 Real Real Sweet                                      UMG Recordings, Inc.   SR0000707544
5682   Meiko                 Stuck On You                                         UMG Recordings, Inc.   SR0000707544
5683   Meiko                 Thinking Too Much                                    UMG Recordings, Inc.   SR0000707544
5684   Meiko                 When The Doors Close                                 UMG Recordings, Inc.   SR0000707544
5685   Nas                   America                                              UMG Recordings, Inc.   SR0000614072
5686   Nas                   Black President                                      UMG Recordings, Inc.   SR0000614072
5687   Nas                   Breathe                                              UMG Recordings, Inc.   SR0000614072
5688   Nas                   Fried Chicken                                        UMG Recordings, Inc.   SR0000614072
5689   Nas                   Hero                                                 UMG Recordings, Inc.   SR0000614073
5690   Nas                   Make The World Go Round                              UMG Recordings, Inc.   SR0000614072
5691   Nas                   N.I.*.*.E.R. (The Slave and the Master)              UMG Recordings, Inc.   SR0000614072
5692   Nas                   Project Roach                                        UMG Recordings, Inc.   SR0000614072
5693   Nas                   Queens Get The Money                                 UMG Recordings, Inc.   SR0000614072
5694   Nas                   Sly Fox                                              UMG Recordings, Inc.   SR0000614072
5695   Nas                   Testify                                              UMG Recordings, Inc.   SR0000614072
5696   Nas                   Untitled                                             UMG Recordings, Inc.   SR0000614072
5697   Nas                   We're Not Alone                                      UMG Recordings, Inc.   SR0000614072
5698   Nas                   Y'all My Ni**as                                      UMG Recordings, Inc.   SR0000614072
5699   Nas                   You Can't Stop Us Now                                UMG Recordings, Inc.   SR0000614072
5700   Ne-Yo                 Let Me Love You (Until You Learn To Love Yourself)   UMG Recordings, Inc.   SR0000705073
5701   Nelly                 Dilemma                                              UMG Recordings, Inc.   SR0000339724
5702   Nelly                 Just A Dream                                         UMG Recordings, Inc.   SR0000662586
5703   Nelly Furtado         **** On The Radio (Remember The Days)                UMG Recordings, Inc.   SR0000729667
5704   Nelly Furtado         Crazy (Radio 1 Live Lounge Session)                  UMG Recordings, Inc.   SR0000400012
5705   Nelly Furtado         Forca                                                UMG Recordings, Inc.   SR0000729667
5706   Nelly Furtado         Fotografía                                           UMG Recordings, Inc.   SR0000729667
5707   Nelly Furtado         Girlfriend In The City                               UMG Recordings, Inc.   SR0000729667
5708   Nelly Furtado         I'm Like A Bird                                      UMG Recordings, Inc.   SR0000729667
5709   Nelly Furtado         In God's Hands                                       UMG Recordings, Inc.   SR0000612217
5710   Nelly Furtado         Island Of Wonder                                     UMG Recordings, Inc.   SR0000347749
5711   Nelly Furtado         Manos Al Aire                                        UMG Recordings, Inc.   SR0000641955
5712   Nelly Furtado         Night Is Young                                       UMG Recordings, Inc.   SR0000756992
5713   Nelly Furtado         Powerless (Say What You Want)                        UMG Recordings, Inc.   SR0000729667
5714   Nelly Furtado         Stars                                                UMG Recordings, Inc.   SR0000729667
5715   Nelly Furtado         Try                                                  UMG Recordings, Inc.   SR0000347749
5716   Nelly Furtado         Turn Off The Light                                   UMG Recordings, Inc.   SR0000729667
5717   Nine Inch Nails       Closer                                               UMG Recordings, Inc.   SR0000190381
5718   Nine Inch Nails       Heresy (Blind)                                       UMG Recordings, Inc.   SR0000190381
5719   Nirvana               About A Girl                                         UMG Recordings, Inc.   SR0000320325
5720   Nirvana               All Apologies                                        UMG Recordings, Inc.   SR0000178690
5721   Nirvana               Been A Son                                           UMG Recordings, Inc.   SR0000320325
5722   Nirvana               Come As You Are                                      UMG Recordings, Inc.   SR0000178690
5723   Nirvana               Dumb                                                 UMG Recordings, Inc.   SR0000172276
5724   Nirvana               Heart Shaped Box                                     UMG Recordings, Inc.   SR0000172276
5725   Nirvana               In Bloom                                             UMG Recordings, Inc.   SR0000135335
5726   Nirvana               Lithium                                              UMG Recordings, Inc.   SR0000135335
5727   Nirvana               Pennyroyal Tea                                       UMG Recordings, Inc.   SR0000172276
5728   Nirvana               Rape Me                                              UMG Recordings, Inc.   SR0000172276
5729   Nirvana               Sliver                                               UMG Recordings, Inc.   SR0000320325
5730   Nirvana               Smells Like Teen Spirit                              UMG Recordings, Inc.   SR0000134601
5731   Nirvana               The Man Who Sold The World (Live, MTV Unplugged)     UMG Recordings, Inc.   SR0000178690
5732   Nirvana               You Know You're Right                                UMG Recordings, Inc.   SR0000320325
5733   No Doubt              Settle Down                                          UMG Recordings, Inc.   SR0000708747
5734   Obie Trice            Adrenaline Rush (Explicit)                           UMG Recordings, Inc.   SR0000322706
5735   Obie Trice            Cheers                                               UMG Recordings, Inc.   SR0000341637
5736   Obie Trice            Got Some Teeth (Explicit)                            UMG Recordings, Inc.   SR0000341637
5737   Obie Trice            Never Forget Ya                                      UMG Recordings, Inc.   SR0000341637
5738   Obie Trice            Outro (Obie Trice/ Cheers)                           UMG Recordings, Inc.   SR0000341637
5739   Obie Trice            Rap Name (Explicit)                                  UMG Recordings, Inc.   SR0000322706
5740   Obie Trice            Shit Hits The Fan                                    UMG Recordings, Inc.   SR0000341637
5741   Of Monsters and Men   Little Talks                                         UMG Recordings, Inc.   SR0000694984
5742   Of Monsters and Men   Your Bones                                           UMG Recordings, Inc.   SR0000698589
5743   OneRepublic           All Fall Down                                        UMG Recordings, Inc.   SR0000614111
5744   OneRepublic           All We Are                                           UMG Recordings, Inc.   SR0000614111
5745   OneRepublic           Come Home                                            UMG Recordings, Inc.   SR0000632435
5746   OneRepublic           Goodbye, Apathy                                      UMG Recordings, Inc.   SR0000614111
5747   OneRepublic           Prodigal                                             UMG Recordings, Inc.   SR0000614111
5748   OneRepublic           Someone To Save You                                  UMG Recordings, Inc.   SR0000614111
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 83 of 101 PageID# 3785


5749   OneRepublic        Stop And Stare                        UMG Recordings, Inc.   SR0000614111
5750   OneRepublic        Won't Stop                            UMG Recordings, Inc.   SR0000614111
5751   Papa Roach         ...To Be Loved                        UMG Recordings, Inc.   SR0000680576
5752   Papa Roach         Be Free                               UMG Recordings, Inc.   SR0000360567
5753   Papa Roach         Between Angels And Insects            UMG Recordings, Inc.   SR0000279777
5754   Papa Roach         Blood Brothers                        UMG Recordings, Inc.   SR0000279777
5755   Papa Roach         Broken Home                           UMG Recordings, Inc.   SR0000279777
5756   Papa Roach         Forever                               UMG Recordings, Inc.   SR0000609702
5757   Papa Roach         Getting Away With Murder              UMG Recordings, Inc.   SR0000360567
5758   Papa Roach         Had Enough                            UMG Recordings, Inc.   SR0000632009
5759   Papa Roach         Hollywood Whore                       UMG Recordings, Inc.   SR0000620780
5760   Papa Roach         Just Go (Never Look Back)             UMG Recordings, Inc.   SR0000680576
5761   Papa Roach         Last Resort                           UMG Recordings, Inc.   SR0000279777
5762   Papa Roach         Lifeline                              UMG Recordings, Inc.   SR0000627411
5763   Papa Roach         Not Listening                         UMG Recordings, Inc.   SR0000360567
5764   Papa Roach         Reckless                              UMG Recordings, Inc.   SR0000609702
5765   Papa Roach         Scars                                 UMG Recordings, Inc.   SR0000661588
5766   Papa Roach         She Loves Me Not                      UMG Recordings, Inc.   SR0000318150
5767   Papa Roach         Sometimes                             UMG Recordings, Inc.   SR0000360567
5768   Papa Roach         Take Me                               UMG Recordings, Inc.   SR0000360567
5769   Papa Roach         Time And Time Again                   UMG Recordings, Inc.   SR0000318150
5770   Phillip Phillips   A Fool's Dance                        UMG Recordings, Inc.   SR0000712841
5771   Phillip Phillips   Can't Go Wrong                        UMG Recordings, Inc.   SR0000712841
5772   Phillip Phillips   Drive Me                              UMG Recordings, Inc.   SR0000712841
5773   Phillip Phillips   Get Up Get Down                       UMG Recordings, Inc.   SR0000712841
5774   Phillip Phillips   Gone, Gone, Gone                      UMG Recordings, Inc.   SR0000712841
5775   Phillip Phillips   Hazel                                 UMG Recordings, Inc.   SR0000712841
5776   Phillip Phillips   Hold On                               UMG Recordings, Inc.   SR0000712841
5777   Phillip Phillips   Home                                  UMG Recordings, Inc.   SR0000712859
5778   Phillip Phillips   Man On The Moon                       UMG Recordings, Inc.   SR0000712841
5779   Phillip Phillips   So Easy                               UMG Recordings, Inc.   SR0000712841
5780   Phillip Phillips   Tell Me A Story                       UMG Recordings, Inc.   SR0000712841
5781   Phillip Phillips   Wanted Is Love                        UMG Recordings, Inc.   SR0000712841
5782   Phillip Phillips   Where We Came From                    UMG Recordings, Inc.   SR0000712841
5783   Phillip Phillips   Wicked Game                           UMG Recordings, Inc.   SR0000712841
5784   Puddle Of Mudd     Already Gone                          UMG Recordings, Inc.   SR0000347741
5785   Puddle Of Mudd     Basement                              UMG Recordings, Inc.   SR0000301465
5786   Puddle Of Mudd     Bottom                                UMG Recordings, Inc.   SR0000347741
5787   Puddle Of Mudd     Bring Me Down                         UMG Recordings, Inc.   SR0000301465
5788   Puddle Of Mudd     Change My Mind                        UMG Recordings, Inc.   SR0000347741
5789   Puddle Of Mudd     Cloud 9                               UMG Recordings, Inc.   SR0000347741
5790   Puddle Of Mudd     Drift And Die                         UMG Recordings, Inc.   SR0000301465
5791   Puddle Of Mudd     Freak Of The World                    UMG Recordings, Inc.   SR0000347741
5792   Puddle Of Mudd     I'm So Sure                           UMG Recordings, Inc.   SR0000618742
5793   Puddle Of Mudd     If I Could Love You                   UMG Recordings, Inc.   SR0000618742
5794   Puddle Of Mudd     It Was Faith                          UMG Recordings, Inc.   SR0000618742
5795   Puddle Of Mudd     Merry Go Round                        UMG Recordings, Inc.   SR0000618742
5796   Puddle Of Mudd     Moonshine                             UMG Recordings, Inc.   SR0000618742
5797   Puddle Of Mudd     Never Change                          UMG Recordings, Inc.   SR0000301465
5798   Puddle Of Mudd     Nobody Told Me                        UMG Recordings, Inc.   SR0000301465
5799   Puddle Of Mudd     Nothing Left To Lose                  UMG Recordings, Inc.   SR0000347741
5800   Puddle Of Mudd     Out Of My Head                        UMG Recordings, Inc.   SR0000301465
5801   Puddle Of Mudd     Piss It All Away                      UMG Recordings, Inc.   SR0000301465
5802   Puddle Of Mudd     Radiate                               UMG Recordings, Inc.   SR0000618742
5803   Puddle Of Mudd     Said                                  UMG Recordings, Inc.   SR0000301465
5804   Puddle Of Mudd     Spin You Around                       UMG Recordings, Inc.   SR0000347741
5805   Puddle Of Mudd     Sydney                                UMG Recordings, Inc.   SR0000347741
5806   Puddle Of Mudd     Think                                 UMG Recordings, Inc.   SR0000347741
5807   Puddle Of Mudd     Thinking About You                    UMG Recordings, Inc.   SR0000618742
5808   Puddle Of Mudd     Time Flies                            UMG Recordings, Inc.   SR0000347741
5809   Puddle Of Mudd     We Don't Have To Look Back Now        UMG Recordings, Inc.   SR0000618749
5810   Pusha T            New God Flow                          UMG Recordings, Inc.   SR0000703870
5811   Pussycat Dolls     When I Grow Up                        UMG Recordings, Inc.   SR0000612860
5812   Quincy Jones       It's My Party (Feat. Amy Winehouse)   UMG Recordings, Inc.   SR0000669281
5813   Raffi              (Let's Do) The Numbers Rumba          UMG Recordings, Inc.   SR0000133436
5814   Raffi              Aikendrum                             UMG Recordings, Inc.   SR0000133292
5815   Raffi              Anansi                                UMG Recordings, Inc.   SR0000133411
5816   Raffi              Baa Baa Black Sheep                   UMG Recordings, Inc.   SR0000133292
5817   Raffi              Bathtime                              UMG Recordings, Inc.   SR0000132457
5818   Raffi              Big Beautiful Planet                  UMG Recordings, Inc.   SR0000133436
5819   Raffi              Boom Boom                             UMG Recordings, Inc.   SR0000133411
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 84 of 101 PageID# 3786


5820   Raffi           Brown Girl in the Ring                    UMG Recordings, Inc.   SR0000132457
5821   Raffi           Brush Your Teeth                          UMG Recordings, Inc.   SR0000133292
5822   Raffi           Bumping Up and Down                       UMG Recordings, Inc.   SR0000133292
5823   Raffi           Cluck, Cluck, Red Hen                     UMG Recordings, Inc.   SR0000133411
5824   Raffi           Daniel                                    UMG Recordings, Inc.   SR0000133436
5825   Raffi           Day O                                     UMG Recordings, Inc.   SR0000132447
5826   Raffi           Down By the Bay                           UMG Recordings, Inc.   SR0000133292
5827   Raffi           Ducks Like Rain                           UMG Recordings, Inc.   SR0000133436
5828   Raffi           Eight Piggies in a Row                    UMG Recordings, Inc.   SR0000132457
5829   Raffi           Everything Grows                          UMG Recordings, Inc.   SR0000132457
5830   Raffi           Five Little Ducks                         UMG Recordings, Inc.   SR0000133436
5831   Raffi           Five Little Frogs                         UMG Recordings, Inc.   SR0000133292
5832   Raffi           Frere Jacques                             UMG Recordings, Inc.   SR0000133411
5833   Raffi           Goin' To The Zoo                          UMG Recordings, Inc.   SR0000133292
5834   Raffi           Going on a Picnic                         UMG Recordings, Inc.   SR0000133411
5835   Raffi           Goodnight, Irene                          UMG Recordings, Inc.   SR0000133411
5836   Raffi           Ha Ha Thisaway                            UMG Recordings, Inc.   SR0000132457
5837   Raffi           Haru Ga Kita                              UMG Recordings, Inc.   SR0000132457
5838   Raffi           He's Got the Whole World                  UMG Recordings, Inc.   SR0000133436
5839   Raffi           Here Sits a Monkey                        UMG Recordings, Inc.   SR0000133411
5840   Raffi           I Wonder if I'm Growing                   UMG Recordings, Inc.   SR0000133292
5841   Raffi           I'm in the Mood                           UMG Recordings, Inc.   SR0000133436
5842   Raffi           Jig Along Home                            UMG Recordings, Inc.   SR0000133411
5843   Raffi           Just Like the Sun                         UMG Recordings, Inc.   SR0000132457
5844   Raffi           Les Zombies et Les Loups-Garous           UMG Recordings, Inc.   SR0000133411
5845   Raffi           Let's Make Some Noise                     UMG Recordings, Inc.   SR0000132457
5846   Raffi           Little White Duck                         UMG Recordings, Inc.   SR0000132457
5847   Raffi           Mary Wore Her Red Dress                   UMG Recordings, Inc.   SR0000132457
5848   Raffi           Michaud                                   UMG Recordings, Inc.   SR0000133436
5849   Raffi           Mr. Sun                                   UMG Recordings, Inc.   SR0000133292
5850   Raffi           Must Be Santa                             UMG Recordings, Inc.   SR0000133292
5851   Raffi           My Dreydel                                UMG Recordings, Inc.   SR0000133292
5852   Raffi           My Way Home                               UMG Recordings, Inc.   SR0000133411
5853   Raffi           Nursery Rhyme Instrumental                UMG Recordings, Inc.   SR0000133436
5854   Raffi           Old MacDonald had a Band                  UMG Recordings, Inc.   SR0000133292
5855   Raffi           Peanut Butter Sandwich                    UMG Recordings, Inc.   SR0000133292
5856   Raffi           Pick a Bale O'Cotton                      UMG Recordings, Inc.   SR0000133411
5857   Raffi           Rise and Shine                            UMG Recordings, Inc.   SR0000133436
5858   Raffi           Robin in the Rain                         UMG Recordings, Inc.   SR0000133292
5859   Raffi           Rock-A-Bye Baby                           UMG Recordings, Inc.   SR0000133411
5860   Raffi           Row, Row, Row                             UMG Recordings, Inc.   SR0000133436
5861   Raffi           Saturday Morning                          UMG Recordings, Inc.   SR0000132457
5862   Raffi           Savez-vous Planter Des Choux              UMG Recordings, Inc.   SR0000132457
5863   Raffi           Something in My Shoe                      UMG Recordings, Inc.   SR0000133436
5864   Raffi           Spider on the Floor                       UMG Recordings, Inc.   SR0000133292
5865   Raffi           Swing Low Sweet Chariot                   UMG Recordings, Inc.   SR0000133411
5866   Raffi           Teddy Bear Hug                            UMG Recordings, Inc.   SR0000132457
5867   Raffi           Tete, Epaules                             UMG Recordings, Inc.   SR0000133436
5868   Raffi           The Corner Grocery Store                  UMG Recordings, Inc.   SR0000133411
5869   Raffi           The Little House                          UMG Recordings, Inc.   SR0000132457
5870   Raffi           The More We Get Together                  UMG Recordings, Inc.   SR0000133292
5871   Raffi           The Mountain Polka                        UMG Recordings, Inc.   SR0000132457
5872   Raffi           The Sharing Song                          UMG Recordings, Inc.   SR0000133292
5873   Raffi           There Came a Girl from France             UMG Recordings, Inc.   SR0000133411
5874   Raffi           This Little Light of Mine                 UMG Recordings, Inc.   SR0000133436
5875   Raffi           Thumbelina                                UMG Recordings, Inc.   SR0000133436
5876   Raffi           Walk, Walk, Walk                          UMG Recordings, Inc.   SR0000133436
5877   Raffi           Wheels on the Bus                         UMG Recordings, Inc.   SR0000133436
5878   Raffi           Willoughby Wallaby Woo                    UMG Recordings, Inc.   SR0000133292
5879   Raffi           Y A Un Rat / Sur Le Pont D'Avignon        UMG Recordings, Inc.   SR0000133411
5880   Raffi           You'll Sing a Song and I'll Sing a Song   UMG Recordings, Inc.   SR0000133411
5881   Rascal Flatts   A Little Home                             UMG Recordings, Inc.   SR0000723112
5882   Rascal Flatts   All Night To Get There                    UMG Recordings, Inc.   SR0000723113
5883   Rascal Flatts   Banjo                                     UMG Recordings, Inc.   SR0000723112
5884   Rascal Flatts   Changed                                   UMG Recordings, Inc.   SR0000723112
5885   Rascal Flatts   Come Wake Me Up                           UMG Recordings, Inc.   SR0000723112
5886   Rascal Flatts   Easy                                      UMG Recordings, Inc.   SR0000723113
5887   Rascal Flatts   Fall Here                                 UMG Recordings, Inc.   SR0000723112
5888   Rascal Flatts   Friday                                    UMG Recordings, Inc.   SR0000723112
5889   Rascal Flatts   Great Big Love                            UMG Recordings, Inc.   SR0000723112
5890   Rascal Flatts   Hot In Here                               UMG Recordings, Inc.   SR0000723112
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 85 of 101 PageID# 3787


5891   Rascal Flatts   Hurry Baby                               UMG Recordings, Inc.   SR0000723112
5892   Rascal Flatts   I Won't Let Go                           UMG Recordings, Inc.   SR0000723113
5893   Rascal Flatts   Let It Hurt                              UMG Recordings, Inc.   SR0000723112
5894   Rascal Flatts   Lovin' Me                                UMG Recordings, Inc.   SR0000723112
5895   Rascal Flatts   Next To You, Next To Me                  UMG Recordings, Inc.   SR0000723112
5896   Rascal Flatts   Nothing Like This                        UMG Recordings, Inc.   SR0000723113
5897   Rascal Flatts   Play                                     UMG Recordings, Inc.   SR0000723113
5898   Rascal Flatts   Red Camaro                               UMG Recordings, Inc.   SR0000723113
5899   Rascal Flatts   Rewind                                   UMG Recordings, Inc.   SR0000754397
5900   Rascal Flatts   Right One Time                           UMG Recordings, Inc.   SR0000723112
5901   Rascal Flatts   She's Leaving                            UMG Recordings, Inc.   SR0000723112
5902   Rascal Flatts   Summer Young                             UMG Recordings, Inc.   SR0000723113
5903   Rascal Flatts   Sunday Afternoon                         UMG Recordings, Inc.   SR0000723113
5904   Rascal Flatts   Sunrise                                  UMG Recordings, Inc.   SR0000723112
5905   Rascal Flatts   They Try                                 UMG Recordings, Inc.   SR0000723113
5906   Rascal Flatts   Tonight Tonight                          UMG Recordings, Inc.   SR0000723113
5907   Rascal Flatts   Why Wait                                 UMG Recordings, Inc.   SR0000723113
5908   Rick Ross       9 Piece                                  UMG Recordings, Inc.   SR0000677844
5909   Rick Ross       All I Have In This World                 UMG Recordings, Inc.   SR0000642144
5910   Rick Ross       All I Really Want (Explicit)             UMG Recordings, Inc.   SR0000631749
5911   Rick Ross       All The Money In The World               UMG Recordings, Inc.   SR0000656701
5912   Rick Ross       Aston Martin Music                       UMG Recordings, Inc.   SR0000656701
5913   Rick Ross       B.M.F. (Blowin' Money Fast) (Explicit)   UMG Recordings, Inc.   SR0000656701
5914   Rick Ross       Billionaire                              UMG Recordings, Inc.   SR0000642144
5915   Rick Ross       Blowin Money Fast                        UMG Recordings, Inc.   SR0000656701
5916   Rick Ross       Cross That Line                          UMG Recordings, Inc.   SR0000394154
5917   Rick Ross       DJ Khaled Interlude                      UMG Recordings, Inc.   SR0000642144
5918   Rick Ross       Free Mason                               UMG Recordings, Inc.   SR0000656701
5919   Rick Ross       Here I Am                                UMG Recordings, Inc.   SR0000627325
5920   Rick Ross       Hustlin' (Explicit)                      UMG Recordings, Inc.   SR0000387156
5921   Rick Ross       I'm Not A Star                           UMG Recordings, Inc.   SR0000656701
5922   Rick Ross       I'm Only Human                           UMG Recordings, Inc.   SR0000642144
5923   Rick Ross       Ice Cold (Explicit)                      UMG Recordings, Inc.   SR0000706411
5924   Rick Ross       Live Fast, Die Young                     UMG Recordings, Inc.   SR0000656701
5925   Rick Ross       Mafia Music (Explicit)                   UMG Recordings, Inc.   SR0000631749
5926   Rick Ross       Magnificent                              UMG Recordings, Inc.   SR0000631749
5927   Rick Ross       Maybach Music                            UMG Recordings, Inc.   SR0000642144
5928   Rick Ross       Maybach Music III                        UMG Recordings, Inc.   SR0000656701
5929   Rick Ross       MC Hammer                                UMG Recordings, Inc.   SR0000656701
5930   Rick Ross       Money Make Me Come                       UMG Recordings, Inc.   SR0000642144
5931   Rick Ross       No. 1                                    UMG Recordings, Inc.   SR0000656701
5932   Rick Ross       Push It                                  UMG Recordings, Inc.   SR0000394154
5933   Rick Ross       Reppin My City                           UMG Recordings, Inc.   SR0000642144
5934   Rick Ross       Speedin'                                 UMG Recordings, Inc.   SR0000627979
5935   Rick Ross       Street Life (Explicit)                   UMG Recordings, Inc.   SR0000394154
5936   Rick Ross       Super High                               UMG Recordings, Inc.   SR0000656701
5937   Rick Ross       Tears Of Joy                             UMG Recordings, Inc.   SR0000656701
5938   Rick Ross       The Boss                                 UMG Recordings, Inc.   SR0000642192
5939   Rick Ross       This Is The Life                         UMG Recordings, Inc.   SR0000642144
5940   Rick Ross       This Me                                  UMG Recordings, Inc.   SR0000642144
5941   Rick Ross       Trilla Intro                             UMG Recordings, Inc.   SR0000642144
5942   Rick Ross       Triple Beam Dream                        UMG Recordings, Inc.   SR0000706411
5943   Rick Ross       We Shinin'                               UMG Recordings, Inc.   SR0000642144
5944   Rick Ross       You The Boss                             UMG Recordings, Inc.   SR0000689369
5945   Rihanna         A Girl Like Me                           UMG Recordings, Inc.   SR0000387137
5946   Rihanna         A Million Miles Away                     UMG Recordings, Inc.   SR0000387137
5947   Rihanna         Birthday Cake                            UMG Recordings, Inc.   SR0000689431
5948   Rihanna         Break It Off                             UMG Recordings, Inc.   SR0000387137
5949   Rihanna         Breakin' Dishes                          UMG Recordings, Inc.   SR0000616718
5950   Rihanna         California King Bed                      UMG Recordings, Inc.   SR0000684805
5951   Rihanna         Cheers (Drink To That)                   UMG Recordings, Inc.   SR0000684805
5952   Rihanna         Cockiness (Love It)                      UMG Recordings, Inc.   SR0000689431
5953   Rihanna         Cold Case Love                           UMG Recordings, Inc.   SR0000644571
5954   Rihanna         Complicated                              UMG Recordings, Inc.   SR0000684805
5955   Rihanna         Crazy Little Thing Called Love           UMG Recordings, Inc.   SR0000387137
5956   Rihanna         Cry                                      UMG Recordings, Inc.   SR0000629434
5957   Rihanna         Dem Haters                               UMG Recordings, Inc.   SR0000387137
5958   Rihanna         Disturbia                                UMG Recordings, Inc.   SR0000616718
5959   Rihanna         Do Ya Thang                              UMG Recordings, Inc.   SR0000689431
5960   Rihanna         Don't Stop The Music                     UMG Recordings, Inc.   SR0000615178
5961   Rihanna         Drunk On Love                            UMG Recordings, Inc.   SR0000689431
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 86 of 101 PageID# 3788


5962   Rihanna         Fading                                  UMG Recordings, Inc.   SR0000684805
5963   Rihanna         Farewell                                UMG Recordings, Inc.   SR0000689431
5964   Rihanna         Final Goodbye                           UMG Recordings, Inc.   SR0000387137
5965   Rihanna         Fire Bomb                               UMG Recordings, Inc.   SR0000644571
5966   Rihanna         Fool In Love                            UMG Recordings, Inc.   SR0000689431
5967   Rihanna         G4L                                     UMG Recordings, Inc.   SR0000644571
5968   Rihanna         Hard                                    UMG Recordings, Inc.   SR0000644571
5969   Rihanna         Haunted                                 UMG Recordings, Inc.   SR0000629434
5970   Rihanna         Here I Go Again                         UMG Recordings, Inc.   SR0000372611
5971   Rihanna         If It's Lovin' That You Want            UMG Recordings, Inc.   SR0000377878
5972   Rihanna         If It's Lovin' That You Want - Part 2   UMG Recordings, Inc.   SR0000387137
5973   Rihanna         Kisses Don't Lie                        UMG Recordings, Inc.   SR0000387137
5974   Rihanna         Let Me                                  UMG Recordings, Inc.   SR0000372611
5975   Rihanna         Love The Way You Lie (Part II)          UMG Recordings, Inc.   SR0000684805
5976   Rihanna         Love The Way You Lie (Piano Version)    UMG Recordings, Inc.   SR0000672173
5977   Rihanna         Mad House                               UMG Recordings, Inc.   SR0000644571
5978   Rihanna         Man Down                                UMG Recordings, Inc.   SR0000684805
5979   Rihanna         Music Of The Sun                        UMG Recordings, Inc.   SR0000372611
5980   Rihanna         Now I Know                              UMG Recordings, Inc.   SR0000372611
5981   Rihanna         Only Girl (In The World)                UMG Recordings, Inc.   SR0000669316
5982   Rihanna         P.S. (I'm Still Not Over You)           UMG Recordings, Inc.   SR0000387137
5983   Rihanna         Photographs                             UMG Recordings, Inc.   SR0000644571
5984   Rihanna         Pon de Replay                           UMG Recordings, Inc.   SR0000378134
5985   Rihanna         Raining Men                             UMG Recordings, Inc.   SR0000684805
5986   Rihanna         Red Lipstick                            UMG Recordings, Inc.   SR0000689431
5987   Rihanna         Rehab                                   UMG Recordings, Inc.   SR0000635072
5988   Rihanna         Roc Me Out                              UMG Recordings, Inc.   SR0000689431
5989   Rihanna         ROCKSTAR 101                            UMG Recordings, Inc.   SR0000644571
5990   Rihanna         Rude Boy                                UMG Recordings, Inc.   SR0000644571
5991   Rihanna         Rush                                    UMG Recordings, Inc.   SR0000372611
5992   Rihanna         Russian Roulette                        UMG Recordings, Inc.   SR0000644571
5993   Rihanna         S&M                                     UMG Recordings, Inc.   SR0000684805
5994   Rihanna         Selfish Girl                            UMG Recordings, Inc.   SR0000387137
5995   Rihanna         Sell Me Candy                           UMG Recordings, Inc.   SR0000616718
5996   Rihanna         Shut Up and Drive                       UMG Recordings, Inc.   SR0000616718
5997   Rihanna         Skin                                    UMG Recordings, Inc.   SR0000684805
5998   Rihanna         SOS                                     UMG Recordings, Inc.   SR0000385674
5999   Rihanna         Stupid In Love                          UMG Recordings, Inc.   SR0000644571
6000   Rihanna         Take A Bow                              UMG Recordings, Inc.   SR0000616718
6001   Rihanna         Talk That Talk                          UMG Recordings, Inc.   SR0000689431
6002   Rihanna         Te Amo                                  UMG Recordings, Inc.   SR0000644571
6003   Rihanna         That La, La, La                         UMG Recordings, Inc.   SR0000372611
6004   Rihanna         The Last Song                           UMG Recordings, Inc.   SR0000644571
6005   Rihanna         The Last Time                           UMG Recordings, Inc.   SR0000372611
6006   Rihanna         There's A Thug In My Life               UMG Recordings, Inc.   SR0000372611
6007   Rihanna         Umbrella                                UMG Recordings, Inc.   SR0000615487
6008   Rihanna         Wait Your Turn                          UMG Recordings, Inc.   SR0000644571
6009   Rihanna         Watch N Learn                           UMG Recordings, Inc.   SR0000689431
6010   Rihanna         We All Want Love                        UMG Recordings, Inc.   SR0000689431
6011   Rihanna         We Found Love (feat. Calvin Harris)     UMG Recordings, Inc.   SR0000685290
6012   Rihanna         We Ride                                 UMG Recordings, Inc.   SR0000387137
6013   Rihanna         What's My Name?                         UMG Recordings, Inc.   SR0000669319
6014   Rihanna         Where Have You Been                     UMG Recordings, Inc.   SR0000689431
6015   Rihanna         Willing To Wait                         UMG Recordings, Inc.   SR0000372611
6016   Rihanna         You Da One                              UMG Recordings, Inc.   SR0000689433
6017   Rihanna         You Don't Love Me (No, No, No)          UMG Recordings, Inc.   SR0000372611
6018   Rise Against    Architects                              UMG Recordings, Inc.   SR0000671826
6019   Rise Against    Broken Mirrors                          UMG Recordings, Inc.   SR0000671827
6020   Rise Against    Disparity By Design                     UMG Recordings, Inc.   SR0000671827
6021   Rise Against    Endgame                                 UMG Recordings, Inc.   SR0000671827
6022   Rise Against    Help Is On The Way                      UMG Recordings, Inc.   SR0000671825
6023   Rise Against    Lanterns                                UMG Recordings, Inc.   SR0000674467
6024   Rise Against    Make It Stop (September's Children)     UMG Recordings, Inc.   SR0000671827
6025   Rise Against    Midnight Hands                          UMG Recordings, Inc.   SR0000671827
6026   Rise Against    Satellite                               UMG Recordings, Inc.   SR0000671827
6027   Rise Against    Survivor Guilt                          UMG Recordings, Inc.   SR0000671827
6028   Rise Against    This Is Letting Go                      UMG Recordings, Inc.   SR0000671827
6029   Rise Against    Wait For Me                             UMG Recordings, Inc.   SR0000671827
6030   Robin Thicke    Cry No More                             UMG Recordings, Inc.   SR0000617389
6031   Robin Thicke    Dreamworld                              UMG Recordings, Inc.   SR0000617389
6032   Robin Thicke    Ebb and Flow                            UMG Recordings, Inc.   SR0000618754
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 87 of 101 PageID# 3789


6033   Robin Thicke      Everybody's A Star             UMG Recordings, Inc.   SR0000618754
6034   Robin Thicke      Hard On My Love                UMG Recordings, Inc.   SR0000617389
6035   Robin Thicke      I'm Coming Home                UMG Recordings, Inc.   SR0000618754
6036   Robin Thicke      Lost Without U                 UMG Recordings, Inc.   SR0000398513
6037   Robin Thicke      Loverman                       UMG Recordings, Inc.   SR0000617389
6038   Robin Thicke      Magic                          UMG Recordings, Inc.   SR0000622566
6039   Robin Thicke      Magic Touch                    UMG Recordings, Inc.   SR0000618707
6040   Robin Thicke      Ms. Harmony                    UMG Recordings, Inc.   SR0000617389
6041   Robin Thicke      Sex Therapy                    UMG Recordings, Inc.   SR0000644567
6042   Robin Thicke      Shadow of Doubt                UMG Recordings, Inc.   SR0000617389
                                                                               SR0000617389
6043 Robin Thicke        Sidestep                       UMG Recordings, Inc.   SR0000412743
                                                                               SR0000617389
6044 Robin Thicke        Something Else                 UMG Recordings, Inc.   SR0000412743
6045 Robin Thicke        The Sweetest Love              UMG Recordings, Inc.   SR0000617386
                                                                               SR0000617389
6046 Robin Thicke        Tie My Hands                   UMG Recordings, Inc.   SR0000412743
                                                                               SR0000617389
6047   Robin Thicke      You're My Baby                 UMG Recordings, Inc.   SR0000412743
6048   Saving Abel       18 Days                        UMG Recordings, Inc.   SR0000639174
6049   Saving Abel       Addicted                       UMG Recordings, Inc.   SR0000639174
6050   Saving Abel       Beautiful Day                  UMG Recordings, Inc.   SR0000639174
6051   Saving Abel       Beautiful You                  UMG Recordings, Inc.   SR0000639174
6052   Saving Abel       Drowning (Face Down)           UMG Recordings, Inc.   SR0000639174
6053   Saving Abel       In God's Eyes                  UMG Recordings, Inc.   SR0000639174
6054   Saving Abel       New Tatoo                      UMG Recordings, Inc.   SR0000639174
6055   Saving Abel       Out Of My Face                 UMG Recordings, Inc.   SR0000639174
6056   Saving Abel       Running From You               UMG Recordings, Inc.   SR0000639174
6057   Saving Abel       Sailed Away                    UMG Recordings, Inc.   SR0000639174
6058   Saving Abel       She Got Over Me                UMG Recordings, Inc.   SR0000639174
6059   Scarface          Fixed (Explicit)               UMG Recordings, Inc.   SR0000362246
6060   Scarface          Guess Who's Back (Explicit)    UMG Recordings, Inc.   SR0000311881
6061   Scarface          Heaven (Explicit)              UMG Recordings, Inc.   SR0000362246
6062   Scarface          I Ain't The One (Explicit)     UMG Recordings, Inc.   SR0000362246
6063   Scarface          In Between Us (Explicit)       UMG Recordings, Inc.   SR0000362246
6064   Scarface          In Cold Blood (Explicit)       UMG Recordings, Inc.   SR0000362246
6065   Scarface          Keep Me Down (Explicit)        UMG Recordings, Inc.   SR0000362246
6066   Scarface          Safe (Explicit)                UMG Recordings, Inc.   SR0000362246
6067   Scarface          Sell Out (Explicit)            UMG Recordings, Inc.   SR0000362246
6068   Scarface          Someday (Explicit)             UMG Recordings, Inc.   SR0000362246
6069   Scarface          The Fix (Explicit)             UMG Recordings, Inc.   SR0000362246
6070   Scarface          What Can I Do? (Explicit)      UMG Recordings, Inc.   SR0000362246
6071   ScHoolboy Q       Man Of The Year                UMG Recordings, Inc.   SR0000733738
6072   Scissor Sisters   Better Luck Next Time          UMG Recordings, Inc.   SR0000355220
6073   Scissor Sisters   Filthy/Gorgeous                UMG Recordings, Inc.   SR0000355220
6074   Scissor Sisters   Get It Get It                  UMG Recordings, Inc.   SR0000355220
6075   Scissor Sisters   It Can't Come Quickly Enough   UMG Recordings, Inc.   SR0000355220
6076   Scissor Sisters   Laura                          UMG Recordings, Inc.   SR0000355220
6077   Scissor Sisters   Lovers In The Backseat         UMG Recordings, Inc.   SR0000355220
6078   Scissor Sisters   Mary                           UMG Recordings, Inc.   SR0000355220
6079   Scissor Sisters   Music Is The Victim            UMG Recordings, Inc.   SR0000355220
6080   Scissor Sisters   Return To Oz                   UMG Recordings, Inc.   SR0000355220
6081   Scissor Sisters   Take Your Mama                 UMG Recordings, Inc.   SR0000355220
6082   Scissor Sisters   Tits On The Radio              UMG Recordings, Inc.   SR0000355220
6083   Selena Gomez      Come & Get It                  UMG Recordings, Inc.   SR0000739772
6084   Snow Patrol       Chasing Cars                   UMG Recordings, Inc.   SR0000633869
6085   Taio Cruz         Break Your Heart               UMG Recordings, Inc.   SR0000655287
6086   Taio Cruz         Higher                         UMG Recordings, Inc.   SR0000670254
6087   Taio Cruz         Higher (feat Kylie Minogue)    UMG Recordings, Inc.   SR0000656945
6088   Taylor Swift      All Too Well                   UMG Recordings, Inc.   SR0000719963
6089   Taylor Swift      Back To December               UMG Recordings, Inc.   SR0000719833
6090   Taylor Swift      Begin Again                    UMG Recordings, Inc.   SR0000719963
6091   Taylor Swift      Better Than Revenge            UMG Recordings, Inc.   SR0000719833
6092   Taylor Swift      Breathe                        UMG Recordings, Inc.   SR0000722878
6093   Taylor Swift      Change                         UMG Recordings, Inc.   SR0000722878
6094   Taylor Swift      Dear John                      UMG Recordings, Inc.   SR0000719833
6095   Taylor Swift      Enchanted                      UMG Recordings, Inc.   SR0000719833
6096   Taylor Swift      Fearless                       UMG Recordings, Inc.   SR0000722878
6097   Taylor Swift      Forever & Always               UMG Recordings, Inc.   SR0000722878
6098   Taylor Swift      Haunted                        UMG Recordings, Inc.   SR0000719833
6099   Taylor Swift      Haunted - Acoustic             UMG Recordings, Inc.   SR0000719833
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 88 of 101 PageID# 3790


6100   Taylor Swift          Hey Stephen                         UMG Recordings, Inc.   SR0000722878
6101   Taylor Swift          Holy Ground                         UMG Recordings, Inc.   SR0000719963
6102   Taylor Swift          I Almost Do                         UMG Recordings, Inc.   SR0000719963
6103   Taylor Swift          Innocent                            UMG Recordings, Inc.   SR0000719833
6104   Taylor Swift          Last Kiss                           UMG Recordings, Inc.   SR0000719833
6105   Taylor Swift          Long Live                           UMG Recordings, Inc.   SR0000719833
6106   Taylor Swift          Mine                                UMG Recordings, Inc.   SR0000719833
6107   Taylor Swift          Never Grow Up                       UMG Recordings, Inc.   SR0000719833
6108   Taylor Swift          Ours                                UMG Recordings, Inc.   SR0000719833
6109   Taylor Swift          Red                                 UMG Recordings, Inc.   SR0000719963
6110   Taylor Swift          Sad Beautiful Tragic                UMG Recordings, Inc.   SR0000719963
6111   Taylor Swift          Should've Said No                   UMG Recordings, Inc.   SR0000722875
6112   Taylor Swift          Sparks Fly                          UMG Recordings, Inc.   SR0000719833
6113   Taylor Swift          Speak Now                           UMG Recordings, Inc.   SR0000719833
6114   Taylor Swift          Starlight                           UMG Recordings, Inc.   SR0000719963
6115   Taylor Swift          State Of Grace                      UMG Recordings, Inc.   SR0000719963
6116   Taylor Swift          Stay Stay Stay                      UMG Recordings, Inc.   SR0000719963
6117   Taylor Swift          Story of Us                         UMG Recordings, Inc.   SR0000719833
6118   Taylor Swift          Teardrops On My Guitar              UMG Recordings, Inc.   SR0000722875
6119   Taylor Swift          Tell Me Why                         UMG Recordings, Inc.   SR0000722878
6120   Taylor Swift          The Best Day                        UMG Recordings, Inc.   SR0000722878
6121   Taylor Swift          The Last Time                       UMG Recordings, Inc.   SR0000719963
6122   Taylor Swift          The Lucky One                       UMG Recordings, Inc.   SR0000719963
6123   Taylor Swift          The Story Of Us                     UMG Recordings, Inc.   SR0000719833
6124   Taylor Swift          The Way I Loved You                 UMG Recordings, Inc.   SR0000722878
6125   Taylor Swift          Treacherous                         UMG Recordings, Inc.   SR0000719963
6126   Taylor Swift          White Horse                         UMG Recordings, Inc.   SR0000722878
6127   Taylor Swift          You're Not Sorry                    UMG Recordings, Inc.   SR0000722878
6128   Tears For Fears       Advice For The Young At Heart       UMG Recordings, Inc.   SR0000144549
6129   Tears For Fears       Change                              UMG Recordings, Inc.   SR0000144549
6130   Tears For Fears       Everybody Wants To Rule The World   UMG Recordings, Inc.   SR0000144549
6131   Tears For Fears       Head Over Heels                     UMG Recordings, Inc.   SR0000144549
6132   Tears For Fears       I Believe                           UMG Recordings, Inc.   SR0000144549
6133   Tears For Fears       Laid So Low (Tears Roll Down)       UMG Recordings, Inc.   SR0000144549
6134   Tears For Fears       Mad World                           UMG Recordings, Inc.   SR0000045985
6135   Tears For Fears       Mothers Talk                        UMG Recordings, Inc.   SR0000144549
6136   Tears For Fears       Pale Shelter                        UMG Recordings, Inc.   SR0000144549
6137   Tears For Fears       Shout                               UMG Recordings, Inc.   SR0000144549
6138   Tears For Fears       Sowing The Seeds Of Love            UMG Recordings, Inc.   SR0000144549
6139   The Animals           Baby Let Me Take You Home           UMG Recordings, Inc.   SR0000704230
6140   The Animals           Boom Boom                           UMG Recordings, Inc.   SR0000704230
6141   The Animals           Bring It On Home To Me              UMG Recordings, Inc.   SR0000704230
6142   The Animals           Don't Let Me Be Misunderstood       UMG Recordings, Inc.   SR0000704230
6143   The Animals           It's My Life                        UMG Recordings, Inc.   SR0000704230
6144   The Animals           Talkin' About You                   UMG Recordings, Inc.   SR0000704230
6145   The Band Perry        All Your Life                       UMG Recordings, Inc.   SR0000653353
6146   The Band Perry        Double Heart                        UMG Recordings, Inc.   SR0000664551
6147   The Band Perry        Hip To My Heart                     UMG Recordings, Inc.   SR0000637103
6148   The Band Perry        If I Die Young                      UMG Recordings, Inc.   SR0000653353
6149   The Band Perry        Independence                        UMG Recordings, Inc.   SR0000664551
6150   The Band Perry        Lasso                               UMG Recordings, Inc.   SR0000664551
6151   The Band Perry        Miss You Being Gone                 UMG Recordings, Inc.   SR0000664551
6152   The Band Perry        Postcard From Paris                 UMG Recordings, Inc.   SR0000653353
6153   The Band Perry        Quittin' You                        UMG Recordings, Inc.   SR0000653353
6154   The Band Perry        Walk Me Down the Middle             UMG Recordings, Inc.   SR0000664551
6155   The Band Perry        You Lie                             UMG Recordings, Inc.   SR0000664551
6156   The Black Eyed Peas   Fashion Beats                       UMG Recordings, Inc.   SR0000670148
6157   The Black Eyed Peas   Just Can't Get Enough               UMG Recordings, Inc.   SR0000670148
6158   The Black Eyed Peas   Love You Long Time                  UMG Recordings, Inc.   SR0000670148
6159   The Black Eyed Peas   Own It                              UMG Recordings, Inc.   SR0000670148
6160   The Black Eyed Peas   Play It Loud                        UMG Recordings, Inc.   SR0000670148
6161   The Black Eyed Peas   Someday                             UMG Recordings, Inc.   SR0000670148
6162   The Black Eyed Peas   The Best One Yet (The Boy)          UMG Recordings, Inc.   SR0000670148
6163   The Black Eyed Peas   The Coming                          UMG Recordings, Inc.   SR0000670148
6164   The Black Eyed Peas   The Situation                       UMG Recordings, Inc.   SR0000670148
6165   The Black Eyed Peas   Whenever                            UMG Recordings, Inc.   SR0000670148
6166   The Black Eyed Peas   XOXOXO                              UMG Recordings, Inc.   SR0000670148
6167   The Cranberries       Animal Instinct                     UMG Recordings, Inc.   SR0000264395
6168   The Cranberries       Daffodil Lament                     UMG Recordings, Inc.   SR0000218047
6169   The Cranberries       Free To Decide                      UMG Recordings, Inc.   SR0000228075
6170   The Cranberries       Hollywood                           UMG Recordings, Inc.   SR0000217619
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 89 of 101 PageID# 3791


6171   The Cranberries       I Can't Be With You                                           UMG Recordings, Inc.   SR0000218047
6172   The Cranberries       New New York                                                  UMG Recordings, Inc.   SR0000324975
6173   The Cranberries       Promises                                                      UMG Recordings, Inc.   SR0000264395
6174   The Cranberries       Ridiculous Thoughts                                           UMG Recordings, Inc.   SR0000218047
6175   The Cranberries       This Is The Day                                               UMG Recordings, Inc.   SR0000303013
6176   The Cranberries       Time Is Ticking Out                                           UMG Recordings, Inc.   SR0000303013
6177   The Cranberries       You And Me                                                    UMG Recordings, Inc.   SR0000264395
6178   The Gabe Dixon Band   All Will Be Well                                              UMG Recordings, Inc.   SR0000618294
6179   The Gabe Dixon Band   And The World Turned                                          UMG Recordings, Inc.   SR0000618294
6180   The Gabe Dixon Band   Baby Doll                                                     UMG Recordings, Inc.   SR0000618294
6181   The Gabe Dixon Band   Disappear                                                     UMG Recordings, Inc.   SR0000618294
6182   The Gabe Dixon Band   Ever After You                                                UMG Recordings, Inc.   SR0000618294
6183   The Gabe Dixon Band   Far From Home                                                 UMG Recordings, Inc.   SR0000618294
6184   The Gabe Dixon Band   Find My Way                                                   UMG Recordings, Inc.   SR0000618294
6185   The Gabe Dixon Band   Five More Hours                                               UMG Recordings, Inc.   SR0000618294
6186   The Gabe Dixon Band   Further The Sky                                               UMG Recordings, Inc.   SR0000618294
6187   The Gabe Dixon Band   Sirens                                                        UMG Recordings, Inc.   SR0000618294
6188   The Gabe Dixon Band   Till You're Gone                                              UMG Recordings, Inc.   SR0000618294
6189   The Mowgli's          San Francisco                                                 UMG Recordings, Inc.   SR0000712405
6190   The Police            Don't Stand So Close To Me '86                                UMG Recordings, Inc.   SR0000028383
6191   The Police            Invisible Sun                                                 UMG Recordings, Inc.   SR0000030222
6192   The Police            Spirits In The Material World                                 UMG Recordings, Inc.   SR0000030222
6193   The Police            Wrapped Around Your Finger                                    UMG Recordings, Inc.   SR0000044862
6194   The Rolling Stones    Angie                                                         UMG Recordings, Inc.   SR0000054736
6195   The Rolling Stones    Anybody Seen My Baby?                                         UMG Recordings, Inc.   SR0000261515
6196   The Rolling Stones    Beast Of Burden                                               UMG Recordings, Inc.   SR0000054736
6197   The Rolling Stones    Crazy Mama                                                    UMG Recordings, Inc.   SR0000025203
6198   The Rolling Stones    Doo Doo Doo Doo (Heartbreaker)                                UMG Recordings, Inc.   SR0000056814
6199   The Rolling Stones    Emotional Rescue                                              UMG Recordings, Inc.   SR0000054736
6200   The Rolling Stones    Far Away Eyes                                                 UMG Recordings, Inc.   SR0000001522
6201   The Rolling Stones    Fool To Cry                                                   UMG Recordings, Inc.   SR0000025203
6202   The Rolling Stones    Hang Fire                                                     UMG Recordings, Inc.   SR0000029150
6203   The Rolling Stones    Heaven                                                        UMG Recordings, Inc.   SR0000778091
6204   The Rolling Stones    Hot Stuff                                                     UMG Recordings, Inc.   SR0000025203
6205   The Rolling Stones    It's Only Rock 'n' Roll (But I Like It)                       UMG Recordings, Inc.   SR0000056814
6206   The Rolling Stones    Let Me Go                                                     UMG Recordings, Inc.   SR0000018973
6207   The Rolling Stones    Might As Well Get Juiced                                      UMG Recordings, Inc.   SR0000261515
6208   The Rolling Stones    Miss You                                                      UMG Recordings, Inc.   SR0000001522
6209   The Rolling Stones    Miss You (Dance Version)                                      UMG Recordings, Inc.   SR0000056814
6210   The Rolling Stones    Neighbours                                                    UMG Recordings, Inc.   SR0000029150
6211   The Rolling Stones    Respectable                                                   UMG Recordings, Inc.   SR0000001522
6212   The Rolling Stones    Shattered                                                     UMG Recordings, Inc.   SR0000001522
6213   The Rolling Stones    She Was Hot                                                   UMG Recordings, Inc.   SR0000050568
6214   The Rolling Stones    She's So Cold                                                 UMG Recordings, Inc.   SR0000018973
6215   The Rolling Stones    Start Me Up                                                   UMG Recordings, Inc.   SR0000054736
6216   The Rolling Stones    Time Waits For No One                                         UMG Recordings, Inc.   SR0000025203
6217   The Rolling Stones    Too Tough                                                     UMG Recordings, Inc.   SR0000050568
6218   The Rolling Stones    Tops                                                          UMG Recordings, Inc.   SR0000029150
6219   The Rolling Stones    Undercover (Of The Night)                                     UMG Recordings, Inc.   SR0000050568
6220   The Rolling Stones    Winning Ugly                                                  UMG Recordings, Inc.   SR0000071259
6221   The Rolling Stones    You Got Me Rocking                                            UMG Recordings, Inc.   SR0000262974
6222   Timbaland             Apologize                                                     UMG Recordings, Inc.   SR0000623039
6223   Timbaland             Can You Feel It (Featuring Esthero & Sebastian)               UMG Recordings, Inc.   SR0000636223
6224   Timbaland             Carry Out                                                     UMG Recordings, Inc.   SR0000636223
6225   Timbaland             Ease Off The Liquor                                           UMG Recordings, Inc.   SR0000636223
6226   Timbaland             If We Ever Meet Again                                         UMG Recordings, Inc.   SR0000636223
6227   Timbaland             Intro By DJ Felli Fel                                         UMG Recordings, Inc.   SR0000636223
6228   Timbaland             Long Way Down (Featuring Daughtry)                            UMG Recordings, Inc.   SR0000636223
6229   Timbaland             Lose Control (Featuring JoJo)                                 UMG Recordings, Inc.   SR0000636223
6230   Timbaland             Meet In Tha Middle (Featuring Bran' Nu)                       UMG Recordings, Inc.   SR0000636223

6231   Timbaland             Morning After Dark (Featuring Nelly Furtado & SoShy)          UMG Recordings, Inc.   SR0000636223
6232   Timbaland             Say Something (Featuring Drake)                               UMG Recordings, Inc.   SR0000636223
6233   Timbaland             Symphony (Featuring Attitude, Bran' Nu & D.O.E.)              UMG Recordings, Inc.   SR0000636223
6234   Timbaland             The One I Love (Featuring Keri Hilson & D.O.E.)               UMG Recordings, Inc.   SR0000636223
6235   Timbaland             Timothy Where You Been (Featuring Jet)                        UMG Recordings, Inc.   SR0000636223

6236   Timbaland             Tomorrow In The Bottle (Featuring Chad Kroeger & Sebastian)   UMG Recordings, Inc.   SR0000636223
6237   Timbaland             Undertow (Featuring The Fray & Esthero)                       UMG Recordings, Inc.   SR0000636223
6238   Timbaland             We Belong To The Music (Featuring Miley Cyrus)                UMG Recordings, Inc.   SR0000636223
6239   Toby Keith            Beer For My Horses                                            UMG Recordings, Inc.   SR0000808555
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 90 of 101 PageID# 3792


6240   Toby Keith        Beers Ago                                                  UMG Recordings, Inc.   SR0000687038
6241   Toby Keith        Chill-axin'                                                UMG Recordings, Inc.   SR0000687038
6242   Toby Keith        Clancy's Tavern                                            UMG Recordings, Inc.   SR0000687038
6243   Toby Keith        Club Zydeco Moon                                           UMG Recordings, Inc.   SR0000687038
6244   Toby Keith        Country Comes To Town                                      UMG Recordings, Inc.   SR0000613330

6245   Toby Keith        Courtesy Of The Red, White And Blue (The Angry American)   UMG Recordings, Inc.   SR0000613330
6246   Toby Keith        Go With Her                                                UMG Recordings, Inc.   SR0000363112
6247   Toby Keith        How Do You Like Me Now?!                                   UMG Recordings, Inc.   SR0000768442
6248   Toby Keith        I Need To Hear A Country Song                              UMG Recordings, Inc.   SR0000687038
6249   Toby Keith        I Wanna Talk About Me                                      UMG Recordings, Inc.   SR0000301479
6250   Toby Keith        I Won't Let You Down                                       UMG Recordings, Inc.   SR0000687038
6251   Toby Keith        I'm Just Talkin' About Tonight                             UMG Recordings, Inc.   SR0000613330
6252   Toby Keith        Just Another Sundown                                       UMG Recordings, Inc.   SR0000687038
6253   Toby Keith        Made In America                                            UMG Recordings, Inc.   SR0000687038
6254   Toby Keith        Mockingbird                                                UMG Recordings, Inc.   SR0000613330
6255   Toby Keith        Red Solo Cup                                               UMG Recordings, Inc.   SR0000712025
6256   Toby Keith        Should've Been A Cowboy                                    UMG Recordings, Inc.   SR0000363112
6257   Toby Keith        South Of You                                               UMG Recordings, Inc.   SR0000687038
6258   Toby Keith        Stays In Mexico                                            UMG Recordings, Inc.   SR0000613330
6259   Toby Keith        Tryin' To Fall In Love                                     UMG Recordings, Inc.   SR0000687038
6260   Toby Keith        Who's Your Daddy?                                          UMG Recordings, Inc.   SR0000613330
6261   Toby Keith        You Ain't Much Fun                                         UMG Recordings, Inc.   SR0000363112
6262   Toby Keith        You Shouldn't Kiss Me Like This                            UMG Recordings, Inc.   SR0000613330
6263   U2                Breathe                                                    UMG Recordings, Inc.   SR0000636812
6264   U2                Cedars Of Lebanon                                          UMG Recordings, Inc.   SR0000636812
6265   U2                FEZ/Being Born                                             UMG Recordings, Inc.   SR0000636812
6266   U2                Get On Your Boots                                          UMG Recordings, Inc.   SR0000636812
6267   U2                I'll Go Crazy If I Don't Go Crazy Tonight                  UMG Recordings, Inc.   SR0000636812
6268   U2                Magnificent                                                UMG Recordings, Inc.   SR0000636812
6269   U2                Moment Of Surrender                                        UMG Recordings, Inc.   SR0000636812
6270   U2                Stand Up Comedy                                            UMG Recordings, Inc.   SR0000636812
6271   U2                Unknown Caller                                             UMG Recordings, Inc.   SR0000636812
6272   U2                White As Snow                                              UMG Recordings, Inc.   SR0000636812
6273   UB40              (I Can't Help) Falling In Love With You                    UMG Recordings, Inc.   SR0000205179
6274   UB40              Breakfast In Bed                                           UMG Recordings, Inc.   SR0000205152
6275   UB40              Cherry Oh Baby                                             UMG Recordings, Inc.   SR0000049244
6276   UB40              Come Back Darling                                          UMG Recordings, Inc.   SR0000178976
6277   UB40              Don't Break My Heart                                       UMG Recordings, Inc.   SR0000205152
6278   UB40              Groovin' (Out On Life)                                     UMG Recordings, Inc.   SR0000112173
6279   UB40              Here I Am (Come And Take Me)                               UMG Recordings, Inc.   SR0000205179
6280   UB40              Higher Ground                                              UMG Recordings, Inc.   SR0000205179
6281   UB40              Homely Girl                                                UMG Recordings, Inc.   SR0000112173
6282   UB40              I Got You Babe                                             UMG Recordings, Inc.   SR0000205152
6283   UB40              If It Happens Again                                        UMG Recordings, Inc.   SR0000205152
6284   UB40              Kingston Town                                              UMG Recordings, Inc.   SR0000205179
6285   UB40              One In Ten                                                 UMG Recordings, Inc.   SR0000205152
6286   UB40              Please Don't Make Me Cry                                   UMG Recordings, Inc.   SR0000205152
6287   UB40              Rat In Mi Kitchen                                          UMG Recordings, Inc.   SR0000205152
6288   UB40              Red Red Wine                                               UMG Recordings, Inc.   SR0000205152
6289   UB40              Sing Our Own Song (Edit)                                   UMG Recordings, Inc.   SR0000205152
6290   UB40              The Way You Do The Things You Do                           UMG Recordings, Inc.   SR0000205179
6291   UB40              Until My Dying Day                                         UMG Recordings, Inc.   SR0000205179
6292   Warren G          Do You See (Explicit)                                      UMG Recordings, Inc.   SR0000629800
6293   Warren G          Gangsta Sermon (Explicit)                                  UMG Recordings, Inc.   SR0000629800
6294   Warren G          Recognize (Explicit)                                       UMG Recordings, Inc.   SR0000629800
6295   Warren G          Regulate                                                   UMG Recordings, Inc.   SR0000629797
6296   Warren G          Super Soul Sis (Explicit)                                  UMG Recordings, Inc.   SR0000629800
6297   Warren G          This D.J.                                                  UMG Recordings, Inc.   SR0000765079
6298   Warren G          What's Next (Explicit)                                     UMG Recordings, Inc.   SR0000629800
6299   Yeah Yeah Yeahs   Black Tongue                                               UMG Recordings, Inc.   SR0000332650
6300   Yeah Yeah Yeahs   Cold Light                                                 UMG Recordings, Inc.   SR0000332650
6301   Yeah Yeah Yeahs   Date With The Night                                        UMG Recordings, Inc.   SR0000332650
6302   Yeah Yeah Yeahs   Man                                                        UMG Recordings, Inc.   SR0000332650
6303   Yeah Yeah Yeahs   No No No                                                   UMG Recordings, Inc.   SR0000332650
6304   Yeah Yeah Yeahs   Rich                                                       UMG Recordings, Inc.   SR0000332650
6305   Yeah Yeah Yeahs   Tick                                                       UMG Recordings, Inc.   SR0000332650
6306   YG                Who Do You Love?                                           UMG Recordings, Inc.   SR0000745799
6307   Young Jeezy       Amazin'                                                    UMG Recordings, Inc.   SR0000616586
6308   Young Jeezy       By The Way                                                 UMG Recordings, Inc.   SR0000616586
6309   Young Jeezy       Circulate                                                  UMG Recordings, Inc.   SR0000616586
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 91 of 101 PageID# 3793


6310   Young Jeezy         Crazy World                                                      UMG Recordings, Inc.             SR0000616586
6311   Young Jeezy         Don't Do It                                                      UMG Recordings, Inc.             SR0000616586
6312   Young Jeezy         Don't You Know                                                   UMG Recordings, Inc.             SR0000616586
6313   Young Jeezy         Everything                                                       UMG Recordings, Inc.             SR0000616586
6314   Young Jeezy         Get Allot                                                        UMG Recordings, Inc.             SR0000616586
6315   Young Jeezy         Hustlaz Ambition                                                 UMG Recordings, Inc.             SR0000616586
6316   Young Jeezy         My President                                                     UMG Recordings, Inc.             SR0000616586
6317   Young Jeezy         Put On                                                           UMG Recordings, Inc.             SR0000615616
6318   Young Jeezy         Takin' It There                                                  UMG Recordings, Inc.             SR0000616586
6319   Young Jeezy         The Recession                                                    UMG Recordings, Inc.             SR0000616586
6320   Young Jeezy         Vacation                                                         UMG Recordings, Inc.             SR0000616586
6321   Young Jeezy         Welcome Back                                                     UMG Recordings, Inc.             SR0000616586
6322   Young Jeezy         What They Want                                                   UMG Recordings, Inc.             SR0000616586
6323   Young Jeezy         Who Dat                                                          UMG Recordings, Inc.             SR0000616586
6324   Young Jeezy         Word Play                                                        UMG Recordings, Inc.             SR0000616586
6325   Zedd                Clarity                                                          UMG Recordings, Inc.             SR0000736147
6326   Zedd                Epos                                                             UMG Recordings, Inc.             SR0000745858
6327   Zedd                Fall Into The Sky                                                UMG Recordings, Inc.             SR0000745858
6328   Zedd                Follow You Down                                                  UMG Recordings, Inc.             SR0000709927
6329   Zedd                Hourglass                                                        UMG Recordings, Inc.             SR0000736147
6330   Zedd                Lost At Sea                                                      UMG Recordings, Inc.             SR0000744174
6331   Zedd                Shave It Up                                                      UMG Recordings, Inc.             SR0000709927
6332   Zedd                Spectrum                                                         UMG Recordings, Inc.             SR0000736147
6333   Zedd                Stache                                                           UMG Recordings, Inc.             SR0000745858
6334   Zedd                Stay The Night                                                   UMG Recordings, Inc.             SR0000736147
                           A Complicated Song (Parody of "Complicated" by Avril
6335   Weird Al Yankovic   Lavigne)                                                         Volcano Entertainment III, LLC   SR0000331347
6336   Weird Al Yankovic   Achy Breaky Song                                                 Volcano Entertainment III, LLC   SR0000184456
6337   Weird Al Yankovic   Airline Amy                                                      Volcano Entertainment III, LLC   SR0000251666
6338   Weird Al Yankovic   Amish Paradise                                                   Volcano Entertainment III, LLC   SR0000225008
6339   Weird Al Yankovic   Angry White Boy Polka                                            Volcano Entertainment III, LLC   SR0000331347
6340   Weird Al Yankovic   Bedrock Anthem                                                   Volcano Entertainment III, LLC   SR0000184456
6341   Weird Al Yankovic   Bob                                                              Volcano Entertainment III, LLC   SR0000331347
6342   Weird Al Yankovic   Bohemian Polka                                                   Volcano Entertainment III, LLC   SR0000184456
6343   Weird Al Yankovic   Callin' In Sick                                                  Volcano Entertainment III, LLC   SR0000225008
                           Cavity Search (Paody of "Hold Me, Thrill Me, Kiss Me, Kill Me"
6344 Weird Al Yankovic     by U2)                                                           Volcano Entertainment III, LLC   SR0000225008
6345 Weird Al Yankovic     Couch Potato (Parody of "Lose Yourself" by Eminem)               Volcano Entertainment III, LLC   SR0000331347

6346   Weird Al Yankovic   Ebay (Parody of "I Want It That Way" by the Backstreet Boys)     Volcano Entertainment III, LLC   SR0000331347
6347   Weird Al Yankovic   Everything You Know Is Wrong                                     Volcano Entertainment III, LLC   SR0000225008
6348   Weird Al Yankovic   Frank's 2000" TV                                                 Volcano Entertainment III, LLC   SR0000184456
6349   Weird Al Yankovic   Genius In France                                                 Volcano Entertainment III, LLC   SR0000331347
                           Gump (Parody of "Lump" by The Presidents Of The United
6350   Weird Al Yankovic   States)                                                          Volcano Entertainment III, LLC   SR0000225008
6351   Weird Al Yankovic   Hardware Store                                                   Volcano Entertainment III, LLC   SR0000331347
6352   Weird Al Yankovic   I Can't Watch This                                               Volcano Entertainment III, LLC   SR0000251666
6353   Weird Al Yankovic   I Remember Larry                                                 Volcano Entertainment III, LLC   SR0000225008
6354   Weird Al Yankovic   I Was Only Kidding                                               Volcano Entertainment III, LLC   SR0000251666
6355   Weird Al Yankovic   I'm So Sick Of You                                               Volcano Entertainment III, LLC   SR0000225008
6356   Weird Al Yankovic   Jurassic Park                                                    Volcano Entertainment III, LLC   SR0000184456
6357   Weird Al Yankovic   Livin' In The Fridge                                             Volcano Entertainment III, LLC   SR0000184456
6358   Weird Al Yankovic   Ode To A Superhero (Parody of "Piano Man" by Billy Joel)         Volcano Entertainment III, LLC   SR0000331347
6359   Weird Al Yankovic   Party At The Leper Colony                                        Volcano Entertainment III, LLC   SR0000331347
6360   Weird Al Yankovic   Phony Calls (Parody of "Waterfalls" by TLC)                      Volcano Entertainment III, LLC   SR0000225008
6361   Weird Al Yankovic   Polka Your Eyes Out                                              Volcano Entertainment III, LLC   SR0000251666
6362   Weird Al Yankovic   She Never Told Me She Was A Mime                                 Volcano Entertainment III, LLC   SR0000184456
6363   Weird Al Yankovic   Smells Like Nirvana                                              Volcano Entertainment III, LLC   SR0000251666
6364   Weird Al Yankovic   Spy Hard                                                         Volcano Entertainment III, LLC   SR0000251798
6365   Weird Al Yankovic   Syndicated Inc. (Parody of "Misery" by Soul Asylum)              Volcano Entertainment III, LLC   SR0000225008
6366   Weird Al Yankovic   Taco Grande                                                      Volcano Entertainment III, LLC   SR0000251666
6367   Weird Al Yankovic   Talk Soup                                                        Volcano Entertainment III, LLC   SR0000184456
6368   Weird Al Yankovic   The Alternative Polka                                            Volcano Entertainment III, LLC   SR0000225008
6369   Weird Al Yankovic   The Night Santa Went Crazy                                       Volcano Entertainment III, LLC   SR0000225008
6370   Weird Al Yankovic   The Plumbing Song                                                Volcano Entertainment III, LLC   SR0000251666
6371   Weird Al Yankovic   The White Stuff                                                  Volcano Entertainment III, LLC   SR0000251666
6372   Weird Al Yankovic   Traffic Jam                                                      Volcano Entertainment III, LLC   SR0000184456
6373   Weird Al Yankovic   Trash Day (Parody of "Hot In Herre" by Nelly)                    Volcano Entertainment III, LLC   SR0000331347
6374   Weird Al Yankovic   Trigger Happy                                                    Volcano Entertainment III, LLC   SR0000251666
6375   Weird Al Yankovic   Waffle King                                                      Volcano Entertainment III, LLC   SR0000184456
6376   Weird Al Yankovic   Wanna B Ur Lovr                                                  Volcano Entertainment III, LLC   SR0000331347
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 92 of 101 PageID# 3794


6377   Weird Al Yankovic   Why Does This Always Happen To Me?                 Volcano Entertainment III, LLC   SR0000331347
6378   Weird Al Yankovic   You Don't Love Me Anymore                          Volcano Entertainment III, LLC   SR0000251666
6379   Weird Al Yankovic   Young, Dumb & Ugly                                 Volcano Entertainment III, LLC   SR0000184456
6380   Avenged Sevenfold   Bat Country                                        Warner Bros. Records Inc.        SR0000374368
6381   Avenged Sevenfold   Beast And The Harlot                               Warner Bros. Records Inc.        SR0000374368
6382   Avenged Sevenfold   Betrayed                                           Warner Bros. Records Inc.        SR0000374368
6383   Avenged Sevenfold   Blinded In Chains                                  Warner Bros. Records Inc.        SR0000374368
6384   Avenged Sevenfold   Burn It Down                                       Warner Bros. Records Inc.        SR0000374368
6385   Avenged Sevenfold   M.I.A.                                             Warner Bros. Records Inc.        SR0000374368
6386   Avenged Sevenfold   Seize The Day                                      Warner Bros. Records Inc.        SR0000374368
6387   Avenged Sevenfold   Sidewinder                                         Warner Bros. Records Inc.        SR0000374368
6388   Avenged Sevenfold   Strength Of The World                              Warner Bros. Records Inc.        SR0000374368
6389   Avenged Sevenfold   The Wicked End                                     Warner Bros. Records Inc.        SR0000374368
6390   Avenged Sevenfold   Trashed And Scattered                              Warner Bros. Records Inc.        SR0000374368
6391   Black Sabbath       Electric Funeral                                   Warner Bros. Records Inc.        N20213
6392   Black Sabbath       Hand Of Doom                                       Warner Bros. Records Inc.        N20213
6393   Black Sabbath       Iron Man                                           Warner Bros. Records Inc.        N20213
6394   Black Sabbath       Jack The Stripper/Fairies Wear Boots               Warner Bros. Records Inc.        N20213
6395   Black Sabbath       Paranoid                                           Warner Bros. Records Inc.        N20213
6396   Black Sabbath       Planet Caravan                                     Warner Bros. Records Inc.        N20213
6397   Black Sabbath       Rat Salad                                          Warner Bros. Records Inc.        N20213
6398   Black Sabbath       War Pigs                                           Warner Bros. Records Inc.        SR0000042886
6399   Blake Shelton       All About Tonight                                  Warner Bros. Records Inc.        SR0000668677
6400   Blake Shelton       Austin                                             Warner Bros. Records Inc.        SR0000299678
6401   Blake Shelton       Boys 'Round Here (feat. Pistol Annies & Friends)   Warner Bros. Records Inc.        SR0000721082
6402   Blake Shelton       Country On The Radio                               Warner Bros. Records Inc.        SR0000721082
6403   Blake Shelton       Do You Remember                                    Warner Bros. Records Inc.        SR0000721082
6404   Blake Shelton       Doin' What She Likes                               Warner Bros. Records Inc.        SR0000721082
6405   Blake Shelton       Don't Make Me                                      Warner Bros. Records Inc.        SR0000406834
6406   Blake Shelton       Drink On It                                        Warner Bros. Records Inc.        SR0000693085
6407   Blake Shelton       Get Some                                           Warner Bros. Records Inc.        SR0000693085
6408   Blake Shelton       God Gave Me You                                    Warner Bros. Records Inc.        SR0000693085
6409   Blake Shelton       Good Ole Boys                                      Warner Bros. Records Inc.        SR0000693085
6410   Blake Shelton       Goodbye Time                                       Warner Bros. Records Inc.        SR0000359309
6411   Blake Shelton       Granddaddy's Gun                                   Warner Bros. Records Inc.        SR0000721082
6412   Blake Shelton       Hey                                                Warner Bros. Records Inc.        SR0000693085
6413   Blake Shelton       Hillbilly Bone (feat. Trace Adkins)                Warner Bros. Records Inc.        SR0000685229
6414   Blake Shelton       Honey Bee                                          Warner Bros. Records Inc.        SR0000693085
6415   Blake Shelton       I Still Got A Finger                               Warner Bros. Records Inc.        SR0000721082
6416   Blake Shelton       I'm Sorry                                          Warner Bros. Records Inc.        SR0000693085
6417   Blake Shelton       Kiss My Country Ass                                Warner Bros. Records Inc.        SR0000685229
6418   Blake Shelton       Lay Low                                            Warner Bros. Records Inc.        SR0000721082
6419   Blake Shelton       Mine Would Be You                                  Warner Bros. Records Inc.        SR0000721082
6420   Blake Shelton       My Eyes (feat. Gwen Sebastian)                     Warner Bros. Records Inc.        SR0000721082
6421   Blake Shelton       Nobody But Me                                      Warner Bros. Records Inc.        SR0000359309
6422   Blake Shelton       Ol' Red                                            Warner Bros. Records Inc.        SR0000300565
6423   Blake Shelton       Over                                               Warner Bros. Records Inc.        SR0000693085
6424   Blake Shelton       Playboys Of The Southwestern World                 Warner Bros. Records Inc.        SR0000331177
6425   Blake Shelton       Ready To Roll                                      Warner Bros. Records Inc.        SR0000693085
6426   Blake Shelton       Red River Blue                                     Warner Bros. Records Inc.        SR0000693085
6427   Blake Shelton       She Wouldn't Be Gone                               Warner Bros. Records Inc.        SR0000659650
6428   Blake Shelton       Small Town Big Time                                Warner Bros. Records Inc.        SR0000721082
6429   Blake Shelton       Some Beach                                         Warner Bros. Records Inc.        SR0000359307
6430   Blake Shelton       Sunny In Seattle                                   Warner Bros. Records Inc.        SR0000693085
6431   Blake Shelton       Sure Be Cool If You Did                            Warner Bros. Records Inc.        SR0000721082
6432   Blake Shelton       Ten Times Crazier                                  Warner Bros. Records Inc.        SR0000721082
6433   Blake Shelton       The More I Drink                                   Warner Bros. Records Inc.        SR0000406834
6434   Blake Shelton       Who Are You When I'm Not Looking                   Warner Bros. Records Inc.        SR0000668677
6435   Daniel Powter       Bad Day                                            Warner Bros. Records Inc.        SR0000384148
6436   David Draiman       Forsaken                                           Warner Bros. Records Inc.        SR0000308602
6437   Deftones            Back To School (Mini Maggit)                       Warner Bros. Records Inc.        SR0000288286
6438   Deftones            Battle-axe                                         Warner Bros. Records Inc.        SR0000335169
6439   Deftones            Be Quiet And Drive (Far Away)                      Warner Bros. Records Inc.        SR0000244493
6440   Deftones            Birthmark                                          Warner Bros. Records Inc.        SR0000171111
6441   Deftones            Black Moon                                         Warner Bros. Records Inc.        SR0000390931
6442   Deftones            Bored                                              Warner Bros. Records Inc.        SR0000171111
6443   Deftones            Change (In The House Of Flies)                     Warner Bros. Records Inc.        SR0000284862
6444   Deftones            Change (In The House Of Flies) (Acoustic)          Warner Bros. Records Inc.        SR0000390931
6445   Deftones            Crenshaw Punch / I'll Throw Rocks At You           Warner Bros. Records Inc.        SR0000390931
6446   Deftones            Dai The Flu                                        Warner Bros. Records Inc.        SR0000244493
6447   Deftones            Deathblow                                          Warner Bros. Records Inc.        SR0000335169
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 93 of 101 PageID# 3795


6448   Deftones        Digital Bath                                  Warner Bros. Records Inc.   SR0000284862
6449   Deftones        Digital Bath (Acoustic)                       Warner Bros. Records Inc.   SR0000390931
6450   Deftones        Entombed                                      Warner Bros. Records Inc.   SR0000719493
6451   Deftones        Fireal                                        Warner Bros. Records Inc.   SR0000171111
6452   Deftones        Gauze                                         Warner Bros. Records Inc.   SR0000719493
6453   Deftones        Goon Squad                                    Warner Bros. Records Inc.   SR0000719493
6454   Deftones        Graphic Nature                                Warner Bros. Records Inc.   SR0000719493
6455   Deftones        Headup                                        Warner Bros. Records Inc.   SR0000244493
6456   Deftones        Hexagram                                      Warner Bros. Records Inc.   SR0000335169
6457   Deftones        If Only Tonight We Could Sleep                Warner Bros. Records Inc.   SR0000390931
6458   Deftones        Knife Prty                                    Warner Bros. Records Inc.   SR0000284862
6459   Deftones        Leathers                                      Warner Bros. Records Inc.   SR0000719493
6460   Deftones        Lhabia                                        Warner Bros. Records Inc.   SR0000244493
6461   Deftones        Lifter                                        Warner Bros. Records Inc.   SR0000171111
6462   Deftones        Lucky You                                     Warner Bros. Records Inc.   SR0000335169
6463   Deftones        Minerva                                       Warner Bros. Records Inc.   SR0000335169
6464   Deftones        Minus Blindfold                               Warner Bros. Records Inc.   SR0000171111
6465   Deftones        Moana                                         Warner Bros. Records Inc.   SR0000335169
6466   Deftones        MX                                            Warner Bros. Records Inc.   SR0000244493
6467   Deftones        No Ordinary Love                              Warner Bros. Records Inc.   SR0000390931
6468   Deftones        Nosebleed                                     Warner Bros. Records Inc.   SR0000171111
6469   Deftones        One Weak                                      Warner Bros. Records Inc.   SR0000171111
6470   Deftones        Passenger                                     Warner Bros. Records Inc.   SR0000284862
6471   Deftones        Pink Maggit                                   Warner Bros. Records Inc.   SR0000284862
6472   Deftones        Please Please Please Let Me Get What I Want   Warner Bros. Records Inc.   SR0000390931
6473   Deftones        Poltergeist                                   Warner Bros. Records Inc.   SR0000719493
6474   Deftones        Romantic Dreams                               Warner Bros. Records Inc.   SR0000719493
6475   Deftones        Rosemary                                      Warner Bros. Records Inc.   SR0000719493
6476   Deftones        Rx Queen                                      Warner Bros. Records Inc.   SR0000284862
6477   Deftones        Savory                                        Warner Bros. Records Inc.   SR0000390931
6478   Deftones        Simple Man                                    Warner Bros. Records Inc.   SR0000390931
6479   Deftones        Sinatra                                       Warner Bros. Records Inc.   SR0000390931
6480   Deftones        Swerve City                                   Warner Bros. Records Inc.   SR0000719493
6481   Deftones        Tempest                                       Warner Bros. Records Inc.   SR0000719493
6482   Deftones        The Chauffeur                                 Warner Bros. Records Inc.   SR0000390931
6483   Deftones        Wax And Wane                                  Warner Bros. Records Inc.   SR0000390931
6484   Deftones        What Happened To You?                         Warner Bros. Records Inc.   SR0000719493
6485   Deftones        When Girls Telephone Boys                     Warner Bros. Records Inc.   SR0000335169
6486   Disturbed       A Welcome Burden                              Warner Bros. Records Inc.   SR0000685183
6487   Disturbed       Avarice                                       Warner Bros. Records Inc.   SR0000380289
6488   Disturbed       Awaken                                        Warner Bros. Records Inc.   SR0000316958
6489   Disturbed       Believe                                       Warner Bros. Records Inc.   SR0000316958
6490   Disturbed       Bound                                         Warner Bros. Records Inc.   SR0000316958
6491   Disturbed       Breathe                                       Warner Bros. Records Inc.   SR0000316958
6492   Disturbed       Conflict                                      Warner Bros. Records Inc.   SR0000288344
6493   Disturbed       Criminal                                      Warner Bros. Records Inc.   SR0000647297
6494   Disturbed       Decadence                                     Warner Bros. Records Inc.   SR0000380289
6495   Disturbed       Deceiver                                      Warner Bros. Records Inc.   SR0000647297
6496   Disturbed       Dehumanized                                   Warner Bros. Records Inc.   SR0000695381
6497   Disturbed       Deify                                         Warner Bros. Records Inc.   SR0000380289
6498   Disturbed       Devour                                        Warner Bros. Records Inc.   SR0000316958
6499   Disturbed       Divide                                        Warner Bros. Records Inc.   SR0000647297
6500   Disturbed       Down With The Sickness                        Warner Bros. Records Inc.   SR0000280324
6501   Disturbed       Droppin' Plates                               Warner Bros. Records Inc.   SR0000280324
6502   Disturbed       Enough                                        Warner Bros. Records Inc.   SR0000647297
6503   Disturbed       Facade                                        Warner Bros. Records Inc.   SR0000647297
6504   Disturbed       Fear                                          Warner Bros. Records Inc.   SR0000280324
6505   Disturbed       Forgiven                                      Warner Bros. Records Inc.   SR0000380289
6506   Disturbed       God Of The Mind                               Warner Bros. Records Inc.   SR0000695381
6507   Disturbed       Guarded                                       Warner Bros. Records Inc.   SR0000374276
6508   Disturbed       Haunted                                       Warner Bros. Records Inc.   SR0000647297
6509   Disturbed       Hell                                          Warner Bros. Records Inc.   SR0000695381
6510   Disturbed       I'm Alive                                     Warner Bros. Records Inc.   SR0000380289
6511   Disturbed       Indestructible                                Warner Bros. Records Inc.   SR0000647297
6512   Disturbed       Inside The Fire                               Warner Bros. Records Inc.   SR0000647297
6513   Disturbed       Intoxication                                  Warner Bros. Records Inc.   SR0000316958
6514   Disturbed       Just Stop                                     Warner Bros. Records Inc.   SR0000380289
6515   Disturbed       Land Of Confusion                             Warner Bros. Records Inc.   SR0000380289
6516   Disturbed       Liberate                                      Warner Bros. Records Inc.   SR0000316958
6517   Disturbed       Meaning Of Life                               Warner Bros. Records Inc.   SR0000280324
6518   Disturbed       Mistress                                      Warner Bros. Records Inc.   SR0000316958
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 94 of 101 PageID# 3796


6519   Disturbed       Monster                                                   Warner Bros. Records Inc.   SR0000695381
6520   Disturbed       Numb                                                      Warner Bros. Records Inc.   SR0000685183
6521   Disturbed       Overburdened                                              Warner Bros. Records Inc.   SR0000380289
6522   Disturbed       Pain Redefined                                            Warner Bros. Records Inc.   SR0000380289
6523   Disturbed       Parasite                                                  Warner Bros. Records Inc.   SR0000695381
6524   Disturbed       Perfect Insanity                                          Warner Bros. Records Inc.   SR0000647297
6525   Disturbed       Prayer                                                    Warner Bros. Records Inc.   SR0000316958
6526   Disturbed       Remember                                                  Warner Bros. Records Inc.   SR0000316958
6527   Disturbed       Rise                                                      Warner Bros. Records Inc.   SR0000316958
6528   Disturbed       Run                                                       Warner Bros. Records Inc.   SR0000695381
6529   Disturbed       Sacred Lie                                                Warner Bros. Records Inc.   SR0000380289
6530   Disturbed       Shout 2000                                                Warner Bros. Records Inc.   SR0000280324
6531   Disturbed       Sickened                                                  Warner Bros. Records Inc.   SR0000695381
6532   Disturbed       Sons Of Plunder                                           Warner Bros. Records Inc.   SR0000380289
6533   Disturbed       Stricken                                                  Warner Bros. Records Inc.   SR0000380288
6534   Disturbed       Stupify                                                   Warner Bros. Records Inc.   SR0000280324
6535   Disturbed       Ten Thousand Fists                                        Warner Bros. Records Inc.   SR0000380289
6536   Disturbed       The Curse                                                 Warner Bros. Records Inc.   SR0000647297
6537   Disturbed       The Game                                                  Warner Bros. Records Inc.   SR0000280324
6538   Disturbed       The Night                                                 Warner Bros. Records Inc.   SR0000647297
6539   Disturbed       This Moment                                               Warner Bros. Records Inc.   SR0000695381
6540   Disturbed       Torn                                                      Warner Bros. Records Inc.   SR0000647297
6541   Disturbed       Two Worlds                                                Warner Bros. Records Inc.   SR0000695381
6542   Disturbed       Violence Fetish                                           Warner Bros. Records Inc.   SR0000280324
6543   Disturbed       Voices                                                    Warner Bros. Records Inc.   SR0000280324
6544   Disturbed       Want                                                      Warner Bros. Records Inc.   SR0000280324
6545   Eric Clapton    (I) Get Lost                                              Warner Bros. Records Inc.   SR0000276566
6546   Eric Clapton    Riding With The King                                      Warner Bros. Records Inc.   SR0000285808
6547   Faith Hill      A Man's Home Is His Castle                                Warner Bros. Records Inc.   SR0000169102
6548   Faith Hill      A Room In My Heart                                        Warner Bros. Records Inc.   SR0000169102
6549   Faith Hill      Baby You Belong                                           Warner Bros. Records Inc.   SR0000321377
6550   Faith Hill      Back To You                                               Warner Bros. Records Inc.   SR0000321377
6551   Faith Hill      Beautiful                                                 Warner Bros. Records Inc.   SR0000321377
6552   Faith Hill      Bed Of Roses                                              Warner Bros. Records Inc.   SR0000169102
6553   Faith Hill      Better Days                                               Warner Bros. Records Inc.   SR0000253752
6554   Faith Hill      Breathe                                                   Warner Bros. Records Inc.   SR0000276629
6555   Faith Hill      Bringing Out The Elvis                                    Warner Bros. Records Inc.   SR0000276629
6556   Faith Hill      But I Will                                                Warner Bros. Records Inc.   SR0000182853
6557   Faith Hill      Cry                                                       Warner Bros. Records Inc.   SR0000321377
6558   Faith Hill      Dearly Beloved                                            Warner Bros. Records Inc.   SR0000374377
6559   Faith Hill      Fireflies                                                 Warner Bros. Records Inc.   SR0000374377
6560   Faith Hill      Go The Distance                                           Warner Bros. Records Inc.   SR0000182853
6561   Faith Hill      I Can't Do That Anymore                                   Warner Bros. Records Inc.   SR0000169102
6562   Faith Hill      I Got My Baby                                             Warner Bros. Records Inc.   SR0000276629
6563   Faith Hill      I Love You                                                Warner Bros. Records Inc.   SR0000253752
6564   Faith Hill      I Think I Will                                            Warner Bros. Records Inc.   SR0000321377
6565   Faith Hill      I Want You                                                Warner Bros. Records Inc.   SR0000374377
6566   Faith Hill      I Would Be Stronger Than That                             Warner Bros. Records Inc.   SR0000182853
6567   Faith Hill      I've Got This Friend (With Larry Stewart)                 Warner Bros. Records Inc.   SR0000182853
6568   Faith Hill      If I Should Fall Behind                                   Warner Bros. Records Inc.   SR0000276629
6569   Faith Hill      If I'm Not In Love                                        Warner Bros. Records Inc.   SR0000276629
6570   Faith Hill      If My Heart Had Wings                                     Warner Bros. Records Inc.   SR0000276629
6571   Faith Hill      If This Is The End                                        Warner Bros. Records Inc.   SR0000321377
6572   Faith Hill      If You Ask                                                Warner Bros. Records Inc.   SR0000374377
6573   Faith Hill      If You're Gonna Fly Away                                  Warner Bros. Records Inc.   SR0000321377
6574   Faith Hill      It Matters To Me                                          Warner Bros. Records Inc.   SR0000169102
6575   Faith Hill      It Will Be Me                                             Warner Bros. Records Inc.   SR0000276629
6576   Faith Hill      Just About Now                                            Warner Bros. Records Inc.   SR0000182853
6577   Faith Hill      Just Around The Eyes                                      Warner Bros. Records Inc.   SR0000182853
6578   Faith Hill      Just To Hear You Say That You Love Me (with Tim McGraw)   Warner Bros. Records Inc.   SR0000253752
6579   Faith Hill      Keep Walkin' On (with Shelby Lynne)                       Warner Bros. Records Inc.   SR0000169102
6580   Faith Hill      Let Me Let Go                                             Warner Bros. Records Inc.   SR0000253752
6581   Faith Hill      Let's Go To Vegas                                         Warner Bros. Records Inc.   SR0000169102
6582   Faith Hill      Life's Too Short To Love Like That                        Warner Bros. Records Inc.   SR0000182853
6583   Faith Hill      Like We Never Loved At All                                Warner Bros. Records Inc.   SR0000374377
6584   Faith Hill      Love Ain't Like That                                      Warner Bros. Records Inc.   SR0000253752
6585   Faith Hill      Love Is A Sweet Thing                                     Warner Bros. Records Inc.   SR0000276629
6586   Faith Hill      Me                                                        Warner Bros. Records Inc.   SR0000253752
6587   Faith Hill      Mississippi Girl                                          Warner Bros. Records Inc.   SR0000374378
6588   Faith Hill      My Wild Frontier                                          Warner Bros. Records Inc.   SR0000253752
6589   Faith Hill      One                                                       Warner Bros. Records Inc.   SR0000321377
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 95 of 101 PageID# 3797


6590   Faith Hill                Piece Of My Heart                               Warner Bros. Records Inc.   SR0000182853
6591   Faith Hill                Somebody Stand By Me                            Warner Bros. Records Inc.   SR0000253752
6592   Faith Hill                Someone Else's Dream                            Warner Bros. Records Inc.   SR0000169102
6593   Faith Hill                Stealing Kisses                                 Warner Bros. Records Inc.   SR0000374377
6594   Faith Hill                Stronger                                        Warner Bros. Records Inc.   SR0000321377
6595   Faith Hill                Sunshine & Summertime                           Warner Bros. Records Inc.   SR0000374377
6596   Faith Hill                Take Me As I Am                                 Warner Bros. Records Inc.   SR0000182853
6597   Faith Hill                That's How Love Moves                           Warner Bros. Records Inc.   SR0000276629
6598   Faith Hill                The Hard Way                                    Warner Bros. Records Inc.   SR0000253752
6599   Faith Hill                The Lucky One                                   Warner Bros. Records Inc.   SR0000374377
6600   Faith Hill                The Secret Of Life                              Warner Bros. Records Inc.   SR0000253752
6601   Faith Hill                The Way You Love Me                             Warner Bros. Records Inc.   SR0000276629
6602   Faith Hill                There Will Come A Day                           Warner Bros. Records Inc.   SR0000276629
6603   Faith Hill                This Is Me                                      Warner Bros. Records Inc.   SR0000321377
6604   Faith Hill                This Kiss (Pop Remix a.k.a. Radio Version)      Warner Bros. Records Inc.   SR0000253752
6605   Faith Hill                Unsaveable                                      Warner Bros. Records Inc.   SR0000321377
6606   Faith Hill                We've Got Nothing But Love To Prove             Warner Bros. Records Inc.   SR0000374377
6607   Faith Hill                What's In It For Me                             Warner Bros. Records Inc.   SR0000276629
6608   Faith Hill                When The Lights Go Down                         Warner Bros. Records Inc.   SR0000321377
6609   Faith Hill                Wild One                                        Warner Bros. Records Inc.   SR0000182853
6610   Faith Hill                Wish For You                                    Warner Bros. Records Inc.   SR0000374377
6611   Faith Hill                You Can't Lose Me                               Warner Bros. Records Inc.   SR0000169102
6612   Faith Hill                You Give Me Love                                Warner Bros. Records Inc.   SR0000253752
6613   Faith Hill                You Stay With Me                                Warner Bros. Records Inc.   SR0000374377
6614   Faith Hill                You Will Be Mine                                Warner Bros. Records Inc.   SR0000169102
6615   Faith Hill                You're Still Here                               Warner Bros. Records Inc.   SR0000321377
6616   Faith Hill & Tim McGraw   Let's Make Love                                 Warner Bros. Records Inc.   SR0000276629
6617   Gloriana                  (Kissed You) Good Night                         Warner Bros. Records Inc.   SR0000719998
6618   Green Day                 ¡Viva La Gloria!                                Warner Bros. Records Inc.   SR0000762131
6619   Green Day                 21 Guns                                         Warner Bros. Records Inc.   SR0000762131
6620   Green Day                 All The Time                                    Warner Bros. Records Inc.   SR0000244558
6621   Green Day                 American Eulogy: Mass Hysteria / Modern World   Warner Bros. Records Inc.   SR0000762131
6622   Green Day                 American Idiot                                  Warner Bros. Records Inc.   SR0000362126
6623   Green Day                 Armatage Shanks                                 Warner Bros. Records Inc.   SR0000188562
6624   Green Day                 Bab's Uvula Who?                                Warner Bros. Records Inc.   SR0000188562
6625   Green Day                 Basket Case                                     Warner Bros. Records Inc.   SR0000185457
6626   Green Day                 Before The Lobotomy                             Warner Bros. Records Inc.   SR0000762131
6627   Green Day                 Blood, Sex And Booze                            Warner Bros. Records Inc.   SR0000288352
6628   Green Day                 Boulevard Of Broken Dreams                      Warner Bros. Records Inc.   SR0000362126
6629   Green Day                 Brat                                            Warner Bros. Records Inc.   SR0000188562
6630   Green Day                 Burnout                                         Warner Bros. Records Inc.   SR0000185457
6631   Green Day                 Christian's Inferno                             Warner Bros. Records Inc.   SR0000762131
6632   Green Day                 Chump                                           Warner Bros. Records Inc.   SR0000185457
6633   Green Day                 Church On Sunday                                Warner Bros. Records Inc.   SR0000288352
6634   Green Day                 Coming Clean                                    Warner Bros. Records Inc.   SR0000185457
6635   Green Day                 Desensitized                                    Warner Bros. Records Inc.   SR0000315909
6636   Green Day                 East Jesus Nowhere                              Warner Bros. Records Inc.   SR0000762131
6637   Green Day                 Emenius Sleepus                                 Warner Bros. Records Inc.   SR0000185457
6638   Green Day                 Fashion Victim                                  Warner Bros. Records Inc.   SR0000288352
6639   Green Day                 Geek Stink Breath                               Warner Bros. Records Inc.   SR0000188562
6640   Green Day                 Good Riddance (Time Of Your Life)               Warner Bros. Records Inc.   SR0000244558
6641   Green Day                 Hitchin' A Ride                                 Warner Bros. Records Inc.   SR0000244558
6642   Green Day                 Holiday                                         Warner Bros. Records Inc.   SR0000362126
6643   Green Day                 Horseshoes and Handgrenades                     Warner Bros. Records Inc.   SR0000762131
6644   Green Day                 In The End                                      Warner Bros. Records Inc.   SR0000185457
6645   Green Day                 J.A.R. (Jason Andrew Relva)                     Warner Bros. Records Inc.   SR0000169250
6646   Green Day                 Jaded                                           Warner Bros. Records Inc.   SR0000188562
6647   Green Day                 Jesus Of Suburbia                               Warner Bros. Records Inc.   SR0000362126
6648   Green Day                 King For A Day                                  Warner Bros. Records Inc.   SR0000244558
6649   Green Day                 Know Your Enemy                                 Warner Bros. Records Inc.   SR0000762131
6650   Green Day                 Last Night On Earth                             Warner Bros. Records Inc.   SR0000762131
6651   Green Day                 Last Of The American Girls                      Warner Bros. Records Inc.   SR0000762131
6652   Green Day                 Longview                                        Warner Bros. Records Inc.   SR0000185457
6653   Green Day                 Maria                                           Warner Bros. Records Inc.   SR0000306999
6654   Green Day                 Minority                                        Warner Bros. Records Inc.   SR0000288352
6655   Green Day                 Murder City                                     Warner Bros. Records Inc.   SR0000762131
6656   Green Day                 Nice Guys Finish Last                           Warner Bros. Records Inc.   SR0000244558
6657   Green Day                 Peacemaker                                      Warner Bros. Records Inc.   SR0000762131
6658   Green Day                 Poprocks & Coke                                 Warner Bros. Records Inc.   SR0000306999
6659   Green Day                 Redundant                                       Warner Bros. Records Inc.   SR0000244558
6660   Green Day                 Restless Heart Syndrome                         Warner Bros. Records Inc.   SR0000762131
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 96 of 101 PageID# 3798


6661   Green Day       Scumbag                                Warner Bros. Records Inc.   SR0000315909
6662   Green Day       See The Light                          Warner Bros. Records Inc.   SR0000762131
6663   Green Day       She                                    Warner Bros. Records Inc.   SR0000185457
6664   Green Day       She's A Rebel                          Warner Bros. Records Inc.   SR0000362126
6665   Green Day       Song Of The Century                    Warner Bros. Records Inc.   SR0000762131
6666   Green Day       St. Jimmy                              Warner Bros. Records Inc.   SR0000362126
6667   Green Day       Stuck With Me                          Warner Bros. Records Inc.   SR0000188562
6668   Green Day       Suffocate                              Warner Bros. Records Inc.   SR0000315909
6669   Green Day       The Grouch                             Warner Bros. Records Inc.   SR0000244558
6670   Green Day       The Static Age                         Warner Bros. Records Inc.   SR0000762131
6671   Green Day       Waiting                                Warner Bros. Records Inc.   SR0000288352
6672   Green Day       Wake Me Up When September Ends         Warner Bros. Records Inc.   SR0000362126
6673   Green Day       Walking Alone                          Warner Bros. Records Inc.   SR0000244558
6674   Green Day       Walking Contradiction                  Warner Bros. Records Inc.   SR0000188562
6675   Green Day       Warning                                Warner Bros. Records Inc.   SR0000288352
6676   Green Day       Welcome To Paradise                    Warner Bros. Records Inc.   SR0000185457
6677   Green Day       Working Class Hero                     Warner Bros. Records Inc.   SR0000630900
6678   James Taylor    Carolina In My Mind                    Warner Bros. Records Inc.   N38974
6679   James Taylor    Don't Let Me Be Lonely Tonight         Warner Bros. Records Inc.   N3810
6680   James Taylor    Golden Moments                         Warner Bros. Records Inc.   N35786
6681   James Taylor    How Sweet It Is (To Be Loved By You)   Warner Bros. Records Inc.   N24380
6682   James Taylor    Mexico                                 Warner Bros. Records Inc.   N24380
6683   James Taylor    Shower The People                      Warner Bros. Records Inc.   N35786
6684   James Taylor    Something In The Way She Moves         Warner Bros. Records Inc.   N38974
6685   James Taylor    Steamroller (Live)                     Warner Bros. Records Inc.   N38974
6686   James Taylor    Walking Man                            Warner Bros. Records Inc.   N18843
6687   Jason Derulo    Blind                                  Warner Bros. Records Inc.   SR0000685175
6688   Jason Derulo    Encore                                 Warner Bros. Records Inc.   SR0000685175
6689   Jason Derulo    Fallen                                 Warner Bros. Records Inc.   SR0000685175
6690   Jason Derulo    In My Head                             Warner Bros. Records Inc.   SR0000685175
6691   Jason Derulo    Love Hangover                          Warner Bros. Records Inc.   SR0000685175
6692   Jason Derulo    Marry Me                               Warner Bros. Records Inc.   SR0000763207
6693   Jason Derulo    Ridin' Solo                            Warner Bros. Records Inc.   SR0000685175
6694   Jason Derulo    Strobelight (Bonus Track)              Warner Bros. Records Inc.   SR0000685175
6695   Jason Derulo    Stupid Love                            Warner Bros. Records Inc.   SR0000763207
6696   Jason Derulo    Talk Dirty (feat. 2 Chainz)            Warner Bros. Records Inc.   SR0000763207
6697   Jason Derulo    The Sky's The Limit                    Warner Bros. Records Inc.   SR0000685175
6698   Jason Derulo    Vertigo (feat. Jordin Sparks)          Warner Bros. Records Inc.   SR0000763207
6699   Jason Derulo    What If                                Warner Bros. Records Inc.   SR0000685175
6700   Jason Derulo    Whatcha Say                            Warner Bros. Records Inc.   SR0000685175
6701   Jason Derulo    With The Lights On                     Warner Bros. Records Inc.   SR0000763207
6702   John Williams   Theme from Superman (Main Title)       Warner Bros. Records Inc.   SR0000006230
6703   Linkin Park     1stp Klosr                             Warner Bros. Records Inc.   SR0000316952
6704   Linkin Park     A Place For My Head                    Warner Bros. Records Inc.   SR0000288402
6705   Linkin Park     BURN IT DOWN                           Warner Bros. Records Inc.   SR0000708311
6706   Linkin Park     By Myself                              Warner Bros. Records Inc.   SR0000288402
6707   Linkin Park     By_Myslf                               Warner Bros. Records Inc.   SR0000316952
6708   Linkin Park     Castle of Glass                        Warner Bros. Records Inc.   SR0000708311
6709   Linkin Park     Crawling (Live In Texas)               Warner Bros. Records Inc.   SR0000350998
6710   Linkin Park     Cure For The Itch                      Warner Bros. Records Inc.   SR0000288402
6711   Linkin Park     Don't Stay                             Warner Bros. Records Inc.   SR0000346247
6712   Linkin Park     Easier To Run                          Warner Bros. Records Inc.   SR0000346247
6713   Linkin Park     Enth E Nd                              Warner Bros. Records Inc.   SR0000316952
6714   Linkin Park     Faint                                  Warner Bros. Records Inc.   SR0000346247
6715   Linkin Park     Figure.09                              Warner Bros. Records Inc.   SR0000346247
6716   Linkin Park     Forgotten                              Warner Bros. Records Inc.   SR0000288402
6717   Linkin Park     Frgt/10                                Warner Bros. Records Inc.   SR0000316952
6718   Linkin Park     H! Vltg3                               Warner Bros. Records Inc.   SR0000316952
6719   Linkin Park     Hit The Floor                          Warner Bros. Records Inc.   SR0000346247
6720   Linkin Park     I'LL BE GONE                           Warner Bros. Records Inc.   SR0000708311
6721   Linkin Park     In Between                             Warner Bros. Records Inc.   SR0000406841
6722   Linkin Park     IN MY REMAINS                          Warner Bros. Records Inc.   SR0000708311
6723   Linkin Park     In Pieces                              Warner Bros. Records Inc.   SR0000406841
6724   Linkin Park     In The End (Live In Texas)             Warner Bros. Records Inc.   SR0000350998
6725   Linkin Park     Krwlng                                 Warner Bros. Records Inc.   SR0000316952
6726   Linkin Park     Kyur4 Th Ich                           Warner Bros. Records Inc.   SR0000316952
6727   Linkin Park     Leave Out All The Rest                 Warner Bros. Records Inc.   SR0000406841
6728   Linkin Park     Lies Greed Misery                      Warner Bros. Records Inc.   SR0000708311
6729   Linkin Park     Lost In The Echo                       Warner Bros. Records Inc.   SR0000708311
6730   Linkin Park     My<Dsmbr                               Warner Bros. Records Inc.   SR0000316952
6731   Linkin Park     Nobody's Listening                     Warner Bros. Records Inc.   SR0000346247
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 97 of 101 PageID# 3799


6732   Linkin Park                      One Step Closer (Live In Texas)                   Warner Bros. Records Inc.   SR0000350998
6733   Linkin Park                      P5hng Me A*wy (Live in Texas)                     Warner Bros. Records Inc.   SR0000350998
6734   Linkin Park                      Papercut                                          Warner Bros. Records Inc.   SR0000288402
6735   Linkin Park                      Plc.4 Mie Haed                                    Warner Bros. Records Inc.   SR0000316952
6736   Linkin Park                      Points Of Authority                               Warner Bros. Records Inc.   SR0000288402
6737   Linkin Park                      POWERLESS                                         Warner Bros. Records Inc.   SR0000708311
6738   Linkin Park                      PPr:Kut                                           Warner Bros. Records Inc.   SR0000316952
6739   Linkin Park                      Pts.OF.Athrty                                     Warner Bros. Records Inc.   SR0000316952
6740   Linkin Park                      Rnw@y                                             Warner Bros. Records Inc.   SR0000316952
6741   Linkin Park                      ROADS UNTRAVELED                                  Warner Bros. Records Inc.   SR0000708311
6742   Linkin Park                      Runaway                                           Warner Bros. Records Inc.   SR0000288402
6743   Linkin Park                      Session                                           Warner Bros. Records Inc.   SR0000346247
6744   Linkin Park                      SKIN TO BONE                                      Warner Bros. Records Inc.   SR0000708311
6745   Linkin Park                      Somewhere I Belong                                Warner Bros. Records Inc.   SR0000346247
6746   Linkin Park                      TINFOIL                                           Warner Bros. Records Inc.   SR0000708311
6747   Linkin Park                      UNTIL IT BREAKS                                   Warner Bros. Records Inc.   SR0000708311
6748   Linkin Park                      Valentine's Day                                   Warner Bros. Records Inc.   SR0000406841
6749   Linkin Park                      VICTIMIZED                                        Warner Bros. Records Inc.   SR0000708311
6750   Linkin Park                      Wake                                              Warner Bros. Records Inc.   SR0000406841
6751   Linkin Park                      With You                                          Warner Bros. Records Inc.   SR0000288402
6752   Linkin Park                      Wth>You                                           Warner Bros. Records Inc.   SR0000316952
6753   Linkin Park                      X-Ecutioner Style                                 Warner Bros. Records Inc.   SR0000316952
6754   Linkin Park & Jay-Z              Dirt Off Your Shoulder / Lying From You           Warner Bros. Records Inc.   SR0000362315
6755   Linkin Park & Jay-Z              Numb / Encore                                     Warner Bros. Records Inc.   SR0000362316
6756   Madonna                          Revolver                                          Warner Bros. Records Inc.   SR0000662296
6757   Maze featuring Frankie Beverly   Africa                                            Warner Bros. Records Inc.   SR0000107982
6758   Maze featuring Frankie Beverly   All Night Long                                    Warner Bros. Records Inc.   SR0000171913
6759   Maze featuring Frankie Beverly   Can't Get Over You                                Warner Bros. Records Inc.   SR0000107982
6760   Maze featuring Frankie Beverly   Change Our Ways                                   Warner Bros. Records Inc.   SR0000107982
6761   Maze featuring Frankie Beverly   Don't Wanna Lose Your Love                        Warner Bros. Records Inc.   SR0000171913
6762   Maze featuring Frankie Beverly   In Time                                           Warner Bros. Records Inc.   SR0000171913
6763   Maze featuring Frankie Beverly   Just Us                                           Warner Bros. Records Inc.   SR0000107982
6764   Maze featuring Frankie Beverly   Laid Back Girl                                    Warner Bros. Records Inc.   SR0000171913
6765   Maze featuring Frankie Beverly   Love Is                                           Warner Bros. Records Inc.   SR0000171913
6766   Maze featuring Frankie Beverly   Love's On The Run                                 Warner Bros. Records Inc.   SR0000107982
6767   Maze featuring Frankie Beverly   Mandela                                           Warner Bros. Records Inc.   SR0000107982
6768   Maze featuring Frankie Beverly   Midnight                                          Warner Bros. Records Inc.   SR0000107982
6769   Maze featuring Frankie Beverly   Nobody Knows What You Feel Inside                 Warner Bros. Records Inc.   SR0000171913
6770   Maze featuring Frankie Beverly   Silky Soul                                        Warner Bros. Records Inc.   SR0000107982
6771   Maze featuring Frankie Beverly   Somebody Else's Arms                              Warner Bros. Records Inc.   SR0000107982
6772   Maze featuring Frankie Beverly   Songs Of Love                                     Warner Bros. Records Inc.   SR0000107982
6773   Maze featuring Frankie Beverly   The Morning After                                 Warner Bros. Records Inc.   SR0000171913
6774   Maze featuring Frankie Beverly   Twilight                                          Warner Bros. Records Inc.   SR0000171913
6775   Maze featuring Frankie Beverly   What Goes Up                                      Warner Bros. Records Inc.   SR0000171913
6776   Michael Bublé                    Everything                                        Warner Bros. Records Inc.   SR0000406982
6777   Michael Bublé                    Quando, Quando, Quando (with Nelly Furtado)       Warner Bros. Records Inc.   SR0000370205
6778   Muse                             Cave                                              Warner Bros. Records Inc.   SR0000273528
6779   Muse                             Muscle Museum                                     Warner Bros. Records Inc.   SR0000273528
6780   Muse                             Sunburn                                           Warner Bros. Records Inc.   SR0000273528
6781   Muse                             Unintended                                        Warner Bros. Records Inc.   SR0000273528
6782   Muse                             Uno                                               Warner Bros. Records Inc.   SR0000273528
6783   My Chemical Romance              Blood                                             Warner Bros. Records Inc.   SR0000651990
6784   My Chemical Romance              Bulletproof Heart                                 Warner Bros. Records Inc.   SR0000681139
6785   My Chemical Romance              Bury Me In Black (Demo)                           Warner Bros. Records Inc.   SR0000360198
6786   My Chemical Romance              Cancer                                            Warner Bros. Records Inc.   SR0000399985
6787   My Chemical Romance              Cancer (Live In Mexico)                           Warner Bros. Records Inc.   SR0000651990
6788   My Chemical Romance              Cemetery Drive                                    Warner Bros. Records Inc.   SR0000360197
6789   My Chemical Romance              Cemetery Drive (Live Version) (MTV2 2$Bill)       Warner Bros. Records Inc.   SR0000400291
6790   My Chemical Romance              Dead!                                             Warner Bros. Records Inc.   SR0000399985
6791   My Chemical Romance              Dead! (Live In Mexico)                            Warner Bros. Records Inc.   SR0000651990
6792   My Chemical Romance              Desert Song                                       Warner Bros. Records Inc.   SR0000400291
6793   My Chemical Romance              Disenchanted                                      Warner Bros. Records Inc.   SR0000399985
6794   My Chemical Romance              Disenchanted (Live In Mexico)                     Warner Bros. Records Inc.   SR0000651990
6795   My Chemical Romance              Famous Last Words                                 Warner Bros. Records Inc.   SR0000399985
6796   My Chemical Romance              Famous Last Words (Live In Mexico)                Warner Bros. Records Inc.   SR0000651990
6797   My Chemical Romance              Give 'Em Hell, Kid                                Warner Bros. Records Inc.   SR0000360197
6798   My Chemical Romance              Give 'Em Hell, Kid (Live Version) (MTV2 2$Bill)   Warner Bros. Records Inc.   SR0000400291
6799   My Chemical Romance              Hang 'Em High                                     Warner Bros. Records Inc.   SR0000360197
6800   My Chemical Romance              Headfirst For Halos (Live Version) (Starland)     Warner Bros. Records Inc.   SR0000400291
6801   My Chemical Romance              Helena                                            Warner Bros. Records Inc.   SR0000360197
6802   My Chemical Romance              House Of Wolves                                   Warner Bros. Records Inc.   SR0000399985
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 98 of 101 PageID# 3800


6803   My Chemical Romance         House Of Wolves (Live In Mexico)                       Warner Bros. Records Inc.   SR0000651990
6804   My Chemical Romance         I Don't Love You                                       Warner Bros. Records Inc.   SR0000399985
6805   My Chemical Romance         I Don't Love You (Live In Mexico)                      Warner Bros. Records Inc.   SR0000651990
6806   My Chemical Romance         I Never Told You What I Do For A Living                Warner Bros. Records Inc.   SR0000360197
6807   My Chemical Romance         I Never Told You What I Do For A Living (Demo)         Warner Bros. Records Inc.   SR0000400291
6808   My Chemical Romance         I'm Not Okay                                           Warner Bros. Records Inc.   SR0000360197
6809   My Chemical Romance         Interlude                                              Warner Bros. Records Inc.   SR0000360197
6810   My Chemical Romance         Interlude (Live In Mexico)                             Warner Bros. Records Inc.   SR0000651990
6811   My Chemical Romance         It's Not A Fashion Statement, It's A Deathwish         Warner Bros. Records Inc.   SR0000360197
6812   My Chemical Romance         Mama                                                   Warner Bros. Records Inc.   SR0000399985
6813   My Chemical Romance         Mama (Live In Mexico)                                  Warner Bros. Records Inc.   SR0000651990
6814   My Chemical Romance         Na Na Na (Na Na Na Na Na Na Na Na Na)                  Warner Bros. Records Inc.   SR0000681139
6815   My Chemical Romance         Planetary (GO!)                                        Warner Bros. Records Inc.   SR0000681139
6816   My Chemical Romance         Save Yourself, I'll Hold Them Back                     Warner Bros. Records Inc.   SR0000681139
6817   My Chemical Romance         Sleep                                                  Warner Bros. Records Inc.   SR0000399985
6818   My Chemical Romance         Sleep (Live In Mexico)                                 Warner Bros. Records Inc.   SR0000651990
6819   My Chemical Romance         Teenagers                                              Warner Bros. Records Inc.   SR0000399985
6820   My Chemical Romance         Teenagers (Live In Mexico)                             Warner Bros. Records Inc.   SR0000651990
6821   My Chemical Romance         Thank You For The Venom                                Warner Bros. Records Inc.   SR0000360197
6822   My Chemical Romance         Thank You For The Venom (Live Version) (MTV2 2$Bill)   Warner Bros. Records Inc.   SR0000400291
6823   My Chemical Romance         The Black Parade Is Dead (Live In Mexico)              Warner Bros. Records Inc.   SR0000651990
6824   My Chemical Romance         The End.                                               Warner Bros. Records Inc.   SR0000399985
6825   My Chemical Romance         The End. (Live In Mexico)                              Warner Bros. Records Inc.   SR0000651990
6826   My Chemical Romance         The Ghost Of You                                       Warner Bros. Records Inc.   SR0000360197
6827   My Chemical Romance         The Jetset Life Is Gonna Kill You                      Warner Bros. Records Inc.   SR0000360197
6828   My Chemical Romance         The Kids From Yesterday                                Warner Bros. Records Inc.   SR0000681139
6829   My Chemical Romance         The Only Hope For Me Is You                            Warner Bros. Records Inc.   SR0000681139
6830   My Chemical Romance         The Sharpest Lives                                     Warner Bros. Records Inc.   SR0000399985
6831   My Chemical Romance         The Sharpest Lives (Live In Mexico)                    Warner Bros. Records Inc.   SR0000651990
6832   My Chemical Romance         This Is How I Disappear                                Warner Bros. Records Inc.   SR0000399985
6833   My Chemical Romance         This Is How I Disappear (Live In Mexico)               Warner Bros. Records Inc.   SR0000651990
6834   My Chemical Romance         To The End                                             Warner Bros. Records Inc.   SR0000360197
6835   My Chemical Romance         Vampire Money                                          Warner Bros. Records Inc.   SR0000681139
6836   My Chemical Romance         Welcome To The Black Parade                            Warner Bros. Records Inc.   SR0000399985
6837   My Chemical Romance         Welcome To The Black Parade (Live In Mexico)           Warner Bros. Records Inc.   SR0000651990
6838   My Chemical Romance         You Know What They Do To Guys Like Us In Prison        Warner Bros. Records Inc.   SR0000360197
6839   Prince                      I Wanna Be Your Lover                                  Warner Bros. Records Inc.   SR0000012043
6840   Prince                      Little Red Corvette                                    Warner Bros. Records Inc.   SR0000041035
6841   Prince                      Thieves In The Temple (Remix Version)                  Warner Bros. Records Inc.   SR0000139907
6842   Prince                      U Got The Look                                         Warner Bros. Records Inc.   SR0000082403
6843   Prince And The Revolution   I Would Die 4 U                                        Warner Bros. Records Inc.   SR0000054679
6844   Prince And The Revolution   Kiss                                                   Warner Bros. Records Inc.   SR0000069888
6845   Prince And The Revolution   Purple Rain                                            Warner Bros. Records Inc.   SR0000054679
6846   Prince And The Revolution   When Doves Cry                                         Warner Bros. Records Inc.   SR0000054684
6847   Randy Travis                Forever And Ever, Amen                                 Warner Bros. Records Inc.   SR0000080879
6848   Red Hot Chili Peppers       21st Century                                           Warner Bros. Records Inc.   SR0000390775
6849   Red Hot Chili Peppers       Animal Bar                                             Warner Bros. Records Inc.   SR0000390775
6850   Red Hot Chili Peppers       Around The World                                       Warner Bros. Records Inc.   SR0000174922
6851   Red Hot Chili Peppers       C'mon Girl                                             Warner Bros. Records Inc.   SR0000390775
6852   Red Hot Chili Peppers       Californication                                        Warner Bros. Records Inc.   SR0000174922
6853   Red Hot Chili Peppers       Can't Stop                                             Warner Bros. Records Inc.   SR0000316878
6854   Red Hot Chili Peppers       Charlie                                                Warner Bros. Records Inc.   SR0000390775
6855   Red Hot Chili Peppers       Dani California                                        Warner Bros. Records Inc.   SR0000390774
6856   Red Hot Chili Peppers       Death Of A Martian                                     Warner Bros. Records Inc.   SR0000390775
6857   Red Hot Chili Peppers       Desecration Smile                                      Warner Bros. Records Inc.   SR0000390775
6858   Red Hot Chili Peppers       Especially In Michigan                                 Warner Bros. Records Inc.   SR0000390775
6859   Red Hot Chili Peppers       Hard To Concentrate                                    Warner Bros. Records Inc.   SR0000390775
6860   Red Hot Chili Peppers       Hey                                                    Warner Bros. Records Inc.   SR0000390775
6861   Red Hot Chili Peppers       Hump De Bump                                           Warner Bros. Records Inc.   SR0000390775
6862   Red Hot Chili Peppers       If                                                     Warner Bros. Records Inc.   SR0000390775
6863   Red Hot Chili Peppers       Make You Feel Better                                   Warner Bros. Records Inc.   SR0000390775
6864   Red Hot Chili Peppers       Readymade                                              Warner Bros. Records Inc.   SR0000390775
6865   Red Hot Chili Peppers       Scar Tissue                                            Warner Bros. Records Inc.   SR0000174922
6866   Red Hot Chili Peppers       She Looks To Me                                        Warner Bros. Records Inc.   SR0000390775
6867   Red Hot Chili Peppers       She's Only 18                                          Warner Bros. Records Inc.   SR0000390775
6868   Red Hot Chili Peppers       Slow Cheetah                                           Warner Bros. Records Inc.   SR0000390775
6869   Red Hot Chili Peppers       Snow (Hey Oh)                                          Warner Bros. Records Inc.   SR0000390775
6870   Red Hot Chili Peppers       So Much I                                              Warner Bros. Records Inc.   SR0000390775
6871   Red Hot Chili Peppers       Stadium Arcadium                                       Warner Bros. Records Inc.   SR0000390775
6872   Red Hot Chili Peppers       Storm In A Teacup                                      Warner Bros. Records Inc.   SR0000390775
6873   Red Hot Chili Peppers       Strip My Mind                                          Warner Bros. Records Inc.   SR0000390775
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 99 of 101 PageID# 3801


6874   Red Hot Chili Peppers   Suck My Kiss                            Warner Bros. Records Inc.   SR0000135276
6875   Red Hot Chili Peppers   Tell Me Baby                            Warner Bros. Records Inc.   SR0000390775
6876   Red Hot Chili Peppers   Torture Me                              Warner Bros. Records Inc.   SR0000390775
6877   Red Hot Chili Peppers   Turn It Again                           Warner Bros. Records Inc.   SR0000390775
6878   Red Hot Chili Peppers   Under The Bridge                        Warner Bros. Records Inc.   SR0000135276
6879   Red Hot Chili Peppers   Warlocks                                Warner Bros. Records Inc.   SR0000390775
6880   Red Hot Chili Peppers   We Believe                              Warner Bros. Records Inc.   SR0000390775
6881   Red Hot Chili Peppers   Wet Sand                                Warner Bros. Records Inc.   SR0000390775
6882   Story Of The Year       Anthem Of Our Dying Day                 Warner Bros. Records Inc.   SR0000340938
6883   Story Of The Year       Divide And Conquer                      Warner Bros. Records Inc.   SR0000340938
6884   Story Of The Year       Sidewalks                               Warner Bros. Records Inc.   SR0000340938
6885   The Cure                Let's Go To Bed                         Warner Bros. Records Inc.   SR0000045130
6886   The Cure                The Caterpillar                         Warner Bros. Records Inc.   SR0000054339
6887   Van Halen               1984                                    Warner Bros. Records Inc.   SR0000054482
6888   Van Halen               Drop Dead Legs                          Warner Bros. Records Inc.   SR0000054482
6889   Van Halen               Girl Gone Bad                           Warner Bros. Records Inc.   SR0000054482
6890   Van Halen               Hot For Teacher                         Warner Bros. Records Inc.   SR0000054482
6891   Van Halen               House Of Pain                           Warner Bros. Records Inc.   SR0000053832
6892   Van Halen               I'll Wait                               Warner Bros. Records Inc.   SR0000054482
6893   Van Halen               Jump                                    Warner Bros. Records Inc.   SR0000053832
6894   Van Halen               Panama                                  Warner Bros. Records Inc.   SR0000054482
6895   Van Halen               Top Jimmy                               Warner Bros. Records Inc.   SR0000054482
6896   Backstreet Boys         All I Have To Give                      Zomba Recording LLC         SR0000250678
6897   Backstreet Boys         As Long As You Love Me                  Zomba Recording LLC         SR0000250678
6898   Backstreet Boys         Drowning                                Zomba Recording LLC         SR0000291879
6899   Backstreet Boys         Everybody (Backstreet's Back)           Zomba Recording LLC         SR0000254065
6900   Backstreet Boys         I Want It That Way                      Zomba Recording LLC         SR0000275134
6901   Backstreet Boys         I'll Never Break Your Heart             Zomba Recording LLC         SR0000250678
6902   Backstreet Boys         Larger Than Life                        Zomba Recording LLC         SR0000275134
6903   Backstreet Boys         More Than That                          Zomba Recording LLC         SR0000289455
6904   Backstreet Boys         Quit Playing Games (With My Heart)      Zomba Recording LLC         SR0000250678
6905   Backstreet Boys         Shape Of My Heart                       Zomba Recording LLC         SR0000289455
6906   Backstreet Boys         Show Me The Meaning Of Being Lonely     Zomba Recording LLC         SR0000275134
6907   Backstreet Boys         The Call                                Zomba Recording LLC         SR0000289455
6908   Backstreet Boys         The One                                 Zomba Recording LLC         SR0000275134
6909   Bowling For Soup        1985                                    Zomba Recording LLC         SR0000361081
6910   Bowling For Soup        A-hole                                  Zomba Recording LLC         SR0000361081
6911   Bowling For Soup        Almost                                  Zomba Recording LLC         SR0000361081
6912   Bowling For Soup        Down For The Count                      Zomba Recording LLC         SR0000361081
6913   Bowling For Soup        Friends O' Mine                         Zomba Recording LLC         SR0000361081
6914   Bowling For Soup        Get Happy                               Zomba Recording LLC         SR0000361081
6915   Bowling For Soup        Last Call Casualty                      Zomba Recording LLC         SR0000361081
6916   Bowling For Soup        My Hometown                             Zomba Recording LLC         SR0000361081
6917   Bowling For Soup        Next Ex-Girlfriend                      Zomba Recording LLC         SR0000361081
6918   Bowling For Soup        Ohio                                    Zomba Recording LLC         SR0000361081
6919   Bowling For Soup        Really Might Be Gone                    Zomba Recording LLC         SR0000361081
6920   Bowling For Soup        Ridiculous                              Zomba Recording LLC         SR0000361081
6921   Bowling For Soup        Sad Sad Situation                       Zomba Recording LLC         SR0000361081
6922   Bowling For Soup        Shut-Up And Smile                       Zomba Recording LLC         SR0000361081
6923   Bowling For Soup        Smoothie King                           Zomba Recording LLC         SR0000361081
6924   Bowling For Soup        Trucker Hat                             Zomba Recording LLC         SR0000361081
6925   Bowling For Soup        Two-Seater                              Zomba Recording LLC         SR0000361081
6926   Britney Spears          (I've Just Begun) Having My Fun         Zomba Recording LLC         SR0000361774
6927   Britney Spears          (You Drive Me) Crazy                    Zomba Recording LLC         SR0000260870
6928   Britney Spears          Amnesia                                 Zomba Recording LLC         SR0000620789
6929   Britney Spears          Blur                                    Zomba Recording LLC         SR0000620789
6930   Britney Spears          Circus                                  Zomba Recording LLC         SR0000620789
6931   Britney Spears          Don't Let Me Be The Last One To Know    Zomba Recording LLC         SR0000285667
6932   Britney Spears          I Love Rock 'N' Roll                    Zomba Recording LLC         SR0000301907
6933   Britney Spears          I'm a Slave 4 U                         Zomba Recording LLC         SR0000301907
6934   Britney Spears          I'm Not a Girl, Not Yet A Woman         Zomba Recording LLC         SR0000301907
6935   Britney Spears          If U Seek Amy                           Zomba Recording LLC         SR0000620789
6936   Britney Spears          Kill The Lights                         Zomba Recording LLC         SR0000620789
6937   Britney Spears          Lace and Leather                        Zomba Recording LLC         SR0000620789
6938   Britney Spears          Lucky                                   Zomba Recording LLC         SR0000285667
6939   Britney Spears          Mannequin                               Zomba Recording LLC         SR0000620789
6940   Britney Spears          Mmm Papi                                Zomba Recording LLC         SR0000620789
6941   Britney Spears          My Baby                                 Zomba Recording LLC         SR0000620789
6942   Britney Spears          My Prerogative (Boy Wunder Radio Mix)   Zomba Recording LLC         SR0000361774
6943   Britney Spears          Out From Under                          Zomba Recording LLC         SR0000620789
6944   Britney Spears          Overprotected                           Zomba Recording LLC         SR0000301907
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 100 of 101 PageID# 3802


6945   Britney Spears                           Phonography                                          Zomba Recording LLC   SR0000620789
6946   Britney Spears                           Piece Of Me                                          Zomba Recording LLC   SR0000609604
6947   Britney Spears                           Radar                                                Zomba Recording LLC   SR0000609604
6948   Britney Spears                           Rock Me In                                           Zomba Recording LLC   SR0000620789
6949   Britney Spears                           Shattered Glass                                      Zomba Recording LLC   SR0000609604
6950   Britney Spears                           Sometimes                                            Zomba Recording LLC   SR0000260870
6951   Britney Spears                           Unusual You                                          Zomba Recording LLC   SR0000620789
6952   Britney Spears                           Womanizer                                            Zomba Recording LLC   PA0001619000
6953   Britney Spears feat. Pharrell Williams   Boys                                                 Zomba Recording LLC   SR0000301907
6954   Céline Dion                              I'm Your Angel (Duet With R. Kelly)                  Zomba Recording LLC   SR0000204533
6955   Chris Brown                              Damage                                               Zomba Recording LLC   SR0000630132
6956   Chris Brown                              Down                                                 Zomba Recording LLC   SR0000630132
6957   Chris Brown                              Forever                                              Zomba Recording LLC   SR0000613921
6958   Chris Brown                              Gimme Whatcha Got                                    Zomba Recording LLC   SR0000630132
6959   Chris Brown                              Heart Ain't A Brain                                  Zomba Recording LLC   SR0000613921
6960   Chris Brown                              Help Me                                              Zomba Recording LLC   SR0000630132
6961   Chris Brown                              Hold Up                                              Zomba Recording LLC   SR0000630132
6962   Chris Brown                              I Wanna Be                                           Zomba Recording LLC   SR0000630132
6963   Chris Brown                              I'll Call Ya                                         Zomba Recording LLC   SR0000630132
6964   Chris Brown                              Kiss Kiss                                            Zomba Recording LLC   SR0000630132
6965   Chris Brown                              Lottery                                              Zomba Recording LLC   SR0000630132
6966   Chris Brown                              Nice                                                 Zomba Recording LLC   SR0000630132
6967   Chris Brown                              Picture Perfect                                      Zomba Recording LLC   SR0000630132
6968   Chris Brown                              Superhuman                                           Zomba Recording LLC   SR0000613921
6969   Chris Brown                              Take You Down                                        Zomba Recording LLC   SR0000630132
6970   Chris Brown                              Throwed                                              Zomba Recording LLC   SR0000630132
6971   Chris Brown                              Wall To Wall                                         Zomba Recording LLC   PA0001634637
6972   Chris Brown                              With You                                             Zomba Recording LLC   SR0000630132
6973   Chris Brown                              You                                                  Zomba Recording LLC   SR0000630132
6974   Ciara                                    And I                                                Zomba Recording LLC   SR0000355316
6975   Ciara                                    Crazy                                                Zomba Recording LLC   SR0000355316
6976   Ciara                                    Goodies                                              Zomba Recording LLC   SR0000355316
6977   Ciara                                    Hotline                                              Zomba Recording LLC   SR0000355316
6978   Ciara                                    Lookin' At You                                       Zomba Recording LLC   SR0000355316
6979   Ciara                                    Ooh Baby                                             Zomba Recording LLC   SR0000355316
6980   Ciara                                    Other Chicks                                         Zomba Recording LLC   SR0000355316
6981   Ciara                                    Pick Up The Phone                                    Zomba Recording LLC   SR0000355316
6982   Ciara                                    The Title                                            Zomba Recording LLC   SR0000355316
6983   Ciara                                    Thug Style                                           Zomba Recording LLC   SR0000355316
6984   Ciara feat. Missy Elliott                One, Two Step                                        Zomba Recording LLC   SR0000355316
6985   Ciara feat. R. Kelly                     Next To You                                          Zomba Recording LLC   SR0000355316
6986   Donell Jones featuring Left-Eye          U Know What's Up                                     Zomba Recording LLC   PA0001280927
6987   Justin Timberlake                        (And She Said) Take Me Now                           Zomba Recording LLC   SR0000319834
6988   Justin Timberlake                        (Another Song) All Over Again                        Zomba Recording LLC   SR0000395943
6989   Justin Timberlake                        (Oh No) What You Got                                 Zomba Recording LLC   SR0000319834
6990   Justin Timberlake                        Chop Me Up                                           Zomba Recording LLC   SR0000395943
6991   Justin Timberlake                        Cry Me A River                                       Zomba Recording LLC   SR0000319834
6992   Justin Timberlake                        FutureSex / LoveSound                                Zomba Recording LLC   SR0000395943
6993   Justin Timberlake                        Last Night                                           Zomba Recording LLC   SR0000319834
6994   Justin Timberlake                        Let's Take A Ride                                    Zomba Recording LLC   SR0000319834
6995   Justin Timberlake                        Like I Love You                                      Zomba Recording LLC   SR0000321888
6996   Justin Timberlake                        Losing My Way                                        Zomba Recording LLC   SR0000395943
6997   Justin Timberlake                        LoveStoned / I Think She Knows Interlude             Zomba Recording LLC   SR0000395943
6998   Justin Timberlake                        Lovestoned/I Think She Knows                         Zomba Recording LLC   SR0000395943
6999   Justin Timberlake                        Medley: Sexy Ladies / Let Me Talk to You (Prelude)   Zomba Recording LLC   SR0000395943
7000   Justin Timberlake                        My Love                                              Zomba Recording LLC   SR0000395943
7001   Justin Timberlake                        Never Again                                          Zomba Recording LLC   SR0000319834
7002   Justin Timberlake                        Nothin' Else                                         Zomba Recording LLC   SR0000319834
7003   Justin Timberlake                        Right For Me                                         Zomba Recording LLC   SR0000319834
7004   Justin Timberlake                        Rock Your Body                                       Zomba Recording LLC   SR0000319834
7005   Justin Timberlake                        Senorita                                             Zomba Recording LLC   SR0000319834
7006   Justin Timberlake                        Sexy Ladies                                          Zomba Recording LLC   SR0000395943
7007   Justin Timberlake                        Still On My Brain                                    Zomba Recording LLC   SR0000319834
7008   Justin Timberlake                        Summer Love                                          Zomba Recording LLC   SR0000395943
7009   Justin Timberlake                        Take It From Here                                    Zomba Recording LLC   SR0000319834
7010   Justin Timberlake                        Until The End Of Time                                Zomba Recording LLC   SR0000395943
7011   Justin Timberlake                        What Goes Around... Comes Around                     Zomba Recording LLC   SR0000395943
7012   Justin Timberlake                        What Goes Around.../...Comes Around Interlude        Zomba Recording LLC   SR0000395943
7013   Justin Timberlake                        Damn Girl (feat. will.i.am)                          Zomba Recording LLC   SR0000395943
7014   Three Days Grace                         Born Like This                                       Zomba Recording LLC   SR0000338429
7015   Three Days Grace                         Burn                                                 Zomba Recording LLC   SR0000338429
Case 1:18-cv-00950-LO-JFA Document 148-1 Filed 05/15/19 Page 101 of 101 PageID# 3803


7016   Three Days Grace          Drown                                                           Zomba Recording LLC   SR0000338429
7017   Three Days Grace          Get Out Alive                                                   Zomba Recording LLC   SR0000397604
7018   Three Days Grace          Gone Forever                                                    Zomba Recording LLC   SR0000397604
7019   Three Days Grace          I Hate Everything About You                                     Zomba Recording LLC   SR0000338429
7020   Three Days Grace          It's All Over                                                   Zomba Recording LLC   SR0000397604
7021   Three Days Grace          Just Like You                                                   Zomba Recording LLC   SR0000338429
7022   Three Days Grace          Let It Die                                                      Zomba Recording LLC   SR0000397604
7023   Three Days Grace          Let You Down                                                    Zomba Recording LLC   SR0000338429
7024   Three Days Grace          Never Too Late                                                  Zomba Recording LLC   SR0000397604
7025   Three Days Grace          Now or Never                                                    Zomba Recording LLC   SR0000338429
7026   Three Days Grace          On My Own                                                       Zomba Recording LLC   SR0000397604
7027   Three Days Grace          One X                                                           Zomba Recording LLC   SR0000397604
7028   Three Days Grace          Over And Over                                                   Zomba Recording LLC   SR0000397604
7029   Three Days Grace          Overrated                                                       Zomba Recording LLC   SR0000338429
7030   Three Days Grace          Riot                                                            Zomba Recording LLC   SR0000397604
7031   Three Days Grace          Scared                                                          Zomba Recording LLC   SR0000338429
7032   Three Days Grace          Take Me Under                                                   Zomba Recording LLC   SR0000338429
7033   Three Days Grace          Time Of Dying                                                   Zomba Recording LLC   SR0000397604
7034   Three Days Grace          Wake Up                                                         Zomba Recording LLC   SR0000338429
7035   UGK (Underground Kingz)   Int'l Players Anthem (I Choose You) (Explicit)                  Zomba Recording LLC   PA0001634651
7036   Usher                     Confessions Part II Remix                                       Zomba Recording LLC   SR0000352165
7037   Usher                     My Boo                                                          Zomba Recording LLC   SR0000352165
7038   Usher                     Red Light                                                       Zomba Recording LLC   SR0000352165
7039   Usher                     Seduction                                                       Zomba Recording LLC   SR0000352165
7040   Usher & Alicia Keys       My Boo                                                          Zomba Recording LLC   SR0000352165
7041   Weird Al Yankovic         Albuquerque                                                     Zomba Recording LLC   SR0000275219
7042   Weird Al Yankovic         Germs                                                           Zomba Recording LLC   SR0000275219
                                 Grapefruit Diet (Parody of "Zoot Suit Riot" by Cherry Poppin'
7043   Weird Al Yankovic         Daddies)                                                        Zomba Recording LLC   SR0000275219
7044   Weird Al Yankovic         It's All About The Pentiums                                     Zomba Recording LLC   SR0000275219
7045   Weird Al Yankovic         Jerry Springer (Parody of "One Week" by BareNaked Ladies)       Zomba Recording LLC   SR0000275219
7046   Weird Al Yankovic         My Baby's In Love With Eddie Vedder                             Zomba Recording LLC   SR0000275219
7047   Weird Al Yankovic         Polka Power!                                                    Zomba Recording LLC   SR0000275219
                                 Pretty Fly For A Rabbi (Parody of "Pretty Fly (For A White
7048   Weird Al Yankovic         Guy)" by Offspring)                                             Zomba Recording LLC   SR0000275219
7049   Weird Al Yankovic         The Saga Begins (Lyrical Adaption of "American Pie")            Zomba Recording LLC   SR0000275219
7050   Weird Al Yankovic         The Weird Al Show Theme                                         Zomba Recording LLC   SR0000275219
7051   Weird Al Yankovic         Truck Drivin' Song                                              Zomba Recording LLC   SR0000275219
7052   Weird Al Yankovic         Your Horoscope For Today                                        Zomba Recording LLC   SR0000275219
7053   Whodini                   Big Mouth                                                       Zomba Recording LLC   SR0000063110
7054   Whodini                   Escape (I Need A Break)                                         Zomba Recording LLC   SR0000063110
7055   Whodini                   Five Minutes Of Funk                                            Zomba Recording LLC   SR0000060859
7056   Whodini                   Freaks Come Out At Night                                        Zomba Recording LLC   SR0000063110
7057   Whodini                   Friends                                                         Zomba Recording LLC   SR0000060859
